Exhibit 10.3

 

LEASE (JOLIET)

By and Between

HARRAH’S JOLIET LANDCO LLC

(together with its permitted successors and assigns)

as “Landlord”

and

DES PLAINES DEVELOPMENT LIMITED PARTNERSHIP

(together with its permitted successors and assigns)

as “Tenant”

dated

October 6, 2017

for

Harrah’s Joliet – Joliet, Illinois

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE I DEMISE; TERM

     1     1.1      Leased Property      1     1.2      Single, Indivisible
Lease      2     1.3      Term      3     1.4      Renewal Terms      3     1.5
     Maximum Fixed Rent Term      3   ARTICLE II DEFINITIONS      4   ARTICLE
III RENT      45     3.1      Payment of Rent      45     3.2      Variable Rent
Determination      46     3.3      Late Payment of Rent or Additional Charges   
  47     3.4      Method of Payment of Rent      48     3.5      Net Lease     
48   ARTICLE IV ADDITIONAL CHARGES      49     4.1      Impositions      49    
4.2      Utilities and Other Matters      51     4.3      Compliance
Certificate.      51     4.4      Impound Account      51   ARTICLE V NO
TERMINATION, ABATEMENT, ETC.      51   ARTICLE VI OWNERSHIP OF REAL AND PERSONAL
PROPERTY      52     6.1      Ownership of the Leased Property      52     6.2
     Ownership of Tenant’s Property      54     6.3      Landlord’s Security
Interest in Tenant’s Pledged Property      55   ARTICLE VII PRESENT CONDITION &
PERMITTED USE      57     7.1      Condition of the Leased Property      57    
7.2      Use of the Leased Property      57     7.3      Ground Leases      59  
  7.4      Third-Party Reports      62     7.5      Operating Standard      62  
ARTICLE VIII REPRESENTATIONS AND WARRANTIES      63   ARTICLE IX MAINTENANCE AND
REPAIR      63     9.1      Tenant Obligations      63     9.2      No Landlord
Obligations      63     9.3      Landlord’s Estate      64     9.4      End of
Term      64  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

                Page   ARTICLE X ALTERATIONS      64     10.1      Alterations,
Capital Improvements and Material Capital Improvements      64     10.2     
Landlord Approval of Certain Alterations and Capital Improvements      66    
10.3      Construction Requirements for Alterations and Capital Improvements   
  66     10.4      Landlord’s Right of First Offer to Fund Material Capital
Improvements      67     10.5      Minimum Capital Expenditures      71  
ARTICLE XI LIENS      78   ARTICLE XII PERMITTED CONTESTS      79   ARTICLE XIII
INSURANCE      80     13.1      General Insurance Requirements      80     13.2
     Name of Insureds      83     13.3      Deductibles or Self-Insured
Retentions      84     13.4      Waivers of Subrogation      84     13.5     
Limits of Liability and Blanket Policies      84     13.6      Future Changes in
Insurance Requirements      84     13.7      Notice of Cancellation or
Non-Renewal      85     13.8      Copies of Documents      85     13.9     
Certificates of Insurance      86     13.10      Other Requirements      86  
ARTICLE XIV CASUALTY      87     14.1      Property Insurance Proceeds      87  
  14.2      Tenant’s Obligations Following Casualty      88     14.3      No
Abatement of Rent      89     14.4      Waiver      90     14.5      Insurance
Proceeds and Fee Mortgagee      90   ARTICLE XV EMINENT DOMAIN      90     15.1
     Condemnation      90     15.2      Award Distribution      91     15.3     
Temporary Taking      91     15.4      Condemnation Awards and Fee Mortgagee   
  91   ARTICLE XVI DEFAULTS & REMEDIES      91     16.1      Tenant Events of
Default      91     16.2      Landlord Remedies      95     16.3      Damages   
  96     16.4      Receiver      97     16.5      Waiver      97     16.6     
Application of Funds      97     16.7      Landlord’s Right to Cure Tenant’s
Default      97     16.8      Miscellaneous.      98  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

                Page   ARTICLE XVII TENANT FINANCING      99     17.1     
Permitted Leasehold Mortgagees      99     17.2      Landlord Cooperation with
Permitted Leasehold Mortgage      107   ARTICLE XVIII TRANSFERS BY LANDLORD     
107     18.1      Transfers Generally      107     18.2      Intentionally
Omitted      109     18.3      Intentionally Omitted      109     18.4     
Transfers to Tenant Competitors      109   ARTICLE XIX HOLDING OVER      110  
ARTICLE XX RISK OF LOSS      111   ARTICLE XXI INDEMNIFICATION      111     21.1
     General Indemnification      111     21.2      Encroachments, Restrictions,
Mineral Leases, etc.      112   ARTICLE XXII TRANSFERS BY TENANT      114    
22.1      Subletting and Assignment      114     22.2      Permitted Assignments
and Transfers      115     22.3      Permitted Sublease Agreements      118    
22.4      Required Subletting and Assignment Provisions      120     22.5     
Costs      121     22.6      No Release of Tenant’s Obligations; Exception     
121     22.7      Bookings      121     22.8      Merger of CEOC.      122  
ARTICLE XXIII REPORTING      122     23.1      Estoppel Certificates and
Financial Statements      122     23.2      SEC Filings; Offering Information   
  127     23.3      Landlord Obligations      128   ARTICLE XXIV LANDLORD’S
RIGHT TO INSPECT      129   ARTICLE XXV NO WAIVER      130   ARTICLE XXVI
REMEDIES CUMULATIVE      130   ARTICLE XXVII ACCEPTANCE OF SURRENDER      130  
ARTICLE XXVIII NO MERGER      130   ARTICLE XXIX INTENTIONALLY OMITTED      131
  ARTICLE XXX QUIET ENJOYMENT      131  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

                Page   ARTICLE XXXI LANDLORD FINANCING      131     31.1     
Landlord’s Financing      131     31.2      Attornment      132     31.3     
Compliance with Fee Mortgagee Documents      133   ARTICLE XXXII ENVIRONMENTAL
COMPLIANCE      137     32.1      Hazardous Substances      137     32.2     
Notices      137     32.3      Remediation      138     32.4      Indemnity     
138     32.5      Environmental Inspections      139   ARTICLE XXXIII MEMORANDUM
OF LEASE      140   ARTICLE XXXIV DISPUTE RESOLUTION      140     34.1     
Expert Valuation Process      140     34.2      Arbitration      142   ARTICLE
XXXV NOTICES      144   ARTICLE XXXVI END OF TERM SUCCESSOR ASSET TRANSFER     
144     36.1      Transfer of Tenant’s Successor Assets and Operational Control
of the Leased Property      144     36.2      Transfer of Intellectual Property
     145     36.3      Determination of Successor Assets FMV      145     36.4
     Operation Transfer      146   ARTICLE XXXVII ATTORNEYS’ FEES      146  
ARTICLE XXXVIII BROKERS      146   ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS
     147   ARTICLE XL LANDLORD REIT PROTECTIONS      147   ARTICLE XLI
MISCELLANEOUS      149     41.1      Survival      149     41.2     
Severability      149     41.3      Non-Recourse      149     41.4     
Successors and Assigns      150     41.5      Governing Law      150     41.6
     Waiver of Trial by Jury      151     41.7      Entire Agreement      151  
  41.8      Headings      151     41.9      Counterparts      151     41.10     
Interpretation      152     41.11      Deemed Consent      152  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

                Page     41.12      Further Assurances      152     41.13     
Gaming Regulations      152     41.14      Intentionally Omitted      153    
41.15      Intentionally Omitted      153     41.16      Savings Clause      153
    41.17      Integration with Other Documents      154     41.18      Manager
     154     41.19      Non-Consented Lease Termination      154     41.20     
Intentionally Omitted      154     41.21      Intentionally Omitted      154    
41.22      Confidential Information      154     41.23      Time of Essence     
155     41.24      Consents, Approvals and Notices      155     41.25      No
Release of Tenant or Guarantor      156  

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A

     —      FACILITY

EXHIBIT B

     —      LEGAL DESCRIPTION OF LAND

EXHIBIT C

     —      CAPITAL EXPENDITURES REPORT

EXHIBIT D

     —      FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY
FIXED ASSETS CONSTITUTING LEASED PROPERTY

EXHIBIT E

     —      INTENTIONALLY OMITTED

EXHIBIT F

     —      INTENTIONALLY OMITTED

EXHIBIT G

     —      FORM OF REIT COMPLIANCE CERTIFICATE

EXHIBIT H

     —      PROPERTY-SPECIFIC IP

EXHIBIT I

     —      DESCRIPTION OF TITLE POLICY

EXHIBIT J

     —      ADDITIONAL FEE MORTGAGEE REQUIREMENTS FOR EXISTING FEE MORTGAGE

SCHEDULE 1

     —      GAMING LICENSES

SCHEDULE 2

     —      GROUND LEASES

SCHEDULE 3

     —      MAXIMUM FIXED RENT TERM

SCHEDULE 4

     —      SPECIFIED SUBLEASES

SCHEDULE 5

     —      RENT ALLOCATION

SCHEDULE 6

     —      LONDON CLUBS

 

vi



--------------------------------------------------------------------------------

LEASE (JOLIET)

THIS LEASE (JOLIET) (this “Lease”) is entered into as of October 6, 2017, by and
among HARRAH’S JOLIET LANDCO LLC (together with its successors and assigns,
“Landlord”), and DES PLAINES DEVELOPMENT LIMITED PARTNERSHIP (together with its
successors and assigns, “Tenant”).

RECITALS

A. Commencing on January 15, 2015 and continuing thereafter, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and certain of
its direct and indirect subsidiaries (collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code in the United States Bankruptcy Court for the Northern District of Illinois
(the “Bankruptcy Court”), jointly administered under Case No. 15-01145, and the
Bankruptcy Court has confirmed the “Debtors’ Third Amended Joint Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code” (as it may be
altered, amended, modified, or supplemented from time to time in accordance with
the terms of Article X thereof, the “Bankruptcy Plan”).

B. Pursuant to the Bankruptcy Plan, on the date hereof the Debtors transferred
the Leased Property to Landlord, and Landlord hereby leases the Leased Property
to Tenant and Tenant hereby leases the Leased Property from Landlord, upon the
terms set forth in this Lease.

C. Immediately following the execution of this Lease, Caesars Entertainment
Operating Company, Inc., a Delaware corporation, will merge into CEOC, LLC.

D. Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEMISE; TERM

1.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):

(a) the real property described in Exhibit B attached hereto, together with any
ownership interests in adjoining roadways, alleyways, strips, gores and the like
appurtenant thereto (collectively, the “Land”);

(b) the Ground Leases (as defined below), together with the leasehold estates in
the Ground Leased Property (as defined below), as to which this Lease will
constitute a sublease;

 

1



--------------------------------------------------------------------------------

(c) all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein; and

(d) all easements, development rights and other rights appurtenant to the Land
or the Leased Improvements.

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters of any nature affecting the Leased
Property or any portion thereof as of the Commencement Date and such subsequent
covenants, conditions, restrictions, easements and other matters as may
hereafter arise in accordance with the terms of this Lease or as may otherwise
be agreed to in writing by Landlord and Tenant, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property or any portion thereof.

To the extent Landlord’s ownership of any Leased Property or any portion thereof
(including any improvement (including any Capital Improvement) or other
property) that does not constitute “real property” within the meaning of
Treasury Regulation Section 1.856-3(d), which would otherwise be owned by
Landlord and leased to Tenant pursuant to this Lease, could cause Landlord REIT
to fail to qualify as a “real estate investment trust” (within the meaning of
Section 856(a) of the Code, or any similar or successor provision thereto), then
a portion of Landlord REIT’s (or its subsidiary’s) direct ownership interest in
Landlord shall automatically instead be owned by Propco TRS LLC, a Delaware
limited liability company, which is a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT (the “Propco TRS”), to the extent necessary such that
Landlord’s ownership of such Leased Property does not cause Landlord REIT to
fail to qualify as a real estate investment trust, provided, there shall be no
adjustment in the Rent as a result of the foregoing.

1.2 Single, Indivisible Lease. This Lease constitutes one indivisible lease of
the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C.
Section 365, or any successor or replacement thereof or any analogous state law,
this is one indivisible and non-severable lease and executory

 

2



--------------------------------------------------------------------------------

contract dealing with one legal and economic unit and that this Lease must be
assumed, rejected or assigned as a whole with respect to all (and only as to
all) of the Leased Property. The Parties may elect to amend this Lease from time
to time to modify the boundaries of the Land, to exclude one or more components
or portions thereof, and/or to include one or more additional components as part
of the Leased Property, and any such future addition to the Leased Property
shall not in any way change the indivisible and nonseverable nature of this
Lease and all of the foregoing provisions shall continue to apply in full force.
For the avoidance of doubt, the Parties acknowledge and agree that this
Section 1.2 is not intended to and shall not be deemed to limit, vitiate or
supersede anything contained in Section 41.17 hereof.

1.3 Term. The “Term” of this Lease shall commence on the Commencement Date and
expire on the Expiration Date (i.e., the Term shall consist of the Initial Term
plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall
commence on October 6, 2017 (the “Commencement Date”) and expire on October 31,
2032 (the “Initial Stated Expiration Date”). The “Stated Expiration Date” means
the Initial Stated Expiration Date or the expiration date of the most recently
exercised Renewal Term, as the case may be.

1.4 Renewal Terms. The Term of this Lease may be extended for four (4) separate
“Renewal Terms” of five (5) years each if (a) at least twelve (12), but not more
than eighteen (18), months prior to the then current Stated Expiration Date,
Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold Mortgagee)
delivers to Landlord a “Renewal Notice” stating that it is irrevocably
exercising its right to extend this Lease for one (1) Renewal Term; and (b) no
Tenant Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice or on the last day of the then current Term
(other than a Tenant Event of Default that is in the process of being cured by a
Permitted Leasehold Mortgagee in compliance in all respects with Section 17.1(d)
and Section 17.1(e)). Subject to the provisions, terms and conditions of this
Lease, upon Tenant’s timely delivery to Landlord of a Renewal Notice, the Term
of this Lease shall be extended for the then applicable Renewal Term. During any
such Renewal Term, except as specifically provided for herein, all of the
provisions, terms and conditions of this Lease shall remain in full force and
effect. After the last Renewal Term, Tenant shall have no further right to renew
or extend the Term. If Tenant fails to validly and timely exercise any right to
extend this Lease, then all subsequent rights to extend the Term shall
terminate.

1.5 Maximum Fixed Rent Term. Notwithstanding anything herein to the contrary,
the Term with respect to the Leased Property shall expire as of the end of the
Renewal Term immediately prior to the Renewal Term that would cause the Term to
extend beyond the expiration of the Maximum Fixed Rent Term (after taking into
account Maximum Fixed Rent Term extensions, if any, pursuant to clause (c)(iv)
of the definition of “Rent”), in which event the Leased Property shall revert to
Landlord and all Tenant’s Property relating thereto (including any Gaming
Licenses relating thereto) shall remain owned by Tenant.

 

3



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced;
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense; and
(ix) the fact that CEOC is sometimes named herein as “CEOC” is not intended to
vitiate or supersede the fact that CEOC is included as one of the entities
constituting Tenant.

“AAA”: As defined in the definition of Appointing Authority.

“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).

“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant, CEOC or CEC, as applicable and reasonably acceptable to Landlord, or
(ii) a “big four” accounting firm designated by Tenant.

“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound accounts established pursuant to Section 4.1 or any Fee Mortgage Reserve
Accounts), all rents, profits, income, revenues or rights to payment or
reimbursement derived from Tenant’s use of any space within the Leased Property
or any portion thereof and/or from goods sold or leased or services rendered by
Tenant from the Leased Property or any portion thereof (including, without
limitation, from goods sold or leased or services rendered from the Leased
Property or any portion thereof by any Subtenant or Affiliated property manager)
and all Tenant’s accounts receivable derived from the use of the Leased Property
or goods or services provided from the Leased Property, in each case whether or
not evidenced by a contract, document, instrument or chattel paper and whether
or not earned by performance, including without limitation, the right to payment
of management fees and all proceeds of the foregoing.

“Acquirer”: As defined in Article XVIII.

 

4



--------------------------------------------------------------------------------

“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items, every fine, penalty, interest and cost which may be
added for non-payment or late payment of such items pursuant to the terms hereof
or under applicable law.

“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.

“Additional Fee Mortgagee Requirements Period”: As defined in Section 31.3.

“Affected Facility”: The Leased Property, if a Rejected ROFR Property is located
in the Restricted Area of the Leased Property.

“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates as a result of this Lease, the Other Leases, the
MLSA, the Other MLSAs and/or as a result of any consolidation by Tenant or
Landlord of the other such party or the other such party’s Affiliates with
Tenant or Landlord (as applicable) for accounting purposes.

“All Property Tests”: Together, the Annual Minimum Cap Ex Requirement and the
Triennial Minimum Cap Ex Requirement A.

“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.

“Alteration Security”: As defined in Section 10.1.

“Alteration Threshold”: As defined in Section 10.1.

“Annual Minimum Cap Ex Amount”: An amount equal to One Hundred Million and
No/100 Dollars ($100,000,000.00), provided, however, that for purposes of
calculating the Annual Minimum Cap Ex Amount, Capital Expenditures during the
applicable Fiscal Year shall not include (a) Services Co Capital Expenditures in
excess of Twenty-Five Million and No/100 Dollars ($25,000,000.00) nor
(b) Capital Expenditures in respect of the London/Chester Properties in excess
of Ten Million and No/100 Dollars ($10,000,000.00). The Annual Minimum Cap Ex
Amount shall be decreased from time to time (v) upon the execution of a
Severance Lease in accordance with Section 18.2 of the Non-CPLV Lease; (w) upon
any transfer or other conveyance of the Leased Property to an Acquirer that is
not an Affiliate of Landlord in accordance with Section 18.1 hereof; (x) in the
event of any partial termination of either this Lease or the Other Leases in
connection with any Condemnation or in connection with a Casualty Event, or
pursuant to the expiration of the Maximum Fixed Rent Term, in either case in
accordance with the express terms of this Lease or the Other Leases (as
applicable), in either case that results in the removal of Material Leased
Property from this Lease or the Other Leases (as applicable); (y) in connection
with either (i) to the extent applicable to any Other Leases, any disposition of
Other Leased Property by a landlord under the Other Leases in accordance with

 

5



--------------------------------------------------------------------------------

Article XVIII of the Other Leases and the execution of a Severance Lease with
respect to such removed Other Leased Property, or (ii) any disposition of all of
the Other Leased Property under any Other Lease in accordance with Article XVIII
of such Other Lease and the assignment of such Other Lease to the Acquirer (as
defined in such Other Lease); and (z) with respect to the London/Chester
Properties, upon the disposition of any Material London/Chester Property; with
such decrease, in each case of clause (v), (w), (x), (y) or (z) above, being
equal to the applicable Minimum Cap Ex Reduction Amount. Notwithstanding the
foregoing: (1) the sum of all decreases in the Annual Minimum Cap Ex Amount
under clause (z) in respect of any dispositions of any London Clubs property
shall not exceed Four Million and No/100 Dollars ($4,000,000.00); (2) the sum of
all decreases in the Annual Minimum Cap Ex Amount under clause (z) in respect of
any dispositions of any Chester Property shall not exceed Six Million and No/100
Dollars ($6,000,000.00); (3) in the event of a disposition (in one or a series
of transactions) of all or substantially all of the London Clubs, the Annual
Minimum Cap Ex Amount shall be decreased by an amount equal to Four Million and
No/100 Dollars ($4,000,000.00); and (4) in the event of a disposition (in one or
a series of transactions) of all of the Chester Property (subject to exclusions
for assets that in the aggregate are de minimis), the Annual Minimum Cap Ex
Amount shall be decreased by an amount equal to Six Million and No/100 Dollars
($6,000,000.00). Notwithstanding anything herein to the contrary, fifty percent
(50%) of all Capital Expenditures and Other Capital Expenditures constituting
Material Capital Improvements or Other Material Capital Improvements shall be
credited toward the Annual Minimum Cap Ex Amount applicable to the Fiscal Years
during which such Capital Expenditures or Other Capital Expenditures were
incurred, and the other fifty percent (50%) of such Capital Expenditures and
Other Capital Expenditures constituting Material Capital Improvements or Other
Material Capital Improvements shall not be credited toward the Annual Minimum
Cap Ex Amount.

“Annual Minimum Cap Ex Requirement”: As defined in Section 10.5(a)(i).

“Annual Minimum Per-Lease B&I Cap Ex Requirement”: As defined in Section
10.5(a)(ii).

“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty
(60) days after receiving such written request.

“Arbitration Provision”: Each of the following: the calculation of the Annual
Minimum Cap Ex Amount; the determination of whether a Capital Improvement
constitutes a

 

6



--------------------------------------------------------------------------------

Material Capital Improvement; the determination of whether all or a portion of
the Leased Property or Other Leased Property constitutes Material Leased
Property; the determination of whether all or a portion of the London/Chester
Properties constitutes Material London/Chester Property; the determination of
whether the Minimum Facility Threshold is satisfied; the calculation of Net
Revenue; the calculation of Rent (without limitation of the procedures set forth
in Section 3.2); the calculation of the Triennial Allocated Minimum Cap Ex
Amount B Floor; the calculation of the Triennial Allocated Minimum Cap Ex Amount
A; the calculation of the Triennial Allocated Minimum Cap Ex Amount B; without
limitation of the EBITDAR Calculation Procedures, any EBITDAR calculation made
pursuant to this Lease or any determination or calculation made pursuant to this
Lease for which EBITDAR is a necessary component of such determination or
calculation and the calculation of any amounts under Sections 10.1(a), 10.3,
10.5(a) and 10.5(b).

“Architect”: As defined in Section 10.2(b).

“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.

“Base Net Revenue Amount”: One Hundred Seventy-Five Million Two Hundred
Fifty-Two Thousand One Hundred Forty-One and No/100 Dollars ($175,252,141.00),
which amount Landlord and Tenant agree represents Net Revenue for the Fiscal
Period immediately preceding the first (1st) Lease Year.

“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.”

“Beginning CPI”: As defined in the definition of CPI Increase.

“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.

“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday that (i) is
not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close, and (ii) is not any other day that is not a “Business Day” as defined
under an Other Lease.

“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).

“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).

“Capital Expenditures”: The sum of (i) all expenditures actually paid by or on
behalf of Tenant or CEOC, on a consolidated basis, to the extent capitalized in
accordance with GAAP and in a manner consistent with Tenant’s or CEOC’s annual
Financial Statements, plus (ii) all Services Co Capital Expenditures; provided
that the foregoing shall exclude capitalized interest.

 

7



--------------------------------------------------------------------------------

“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s or CEOC’s Financial Statements, and any demolition in connection
therewith.

“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the date hereof) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the date hereof).

“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.

“CEC”: Caesars Entertainment Corporation, a Delaware corporation.

“CEOC”: CEOC, LLC, a Delaware limited liability company, as successor by merger
to Caesars Entertainment Operating Company, Inc., a Delaware corporation.

“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act) or any successor provision) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or indirectly, of more than fifty percent (50%) of the
Voting Stock of such party or other Voting Stock into which such party’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of securities or other ownership interests; (c) the
occurrence of a “change of control”, “change in control” (or similar definition)
as defined in any indenture, credit agreement or similar debt instrument under
which such party is an issuer, a borrower or other obligor, in each case
representing outstanding

 

8



--------------------------------------------------------------------------------

indebtedness in excess of One Hundred Million and No/100 Dollars
($100,000,000.00); or (d) such party consolidates with, or merges or amalgamates
with or into, any other Person (or any other Person consolidates with, or merges
or amalgamates with or into, such party), in any such event pursuant to a
transaction in which any of such party’s outstanding Voting Stock or any of the
Voting Stock of such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where such party’s
Voting Stock outstanding immediately prior to such transaction constitutes, or
is converted into or exchanged for, a majority of the outstanding Voting Stock
of the surviving Person or any direct or indirect Parent Entity of the surviving
Person immediately after giving effect to such transaction measured by voting
power rather than number of securities or other ownership interests. For
purposes of the foregoing definition: (x) a party shall include any Parent
Entity of such party; and (y) “Voting Stock” shall mean the securities or other
ownership interests of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors,
managers or trustees (or other similar governing body) of a Person.
Notwithstanding the foregoing: (A) the transfer of assets between or among a
party’s wholly owned subsidiaries and such party shall not itself constitute a
Change of Control; (B) the term “Change of Control” shall not include a merger,
consolidation or amalgamation of such party with, or the sale, assignment,
conveyance, transfer or other disposition of all or substantially all of such
party’s assets to, an Affiliate of such party (1) incorporated or organized
solely for the purpose of reincorporating such party in another jurisdiction,
and (2) the owners of which and the number and type of securities or other
ownership interests in such party, measured by voting power and number of
securities or other ownership interests, owned by each of them immediately
before and immediately following such transaction, are materially unchanged;
(C) a “person” or “group” shall not be deemed to have beneficial ownership of
securities subject to a stock or asset purchase agreement, merger agreement or
similar agreement (or voting or option or similar agreement related thereto)
prior to the consummation of the transactions contemplated by such agreement;
(D) the Restructuring Transactions (as defined in the Indenture) and any
transactions related thereto shall not constitute a Change of Control; and (E) a
transaction will not be deemed to involve a Change of Control in respect of a
party if (1) such party becomes a direct or indirect wholly owned subsidiary of
a holding company, and (2) the direct or indirect owners of such holding company
immediately following that transaction are the same as the owners of such party
immediately prior to that transaction and the number and type of securities or
other ownership interests owned by each such direct and indirect holder
immediately following such transaction are materially unchanged from the number
and type of securities or other ownership interests owned by such direct and
indirect holder in such party immediately prior to that transaction.

“Chester Property”: Those certain casino, race track and land parcels located at
and around 777 Harrah’s Boulevard, Chester, Pennsylvania, and owned directly or
indirectly by CEOC.

“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

“Commencement Date”: As defined in Section 1.3.

 

9



--------------------------------------------------------------------------------

“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.

“Confidential Information”: In addition to information described in
Section 41.22, any information or compilation of information relating to a
business, procedures, techniques, methods, concepts, ideas, affairs, products,
processes or services, including source code, information relating to
distribution, marketing, merchandising, selling, research, development,
manufacturing, purchasing, accounting, engineering, financing, costs, pricing
and pricing strategies and methods, customers, suppliers, creditors, employees,
contractors, agents, consultants, plans, billing, needs of customers and
products and services used by customers, all lists of suppliers, distributors
and customers and their addresses, prospects, sales calls, products, services,
prices and the like, as well as any specifications, formulas, plans, drawings,
accounts or sales records, sales brochures, catalogs, code books, manuals, trade
secrets, knowledge, know-how, operating costs, sales margins, methods of
operations, invoices or statements and the like.

“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.

“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.

“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal, determined as of each Escalator Adjustment Date, (x) the numerator of
which shall be the difference between (i) the average CPI for the three (3) most
recent calendar months (the “Prior Months”) ending prior to such Escalator
Adjustment Date (for which the CPI has been published as of such Escalator
Adjustment Date) and (ii) the average CPI for the three (3) corresponding
calendar months occurring one (1) year prior to the Prior Months (such average
CPI, the “Beginning CPI”), and (y) the denominator of which shall be the
Beginning CPI.

“CPR Institute”: As defined in the definition of Appointing Authority.

“Dollars” and “$”: The lawful money of the United States.

“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof.

“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included

 

10



--------------------------------------------------------------------------------

in calculating net income (calculated in accordance with GAAP): (i) income tax
expense shall be excluded; (ii) interest expense shall be excluded;
(iii) depreciation and amortization expense shall be excluded; (iv) amortization
of intangible assets shall be excluded; (v) write-downs and reserves for
non-recurring restructuring-related items (net of recoveries) shall be excluded;
(vi) reorganization items shall be excluded; (vii) any impairment charges or
asset write-offs, non-cash gains, losses, income and expenses resulting from
fair value accounting required by the applicable standard under GAAP and related
interpretations, and non-cash charges for deferred tax asset valuation
allowances, shall be excluded; (viii) any effect of a change in accounting
principles or policies shall be excluded; (ix) any non-cash costs or expense
incurred pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement shall be excluded; (x) any nonrecurring gains or losses
(less all fees and expenses relating thereto) shall be excluded; (xi) rent
expense shall be excluded; and (xii) the impact of any deferred proceeds
resulting from failed sale accounting shall be excluded. In connection with any
EBITDAR calculation made pursuant to this Lease or any determination or
calculation made pursuant to this Lease for which EBITDAR is a necessary
component of such determination or calculation, (i) promptly following request
therefor, Tenant shall provide Landlord with all supporting documentation and
backup information with respect thereto as may be reasonably requested by
Landlord, (ii) such calculation shall be as reasonably agreed upon between
Landlord and Tenant, and (iii) if Landlord and Tenant do not agree within twenty
(20) days of either party seeking to commence discussions, the same may be
determined by an Expert in accordance with and pursuant to the process set forth
in Section 34.2 hereof (clauses (i) through (iii), collectively, the “EBITDAR
Calculation Procedures”).

“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.

“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in subclause (a) hereof.

 

11



--------------------------------------------------------------------------------

“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.

“Environmental Costs”: As defined in Section 32.4.

“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.

“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.

“Escalator”: The sum of (a) one plus (b) the greater of (i) two one-hundredths
(0.02) and (ii) the CPI Increase.

“Escalator Adjustment Date”: The first day of each Lease Year, excluding the
first Lease Year of the Initial Term and the first Lease Year of each Renewal
Term.

“Estoppel Certificate”: As defined in Section 23.1(a).

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

“Excluded Assets”: (i) Motor vehicles and other assets subject to certificates
of title and letter of credit rights (in each case, other than to the extent a
lien on such assets or such rights can be perfected by filing a UCC-1), and
commercial tort claims with a value of less than Fifteen Million and No/100
Dollars ($15,000,000.00), (ii) pledges and security interests (1) prohibited by
Legal Requirements (including Gaming Regulations) or contractual obligation
(except to the extent such contractual obligation was entered into with the
intent to vitiate the rights of Landlord hereunder, and provided that Tenant
shall use good faith efforts, in its commercially reasonable business judgment,
to avoid agreeing to contractual obligations that

 

12



--------------------------------------------------------------------------------

prohibit pledging of assets that otherwise would constitute Tenant’s Pledged
Property) in each case, except to the extent such prohibition is unenforceable
after giving effect to the applicable anti-assignment provisions of Article 9 of
the Uniform Commercial Code or (2) which would require governmental (including
Gaming Authority) consent, approval, license or authorization to be pledged (to
the extent such consent, approval, license or authorization has not been
obtained, it being understood that Tenant shall use commercially reasonable
efforts to obtain such consent, approval, license or authorization, but only to
the extent such efforts are reasonably expected to have a reasonable likelihood
of resulting in obtaining such consent, approval, license or authorization), in
each case, except to the extent such requirement is unenforceable after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (iii) those assets as to which Landlord and Tenant reasonably
agree in writing that the costs or other consequence of obtaining or perfecting
such a security interest or perfection thereof are excessive in relation to the
value of the security to be afforded thereby, (iv) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than Tenant, CEC or any
of their Affiliates) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (v) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby or require the
consent of any governmental authority (to the extent such consent has not been
obtained, it being understood that Tenant shall use commercially reasonable
efforts to obtain such consent, but only to the extent such efforts are
reasonably expected to have a reasonable likelihood of resulting in obtaining
such consent) in each case, except to the extent such prohibition or restriction
is unenforceable after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vi) pending United
States “intent-to-use” trademark applications for which a verified statement of
use or an amendment to allege use has not been filed with and accepted by the
United States Patent and Trademark Office, (vii) any Equity Interests,
(viii) other customary exclusions separately agreed in writing between Landlord
and Tenant, (ix) any segregated accounts or funds, or any portion thereof,
received by Tenant as agent on behalf of third parties in accordance with a
written agreement that imposes a duty upon Tenant to collect and remit those
funds to such third parties, (x) any equipment or other asset that is subject to
a purchase money debt arrangement, slot financing arrangement or a personal
property lease obligation, if the contract or other agreement providing for such
purchase money debt arrangement, slot financing arrangement or personal property
lease obligation prohibits or requires the consent of any Person (other than
Tenant, CEC or any of their respective Affiliates) as a condition to the
creation of any other security interest on such equipment or asset and, in each
case, to the extent such purchase money debt arrangement, slot financing
arrangement or personal property lease obligation is permitted under Section 6.3
hereof, and (xi) proceeds and products of Tenant’s Pledged Property that do not
independently qualify as Tenant’s Pledged Property; provided, that Tenant may in
its sole discretion elect to exclude any property from the definition of
Excluded Assets.

“Existing Fee Financing”: Collectively, (i) that certain loan in the aggregate
principal amount of approximately $1,638,400,000 from the lenders party to that
certain First Lien Credit Agreement, dated as of the date hereof, among Propco
1, as Borrower, the Lenders (as defined therein) party thereto from time to time
and Wilmington Trust, National Association, as Administrative Agent for the
Lenders; (ii) those certain First-Priority Senior Secured Floating Rate Notes
due 2022 issued pursuant to the Indenture, dated as the date hereof, among
Propco 1 and VICI FC Inc., as issuers, the subsidiary guarantors party thereto
from time to time and UMB Bank, National Association, as trustee; and
(iii) those certain 8.00% Second Priority Senior Secured Notes due 2023 issued
pursuant to the Second Lien Indenture, dated as of the date hereof, among Propco
1 and VICI FC Inc., as issuers, the subsidiary guarantors party thereto from
time to time and UMB Bank, National Association, as trustee.

“Existing Fee Mortgage”: The Fee Mortgages as in effect on the Commencement Date
(if any), together with any amendments, modifications, and/or supplements
thereto after the Commencement Date.

 

13



--------------------------------------------------------------------------------

“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.

“Expert Valuation Notice”: As defined in Section 34.1.

“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.

“Extraordinary Items”: Gains or losses related to events and transactions that
both: (a) possess a high degree of abnormality and are of a type clearly
unrelated to, or only incidentally related to, the ordinary and typical
activities of the applicable entity, taking into account the environment in
which such entity operates; and (b) are of a type that would not reasonably be
expected to recur in the foreseeable future, taking into account the environment
in which the applicable entity operates.

“Facility”: Collectively, (a) the assets comprising (i) a part of the Leased
Property as listed on Exhibit A attached hereto, including the respective Leased
Improvements, easements, development rights, and other tangible rights (if any)
forming a part thereof or appurtenant thereto, including any and all Capital
Improvements (including any Tenant Material Capital Improvements), and (ii) all
of Tenant’s Property, and (b) the business operated by Tenant on or about the
Leased Property or Tenant’s Property or any portion thereof or in connection
therewith.

“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming
(1) neither such purchaser nor seller is under any compulsion to sell or
purchase and that both have reasonable knowledge of all relevant facts, are
acting prudently and knowledgeably in a competitive and open market, and
assuming price is not affected by undue stimulus and (2) neither party is paying
any broker a commission in connection with the transaction), taking into account
the provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.

“Fair Market Base Rental Value”: The Fair Market Rental Value, as determined
with respect to Base Rent only (and not Variable Rent nor Additional Charges),
assuming and taking into account that Variable Rent and Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Base
Rental Value shall be paid.

“Fair Market Property Value”: The fair market purchase price of the applicable
personal property (including, solely in the case of a valuation pursuant to
Section 36.3 hereof, rights to or under applicable Intellectual Property), as
the context requires, as of the estimated transfer date, in its then-condition,
that a willing purchaser would pay to a willing seller for Cash

 

14



--------------------------------------------------------------------------------

on arm’s-length terms (assuming (1) neither such purchaser nor seller is under
any compulsion to sell or purchase and that both have reasonable knowledge of
all relevant facts, are acting prudently and knowledgeably in a competitive and
open market, and assuming price is not affected by undue stimulus and
(2) neither party is paying any broker a commission in connection with the
transaction), and otherwise taking all then-relevant factors into account
(whether favorable to one, both or neither Party), either (i) as agreed in
writing by Tenant and either Landlord or Successor Tenant (as applicable), or
(ii) if not agreed upon in accordance with clause (i) above, as determined in
accordance with the procedure specified in Section 34.1.

“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the date of commencement
of the Renewal Term for which the Fair Market Rental Value is being determined,
in its then-condition, that a willing tenant would pay to a willing landlord on
arm’s length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of this Lease, other
than with respect to the length of term and payment of Rent, (3) neither party
is paying any broker a commission in connection with the transaction, and
(4) that the tenant thereunder will pay such Fair Market Rental Value for the
entire term of such demise (i.e., no early termination)), taking into account
the provisions of Section 34.1(g), and otherwise taking all then-relevant
factors into account (whether favorable to one, both or neither Party), either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease. In all
cases, for purposes of determining the Fair Market Ownership Value or the Fair
Market Rental Value, as the case may be, (A) the Leased Property to be valued
pursuant hereto (as improved by all then existing Leased Improvements, and all
Capital Improvements thereto, but excluding any Tenant Material Capital
Improvements), shall be valued as (or as part of) a fully-permitted Facility
operated in accordance with the provisions of this Lease for the Primary
Intended Use, free and clear of any lien or encumbrance evidencing a debt
(including any Permitted Leasehold Indebtedness) or judgment (including any
mortgage, security interest, tax lien, or judgment lien) (provided, however, for
purposes of determining Fair Market Ownership Value of any applicable Tenant
Material Capital Improvements pursuant to Section 10.4(e), the same shall be
valued on the basis of the then-applicable status of any applicable permits,
free and clear of only such liens and encumbrances that will be removed if and
when conveyed to Landlord pursuant to said Section 10.4(e)), (B) in determining
the Fair Market Ownership Value or Fair Market Rental Value with respect to
damaged or destroyed Leased Property, such value shall be determined as if such
Leased Property had not been so damaged or destroyed (unless otherwise expressly
provided herein), except that such value with respect to damaged or destroyed
Tenant Material Capital Improvements shall only be determined as if such Tenant
Material Capital Improvements had been restored if and to the extent Tenant is
required to repair, restore or replace such Tenant Material Capital Improvements
under this Lease (provided, however, for purposes of determining Fair Market
Ownership Value pursuant to Section 10.4(e), the same shall be valued taking
into account any then-existing damage), and (C) the price shall represent the
normal consideration for the property sold (or leased) unaffected by sales (or
leasing) concessions granted by anyone associated with the transaction. In
addition, the following specific matters shall be factored in or out, as
appropriate, in determining Fair Market Ownership Value or Fair

 

15



--------------------------------------------------------------------------------

Market Rental Value as the case may be: (i) the negative value of (x) any
deferred maintenance or other items of repair or replacement of the Leased
Property to the extent arising from breach or failure of Tenant to perform or
observe its obligations hereunder, (y) any then current or prior Gaming or other
licensure violations by Tenant, Guarantor or any of their Affiliates, and
(z) any breach or failure of Tenant to perform or observe its obligations
hereunder (in each case with respect to the foregoing clauses (x), (y) and (z),
without giving effect to any applicable cure periods hereunder), shall, in each
case, when determining Fair Market Ownership Value or Fair Market Rental Value,
as the case may be, not be taken into account; rather, the Leased Property and
every part thereof shall be deemed to be in the condition required by this Lease
and Tenant shall at all times be deemed to have operated the Facility in
compliance with and to have performed all obligations of Tenant under this Lease
(provided, however, for purposes of determining Fair Market Ownership Value
under Section 10.4(e), the negative value of the items described in clauses (x),
(y) and (z) shall be taken into account); and (ii) in the case of a
determination of Fair Market Rental Value, such determination shall be without
reference to any savings Landlord may realize as a result of any extension of
the Term of this Lease, such as savings in free rent and tenant concessions, and
without reference to any “start-up” costs a new tenant would incur were it to
replace the existing Tenant for any Renewal Term or otherwise. The determination
of Fair Market Rental Value shall be of Base Rent and Variable Rent (but not
Additional Charges), and shall assume and take into account that Additional
Charges shall continue to be paid hereunder during any period in which such Fair
Market Rental Value shall be paid. For the avoidance of doubt, the annual Fair
Market Rental Value shall be calculated and evaluated as a whole for the entire
term in question, and may reflect increases in one or more years during the
applicable term in question (i.e., the annual Fair Market Rental Value need not
be identical for each year of the term in question).

“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.

“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).

“Fee Mortgage Reserve Account”: As defined in Section 31.3.

“FF&E”: Collectively, furnishings, fixtures, inventory, and equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Facility, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars,

 

16



--------------------------------------------------------------------------------

bar fixtures, radios, television sets, intercom and paging equipment, electric
and electronic equipment, heating, lighting and plumbing fixtures, fire
prevention and extinguishing apparatus, cooling and air-conditioning systems,
elevators, escalators, stoves, ranges, refrigerators, laundry machines, tools,
machinery, boilers, incinerators, switchboards, conduits, compressors, vacuum
cleaning systems, floor cleaning, waxing and polishing equipment, cabinets,
lockers, shelving, dishwashers, garbage disposals, washer and dryers, gaming
equipment and other casino equipment and all other hotel and casino resort
equipment, supplies and other tangible property owned by Tenant, or in which
Tenant has or shall have an interest, now or hereafter located at the Leased
Property or used or held for use in connection with the present or future
operation and occupancy of the Facility; provided, however, that FF&E shall not
include items owned by subtenants that are neither Tenant nor Affiliates of
Tenant, by guests or by other third parties.

“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding Fiscal Year or Fiscal Quarter, as the case may be, and prepared
in accordance with GAAP.

“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”

“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”

“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and CEC, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.

“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.

“Fiscal Year”: The annual period commencing January 1 and terminating
December 31 of each year.

“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.

 

17



--------------------------------------------------------------------------------

“Foreclosure Purchaser”: As defined in Section 31.1.

“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(i)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.

“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering).

“Gaming Authorities”: Any gaming regulatory body or any agency or governmental
authority which has, or may at any time after the Commencement Date have,
jurisdiction over the gaming activities at the Leased Property or any successor
to such authority.

“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.

“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Commencement Date.

“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, and all other rules, regulations, orders, ordinances
and legal requirements of any Gaming Authority.

 

18



--------------------------------------------------------------------------------

“Gaming Revenues”: As defined in the definition of “Net Revenue.”

“Government List”: (1) any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.

“Ground Leased Property”: The real property leased pursuant to the Ground
Leases.

“Ground Leases”: Collectively, those certain leases with respect to real
property that is a portion of the Leased Property, pursuant to which Landlord is
a tenant and which leases are in existence as of the Commencement Date and
listed on Schedule 2 hereto or, subject to Section 7.3, subsequently added to
the Leased Property in accordance with the provisions of this Lease. Each of the
Ground Leases is referred to individually herein as a “Ground Lease.”

“Ground Lessor”: As defined in Section 7.3.

“Guarantor”: CEC, together with its successors and permitted assigns, in its
capacity as “Lease Guarantor” under the MLSA.

“Guarantor EOD Conditions”: Both (i) a Lease Foreclosure Transaction that
complies with the requirements set forth in Section 22.2(i)(1)(B) and Section
22.2(i)(2) through (5) of this Lease shall have occurred, and (ii) Guarantor is
not an Affiliate of Tenant.

“Guest Data”: Any and all information and data identifying, describing,
concerning or generated by prospective, actual or past guests, family members,
website visitors and customers of casinos, hotels, retail locations,
restaurants, bars, spas, entertainment venues, or other facilities or services,
including without limitation any and all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences, game play and patronage patterns,
experiences, results and demographic information, whether or not any of the
foregoing constitutes personally identifiable information, together with any and
all other guest or customer information in any database of Tenant, Services Co,
Manager or any of their respective Affiliates, regardless of the source or
location thereof, and including without limitation such information obtained or
derived by Tenant, Services Co, Manager or any of their respective Affiliates
from: (i) guests or customers of the Facility (for the avoidance of doubt,
including Property Specific Guest Data); (ii) guests or customers of any Other
Facility (including any condominium or interval ownership properties) owned,
leased, operated, licensed or franchised by Tenant or any of its Affiliates, or
any facility associated with any such Other Facility (including restaurants,
golf courses and spas); or (iii) any other sources and databases, including
websites, central reservations databases, operational data base (ODS) and any
player loyalty programs (e.g., the Total Rewards Program (as defined in the
MLSA)).

 

19



--------------------------------------------------------------------------------

“Handling”: As defined in Section 32.4.

“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.

“Impositions”: Collectively, all taxes, including ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases (in
effect as of the Commencement Date or otherwise entered into in accordance with
this Lease); water, sewer and other utility levies and charges; excise tax
levies; license, permit, inspection, authorization and similar fees; bonds and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character to the
extent in respect of the Leased Property or any portion thereof and/or the Rent
and Additional Charges (but not, for the avoidance of doubt, in respect of
Landlord’s income (as specified in clause (a) below)) and all interest and
penalties thereon attributable to any failure in payment by Tenant, which at any
time prior to or during the Term may be assessed or imposed on or in respect of
or be a lien upon (i) Landlord or Landlord’s interest in the Leased Property or
any portion thereof, (ii) the Leased Property or any portion thereof or any rent
therefrom or any estate, right, title or interest therein, or (iii) any
occupancy, operation, use or possession of, or sales from or activity conducted
on or in connection with the Leased Property or any portion thereof or the
leasing or use of the Leased Property or any portion thereof; provided, however
that nothing contained in this Lease shall be construed to require Tenant to pay
(a) any tax, fee or other charge based on net income (whether denominated as a
franchise or capital stock or other tax) imposed on Landlord or any other Person
(except Tenant and its successors), (b) any transfer, or net revenue tax of
Landlord or any other Person (except Tenant and its successors), (c) any tax
imposed with respect to the sale, exchange or other disposition by Landlord of
the Leased Property or any portion thereof or the proceeds thereof, (d) any
principal or interest on or other amount in respect of any indebtedness on or
secured by the Leased Property or any portion thereof for which Landlord (or any
of its Affiliates) is the obligor, or (e) any principal or interest on or other
amount in respect of any indebtedness of Landlord or its Affiliates that is not
otherwise included as “Impositions” hereunder; provided, further, however, that
Impositions shall include (and Tenant shall be required to pay in accordance
with the provisions of this Lease) (x) any tax, assessment, tax levy or charge
set forth in clause (a) or (b) of the preceding proviso that is levied, assessed
or imposed in lieu of, or as a substitute for, any Imposition (and, without
limitation, if at any time during the Term the method of taxation prevailing at
the Commencement Date shall be altered so that any new, non-income-based tax,
assessment, levy (including, but not limited to, any city, state or federal
levy), imposition or charge, or any part thereof, shall be measured by or be
based in whole or in part upon the Leased Property, or any part thereof, and
shall be imposed upon Landlord, then all such new taxes, assessments, levies,
impositions or charges, or the part thereof to the extent that they are so
measured or based, shall be deemed to be included within the term “Impositions”
for the purposes hereof, to the extent that such Impositions would be payable if
the Leased Property were the only property of Landlord subject to such
Impositions, and Tenant

 

20



--------------------------------------------------------------------------------

shall pay and discharge the same as herein provided in respect of the payment of
Impositions), (y) any transfer taxes or other levy or assessment imposed by
reason of any assignment of this Lease (other than an assignment of this Lease
made by Landlord) or any interest therein subsequent to the execution and
delivery hereof, or any transfer or Sublease or termination thereof and (z) any
mortgage tax or mortgage recording tax imposed by reason of any Permitted
Leasehold Mortgage or any other instrument creating or evidencing a lien in
respect of indebtedness of Tenant or its Affiliates (but not any mortgage tax or
mortgage recording tax imposed by reason of a Fee Mortgage or any other
instrument creating or evidencing a lien in respect of indebtedness of Landlord
or its Affiliates).

“Incurable Default”: Collectively or individually, as the context may require,
the defaults referred to in Sections 16.1(c), 16.1(d), 16.1(e), 16.1(h) (as to
judgments against Guarantor only), 16.1(i), 16.1(n) and 16.1(r) and any other
defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof.

“Indenture”: That certain First-Priority Senior Secured Floating Rate Notes due
2022 Indenture dated October 6, 2017, among Propco 1, VICI FC Inc., a Delaware
corporation, the Subsidiary Guarantors (as defined therein) party thereto from
time to time, and UMB Bank, National Association, as trustee.

“Initial Stated Expiration Date”: As defined in Section 1.3.

“Initial Term”: As defined in Section 1.3.

“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.

“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof,
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, Business Information, Confidential Information, Software,
formulas, drawings, research and development, business and marketing plans and
proposals, tangible and intangible proprietary information, and all
documentation relating to any of the foregoing, (iii) all copyrights, works of
authorship, copyrightable works, copyright registrations and applications
therefor, and all other rights corresponding thereto, (iv) all industrial
designs and any registrations and applications therefor, (v) all trademarks,
service marks, trade dress, logos, trade names, assumed names and corporate
names, Internet domain names and other numbers, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith (“Trademarks”), (vi) all databases and data collections
(including all Guest Data) and all rights therein, (vii) all moral and economic
rights of authors and inventors, however denominated, (viii) all Internet
addresses, sites and domain names, numbers, and social media user names and
accounts, (ix) any other similar intellectual property and proprietary rights of
any kind, nature or description; and (x) any copies of tangible embodiments
thereof (in whatever form or medium).

 

21



--------------------------------------------------------------------------------

“Intercreditor Agreement”: An agreement to be entered into by and among any
Permitted Leasehold Mortgagee that has been granted a lien on the Tenant’s
Pledged Property, Tenant, Landlord and Fee Mortgagee, in substantially the same
form as the Intercreditor Agreement (as defined in the Non-CPLV Lease) entered
into on the Commencement Date in connection with the Non-CPLV Lease.

“Joliet Partner”: Des Plaines Development Holdings, LLC.

“Land”: As defined in clause (a) of the first sentence of Section 1.1.

“Landlord”: As defined in the preamble.

“Landlord Indemnified Parties”: As defined in Section 21.1(i).

“Landlord MCI Financing”: As defined in Section 10.4(b).

“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.

“Landlord Tax Returns”: As defined in Section 4.1(a).

“Landlord Work”: As defined in Section 10.5(e).

“Landlord’s Enforcement Condition”: Either (i) there are no Permitted Leasehold
Mortgagees or (ii) Landlord has delivered to each Permitted Leasehold Mortgagee
for which notice to Landlord has been properly provided pursuant to Section
17.1(b)(i) hereof, a copy of the applicable notice of default pursuant to
Section 17.1(c) hereof and the Right to Terminate Notice pursuant to Section
17.1(d) hereof, and (solely for purposes of this clause (ii)) either of the
following occurred:

(a) Either (1) no Permitted Leasehold Mortgagee has satisfied the requirements
in Section 17.1(d) within the thirty (30) or ninety (90) day periods, as
applicable, described therein, or (2) a Permitted Leasehold Mortgagee satisfied
the requirements in Section 17.1(d) prior to the expiration of the applicable
period, but did not cure a default that is required to be so cured by such
Permitted Leasehold Mortgagee and such Permitted Leasehold Mortgagee
discontinued efforts to cure the applicable default(s) thereby failing to
satisfy the conditions for extending the termination date as provided in Section
17.1(e) or otherwise failed at any time to satisfy the conditions for extending
the termination date as provided in Section 17.1(e)(i); or

 

22



--------------------------------------------------------------------------------

(b) Both (1) this Lease is rejected in any bankruptcy, insolvency or dissolution
proceeding or is terminated by Landlord following a Tenant Event of Default, and
(2) no Permitted Leasehold Mortgagee has acted in accordance with Section
17.1(f) hereof to obtain a New Lease prior to the expiration of the period
described therein.

“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).

“Landlord Specific Ground Lease Requirements”: As defined in Section 7.3(a).

“Lease”: As defined in the preamble.

“Lease Assumption Agreement”: As defined in Section 22.2(i).

“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to Section
22.2(i)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“Lease/MLSA Related Agreements”: Collectively, this Lease, the Other Leases, the
MLSA, the Other MLSAs, the Transition Services Agreement, the Other Transition
Services Agreement, the Intercreditor Agreement and the Other Intercreditor
Agreement.

“Lease Year”: The first Lease Year of the Term shall be the period commencing on
the Commencement Date and ending on the last day of the calendar month in which
the first (1st) anniversary of the Commencement Date occurs, and each subsequent
Lease Year shall be each period of twelve (12) full calendar months after the
last day of the prior Lease Year, except that the final Lease Year of the Term
shall end on the Expiration Date.

“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.

“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as expressly set forth
herein. Notwithstanding the foregoing, provisions of this Lease that provide for
certain benefits or rights to Tenant with respect to Tenant Material Capital
Improvements, such as, by way of example only and not by way of limitation, the
payment of the applicable insurance proceeds to Tenant due to a loss or damage
of such Tenant Material Capital Improvements pursuant to Section 14.1, shall
remain in effect notwithstanding the preceding sentence.

“Leased Property Tests”: Together, the Annual Minimum Per-Lease B&I Cap Ex
Requirement and the Triennial Minimum Cap Ex Requirement B.

 

23



--------------------------------------------------------------------------------

“Leasehold Estate”: As defined in Section 17.1(a).

“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require
repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.

“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and upon which letter of credit
Landlord or Fee Mortgagee (as applicable) shall have the right to draw in full:
(a) if Landlord or Fee Mortgagee (as applicable) has not received at least
thirty (30) days prior to the date on which the then outstanding letter of
credit is scheduled to expire, a notice from the issuing financial institution
that it has renewed the applicable letter of credit; (b) thirty (30) days prior
to the date of termination following receipt of notice from the issuing
financial institution that the applicable letter of credit will be terminated;
and (c) thirty (30) days after Landlord or Fee Mortgagee (as applicable) has
given notice to Tenant that the financial institution issuing the applicable
letter of credit ceases to either be an Eligible Institution or meet the rating
requirement set forth above.

“Licensing Event”:

(a) With respect to Tenant, (i) a communication (whether oral or in writing) by
or from any Gaming Authority to either Tenant or Manager or any of their
respective Affiliates (each, a “Tenant Party”) or to a Landlord Party (as
defined below) or other action by any Gaming Authority that indicates that such
Gaming Authority may find that the association of a Tenant Party with Landlord
is likely to (A) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any Gaming License or any other
rights or entitlements held or required to be held by Landlord or any of its
Affiliates (each, a “Landlord Party”) under any Gaming Regulations or
(B) violate any Gaming Regulations to which a Landlord Party is subject; or
(ii) a Tenant Party is required to be licensed, registered, qualified or found
suitable under any Gaming Regulations, and such Tenant Party does not remain so
licensed, registered, qualified or found suitable or, after becoming so
licensed, registered,

 

24



--------------------------------------------------------------------------------

qualified or found suitable, fails to remain so, and solely for purposes of
determining whether a Tenant Event of Default has occurred under Section
16.1(l), the same causes cessation of Gaming activity at a Continuous Operation
Facility (as defined in the Non-CPLV Lease) and would reasonably be expected to
have a material adverse effect on the Facility (taken as a whole with the
Non-CPLV Facilities); and

(b) With respect to Landlord, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to a Landlord Party or to a Tenant Party or
other action by any Gaming Authority that indicates that such Gaming Authority
may find that the association of a Landlord Party with Tenant is likely to
(A) result in a disciplinary action relating to, or the loss of, inability to
reinstate or failure to obtain, any Gaming License or any other rights or
entitlements held or required to be held by a Tenant Party under any Gaming
Regulations or (B) violate any Gaming Regulations to which a Tenant Party is
subject; or (ii) a Landlord Party is required to be licensed, registered,
qualified or found suitable under any Gaming Regulations, and such Landlord
Party does not remain so licensed, registered, qualified or found suitable or,
after becoming so licensed, registered, qualified or found suitable, fails to
remain so, and solely for purposes of determining whether a default has occurred
under Section 41.13 hereunder, the same causes cessation of Gaming activity at a
Continuous Operation Facility (as defined in the Non-CPLV Lease) and would
reasonably be expected to have a material adverse effect on the Facility (taken
as a whole with the Non-CPLV Facilities).

“Liquor Authority”: As defined in Section 41.13.

“Liquor Laws”: As defined in Section 41.13.

“London Clubs”: Those certain assets described on Schedule 6 attached hereto.

“London/Chester Properties”: Collectively, the London Clubs and the Chester
Property.

“Manager”: Joliet Manager, LLC, a Delaware limited liability company, together
with its successors and permitted assigns, in its capacity as “Manager” under
the MLSA.

“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter the Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand the Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.

“Material Leased Property”: Leased Property or Other Leased Property, or any
portion thereof, having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).

“Material London/Chester Property”: All or any portion of the London/Chester
Properties having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).

“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at the
Facility) under which

 

25



--------------------------------------------------------------------------------

the rent and/or fees and other payments payable by the Subtenant (or manager)
exceed Fifty Thousand and No/100 Dollars ($50,000.00) (which amount shall be
increased by the Escalator on the first (1st) day of each Lease Year (commencing
on the first (1st) day of the second (2nd) Lease Year)) per month.

“Maximum Fixed Rent Term”: With respect to the Leased Property, the Maximum
Fixed Rent Term as set forth on Schedule 3 attached hereto, as it may be
extended in accordance with clause (c) of the definition of “Rent”.

“Minimum Cap Ex Amount”: The Annual Minimum Cap Ex Amount, the Triennial Minimum
Cap Ex Amount A and/or the Triennial Minimum Cap Ex Amount B, as applicable.

“Minimum Cap Ex Reduction Amount”: In each instance in which any Material Leased
Property is removed from this Lease or any Other Leases (as applicable), the
landlord under the applicable Other Leases disposes of Other Leased Property and
a third party Severance Lease is executed, Landlord disposes of all of the
Leased Property and this Lease is assigned to a third party Acquirer, or
Material London/Chester Property is disposed of, all as described in the
definitions of Annual Minimum Cap Ex Amount, Triennial Minimum Cap Ex Amount A
and Triennial Minimum Cap Ex Amount B (as applicable), the product of (i) the
applicable Minimum Cap Ex Amount or Triennial Allocated Minimum Cap Ex Amount B
Floor in effect immediately prior thereto, multiplied by (ii) a fraction, the
numerator of which shall be equal to the portion of the EBITDAR of Tenant or the
Other Tenants (as applicable) for the Trailing Test Period attributable to the
Leased Property, Other Leased Property or London/Chester Properties (or portion
of any thereof) (as applicable) being so removed or disposed of (as applicable),
and the denominator of which shall be equal to the aggregate EBITDAR of Tenant
and Other Tenants for the Trailing Test Period attributable to all assets then
included in the calculation of Capital Expenditures for purposes of the All
Property Tests (with respect to the Annual Minimum Cap Ex Amount and the
Triennial Minimum Cap Ex Amount A) or the Leased Property Tests (with respect to
the Triennial Minimum Cap Ex Amount B and the Triennial Allocated Minimum Cap Ex
Amount B Floor) (including, for this purpose, the Leased Property, Other Leased
Property or London/Chester Properties (or portion of any thereof) (as
applicable) being so removed or disposed of (as applicable)).

“Minimum Cap Ex Requirements”: The Annual Minimum Cap Ex Requirement, the Annual
Minimum Per-Lease B&I Cap Ex Requirement, the Triennial Minimum Cap Ex
Requirement A and the Triennial Minimum Cap Ex Requirement B, as applicable.

“Minimum Facility Threshold”: (i) Not less than two thousand five hundred
(2,500) rooms, one hundred thousand (100,000) square feet of casino floor
containing no less than one thousand three hundred (1,300) slot machines and one
hundred (100) gaming tables, (ii) revenue of no less than Seventy-Five Million
and No/100 Dollars ($75,000,000.00) per year is derived from high limit VVIP and
international gaming customers, (iii) extensive operated food and beverage
outlets, and (iv) at least one (1) large entertainment venue; provided, however,
that the foregoing clause (ii) may be satisfied if the Qualified Replacement
Manager has managed a property that satisfies the requirements of such clause
(ii) within the immediately preceding two (2) years.

 

26



--------------------------------------------------------------------------------

“MLSA”: That certain Management and Lease Support Agreement (Joliet) dated of
even date herewith by and among Guarantor, Manager, Affiliates of Manager,
Tenant and Landlord, as amended, restated or otherwise modified from time to
time.

“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries) from patrons at the Facility for gaming, less, (A) to the
extent otherwise included in the calculation of Net Revenue, refunds and free
promotional play provided pursuant to a rewards, marketing, and/or frequent
users program (including rewards granted by Affiliates of Tenant) and
(B) amounts returned to patrons through winnings at the Facility (the net amount
described in this clause (i), “Gaming Revenues”); plus (ii) the gross receipts
of Tenant (and its Subsidiaries) for all goods and merchandise sold, room
revenues derived from hotel operations, food and beverages sold, the charges for
all services performed, or any other revenues generated by or otherwise payable
to Tenant (and its Subsidiaries) (including, without limitation, use fees,
retail and commercial rent, revenue from rooms, accommodations, food and
beverage, and the proceeds of business interruption insurance) in, at or from
the Facility for cash, credit or otherwise (without reserve or deduction for
uncollected amounts), but excluding pass-through revenues collected by Tenant to
the extent such amounts are remitted to the applicable third party entitled
thereto (the net amounts described in this clause (ii), “Retail Sales”); less
(iii) to the extent otherwise included in the calculation of Net Revenue, the
retail value of accommodations, merchandise, food and beverage and other
services furnished to guests of Tenant at the Facility without charge or at a
reduced charge (and, with respect to a reduced charge, such reduction in Net
Revenue shall be equal to the amount of the reduction of such charge otherwise
included in Net Revenue) (the amounts described in this clause (iii),
“Promotional Allowances”). Notwithstanding anything herein to the contrary, the
following provisions shall apply with respect to the calculation of Net Revenue:

(a) For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply:

(1) Intentionally omitted.

(2) In the event of expiration, cancellation or termination of any Ground Lease
for any reason whatsoever whether voluntary or involuntary (by operation of law
or otherwise) prior to the expiration date of this Lease, including extensions
and renewals granted thereunder, then, thereafter, the Net Revenue attributable
to the portion of the Leased Property subject to such Ground Lease shall not be
included in the calculation of Net Revenue for the applicable base year,
provided, that if Landlord (or any Fee Mortgagee) enters into a replacement
lease with respect to substantially the same Ground Leased Property, then the
Net Revenue attributable to such expired, cancelled or terminated Ground Lease
shall once again be included in the calculation of Net Revenue for the
applicable base year.

(3) If Tenant enters into a Sublease with a Subtenant that is not wholly-owned
by Guarantor (such that, after entering into such Sublease rather than the
Gaming Revenues, Retail Sales and Promotional Allowances generated by the space
covered by such Sublease being included in the calculation of Tenant’s Net
Revenue, instead the revenue from such Sublease would be governed by clause
(b)(1) or (b)(2) below), then, thereafter, any Gaming

 

27



--------------------------------------------------------------------------------

Revenues, Retail Sales and Promotional Allowances that would otherwise be
included in the calculation of Net Revenue for the applicable base year with
respect to the applicable subleased (or managed) space shall be excluded from
the calculation of Net Revenue for the applicable base year, and the rent and/or
fees and other consideration to be received by Tenant pursuant to such Sublease
shall be substituted therefor.

(4) If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease with a Subtenant that was not wholly-owned by
Guarantor, or if all of the direct or indirect ownership interests in a Person
that was a Subtenant in the applicable base year are acquired by Guarantor (in
either case, such that after entering into such Sublease revenue that would
otherwise be included in Net Revenue for the applicable base year pursuant to
clause (b)(1) or (b)(2) below is converted to revenue with respect to which
Gaming Revenues, Retail Sales and Promotional Allowances are included in Net
Revenue for the applicable base year), then, thereafter, the rent and/or fees
and other consideration received by Tenant pursuant to such Sublease that would
otherwise be included in the calculation of Net Revenue for the applicable base
year shall be excluded from the calculation of Net Revenue for the applicable
base year, and the Gaming Revenues, Retail Sales and Promotional Allowances to
be received by Tenant pursuant to its operation of such space shall be
substituted therefor.

(5) Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(3) and (a)(4) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.

(b) Amounts received pursuant to Subleases shall be included in Net Revenue as
follows:

(1) With respect to any Sublease from Tenant to a Subtenant in which Guarantor
directly or indirectly owns less than fifty percent (50%) of the ownership
interests, Net Revenue shall not include Gaming Revenues, Retail Sales or
Promotional Allowances received by such Subtenant but shall include the rent
and/or fees and all other consideration received by Tenant pursuant to such
Sublease.

(2) With respect to any Sublease from Tenant to a Subtenant in which Guarantor
directly or indirectly owns fifty percent (50%) or more of the ownership
interests, but less than all of the ownership interests, Net Revenue shall not
include Gaming Revenues, Retail Sales or Promotional Allowances received by such
Subtenant but shall include an amount equal to the greater of (x) the rent
and/or fees and all other consideration actually received by Tenant for such
Sublease from such Affiliate and (y) the rent and/or fees and other
consideration that would be payable under such Sublease if at arms-length,
market rates.

(3) With respect to any Sublease from Tenant to a Subtenant that is directly or
indirectly wholly-owned by Guarantor, Net Revenue shall not include the rent
and/or fees or any other consideration received by Tenant pursuant to such
Sublease but shall include Gaming Revenues, Retail Sales or Promotional
Allowances received by such Subtenant.

 

28



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, gaming taxes and casino operating expenses (such
as salaries, income taxes, employment taxes, supplies, equipment, cost of goods
and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) will not be deducted in arriving at Net Revenue.

(d) Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP.

“New Lease”: As defined in Section 17.1(f).

“Non-Consented Lease Termination”: As defined in the MLSA.

“Non-Core Tenant Competitor”: A Person that is engaged or is an Affiliate of a
Person that is engaged in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty
(30) miles of a Gaming Facility directly or indirectly owned or operated by CEC.
For purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business.

“Non-CPLV Capital Expenditures”: The “Capital Expenditures” as defined in the
Non-CPLV Lease, collectively or individually, as the context may require.

“Non-CPLV Facility” or “Non-CPLV Facilities”: A “Facility” or the “Facilities”,
as applicable, as defined in the Non-CPLV Lease, collectively or individually,
as the context may require.

“Non-CPLV Lease”: As defined in the definition of Other Leases.

“Non-CPLV Leased Property”: The “Leased Property” as defined in the Non-CPLV
Lease, collectively or individually, as the context may require.

“Notice”: A notice given in accordance with Article XXXV.

“Notice of Termination”: As defined in Section 17.1(f).

“OFAC”: As defined in Article XXXIX.

“Omnibus Agreement”: That certain Second Amended and Restated Omnibus Agreement
and Enterprise Services Agreement, dated as of the Commencement Date, by and
among Caesars Enterprise Services, LLC, CEOC, Caesars Entertainment Resort
Properties LLC, Caesars Growth Properties Holding, LLC, Caesars License Company,
LLC, and Caesars World LLC, as further amended, restated, supplemented or
otherwise modified from time to time, subject to Section 20.16 of the MLSA.

 

29



--------------------------------------------------------------------------------

“Other Capital Expenditures”: The “Capital Expenditures” as defined in each of
the Other Leases, collectively or individually, as the context may require.

“Other Facility”: A “Facility” as defined in each of the Other Leases,
collectively or individually, as the context may require.

“Other Intercreditor Agreement”: The “Intercreditor Agreement” as defined in
each of the Other Leases, collectively or individually, as the context may
require.

“Other Material Capital Improvements”: The “Material Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Other Leases”: Collectively or individually, as the context may require,
(i) that certain Lease (Non-CPLV), dated as of the date hereof, by and between
various Affiliates of Landlord, as “Landlord,” and various Affiliates of Tenant,
as “Tenant,” with respect to various other Gaming Facilities and other real
property assets, as amended, restated or otherwise modified from time to time
(the “Non-CPLV Lease”), and (ii) that certain Lease (CPLV), dated as of the date
hereof, by and between CPLV Property Owner LLC, as “Landlord,” and Desert Palace
LLC and CEOC, LLC, as “Tenant,” with respect to the Gaming Facility known as
Caesar’s Palace, located in Las Vegas, Nevada, as amended, restated or otherwise
modified from time to time (the “CPLV Lease”).

“Other Leased Property”: The “Leased Property” as defined in each of the Other
Leases, collectively or individually, as the context may require.

“Other MLSAs”: Collectively or individually, as the context may require,
(i) that certain Management and Lease Support Agreement (CPLV), dated as of the
date hereof, by and among Guarantor, Manager, Affiliates of Manager, Affiliates
of Tenant and an Affiliate of Landlord, as amended, restated or otherwise
modified from time to time, and (ii) that certain Management and Lease Support
Agreement (Non-CPLV) dated as of the date hereof, by and among Guarantor,
Manager, Affiliates of Manager, Affiliates of Tenant and Affiliates of Landlord,
as amended, restated or otherwise modified from time to time.

“Other Tenants”: The “Tenant” as defined in each of the Other Leases,
collectively or individually, as the context may require.

“Other Tenant Capital Improvements”: The “Tenant Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Other Transition Services Agreement”: The “Transition Services Agreement” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.

“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of

 

30



--------------------------------------------------------------------------------

shares of capital stock (without regard to the occurrence of any contingency)
entitled to vote in the election of directors, managers or trustees of such
Person, (b) owns or controls, directly or indirectly, more than fifty percent
(50%) of the capital accounts, distribution rights, total equity and voting
interests or general and limited partnership interests, as applicable, of such
Person, whether in the form of membership, general, special or limited
partnership interests or otherwise, or (c) is the controlling general partner or
managing member of, or otherwise controls, such entity.

“Partial Taking”: As defined in Section 15.1(b).

“Party” and “Parties”: Landlord and/or Tenant, as the context requires.

“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.

“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
Exhibit I attached hereto, or (y) that (a) Landlord entered into, as a party
thereto, after the date hereof and (b) Tenant is required hereunder to comply
with, and (ii) Specified Subleases (in each case of clauses (i)(x) and (ii),
together with any renewals or modifications thereof made in accordance with the
express terms thereof), but excluding Specified Subleases as to which the
applicable Subtenant is CEOC, CEC, Manager or any of their respective
Affiliates. For avoidance of doubt, the Permitted Exception Documents do not
include any Ground Leases.

“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in the Leased Property subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or a lien on at least eighty percent (80%) of the direct or indirect
Equity Interests in Tenant at any tier of ownership), granted to or for the
benefit of a Permitted Leasehold Mortgagee as security for the indebtedness of
Tenant or its Affiliates.

“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents)

 

31



--------------------------------------------------------------------------------

is a banking or other institution that in the ordinary course acts as a lender,
agent or trustee or similar representative (in each case, on behalf of a group
of lenders or noteholders) in respect of financings of similar size as the
Tenant’s Initial Financing; and provided, further, that, in all events, (i) no
agent, trustee or similar representative shall be Tenant, CEOC, CEC, Guarantor
or Manager or any of their Affiliates, respectively (each, a “Prohibited
Leasehold Agent”), and (ii) no (A) Prohibited Leasehold Agent, (excluding any
Person that is a Prohibited Leasehold Agent as a result of its ownership of
publicly-traded shares in any Person), or (B) entity that owns, directly or
indirectly (but excluding any ownership of publicly-traded shares in CEC or any
of its Affiliates), higher than the lesser of (1) ten percent (10%) of the
Equity Interests in Tenant or (2) a Controlling legal or beneficial interest in
Tenant, may collectively hold an amount of the indebtedness secured by a
Permitted Leasehold Mortgage higher than the lesser of (x) twenty-five percent
(25%) thereof and (y) the principal amount thereof required to satisfy the
threshold for requisite consenting lenders to amend the terms of such
indebtedness that affect all lenders thereunder.

“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.

“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.

“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”

“Preliminary Studies”: As defined in Section 10.4(a).

“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date or with
then-prevailing hotel, resort and gaming industry use, and/or (vii) such other
use as shall be approved by Landlord from time to time in its reasonable
discretion.

“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.

“Prior Months”: As defined in the definition of CPI Increase.

 

32



--------------------------------------------------------------------------------

“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.

“Prohibited Persons”: As defined in Article XXXIX.

“Promotional Allowances”: As defined in the definition of “Net Revenue.”

“PropCo”: VICI Properties L.P., a Delaware limited partnership.

“PropCo 1”: VICI Properties 1 LLC, a Delaware limited liability company.

“Propco Opportunity Transaction”: As defined in the ROFR Agreement.

“Propco ROFR”: As defined in the ROFR Agreement.

“Propco TRS”: As defined in Section 1.1.

“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.

“Property Specific Guest Data”: Any and all Guest Data, to the extent in or
under the possession or control of Tenant, Services Co, Manager, or their
respective Affiliates, identifying, describing, concerning or generated by
prospective, actual or past guests, website visitors and/or customers of the
Facility, including retail locations, restaurants, bars, casino and Gaming
Facilities, spas and entertainment venues therein, but excluding, in all cases,
(i) Guest Data that has been integrated into analytics, reports, or other
similar forms in connection with the Total Rewards Program or any other customer
loyalty program of Services Co and its Affiliates (it being understood that this
exception shall not apply to such Guest Data itself, i.e., in its original form
prior to integration into such analytics, reports, or other similar forms in
connection with the Total Rewards Program or other customer loyalty program),
(ii) Guest Data that concerns facilities that are owned or operated by CEC or
its Affiliates, other than the Facility and that does not concern the Facility,
and (iii) Guest Data that concerns Proprietary Information and Systems (as
defined in the MLSA) and is not specific to the Facility.

“Property Specific IP”: All Intellectual Property that is both (i) specific to
the Facility and (ii) currently or hereafter owned by CEOC or any of its
Subsidiaries, including the Intellectual Property set forth on Exhibit H,
attached hereto.

“Qualified Replacement Guarantor”: The Qualified Replacement Guarantor (as
defined in the Non-CPLV Lease) that is serving in such capacity under the
Non-CPLV Lease.

“Qualified Replacement Manager”: The Qualified Replacement Manager (as defined
in the Non-CPLV Lease) that is serving in such capacity under the Non-CPLV
Lease.

“Qualified Transferee”: The Qualified Transferee (as defined in the Non-CPLV
Lease) that is serving in such capacity under the Non-CPLV Lease.

 

33



--------------------------------------------------------------------------------

“Refinancing”: As defined in Section 13.10(a).

“Rejected ROFR Property”: Any ROFR Property located outside of Las Vegas,
Nevada, that was the subject of a Propco Opportunity Transaction pursuant to the
ROFR Agreement and with respect to which (a) either (i) Propco waived (or was
deemed to have waived) the Propco ROFR, or (ii) Propco exercised the Propco ROFR
but a ROFR Lease with respect to such ROFR Property was not executed following
the conclusion of the procedures set forth in Section 3(e) of the ROFR
Agreement, and (b) an Affiliate of CEC subsequently consummated the Propco
Opportunity Transaction without Propco’s (or its Affiliates’) involvement.

“Renewal Notice”: As defined in Section 1.4.

“Renewal Term”: As defined in Section 1.4.

“Renewal Term Decrease”: As defined in clause (c)(ii)(B) of the definition of
“Rent.”

“Renewal Term Increase”: As defined in clause (c)(ii)(A) of the definition of
“Rent.”

“Rent”: An annual amount payable as provided in Article III, calculated as
follows:

(a) For the first seven (7) Lease Years, Rent shall be equal to Thirty Nine
Million Six Hundred Twenty-Five Thousand and No/100 Dollars ($39,625,000.00) per
Lease Year, as adjusted annually as set forth in the following sentence. On each
Escalator Adjustment Date during the sixth (6th) through and including the
seventh (7th) Lease Years, the Rent payable for such Lease Year shall be
adjusted to be equal to the Rent payable for the immediately preceding Lease
Year, multiplied by the Escalator. For purposes of clarification, there shall be
no Variable Rent (defined below) payable during the first seven (7) Lease Years.

(b) From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of both a base
rent component (“Base Rent”) and a variable rent component (“Variable Rent”),
each such component of Rent calculated as provided below:

(i) Base Rent shall equal (w) for the eighth (8th) Lease Year, the product of
seventy percent (70%) of Rent in effect as of the last day of the seventh (7th)
Lease Year, multiplied by the Escalator, (x) for the ninth (9th) and tenth
(10th) Lease Years, the Base Rent payable for the immediately preceding Lease
Year, as applicable, multiplied by the Escalator in each case, (y) for the
eleventh (11th) Lease Year, the product of eighty percent (80%) of Rent in
effect as of the last day of the tenth (10th) Lease Year, multiplied by the
Escalator, and (z) for each Lease Year from and after the commencement of the
twelfth (12th) Lease Year until the Initial Stated Expiration Date, the Base
Rent payable for the immediately preceding Lease Year, as applicable, multiplied
by the Escalator in each case.

 

34



--------------------------------------------------------------------------------

(ii) Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator.

(A) For each Lease Year from and after commencement of the eighth (8th) Lease
Year through and including the end of the tenth (10th) Lease Year (the “First
Variable Rent Period”), Variable Rent shall be a fixed annual amount equal to
thirty percent (30%) of the Rent for the seventh (7th) Lease Year (such amount,
the “Variable Rent Base”), adjusted as follows (such resulting annual amount
being referred to herein as “Year 8-10 Variable Rent”):

(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the seventh (7th) Lease Year (the “First VRP Net
Revenue Amount”) exceeds the Base Net Revenue Amount (any such excess, the “Year
8 Increase”), the Year 8-10 Variable Rent shall equal the Variable Rent Base
increased by an amount equal to the product of (a) nineteen and one-half percent
(19.5%) and (b) the Year 8 Increase; or

(y) in the event that the First VRP Net Revenue Amount is less than the Base Net
Revenue Amount (any such difference, the “Year 8 Decrease”), the Year 8-10
Variable Rent shall equal the Variable Rent Base decreased by an amount equal to
the product of (a) nineteen and one-half percent (19.5%) and (b) the Year 8
Decrease.

(B) For each Lease Year from and after the commencement of the eleventh (11th)
Lease Year until the Initial Stated Expiration Date (the “Second Variable Rent
Period”), Variable Rent shall be equal to a fixed annual amount equal to twenty
percent (20%) of the Rent for the tenth (10th) Lease Year (such amount, the
“Second Variable Rent Base”), adjusted as follows (such resulting annual amount
being referred to herein as the “Year 11-15 Variable Rent”):

(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year exceeds the First
VRP Net Revenue Amount (any such excess, the “Year 11 Increase”), the Year 11-15
Variable Rent shall equal the Year 8-10 Variable Rent increased by an amount
equal to the product of (a) thirteen percent (13%) and (b) the Year 11 Increase;
or

(y) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year

 

35



--------------------------------------------------------------------------------

is less than the First VRP Net Revenue Amount (any such difference, the “Year 11
Decrease”), the Year 11-15 Variable Rent shall equal the Year 8-10 Variable Rent
decreased by an amount equal to the product of (a) thirteen percent (13%) and
(b) the Year 11 Decrease.

(c) Rent for each Renewal Term shall be calculated as follows:

(i) Subject to clause (c)(iii) below, Base Rent for the first (1st) Lease Year
of such Renewal Term shall be adjusted to be equal to the applicable annual Fair
Market Base Rental Value; provided that (A) in no event will the Base Rent be
less than the Base Rent in effect as of the last day of the Lease Year
immediately preceding the commencement of such Renewal Term (such immediately
preceding year, the respective “Preceding Lease Year”), (B) no such adjustment
shall cause Base Rent to be increased by more than ten percent (10%) of the Base
Rent in effect as of the last day of the Preceding Lease Year and (C) such Fair
Market Base Rental Value shall be determined as provided in Section 34.1. On
each Escalator Adjustment Date during such Renewal Term, the Base Rent payable
for such Lease Year shall be equal to the Base Rent payable for the immediately
preceding Lease Year, multiplied by the Escalator.

(ii) Subject to clause (c)(iii) below, Variable Rent for each Lease Year during
such Renewal Term (for each Renewal Term, the “Renewal Term Variable Rent
Period”) shall be equal to the Variable Rent in effect as of the last day of the
Preceding Lease Year, adjusted as follows:

(A) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year exceeds the annual Net
Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year, and (y) in respect of
each subsequent Renewal Term, the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such excess,
the respective “Renewal Term Increase”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year increased by an amount equal to the product of (a) thirteen percent
(13%) and (b) such Renewal Term Increase; or

(B) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year is less than the annual
Net Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such difference, the
respective “Renewal

 

36



--------------------------------------------------------------------------------

Term Decrease”), the Variable Rent for such Renewal Term shall equal the
Variable Rent in effect as of the last day of the Preceding Lease Year decreased
by an amount equal to the product of (a) thirteen percent (13%) and (b) such
Renewal Term Decrease.

(iii) Intentionally Omitted.

(iv) Prior to delivery of any Renewal Notice for any Renewal Term that would
cause the Term through such Renewal Term to exceed the Maximum Fixed Rent Term
for the Leased Property, if Tenant obtains an appraisal reasonably satisfactory
to Landlord, prepared by an appraiser reasonably satisfactory to Landlord, which
appraisal concludes that, based on the condition of the Leased Property at the
time of such appraisal, the expected useful life of the Leased Property
(measured from the Commencement Date) exceeds one hundred twenty-five percent
(125%) of the Term through such Renewal Term, the Maximum Fixed Rent Term for
the Leased Property shall be extended through the end of such Renewal Term and
thereafter for the longest fixed rent term that would be supported by such
appraisal.

Notwithstanding anything herein to the contrary, from and after the date on
which any ROFR Property becomes a Rejected ROFR Property, solely for purposes of
calculating Variable Rent in accordance herewith, if the Facility is an Affected
Facility, then the Net Revenue associated with the Facility thereafter shall be
subject to a floor equal to the Net Revenue for the Facility for the calendar
year immediately prior to the later of (i) the year in which CEC or its
Affiliate acquires or commences operating the Rejected ROFR Property and
(ii) the year in which the Rejected ROFR Property first opens for business to
the public.

Notwithstanding anything herein to the contrary, (i) but subject to clause
(c)(iii) above and any reduction in Rent by the Rent Reduction Amount pursuant
to and in accordance with the terms of this Lease, in no event shall annual Base
Rent during any Lease Year after the seventh (7th) Lease Year be less than
seventy percent (70%) of the Rent in the seventh (7th) Lease Year, and (ii) in
no event shall the Variable Rent be less than Zero Dollars ($0.00).

“Rent Reduction Amount”: (i) With respect to the Base Rent, a proportionate
reduction of Base Rent, which proportionate amount shall be determined by
comparing (1) the EBITDAR of the Leased Property for the Trailing Test Period
versus (2) the EBITDAR of the Leased Property for the Trailing Test Period
calculated to remove the EBITDAR attributable to the portion of the Leased
Property affected by the Partial Taking or that is being removed from this Lease
or otherwise excluded from the determination of Rent (as applicable) and
(ii) with respect to Variable Rent, a proportionate reduction of Variable Rent
calculated in the same manner as set forth with respect to Base Rent above.
Following the application of the Rent Reduction Amount to the Rent hereunder,
for purposes of calculating any applicable adjustments to Variable Rent based on
increases or decreases in Net Revenue, such calculations of Net Revenue shall
exclude Net Revenue attributable to the portion of the Leased Property affected
by the Partial Taking or that was removed from this Lease or otherwise excluded
from the determination of Rent (even if such portion of the Leased Property had
not yet been affected by the Partial Taking nor removed from this Lease as of
the applicable Lease Year for which Net Revenue is being measured).

 

37



--------------------------------------------------------------------------------

“Replacement Guaranty”: A guaranty made by a Qualified Replacement Guarantor
which shall contain provisions, terms and conditions similar in substance to the
provisions, terms and conditions set forth in Article 17 of the MLSA and all
such other portions of the MLSA that comprise the Lease Guaranty (as such term
is defined in the MLSA).

“Replacement Management Agreement”: A management agreement with respect to the
management of the Facility, between a Qualified Replacement Manager and a
Qualified Transferee, that provides for the management of the Leased Property on
terms and conditions not materially less favorable to Tenant (and the Leased
Property), (i) with respect to a Qualified Replacement Manager that is an
Affiliate of the Qualified Transferee, than as provided in the MLSA, or,
(ii) with respect to a Qualified Replacement Manager that is not an Affiliate of
the Qualified Transferee, than would be obtained in an arm’s-length management
agreement with a third party, and, in all events the provisions, terms and
conditions thereof shall not be intended to or designed to frustrate, vitiate or
reduce the payment of Variable Rent or the other provisions of this Lease.

“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.

“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be incurred or issued by such Person or such Person’s Affiliates (including any
Additional Fee Mortgagee), to the extent that any of the foregoing actually
receives non-public information hereunder. In addition, and without limitation
of the foregoing, the term “Representatives” shall include, (a) in the case of
Landlord, PropCo 1, PropCo, Landlord REIT and any Affiliate thereof, and (b) in
the case of Tenant, CEOC, CEC and any Affiliate thereof.

“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.

“Restricted Area”: The geographical area that at any time during the Term is
within a thirty (30) mile radius of the Leased Property.

“Retail Sales”: As defined in the definition of “Net Revenue.”

“Right to Terminate Notice”: As defined in Section 17.1(d).

“ROFR Agreement”: That certain Right of First Refusal Agreement, dated as of the
date hereof, by and between CEC and Propco.

“ROFR Lease”: As defined in the ROFR Agreement.

“ROFR Property”: As defined in the ROFR Agreement.

 

38



--------------------------------------------------------------------------------

“SEC”: The United States Securities and Exchange Commission.

“Second Lien Indenture”: That certain Second-Priority Senior Secured Notes due
2023 Indenture dated October 6, 2017, among PropCo 1, VICI FC Inc., a Delaware
corporation, the Subsidiary Guarantors (as defined therein) party thereto from
time to time, and UMB Bank, National Association, as trustee.

“Second Variable Rent Base”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”

“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”

“Section 34.2 Dispute”: As defined in Section 34.2.

“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Services Co”: Caesars Enterprise Services LLC, or any replacement or successor
services company engaged in performing services on behalf of Tenant and related
entities similar to those performed by, or contemplated to be performed by,
Caesars Enterprise Services LLC on the date hereof.

“Services Co Capital Expenditures”: All capital expenditures incurred by
Services Co to the extent capitalized in accordance with GAAP and allocated to
Tenant by Services Co. Without Landlord’s consent, Tenant shall not permit any
changes to be made to the allocation methodology by which Services Co Capital
Expenditures are currently allocated to Tenant if such change could reasonably
be expected to materially and adversely affect Landlord.

“Severance Lease”: As defined in the Other Leases (as applicable).

“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.

“Specified Sublease”: Any Sublease (i) affecting any portion of the Leased
Property, and (ii) in effect on the Commencement Date. A list of all Specified
Subleases is annexed as Schedule 4 hereto.

“Stated Expiration Date”: As defined in Section 1.3.

“Stub Period”: As defined in Section 10.5(a)(v).

“Stub Period Multiplier”: As defined in Section 10.5(a)(v).

“Sublease”: Any sublease, sub-sublease, license, management agreement to operate
(but not occupy as a tenant) a particular space at the Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings.

“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of

 

39



--------------------------------------------------------------------------------

any class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time of determination
owned by such Person and/or one or more Subsidiaries of such Person, and
(ii) any partnership, limited liability company, association, joint venture or
other entity in which such Person and/or one or more Subsidiaries of such Person
has more than a fifty percent (50%) Equity Interest at the time of
determination.

“Subtenant”: The tenant under any Sublease.

“Subtenant Subsidiary”: Any subsidiary of Tenant that is a Subtenant under a
Sublease from Tenant.

“Successor Assets”: As defined in Section 36.1.

“Successor Assets FMV”: As defined in Section 36.1.

“Successor Tenant”: As defined in Section 36.1.

“System-wide IP”: All of the Intellectual Property (in each case, excluding
Property Specific IP and Property Specific Guest Data) that (i) Services Co or
any of its Subsidiaries currently license, contemplate to license or otherwise
provide to facilitate the provision of services by or on behalf of Services Co
or any of its Subsidiaries to any properties owned by CEOC or its Affiliates,
(ii) Services Co or any of its Subsidiaries currently provide or contemplate to
provide pursuant to, or is otherwise necessary for the performance of, any
Property Management Agreement (as defined in the Omnibus Agreement), (iii) is
necessary for the provision of Enterprise Services (as defined in the Omnibus
Agreement) by Services Co, (iv) is generally used by CEOC, its Affiliates and
their respective Subsidiaries for their respective properties, including any and
all Intellectual Property comprising and/or related to the Total Rewards
Program, or (v) is developed, created or acquired by or on behalf of Services Co
or any of its Subsidiaries and is not a derivative work of any Intellectual
Property licensed to Services Co.

“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.

“Tenant”: As defined in the preamble.

“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.

“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a

 

40



--------------------------------------------------------------------------------

Gaming business, (ii) any investment fund or other Person with an investment
representing an equity ownership of fifteen percent (15%) or less in a Tenant
Competitor and no Control over such Tenant Competitor shall not be a Tenant
Competitor, (iii) solely for purposes of Section 18.4(c), a Person with an
investment representing an equity ownership of twenty-five percent (25%) or less
in a Non-Core Tenant Competitor shall be deemed to not have Control over such
Tenant Competitor, and (iv) Landlord shall not be deemed to become a Tenant
Competitor by virtue of it or its Affiliate’s acquiring ownership, or engaging
in the ownership or operation of, a Gaming business, if Landlord or any of its
Affiliates first offered CEC (or its Subsidiary, as applicable) the opportunity
to lease and manage such Gaming business pursuant to the ROFR Agreement and CEC
(or its Subsidiary, as applicable) did not accept such offer.

“Tenant Event of Default”: As defined in Section 16.1.

“Tenant Material Capital Improvement”: As defined in Section 10.4(e).

“Tenant Transferee Requirement”: As defined in Section 22.2(i).

“Tenant’s Initial Financing”: As defined in the Other Leases.

“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).

“Tenant’s Pledged Property”: All now owned and hereafter acquired FF&E not
otherwise part of the Leased Property and all other now owned and hereafter
acquired personal property (including all gaming equipment), licenses, permits,
subleases, concessions, and contracts, in each case, located at the Leased
Property or primarily related to or used or held for use in connection with the
operation of the business conducted on or about the Leased Property as then
being operated (including all Property Specific IP and Property Specific Guest
Data and Tenant’s rights under System-wide IP, proprietary operating systems and
customer data, including Guest Data) owned by or licensed or granted to Tenant
and/or any Subsidiaries of Tenant, and any cash (including all cage cash)
located on-site at the Facility but not any other cash, securities or
investments; provided, that, Tenant’s Pledged Property shall exclude all
Excluded Assets, all products and proceeds of Tenant’s Pledged Property, and, to
the extent required by Gaming Regulations, any Gaming Licenses.

“Tenant’s Property”: All assets of Tenant and its Subsidiaries (other than the
Leased Property and, for purposes of Article XXXVI only, any Intellectual
Property that will not be transferred to a Successor Tenant under Article XXXVI)
primarily related to or used in connection with the operation of the business
conducted on or about the Leased Property or any portion thereof, together with
all replacements, modifications, additions, alterations and substitutes therefor
and including all goodwill and going concern value associated with Tenant’s
Property.

“Term”: As defined in Section 1.3.

“Third-Party MCI Financing”: As defined in Section 10.4(c).

“Trademarks”: As defined in the definition of Intellectual Property.

 

41



--------------------------------------------------------------------------------

“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.

“Transition Period”: As defined in the MLSA.

“Transition Services Agreement”: That certain Transition of Management Services
Agreement (Joliet), dated as of the date hereof, as amended, restated,
supplemented or otherwise modified from time to time.

“Triennial Allocated Minimum Cap Ex Amount B Ceiling”: The difference of (a) the
Triennial Minimum Cap Ex Amount B, minus (b) the Triennial Allocated Minimum Cap
Ex Amount B Floor (as defined in the CPLV Lease). Notwithstanding anything
herein to the contrary, fifty percent (50%) of all Capital Expenditures
constituting Material Capital Improvements shall be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Ceiling applicable to the Triennial
Period during which such Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures constituting Material Capital
Improvements shall not be credited toward the Triennial Allocated Minimum Cap Ex
Amount B Ceiling.

“Triennial Allocated Minimum Cap Ex Amount B Floor”: An amount equal to Two
Hundred Fifty-Five Million and No/100 Dollars ($255,000,000.00), as reduced from
time to time by the applicable Minimum Cap Ex Reduction Amount in the event that
the Triennial Minimum Cap Ex Amount B is reduced by the applicable Minimum Cap
Ex Reduction Amount. Notwithstanding anything herein to the contrary, fifty
percent (50%) of all Capital Expenditures constituting Material Capital
Improvements shall be credited toward the Triennial Allocated Minimum Cap Ex
Amount B Floor applicable to the Triennial Period during which such Capital
Expenditures were incurred and the other fifty percent (50%) of such Capital
Expenditures constituting Material Capital Improvements shall not be credited
toward the Triennial Allocated Minimum Cap Ex Amount B Floor.

“Triennial Minimum Cap Ex Amount A”: An amount equal to Four Hundred Ninety-Five
Million and No/100 Dollars ($495,000,000.00), provided, however, that for
purposes of calculating the Triennial Minimum Cap Ex Amount A, Capital
Expenditures during the applicable Triennial Period shall not include
(a) Services Co Capital Expenditures in excess of Seventy-Five Million and
No/100 Dollars ($75,000,000.00) nor (b) Capital Expenditures in respect of the
London/Chester Properties in excess of Thirty Million and No/100 Dollars
($30,000,000.00). The Triennial Minimum Cap Ex Amount A shall be decreased from
time to time (w) upon any transfer or other conveyance of the Leased Property to
an Acquirer that is not an Affiliate of Landlord in accordance with Section 18.1
hereof; (x) in the event of any partial termination of either this Lease or the
Other Leases in connection with any Condemnation or in connection with a
Casualty Event, or pursuant to the expiration of the Maximum Fixed Rent Term, in
either case in accordance with the express terms of this Lease or the Other
Leases (as applicable), in either case that results in the removal of Material
Leased Property from this Lease or the Other Leases (as applicable); (y) in
connection with either (i) to the extent applicable to any Other Leases, any
disposition of Other Leased Property by a landlord under the Other Leases in
accordance with Article XVIII of the Other Leases and the execution of a
Severance Lease

 

42



--------------------------------------------------------------------------------

with respect to such removed Other Leased Property, or (ii) any disposition of
all of the Other Leased Property under any Other Lease in accordance with
Article XVIII of such Other Lease and the assignment of such Other Lease to a
third party Acquirer (as defined in such Other Lease), and (z) with respect to
the London/Chester Properties, upon the disposition of any Material
London/Chester Property; with such decrease, in each case of clause (w), (x),
(y) or (z) above, being equal to the applicable Minimum Cap Ex Reduction Amount.
Notwithstanding the foregoing: (1) the sum of all decreases in the Triennial
Minimum Cap Ex Amount A under clause (z) in respect of any dispositions of
London Clubs property shall not exceed Twelve Million and No/100 Dollars
($12,000,000.00); (2) the sum of all decreases in the Triennial Minimum Cap Ex
Amount A under clause (z) in respect of any dispositions of any portion of the
Chester Property shall not exceed Eighteen Million and No/100 Dollars
($18,000,000.00); (3) in the event of a disposition (in one or a series of
transactions) of all or substantially all of the London Clubs, the Triennial
Minimum Cap Ex Amount A shall be decreased by an amount equal to Twelve Million
and No/100 Dollars ($12,000,000.00); and (4) in the event of a disposition (in
one or a series of transactions) of all or substantially all of the Chester
Property, the Triennial Minimum Cap Ex Amount A shall be decreased by an amount
equal to Eighteen Million and No/100 Dollars ($18,000,000.00). Notwithstanding
anything herein to the contrary, fifty percent (50%) of all Capital Expenditures
and Other Capital Expenditures constituting Material Capital Improvements or
Other Material Capital Improvements shall be credited toward the Triennial
Minimum Cap Ex Amount A applicable to the Triennial Period during which such
Capital Expenditures or Other Capital Expenditures were incurred and the other
fifty percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Triennial Minimum Cap Ex Amount A.

“Triennial Minimum Cap Ex Amount B”: An amount equal to Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00), provided, however, that for
purposes of calculating the Triennial Minimum Cap Ex Amount B, Capital
Expenditures during the applicable Triennial Period shall not include any of the
following (without duplication): (a) Services Co Capital Expenditures,
(b) Capital Expenditures by any subsidiaries of Tenant that are non-U.S.
subsidiaries or are “unrestricted subsidiaries” as defined under Tenant’s debt
documentation, (c) any Capital Expenditures of Tenant related to gaming
equipment, (d) any Capital Expenditures of Tenant related to corporate shared
services, nor (e) any Capital Expenditures with respect to properties that are
not included in the Leased Property or Other Leased Property. The Triennial
Minimum Cap Ex Amount B shall be decreased from time to time (w) upon any
transfer or other conveyance of the Leased Property to an Acquirer that is not
an Affiliate of Landlord in accordance with Section 18.1 hereof; (x) in the
event of any partial termination of either this Lease or the Other Leases in
connection with any Condemnation or in connection with a Casualty Event, or
pursuant to the expiration of the Maximum Fixed Rent Term, in either case in
accordance with the express terms of this Lease or the Other Leases (as
applicable), in either case that results in the removal of Material Leased
Property from this Lease or the Other Leases (as applicable); and (y) in
connection with either (i) to the extent applicable to any Other Leases, any
disposition of Other Leased Property by a landlord under the Other Leases in
accordance with Article XVIII of the Other Leases and the execution of a third
party Severance Lease with respect to such removed Other Leased Property, or
(ii) any disposition of all of the Other Leased Property under any Other Lease
in accordance with Article XVIII of such Other Lease and the assignment of such
Other Lease to a third party Acquirer (as defined in such

 

43



--------------------------------------------------------------------------------

Other Lease); with such decrease, in each case of clause (w), (x) or (y) above,
being equal to the applicable Minimum Cap Ex Reduction Amount. Notwithstanding
anything herein to the contrary, fifty percent (50%) of all Capital Expenditures
and Other Capital Expenditures constituting Material Capital Improvements or
Other Material Capital Improvements shall be credited toward the Triennial
Minimum Cap Ex Amount B applicable to the Triennial Period during which such
Capital Expenditures or Other Capital Expenditures were incurred and the other
fifty percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Triennial Minimum Cap Ex Amount B.
Without limitation of anything set forth in the foregoing, it is acknowledged
and agreed that any Capital Expenditures with respect to any one or more of the
London/Chester Properties shall not be included in the calculation of the
Triennial Minimum Cap Ex Amount B.

“Triennial Minimum Cap Ex Requirement A”: As defined in Section 10.5(a)(iii).

“Triennial Minimum Cap Ex Requirement B”: A defined in Section 10.5(a)(iv).

“Triennial Period”: Each period of three (3) full Fiscal Years during the Term.

“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.

“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.

“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent.”

“Variable Rent Base”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“Variable Rent Determination Period”: Each of (i) the Fiscal Period that ended
immediately prior to the Commencement Date, and (ii) the Fiscal Period in each
case that ends immediately prior to the commencement of the 8th Lease Year, the
11th Lease Year, and the first (1st) Lease Year of each Renewal Term.

“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period and each of the Renewal
Term Variable Rent Periods.

“Variable Rent Statement”: As defined in Section 3.2(a).

 

44



--------------------------------------------------------------------------------

“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.

“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of “Rent.”

“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of “Rent.”

“Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of “Rent.”

“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of “Rent.”

“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”

ARTICLE III

RENT

3.1 Payment of Rent.

(a) Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.

(b) Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, a prorated portion of the first monthly installment of Rent shall be paid
by Tenant for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for the first seven (7) Lease Years, Rent
shall be payable by Tenant in consecutive monthly installments equal to
one-twelfth (1/12th) of the Rent amount for the applicable Lease Year on the
first (1st) day of each calendar month (or the immediately preceding Business
Day if the first (1st) day of the month is not a Business Day), in advance for
such calendar month, during that Lease Year.

(c) Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, both Base Rent and Variable Rent during any Lease Year shall be payable in
consecutive monthly installments equal to one-twelfth (1/12th) of the Base Rent
and Variable Rent amounts for the applicable Lease Year on the first (1st) day
of each calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day), in advance for such calendar
month, during that Lease Year; provided, however, that for each month where
Variable Rent is payable but the amount thereof depends upon calculation of Net
Revenue not yet known (e.g., the first few months of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and (if applicable) the first (1st) Lease
Year of each Renewal Term), the amount of the

 

45



--------------------------------------------------------------------------------

Variable Rent payable monthly in advance shall remain the same as in the
immediately preceding month, and provided, further, that Tenant shall make a
payment to Landlord (or be entitled to set off against its Rent payment due, as
applicable) on the first (1st) day of the calendar month (or the immediately
preceding Business Day if the first (1st) day of the month is not a Business
Day) following the completion of such calculation in the amount necessary to
“true-up” any underpayments or overpayments of Variable Rent for such interim
period. Tenant shall complete such calculation of Net Revenue as provided in
Section 3.2 of this Lease.

(d) Proration for Partial Lease Year. Unless otherwise agreed by the Parties in
writing, Rent and applicable Additional Charges shall be prorated on a per diem
basis as to any Lease Year containing less than twelve (12) calendar months, and
with respect to any installment thereof due for any partial months at the
beginning and end of the Term.

(e) Rent Allocation.

(i) Rent during the initial seven (7) Lease Years and Rent thereafter for the
duration of the Initial Term shall be allocated as specified in Schedule 5
hereto and such allocations of Rent and Base Rent shall represent Tenant’s
accrued liability on account of the use of the Leased Property during the
Initial Term. Landlord and Tenant agree that such allocations are intended to
constitute a specific allocation of fixed rent within the meaning of Treasury
Regulation § 1.467-1(c)(2)(ii)(A) to the applicable period and in the respective
amounts set forth in Schedule 5 hereto. Landlord and Tenant agree, for purposes
of federal income tax returns filed by it (or on any income tax returns on which
its income is included), (i) to accrue rental income and rental expense,
respectively during the Initial Term in the amounts equal to the Rent for a
given period plus or minus the amount set forth under the caption “Section 467
Rent Adjustment” in Schedule 5 hereto, and (ii) to deduct interest expense and
accrue interest income, respectively, in the amounts set forth under the caption
“Section 467 Interest” in Schedule 5 hereto.

3.2 Variable Rent Determination.

(a) Variable Rent Statement. Tenant shall, no later than ninety (90) days after
the end of each Variable Rent Determination Period during the Term, furnish to
Landlord a statement (the “Variable Rent Statement”), which Variable Rent
Statement shall (i) set forth the sum of the Net Revenues realized with respect
to the Facility during each of (x) such just-ended Variable Rent Determination
Period and (y) except with respect to the first (1st) Variable Rent Statement,
the Variable Rent Determination Period immediately preceding such just-ended
Variable Rent Determination Period, (ii) except with respect to the first (1st)
Variable Rent Statement, set forth Tenant’s calculation of the per annum
Variable Rent payable hereunder during the next Variable Rent Payment Period,
(iii) be accompanied by reasonably appropriate supporting data and information,
and (iv) be certified by a senior financial officer of Tenant and expressly
state that such officer has examined the reports of Net Revenue therein and the
supporting data and information accompanying the same, that such examination
included such tests of Tenant’s books and records as reasonably necessary to
make such determination, and that such statement accurately presents in all
material respects the Net Revenues for the applicable periods covered thereby,
so that Tenant shall commence paying the applicable Variable Rent payable during
each Variable Rent Payment Period hereunder (in accordance with the calculation

 

46



--------------------------------------------------------------------------------

set forth in each such Variable Rent Statement) no later than the first (1st)
day of the fourth (4th) calendar month during such Variable Rent Payment Period
(or the immediately preceding Business Day if the first (1st) day of such month
is not a Business Day).

(b) Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by the Facility during each Lease Year, together with all
such records that would normally be examined by an independent auditor pursuant
to GAAP in performing an audit of Tenant’s Variable Rent Statements. The
provisions and covenants of this Section 3.2(b) shall survive the expiration of
the Term or sooner termination of this Lease.

(c) Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent, by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c) hereof. The
receipt by Landlord of any Variable Rent Statement or any Variable Rent paid in
accordance therewith for any period shall not constitute an admission of the
correctness thereof.

3.3 Late Payment of Rent or Additional Charges. Tenant hereby acknowledges that
the late payment by Tenant to Landlord of any Rent or Additional Charges will
cause Landlord to incur costs not contemplated hereunder, the exact amount of
which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall pay to Landlord on demand a late charge equal to the lesser of (a) five

 

47



--------------------------------------------------------------------------------

percent (5%) of the amount of such installment or Additional Charges and (b) the
maximum amount permitted by law. The Parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of late payment by Tenant. The Parties further agree that any such
late charge constitutes Rent, and not interest, and such assessment does not
constitute a lender or borrower/creditor relationship between Landlord and
Tenant. If any installment of Rent (or Additional Charges payable directly to
Landlord) shall not be paid within nine (9) days after its due date, the amount
unpaid, including any late charges previously accrued and unpaid, shall bear
interest at the Overdue Rate (from such ninth (9th) day after the due date of
such installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord, in its sole discretion, may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payment due or pursue any other right or remedy in this Lease provided.

3.4 Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the preceding
Business Day. Landlord shall provide Tenant with appropriate wire transfer, ACH
and direct deposit information in a Notice from Landlord to Tenant. If Landlord
directs Tenant to pay any Rent or any Additional Charges to any party other than
Landlord, Tenant shall send to Landlord, simultaneously with such payment, a
copy of the transmittal letter or invoice and a check whereby such payment is
made or such other evidence of payment as Landlord may reasonably require.

3.5 Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease is
and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges shall
be paid absolutely net to Landlord, without abatement, deferment, reduction,
defense, counterclaim, claim, demand, notice, deduction or offset of any kind
whatsoever, so that this Lease shall yield to Landlord the full amount or
benefit of the installments of Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges
throughout the Term, all as more fully set forth in Article V and

 

48



--------------------------------------------------------------------------------

except and solely to the extent expressly provided in Article XIV (in connection
with a Casualty Event), in Article XV (in connection with a Condemnation), in
Section 3.1 (in connection with the “true-up”, if any, applicable to the onset
of a Variable Rent Payment Period) and in Section 41.16. If Landlord commences
any proceedings for non-payment of Rent, Tenant will not interpose any defense,
offset, claim, counterclaim or cross complaint or similar pleading of any nature
or description in such proceedings unless Tenant would lose or waive such claim
by the failure to assert it. This shall not, however, be construed as a waiver
of Tenant’s right to assert such claims in a separate action brought by Tenant.
The covenants to pay Rent and Additional Charges hereunder are independent
covenants, and Tenant shall have no right to hold back, deduct, defer, reduce,
offset or fail to pay any such amounts for default by Landlord or for any other
reason whatsoever, except solely as and to the extent provided in Section 3.1
and this Section 3.5.

ARTICLE IV

ADDITIONAL CHARGES

4.1 Impositions. Subject to Article XII relating to permitted contests, Tenant
shall pay, or cause to be paid, all Impositions as and when due and payable
during the Term to the applicable taxing authority or other party imposing the
same before any fine, penalty, premium or interest may be added for non-payment
(provided, (i) such covenant shall not be construed to require early or advance
payments that would reduce or discount the amount otherwise owed and (ii) Tenant
shall not be required to pay any Impositions that under the terms of any
applicable Ground Lease are required to be paid by the Ground Lessor
thereunder). Tenant shall make such payments directly to the taxing authorities
where feasible, and on a monthly basis furnish to Landlord a summary of such
payments, together, upon the request of Landlord, with copies of official
receipts or other reasonably satisfactory proof evidencing such payments. If
Tenant is not permitted to, or it is otherwise not feasible for Tenant to, make
such payments directly to the taxing authorities or other applicable party, then
Tenant shall make such payments to Landlord at least ten (10) Business Days
prior to the due date, and Landlord shall make such payments to the taxing
authorities or other applicable party prior to the due date. If and to the
extent funds for Impositions are being reserved by Tenant on a regular basis
with and held by Fee Mortgagee, Tenant shall be permitted to make a direct
request to Fee Mortgagee (contemporaneously providing a copy of such request to
Landlord) to cause such funds to be applied to Impositions when due and payable,
unless a Tenant Event of Default exists, and, to the extent Fee Mortgagee fails
to make such disbursement, the failure to timely pay such Impositions shall not
give rise to any Tenant Event of Default or other liability or obligation of
Tenant hereunder. Landlord shall deliver to Tenant any bills received by
Landlord for Impositions, promptly following Landlord’s receipt thereof.
Tenant’s obligation to pay Impositions shall be absolutely fixed upon the date
such Impositions become a lien upon the Leased Property to the extent payable
during the Term or any part thereof, subject to Article XII. Notwithstanding
anything in the first sentence of this Section 4.1 to the contrary, if any
Imposition may, at the option of the taxpayer, lawfully be paid in installments,
whether or not interest shall accrue on the unpaid balance of such Imposition,
Tenant may pay the same, and any accrued interest on the unpaid balance of such
Imposition, in installments as the same respectively become due and before any
fine, penalty, premium or further interest may be added thereto. Nothing in this
Section 4.1 shall limit Tenant’s obligations with respect to funding reserves
for Impositions to the extent required under Section 31.3.

 

49



--------------------------------------------------------------------------------

(a) Landlord or Landlord REIT shall prepare and file all tax returns and reports
as may be required by Legal Requirements with respect to Landlord’s net income,
gross receipts, franchise taxes and taxes on its capital stock and any other
returns required to be filed by or in the name of Landlord (the “Landlord Tax
Returns”), and Tenant or Tenant’s applicable direct or indirect parent shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property (including all
Capital Improvements) and Tenant’s Property. If any property covered by this
Lease is classified as personal property for tax purposes, Tenant shall file all
required personal property tax returns in such jurisdictions where it is
required to file pursuant to applicable Legal Requirements and provide copies to
Landlord upon request.

(b) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant shall be paid over to or retained by Tenant, and any
refund due from any taxing authority in respect of any Imposition paid by or on
behalf of Landlord, if any, shall be paid over to or retained by Landlord.

(c) Landlord and Tenant shall, upon request of the other, provide such data as
is maintained by the Party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required tax returns and
reports. Landlord, to the extent it possesses the same, and Tenant, to the
extent it possesses the same, shall provide the other Party, upon request, with
cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Landlord is legally required to file
personal property tax returns, Landlord shall provide Tenant with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.

(d) Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1 (subject to Article XII), shall be accompanied by copies of a bill
therefor and payments thereof which identify in reasonable detail the personal
property or real property or other tax obligations of Landlord with respect to
which such payments are made.

(e) Impositions imposed or assessed in respect of the tax-fiscal period during
which the Commencement Date or the Expiration Date occurs shall be adjusted and
prorated between Landlord and Tenant; provided, that Tenant’s obligation to pay
its prorated share of Impositions imposed or assessed before the Expiration Date
in respect of a tax-fiscal period during the Term shall survive the Expiration
Date (and its right to contest the same pursuant to Article XII shall survive
the Stated Expiration Date). Landlord will not enter into agreements that will
result in, or consent to the imposition of, additional Impositions without
Tenant’s consent, which shall not be unreasonably withheld, conditioned or
delayed; provided, in each case, Tenant is given reasonable opportunity to
participate in the process leading to such agreement. Impositions imposed or
assessed in respect of any tax-fiscal period occurring (in whole or in part)
prior to the Commencement Date, if any, shall be Tenant’s obligation to pay or
cause to be paid.

 

50



--------------------------------------------------------------------------------

4.2 Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).

4.3 Compliance Certificate. Landlord shall deliver to Tenant, promptly following
Landlord’s receipt thereof, any bills received by Landlord for items required to
be paid by Tenant hereunder, including, without limitation, Impositions,
utilities and insurance. Promptly upon request of Landlord (but so long as no
Event of Default is continuing no more frequently than one time per Fiscal
Quarter), Tenant shall furnish to Landlord a certification stating that all or a
specified portion of Impositions, utilities, insurance premiums or, to the
extent specified by Landlord, any other amounts payable by Tenant hereunder that
have, in each case, come due prior to the date of such certification have been
paid (or that such payments are being contested in good faith by Tenant in
accordance herewith) and specifying the portion of the Leased Property to which
such payments relate.

4.4 Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), and provided Tenant is not already
being required to impound such payments in accordance with the requirements of
Section 31.3 below, Tenant shall be required to deposit, at the time of any
payment of Rent, an amount equal to one-twelfth (1/12th) of the sum of
(i) Tenant’s estimated annual real and personal property taxes required pursuant
to Section 4.1 hereof (as reasonably determined by Landlord), and (ii) Tenant’s
estimated annual insurance premium costs pursuant to Article XIII hereof (as
reasonably determined by Landlord). Such amounts shall be applied to the payment
of the obligations in respect of which said amounts were deposited, on or before
the respective dates on which the same or any of them would become due. The
reasonable cost of administering such impound account shall be paid by Tenant.
Nothing in this Section 4.4 shall be deemed to affect any other right or remedy
of Landlord hereunder.

ARTICLE V

NO TERMINATION, ABATEMENT, ETC.

Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of an Event
of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set

 

51



--------------------------------------------------------------------------------

forth in Articles XIV and XV, (i) any damage to or destruction of the Leased
Property, including any Capital Improvement or any portion thereof from whatever
cause, or any Condemnation of the Leased Property, including any Capital
Improvement or any portion thereof or, discontinuance of any service or utility
servicing the same; (ii) the lawful or unlawful prohibition of, or restriction
upon, Tenant’s use of the Leased Property, including any Capital Improvement or
any portion thereof or the interference with such use by any Person or by reason
of eviction by paramount title; (iii) any claim that Tenant has or might have
against Landlord by reason of any default or breach of any warranty by Landlord
hereunder or under any other agreement between Landlord and Tenant or to which
Landlord and Tenant are parties; (iv) any bankruptcy, insolvency,
reorganization, consolidation, readjustment, liquidation, dissolution, winding
up or other proceedings affecting Landlord or any assignee or transferee of
Landlord; or (v) for any other cause, whether similar or dissimilar to any of
the foregoing. Tenant hereby specifically waives all rights arising from any
occurrence whatsoever which may now or hereafter be conferred upon it by law
(a) to modify, surrender or terminate this Lease or quit or surrender the Leased
Property or any portion thereof, or (b) which may entitle Tenant to any
abatement, deduction, reduction, suspension or deferment of or defense,
counterclaim, claim or set-off against the Rent or other sums payable by Tenant
hereunder, except in each case as may be otherwise specifically provided in this
Lease.

ARTICLE VI

OWNERSHIP OF REAL AND PERSONAL PROPERTY

6.1 Ownership of the Leased Property.

(a) Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant.

(b) Each of the Parties covenants and agrees, subject to Section 6.1(d), not to
(i) file any income tax return or other associated documents, (ii) file any
other document with or submit any document to any governmental body or
authority, or (iii) enter into any written contractual arrangement with any
Person, in each case that takes a position other than that this Lease is a “true
lease” with Landlord as owner of the Leased Property (except as expressly set
forth below) and Tenant as the tenant of the Leased Property. For U.S. federal,
state and local income tax purposes, Landlord and Tenant agree that (x) Landlord
shall be treated as the owner of the Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the

 

52



--------------------------------------------------------------------------------

Code with respect to the Leased Property excluding the Leased Property described
in clauses (y) and (z) below, (y) Tenant shall be treated as owner of, and
eligible to claim depreciation deductions under Sections 167 or 168 of the Code
with respect to, all Tenant Capital Improvements (including, for avoidance of
doubt and for purposes of this sentence, Tenant Material Capital Improvements)
and Material Capital Improvements funded by Landlord pursuant to a Landlord MCI
Financing that is treated as a loan for such income tax purposes, and (z) Tenant
shall be treated as owner of, and eligible to claim depreciation deductions
under Sections 167 and 168 of the Code with respect to any Leased Improvements
(related to any capital improvement projects ongoing as of the Commencement Date
for which fifty percent (50%) or less of the costs of such projects have been
paid or accrued as of the Commencement Date (the completion of such capital
improvement projects being an obligation of Tenant at no cost or expense to
Landlord). For the avoidance of doubt, Landlord shall be treated as having
received from the Debtors on the Commencement Date, as a capital contribution
together with the transfer of the Leased Property to Landlord pursuant to the
Bankruptcy Plan, an obligation of Tenant (at no cost or expense to Landlord) to
complete any Leased Improvements related to any capital improvement projects
ongoing as of the Commencement Date for which more than fifty percent (50%) of
the costs of such projects have been paid or accrued as of the Commencement
Date.

(c) If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title or interest in
or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Lease or to more fully perfect or renew the rights of Landlord, and to
subordinate to Landlord the lien of any Permitted Leasehold Mortgagee, with
respect to the Leased Property (it being understood that nothing in this Section
6.1(c) shall affect the rights of a Permitted Leasehold Mortgagee under Article
XVII hereof). At any time and from time to time upon the request of Landlord,
and at the expense of Tenant, Tenant shall promptly execute, acknowledge and
deliver such further documents and do such other acts as Landlord may reasonably
request in order to effect fully this Section 6.1(c) or to more fully perfect or
renew the rights of Landlord with respect to the Leased Property as described in
this Section 6.1(c).

(d) Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.

(e) Landlord and Tenant acknowledge and agree that the Rent is the fair market
rent for the use of the Leased Property and was agreed to by Landlord and Tenant
on that basis,

 

53



--------------------------------------------------------------------------------

and the execution and delivery of, and the performance by Tenant of its
obligations under, this Lease does not constitute a transfer of all or any part
of the Leased Property, but rather the creation of the Leasehold Estate subject
to the terms and conditions of this Lease.

(f) Tenant waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.

6.2 Ownership of Tenant’s Property. Tenant shall, during the entire Term,
(a) own (or lease) and maintain (or cause its Subsidiaries, if any, to own (or
lease) and maintain) on the Leased Property adequate and sufficient Tenant’s
Property, (b) maintain (or cause its Subsidiaries, if any, to maintain) all of
such Tenant’s Property in good order, condition and repair, in all cases as
shall be necessary and appropriate in order to operate the Leased Property for
the Primary Intended Use in material compliance with all applicable licensure
and certification requirements and in material compliance with all applicable
Legal Requirements, Insurance Requirements and Gaming Regulations, and (c) abide
by (or cause its Subsidiaries, if any, to abide by) the terms and conditions of,
and not in any way cause a termination of, the Omnibus Agreement. If any of
Tenant’s Property requires replacement in order to comply with the foregoing,
Tenant shall replace (or cause a Subsidiary to replace) it with similar property
of the same or better quality at Tenant’s (or such Subsidiary’s) sole cost and
expense. Subject to the foregoing and the other express terms and conditions of
this Lease (including, without limitation, Section 6.3 hereof), Tenant and its
Subsidiaries, if any, may sell, transfer, convey or otherwise dispose of
Tenant’s Property in their discretion in the ordinary course of their business
and Landlord shall thereafter have no rights to such sold, transferred, conveyed
or otherwise disposed of Tenant’s Property. In the case of any such Tenant’s
Property that is leased (rather than owned) by Tenant (or its Subsidiaries, if
any), Tenant shall use commercially reasonable efforts to ensure that any
agreements entered into after the Commencement Date pursuant to which Tenant (or
its Subsidiaries, if any) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries, if any)
to a replacement lessee or operator at the end of the Term. To the extent not
transferred to a Successor Tenant pursuant to Article XXXVI hereof (and subject
to Landlord’s rights under Section 6.3 and the rights of any Permitted Leasehold
Mortgagee under Article XVII and the terms and conditions of the Intercreditor
Agreement and the terms and conditions of the Transition Services Agreement),
Tenant shall remove all of Tenant’s Property from the Leased Property at the end
of the Term. Any Tenant’s Property left on the Leased Property at the end of the
Term whose ownership was not transferred to a Permitted Leasehold Mortgagee or
its designee or assignee that entered into or succeeded to a New Lease pursuant
to the terms hereof or to a Successor Tenant pursuant to Article XXXVI hereof
shall be deemed abandoned by Tenant and shall become the property of Landlord.
Notwithstanding anything to the contrary contained herein, but without
limitation of Tenant’s express rights to effect replacements, make dispositions
or grant liens with respect to Tenant’s Pledged Property under this Section 6.2
and Section 6.3, Tenant shall own, hold and/or lease, as applicable, all of the
material Tenant’s Pledged Property relating to the Leased Property.

 

54



--------------------------------------------------------------------------------

6.3 Landlord’s Security Interest in Tenant’s Pledged Property.

(a) To secure the performance of Tenant’s obligations under this Lease,
including, without limitation, Tenant’s obligation to pay Rent hereunder, Tenant
(on behalf of itself and on behalf of all of its Subsidiaries and Affiliates, as
applicable), collectively, as debtor, hereby grants to Landlord, as secured
party, a first priority security interest in all of Tenant’s (and all of
Tenant’s Subsidiaries’ and Affiliates’, as applicable) right, title and interest
in and to Tenant’s Pledged Property now owned or in which Tenant (or any of
Tenant’s Subsidiaries and Affiliates, as applicable) hereafter acquires an
interest or right. This Lease constitutes a security agreement covering all such
Tenant’s Pledged Property. The Parties acknowledge that the security interest
granted hereunder is subject to the terms and conditions of the Intercreditor
Agreement.

(b) The security interest granted to Landlord in Tenant’s Pledged Property is
subordinate to any security interest granted by Tenant (or any Subsidiary or
Affiliate of Tenant) in tangible components of Tenant’s Pledged Property for the
purpose of securing purchase money financing with respect thereto (including
equipment leases or equipment financing), as long as, (I) with respect to any
such purchase money financing entered into from and after the Commencement Date
with an initial principal balance in excess of Fifty Million and No/100 Dollars
($50,000,000.00), (a) Tenant provides Landlord (and any Fee Mortgagee of which
it is given notice in accordance herewith) with copies of the documentation
evidencing such financing or leasing and (b) Tenant shall use commercially
reasonable efforts to have the lessor or financier of such purchase money
financing agree to give Landlord (and any such Fee Mortgagee) notice of any
default by Tenant under the terms of such arrangement and a reasonable time
following such notice to cure any such default and to consent to Landlord’s (or
any such Fee Mortgagee’s) written assumption of such arrangement upon curing
such default, in each case prior to exercising any remedies in respect of such
default and (II) the aggregate amount of any purchase money indebtedness in
respect of Tenant’s Pledged Property (together with the aggregate amount of any
purchase money indebtedness in respect of “Tenant’s Pledged Property” under and
as defined in each of the Other Leases) shall not exceed at any time an amount
equal to two and one-half percent (2.5%) of the consolidated total assets of
CEOC from time to time.

(c) Tenant shall pay all filing fees and record search fees and other reasonable
costs for such additional security agreements, financing statements, fixture
filings, and other documents as Landlord may reasonably require to perfect or to
continue the perfection of Landlord’s security interest in Tenant’s Pledged
Property. Landlord shall have the right to collaterally assign such security
interest granted to Landlord in Tenant’s Pledged Property to any Fee Mortgagee.

(d) Notwithstanding the foregoing or anything herein to the contrary, Landlord
may not foreclose upon or exercise remedies against Landlord’s security interest
in Tenant’s Pledged Property unless and until both (i) the Landlord’s
Enforcement Condition has occurred and (ii) this Lease has either (1) been
rejected in bankruptcy (and no Permitted Leasehold

 

55



--------------------------------------------------------------------------------

Mortgagee is entitled to obtain a New Lease in accordance with Section 17.1(f)
hereof) or (2) terminated by Landlord pursuant to Section 16.2(x) hereof;
provided, however, that notwithstanding the foregoing or anything otherwise set
forth in this Lease Landlord may, (I) at any time take such actions as are
available to a secured creditor in any bankruptcy, insolvency or dissolution
proceeding, and (II) commence foreclosure proceedings and otherwise take steps
in connection with exercising its remedies under this Section 6.3 with respect
to Tenant’s Pledged Property after the occurrence and during the continuance of
a Tenant Event of Default, so long as (x) Landlord does not consummate such
foreclosure and does not complete any such other exercise of remedies which
would, or take any other action which would, effect a transfer of ownership,
title or possession of Tenant’s Pledged Property prior to termination or
rejection of the Lease (and failure of any Permitted Leasehold Mortgagee to
obtain a New Lease in accordance with Section 17.1(f) hereof), and (y) during
any period that any Permitted Leasehold Mortgagee is entitled to cure a Tenant
Event of Default or obtain a New Lease pursuant to and in accordance with
Sections 17.1(d), (e) and (f) of this Lease, as the case may be, Landlord does
not impair or interfere with the exercise of any rights of Tenant hereunder
(including but not limited to cure rights) or any rights of any Permitted
Leasehold Mortgagee (including but not limited to cure rights) with respect to
Tenant’s Pledged Property as set forth hereunder or in the Intercreditor
Agreement. Notwithstanding anything herein to the contrary, the lien and
security interest granted to Landlord pursuant to this Lease in the Tenant’s
Pledged Property and the exercise of any right or remedy by Landlord hereunder
against the Tenant’s Pledged Property are subject to the provisions of the
Intercreditor Agreement. Subject to the restriction effected by clause
(x) above, in the event of any conflict between the terms of the Intercreditor
Agreement and this Lease, the terms of the Intercreditor Agreement shall govern
and control.

(e) Any Tenant’s Pledged Property that is sold, transferred, conveyed or
otherwise disposed of in accordance with Section 6.2 shall be automatically
released from the security interest granted to Landlord in Tenant’s Pledged
Property and Landlord shall, at Tenant’s request, execute such documents and
instruments to evidence such release. Landlord acknowledges that a Permitted
Leasehold Mortgagee may have a subordinate lien on Tenant’s Pledged Property,
provided that such lien in favor of a Permitted Leasehold Mortgagee is subject
and subordinate to the first-priority lien thereon in favor of Landlord on the
terms and conditions set forth in the Intercreditor Agreement.

(f) Tenant and each of Tenant’s Subsidiaries and Affiliates that have granted to
Landlord a security interest as described herein acknowledges that this
Agreement is being entered into and approved in connection with Tenant’s pending
chapter 11 bankruptcy case and agrees that, in the event Tenant or any such
Tenant Subsidiary or Affiliates files or has filed against it another case under
Title 11 of the U.S. Code, Landlord shall thereupon be entitled immediately to
relief from the automatic stay of Section 362 and from any other stay or
restriction on Landlord’s ability to exercise the rights and remedies available
to Landlord as a secured creditor with respect to Tenant’s Pledged Property, and
Tenant and each such Tenant Subsidiary and Affiliate hereby waives the benefits
of such automatic stay or restriction and consents and agrees to raise no
objection to such relief sought by Landlord.

(g) Tenant (and Tenant’s Subsidiaries and Affiliates, as applicable) shall
promptly execute such other separate security agreements consistent with the
terms of this Section 6.3 with respect to Tenant’s Pledged Property as Landlord
may reasonably request from time to time to evidence such security interest in
Tenant’s Pledged Property created by this Section 6.3.

 

56



--------------------------------------------------------------------------------

ARTICLE VII

PRESENT CONDITION & PERMITTED USE

7.1 Condition of the Leased Property. Tenant acknowledges receipt and delivery
of possession of the Leased Property and confirms that Tenant has examined and
otherwise has knowledge of the condition of the Leased Property prior to and as
of the execution and delivery of this Lease and has found the same to be
satisfactory for its purposes hereunder, it being understood and acknowledged by
Tenant that, immediately prior to Landlord’s acquisition of the Leased Property
and contemporaneous entry into this Lease, Tenant (or its Affiliates) was the
owner of all of Landlord’s interest in and to the Leased Property and,
accordingly, Tenant is charged with, and deemed to have, full and complete
knowledge of all aspects of the condition and state of the Leased Property as of
the Commencement Date. Without limitation of the foregoing and regardless of any
examination or inspection made by Tenant, and whether or not any patent or
latent defect or condition was revealed or discovered thereby, Tenant is leasing
the Leased Property “as is” in its present condition. Without limitation of the
foregoing, Tenant waives any claim or action against Landlord in respect of the
condition of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED, IN RESPECT
OF THE LEASED PROPERTY OR ANY PART THEREOF, INCLUDING AS TO ITS FITNESS FOR USE,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE
NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE STATUS OF TITLE
TO THE LEASED PROPERTY OR THE PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR
THE ZONING OR OTHER LAWS, ORDINANCES, BUILDING CODES, REGULATIONS, RULES AND
ORDERS APPLICABLE THERETO OR TO ANY CAPITAL IMPROVEMENTS WHICH MAY BE NOW OR
HEREAFTER CONTEMPLATED, THE IMPOSITIONS LEVIED IN RESPECT OF THE LEASED PROPERTY
OR ANY PART THEREOF, OR THE USE THAT MAY BE MADE OF THE LEASED PROPERTY OR ANY
PART THEREOF, THE INCOME TO BE DERIVED FROM THE FACILITY OR THE EXPENSE OF
OPERATING THE SAME, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED
THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT
INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS. This Section 7.1 shall not be construed
to limit Landlord’s express indemnities made hereunder.

7.2 Use of the Leased Property.

(a) Tenant shall not use (or cause or permit to be used) the Facility, including
the Leased Property, or any portion thereof, including any Capital Improvement,
for any use other than the Primary Intended Use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of the Leased Property for its Primary
Intended Use generally may require a Gaming License under

 

57



--------------------------------------------------------------------------------

applicable Gaming Regulations and that without such a license, if applicable,
neither Landlord nor Landlord REIT may operate, control or participate in the
conduct of the gaming operations at the Facility. Tenant acknowledges that
operation of the Facility for its Primary Intended Use generally may require a
Gaming License under applicable Gaming Regulations and that without such a
license, if applicable, Tenant may not operate, control or participate in the
conduct of the gaming operations at the Facility.

(b) Tenant shall not commit or suffer to be committed any waste with respect to
the Facility, including on or to the Leased Property (and, without limitation,
to the Capital Improvements) or cause or permit any nuisance thereon or, except
as required by law, knowingly take or suffer any action or condition that will
diminish in any material respect, the ability of the Leased Property to be used
as a Gaming Facility (or otherwise for the Primary Intended Use) after the
Expiration Date.

(c) Tenant shall not, without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed, (i) initiate or support
any limiting change in the permitted uses of the Leased Property (or to the
extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) permit or
suffer the Leased Property or any portion thereof to be used by the public or
any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement (provided that the
proscription in this clause (iv) is not intended to and shall not restrict
Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including, without limitation, Gaming
Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other
encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restriction, covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
agreement, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into agreements that will encumber the Leased
Property without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed, provided, that, Tenant is given reasonable opportunity
to participate in the process leading to such agreement. Landlord agrees it will
not withhold consent to utility easements and other similar encumbrances made in
the ordinary course of Tenant’s business conducted on the Leased Property in
accordance with the Primary Intended Use, provided the same does not adversely
affect in any material respect the use or utility of the Leased Property for the
Primary Intended Use. Nothing in the foregoing is intended to vitiate or
supersede Tenant’s right to enter into Permitted Leasehold Mortgages or
Landlord’s right to enter into Fee Mortgages in each case as and to the extent
provided herein.

(d) Intentionally Omitted.

 

58



--------------------------------------------------------------------------------

(e) Subject to Article XII regarding permitted contests, Tenant, at its sole
cost and expense, shall promptly (i) comply in all material respects with all
Legal Requirements and Insurance Requirements affecting the Facility and the
business conducted thereat, including those regarding the use, operation,
maintenance, repair and restoration of the Leased Property or any portion
thereof (including all Capital Improvements) and Tenant’s Property whether or
not compliance therewith may require structural changes in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property or
any portion thereof, and (ii) procure, maintain and comply in all material
respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (and Capital Improvements then
being made) and Tenant’s Property, and for the proper erection, installation,
operation and maintenance of the Leased Property and Tenant’s Property. In an
emergency involving an imminent threat to human health and safety or damage to
property, or in the event of a breach by Tenant of its obligations under this
Section 7.2 which is not cured within any applicable cure period set forth
herein, Landlord or its representatives (and any Fee Mortgagee) may, but shall
not be obligated to, enter upon the Leased Property (and, without limitation,
all Capital Improvements) (upon reasonable prior written notice to Tenant,
except in the case of emergency, and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it deems advisable to protect its interest in the Leased Property,
and Tenant shall reimburse Landlord for all such reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with such actions.

(f) Without limitation of any of the other provisions of this Lease, Tenant
shall comply with all Property Documents (i) that are listed on the title
policies described on Exhibit I attached hereto, or (ii) made after the date
hereof in accordance with the terms of this Lease or as may otherwise be agreed
to in writing by Tenant.

7.3 Ground Leases.

(a) This Lease, to the extent affecting and solely with respect to the Ground
Leased Property, is and shall be subject and subordinate to all of the terms and
conditions of the Ground Leases and to all liens, rights and encumbrances to
which the Ground Leases are subject or subordinate. Tenant hereby acknowledges
that Tenant has reviewed and agreed to all of the terms and conditions of the
Ground Leases in effect as of the Commencement Date as listed on Schedule 2
attached hereto. Tenant hereby agrees that (x) Tenant shall comply with all
provisions, terms and conditions of the Ground Leases in effect as of the
Commencement Date as listed on Schedule 2 and, subject to Section 7.3(g) and
Section 7.3(h), any amendments or modifications thereto and any new Ground
Leases, in each case, except to the extent such provisions, terms and conditions
(1) apply solely to Landlord, (2) are not susceptible of being performed (or if
breached, are not capable of being cured) by Tenant, and (3) in the case of the
Ground Leases in effect as of the Commencement Date, are expressly set forth in
the copies of such Ground Leases that were furnished to Landlord by Tenant on or
prior to the Commencement Date (provisions, terms and conditions satisfying
clauses (1) through (3), “Landlord Specific Ground Lease Requirements”), and
(y) Tenant shall not do, or (except with respect to Landlord Specific Ground
Lease Requirements) fail to do, anything that would cause any violation of the
Ground Leases. Without limiting the foregoing, (i) Tenant acknowledges that it
shall be obligated to (and shall)

 

59



--------------------------------------------------------------------------------

pay, as part of Tenant’s obligations under this Lease, all monetary obligations
imposed upon Landlord as the lessee under any and all of the Ground Leases,
including, without limitation, any rent and additional rent payable thereunder
and shall, upon request, provide satisfactory proof evidencing such payments to
Landlord, (ii) to the extent Landlord is required to obtain the written consent
of the lessor under any applicable Ground Lease (in each case, the “Ground
Lessor”) to alterations of or the subleasing of all or any portion of the Ground
Leased Property pursuant to any Ground Lease, Tenant shall likewise obtain the
applicable Ground Lessor’s written consent to alterations of or the
sub-subleasing of all or any portion of the Ground Leased Property (in each
case, to the extent the same is permitted hereunder), and (iii) (without
limitation of the Insurance Requirements hereunder) Tenant shall carry and
maintain general liability, automobile liability, property and casualty,
worker’s compensation, employer’s liability insurance and such other insurance,
if any, in amounts and with policy provisions, coverages and certificates as
required of Landlord as tenant under any applicable Ground Lease. The foregoing
is not intended to vitiate or supersede Landlord’s rights as lessee under any
Ground Lease, and, without limitation of the preceding portion of this sentence
or of any other rights or remedies of Landlord hereunder, in the event Tenant
fails to comply with its obligations with respect to Ground Leases as described
herein (without giving effect to any notice or cure periods thereunder),
Landlord shall have the right (but without any obligation to Tenant or any
liability for failure to exercise such right), following written notice to
Tenant and the passage of a reasonable period of time (except to the extent the
failure is of a nature such that it is not practicable for Landlord to provide
such prior written notice, in which event Landlord shall provide written notice
as soon as practicable) to cure such failure, in which event Tenant shall
reimburse Landlord for Landlord’s reasonable costs and expenses incurred in
connection with curing such failure. The parties acknowledge that the Ground
Leases on the one hand, and this Lease on the other hand, constitute separate
contractual arrangements among separate parties and nothing in this Lease shall
vitiate or otherwise affect the obligations of the parties to the Ground Leases,
and nothing in the Ground Leases shall vitiate or otherwise affect the
obligations of the parties hereto pursuant to this Lease (except as specifically
set forth in this Section 7.3).

(b) Subject to Section 7.3(c) below, in the event of cancellation or termination
of any Ground Lease for any reason whatsoever whether voluntary or involuntary
(by operation of law or otherwise) prior to the expiration date of this Lease,
including extensions and renewals granted thereunder (other than the
cancellation or termination of a Ground Lease entered into in connection with a
sale-leaseback transaction by Landlord (other than if such cancellation or
termination resulted from Tenant’s default under this Lease), which cancellation
or termination results in the Leased Property leased under such Ground Lease no
longer being subject to this Lease), then, this Lease and Tenant’s obligation to
pay the Rent and Additional Charges hereunder and all other obligations of
Tenant hereunder (other than such obligations of Tenant hereunder that concern
solely the applicable Ground Leased Property demised under the affected Ground
Lease) shall continue unabated; provided that if Landlord (or any Fee Mortgagee)
enters into a replacement lease with respect to the applicable Ground Leased
Property on substantially similar terms to those of such cancelled or terminated
Ground Lease, then such replacement lease shall automatically become a Ground
Lease hereunder and such Ground Leased Property shall remain part of the Leased
Property hereunder. Nothing contained in this Lease shall create, or be
construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.

 

60



--------------------------------------------------------------------------------

(c) With respect to any Ground Leased Property, the Ground Lease for which has
an expiration date (taking into account any renewal options exercised thereunder
as of the Commencement Date or hereafter exercised) prior to the expiration of
the Term (taking into account any exercised renewal options hereunder), this
Lease shall expire solely with respect to such Ground Leased Property
concurrently with such Ground Lease expiration date (taking into account the
terms of the following sentences of this Section 7.3(c)). There shall be no
reduction in Rent nor Required Capital Expenditures by reason of such expiration
with respect to, and the corresponding removal from this Lease of, any such
Ground Leased Property. Landlord (as ground lessee) shall be required to
exercise all renewal options contained in each Ground Lease so as to extend the
term thereof (provided, that Tenant shall furnish to Landlord written notice of
the outside date by which any such renewal option must be exercised in order to
validly extend the term of any such Ground Lease; such notice shall be delivered
no earlier than one hundred twenty (120) days prior to the earliest date any
such option may be validly exercised and no later than forty-five (45) days
prior to the outside date by which such option must be validly exercised, which
notice shall be followed by a second notice from Tenant to Landlord of such
outside date, such notice to be furnished to Landlord no later than fifteen
(15) days prior to the outside date), and Landlord shall provide Tenant with a
copy of Landlord’s exercise of such renewal option. With respect to any Ground
Lease that otherwise would expire during the Term, Tenant, on Landlord’s behalf,
shall have the right to negotiate for a renewal or replacement of such Ground
Lease with the third-party ground lessor, on terms satisfactory to Tenant
(subject, (i) to Landlord’s reasonable consent with respect to the provisions,
terms and conditions thereof which would reasonably be expected to materially
and adversely affect Landlord, and (ii) in the case of any such renewal or
replacement that would extend the term of such Ground Lease beyond the Term, to
Landlord’s sole right to approve any such provisions, terms and conditions that
would be applicable beyond the Term).

(d) Nothing contained in this Lease amends, or shall be construed to amend, any
provision of the Ground Leases.

(e) Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties, the Ground Lessor, any master lessor to Ground Lessor and any other
party entitled to be indemnified by Landlord pursuant to the terms of any Ground
Lease from and against any and all claims arising from or in connection with the
Facility and/or this Lease with respect to which such party is entitled to
indemnification by Landlord pursuant to the terms of any Ground Lease, and from
and against all costs, attorneys’ fees, expenses and liabilities incurred in the
defense of any such claim or any action or proceeding brought thereon to the
extent provided in the applicable Ground Lease; and in case any such action or
proceeding be brought against any of the Landlord Indemnified Parties, any
Ground Lessor or any master lessor to Ground Lessor or any such party by reason
of any such claim, Tenant, upon notice from Landlord or any of its Affiliates or
such other Landlord Indemnified Party, such Ground Lessor or such master lessor
to Ground Lessor or any such party, shall defend the same at Tenant’s expense by
counsel reasonably satisfactory to the party or parties indemnified pursuant to
this paragraph or the Ground Lease. Notwithstanding the foregoing, in no event
shall Tenant be required to indemnify, defend or hold harmless the Landlord
Indemnified Parties, the Ground Lessor, any master lessor to Ground Lessor or
any other party from or against any claims to the extent resulting from (i) the
gross negligence or willful misconduct of Landlord, or (ii) the actions of
Landlord except if such actions are the result of Tenant’s failure, in violation
of this Lease, to act.

 

61



--------------------------------------------------------------------------------

(f) To the extent required under the applicable Ground Lease, Tenant hereby
waives any and all rights of recovery (including subrogation rights of its
insurers) from the applicable Ground Lessor, its agents, principals, employees
and representatives for any loss or damage, including consequential loss or
damage, covered by any insurance policy maintained by Tenant, whether or not
such policy is required under the terms of the Ground Lease.

(g) Landlord shall not enter into any new ground leases with respect to the
Leased Property or any portion thereof (except as provided by Section 7.3(h)),
or amend, modify or terminate any existing Ground Leases (except as provided by
Section 7.3(b) or Section 7.3(c)), in each case without Tenant’s prior written
consent in its reasonable discretion, provided, that, Landlord may amend or
modify Ground Leases in a manner that will not adversely affect Tenant (e.g., an
amendment relating to a period following the end of the Term), and Landlord may
acquire the fee interest in the property leased pursuant to any Ground Lease, so
long as Tenant’s rights and obligations hereunder are not adversely affected
thereby.

(h) Landlord may enter into new Ground Leases with respect to the Leased
Property or any portion thereof (including pursuant to a sale-leaseback
transaction), provided that, notwithstanding anything herein to the contrary,
(other than replacement Ground Lease(s) made pursuant to Section 7.3(b) or
Ground Lease(s) made pursuant to the final sentence of Section 7.3(c)), Tenant
shall not be obligated to comply with any additional or more onerous obligations
under such new ground lease with which Tenant is not otherwise obligated to
comply under this Lease (and, without limiting the generality of the foregoing,
Tenant shall not be required to incur any additional monetary obligations
(whether for payment of rents under such new Ground Lease or otherwise) in
connection with such new Ground Lease) (except to a de minimis extent), unless
Tenant approves such additional obligations in its sole and absolute discretion.

7.4 Third-Party Reports. Upon Landlord’s reasonable request from time to time,
Tenant shall provide Landlord with copies of any third-party reports obtained by
Tenant with respect to the Leased Property, including, without limitation,
copies of surveys, environmental reports and property condition reports.

7.5 Operating Standard. Tenant shall cause the Facility to be Operated (as
defined in the MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in
accordance with the Operating Standard (as defined in the MLSA) and subject to
Manager’s Standard of Care (as defined in the MLSA) (in each case as and to the
extent required under the MLSA, including as provided in Section 2.1.1,
Section 2.1.2, Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of
the MLSA, but subject to Section 5.9.1 of the MLSA), in each case except to the
extent failure to do so does not result in a material adverse effect on Landlord
(taken as a whole with “Landlord” as defined under the Non-CPLV Lease) or on the
Facility (taken as a whole with the Non-CPLV Facilities). For avoidance of
doubt, the provisions of this Section 7.5 and Section 16.1(f) hereof shall
continue to apply even if the Facility is being managed pursuant to a
Replacement Management Agreement.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other that as of the Commencement
Date: (i) this Lease and all other documents executed, or to be executed, by it
in connection herewith have been duly authorized and shall be binding upon it;
(ii) it is duly organized, validly existing and in good standing under the laws
of the state of its formation and is duly authorized and qualified to perform
this Lease within the State of Illinois; and (iii) neither this Lease nor any
other document executed or to be executed in connection herewith violates the
terms of any other agreement of such Party.

ARTICLE IX

MAINTENANCE AND REPAIR

9.1 Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and
10.3 relating to Landlord’s approval of certain Alterations, Capital
Improvements and Material Capital Improvements, Tenant, at its expense and
without the prior consent of Landlord, shall maintain the Leased Property, and
every portion thereof, including all of the Leased Improvements and the
structural elements and the plumbing, heating, ventilating, air conditioning,
electrical, lighting, sprinkler and other utility systems thereof, all fixtures
and all appurtenances to the Leased Property including any and all private
roadways, sidewalks and curbs appurtenant to the Leased Property, and Tenant’s
Property, in each case in good order and repair whether or not the need for such
repairs occurs as a result of Tenant’s use, any prior use, the elements or the
age of the Leased Property, and, with reasonable promptness, make all reasonably
necessary and appropriate repairs thereto of every kind and nature, including
those necessary to ensure continuing compliance with all Legal Requirements
(including, without limitation, all Gaming Regulations and Environmental Laws)
(to the extent required hereunder), Insurance Requirements, the Ground Leases
and Property Documents whether now or hereafter in effect (other than any Ground
Leases or Property Documents (or modifications to Ground Leases or Property
Documents) entered into after the Commencement Date that impose obligations on
Tenant (other than de minimis obligations) to the extent (x) entered into by
Landlord without Tenant’s consent pursuant to Section 7.2(c) or (y) Tenant is
not required to comply therewith pursuant to Section 7.3(b), Section 7.3(g) or
Section 7.3(h)) and, with respect to any Fee Mortgages, the applicable
provisions of such Fee Mortgage Documents as and to the extent Tenant is
required to comply therewith pursuant to Article XXXI hereof, in each case
except to the extent otherwise provided in Article XIV or Article XV of this
Lease, whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to or first arising after the Commencement Date.

9.2 No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way.

 

63



--------------------------------------------------------------------------------

Tenant hereby waives, to the extent permitted by law, the right to make repairs
at the expense of Landlord pursuant to any law in effect at the time of the
execution of this Lease or hereafter enacted. This Section 9.2 shall not be
construed to limit Landlord’s express indemnities, if any, made hereunder.

9.3 Landlord’s Estate. Nothing contained in this Lease and no action or inaction
by Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property, or any part
thereof, or any Capital Improvement; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement.

9.4 End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material Capital Improvements to the extent provided in
Section 10.4), when such Capital Improvements were originally introduced to the
Facility, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Lease and except for ordinary
wear and tear and subject to any Casualty Event or Condemnation as provided in
Articles XIV and XV.

ARTICLE X

ALTERATIONS

10.1 Alterations, Capital Improvements and Material Capital Improvements.

(a) Tenant shall not be required to obtain Landlord’s consent or approval to
make any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property in its reasonable discretion; provided,
however, that all such Alterations and Capital Improvements (i) shall be of
equal quality to or better quality than the applicable portions of the existing
Facility, as applicable, except to the extent Alterations or Capital
Improvements of lesser quality would not, in the reasonable opinion of Tenant,
result in any diminution of value of the Leased Property (or applicable portion
thereof), (ii) shall not have an adverse effect on the structural integrity of
any portion of the Leased Property, and (iii) shall not otherwise result in a
diminution of value to the Leased Property. If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, if any Alteration or Capital Improvement (or
the aggregate amount of all related Alterations or Capital Improvements) has a
total budgeted cost (as reasonably evidenced to Landlord) in excess of
Seventy-Five Million and No/100 Dollars ($75,000,000.00) (the “Alteration
Threshold”), then (1) such Alteration or Capital

 

64



--------------------------------------------------------------------------------

Improvement (or series of related Alterations or Capital Improvements) shall be
subject to the approval of Landlord and, if applicable, subject to Section 31.3,
any Fee Mortgagee, in each case which written approval shall not be unreasonably
withheld, conditioned or delayed, and (2) if the total unpaid amounts due and
payable with respect to such Alteration or Capital Improvement exceed the
Alteration Threshold, Tenant shall promptly deliver to Landlord as security for
the payment of such amounts and as additional security for Tenant’s obligations
under this Lease, any of the following, in each case in an amount equal to the
amount by which the budgeted cost of such Alteration or Capital Improvement
exceeds the Alteration Threshold: (A) cash, (B) cash equivalents, or (C) a
Letter of Credit (the “Alteration Security”). On a monthly basis during the
construction of any such Alteration or Capital Improvement for which Alteration
Security has been deposited, Tenant shall be entitled (either pursuant to a
separate agreement to be entered into directly between Tenant and Fee Mortgagee,
in form and substance reasonably acceptable to Tenant, or, if no such agreement
is entered into, then as an obligation of Landlord hereunder) to receive a
portion of such Alteration Security, to be disbursed to Tenant (in the case of
cash or cash equivalents) or reduced (in the case of a Letter of Credit), as
applicable, on a dollar-for-dollar basis, in the amount required to reimburse
Tenant for (or to enable Tenant to pay) the cost of such Alteration or Capital
Improvement in amounts equal to the actual costs incurred by Tenant for such
Alteration or Capital Improvement, subject to delivery by Tenant to Landlord of
invoices related to the work performed, and subject: (a) to compliance by Tenant
with the applicable provisions of any Fee Mortgage Documents then in effect to
the extent Tenant is required to comply therewith pursuant to Article XXXI
hereof, and (b) in the event no Fee Mortgage then exists and Landlord is holding
the Alteration Security, to the condition that no Tenant Event of Default exist
at the time of determination and subject to the other applicable provisions of
this Article X. To the extent a construction consultant is required by any Fee
Mortgagee, Landlord shall have the right (in addition to any construction
consultant engaged by Tenant to satisfy any applicable Additional Fee Mortgagee
Requirement) to also select and engage (subject to any Fee Mortgagee
requirements), at Landlord’s cost and expense, construction consultants to
conduct inspections of the Leased Property during the construction of any
Material Capital Improvements, provided that (x) such inspections shall be
conducted in a manner as to not unreasonably interfere with such construction or
the operation of the Facility, (y) prior to entering the Leased Property, such
consultants shall deliver to Tenant evidence of insurance reasonably
satisfactory to Tenant and (z) (irrespective of whether the consultant was
engaged by Landlord, Tenant or otherwise) Landlord and Tenant shall be entitled
to receive copies of such consultants’ work product and shall have direct access
to and communication with such consultants.

10.2 Landlord Approval of Certain Alterations and Capital Improvements. If
Tenant desires to make any Alteration or Capital Improvement for which
Landlord’s approval is required pursuant to Section 10.1 above, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. Landlord may condition any approval of any Alteration or Capital
Improvement (including any Material Capital Improvement), to the

 

65



--------------------------------------------------------------------------------

extent required pursuant to Section 10.1 above, upon any or all of the following
terms and conditions, to the extent reasonable under the circumstances:

(a) the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;

(b) the Work shall be conducted under the supervision of a licensed architect or
engineer selected by Tenant (the “Architect”) and, for purposes of this
Section 10.2 only, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;

(c) Landlord’s receipt from the general contractor and, if reasonably requested
by Landlord, any major subcontractor(s) of a performance and payment bond for
the full value of such Work, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord;

(d) Landlord’s receipt of reasonable evidence of Tenant’s financial ability to
complete the Work without materially and adversely affecting its cash flow
position or financial viability; and

(e) such Alteration or Capital Improvement will not result in the Leased
Property becoming a “limited use” within the meaning of Revenue Procedure
2001-28 property for purposes of United States federal income taxes.

10.3 Construction Requirements for Alterations and Capital Improvements. For any
Alteration or Capital Improvement having a budgeted cost in excess of Five
Million and No/100 Dollars ($5,000,000.00) (and as otherwise expressly required
under subsection (g) below), Tenant shall satisfy the following:

(a) If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property in Tenant’s possession or control, including, without
limitation, surveys, property condition reports and environmental reports, as
Landlord may reasonably request from time to time;

(b) No Work shall be commenced until Tenant shall have procured and paid for all
municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Landlord; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Landlord as hereinabove provided shall have been so approved by
Landlord;

 

66



--------------------------------------------------------------------------------

(c) Such Work shall not, and, if an Architect has been engaged for such Work,
the Architect shall certify to Landlord that such construction shall not, impair
the structural strength of any component of the Facility or overburden the
electrical, water, plumbing, HVAC or other building systems of any such
component or otherwise violate applicable building codes or prudent industry
practices.

(d) If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that the plans and specifications conform to, and
comply with, in all material respects all applicable building, subdivision and
zoning codes, laws, ordinances and regulations imposed by all governmental
authorities having jurisdiction over the Leased Property.

(e) During and following completion of such Work, the parking and other
amenities which are located on or at the Leased Property shall remain adequate
for the operation of the Facility for its Primary Intended Use and not be less
than that which is required by law (including any variances with respect
thereto) and any applicable Property Documents; provided, however, with
Landlord’s prior consent, which approval shall not be unreasonably withheld,
conditioned or delayed, and at no additional expense to Landlord, (i) to the
extent sufficient additional parking is not already a part of an Alteration or
Capital Improvement, Tenant may construct additional parking on or at the Leased
Property; or (ii) Tenant may acquire off-site parking to serve the Leased
Property as long as such parking shall be reasonably proximate to, and dedicated
to, or otherwise made available to serve, the Leased Property;

(f) All Work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the Leased Property and in conformity with
all Legal Requirements, including, without limitation, any applicable minority
or women owned business requirement; and

(g) If applicable in accordance with customary and prudent industry standards,
promptly following the completion of such Work, Tenant shall deliver to Landlord
“as built” plans and specifications with respect thereto, certified as accurate
by the licensed architect or engineer selected by Tenant to supervise such work,
and copies of any new or revised certificates of occupancy or other licenses,
permits and authorizations required in connection therewith. In addition, with
respect to any Alteration or Capital Improvement having a budgeted cost equal to
or less than Five Million and No/100 Dollars ($5,000,000.00), Tenant shall
endeavor in good faith to (and upon Landlord’s request will) deliver to Landlord
any “as-built” plans and specifications actually obtained by Tenant in
connection with such Alteration or Capital Improvement.

10.4 Landlord’s Right of First Offer to Fund Material Capital Improvements.

(a) Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance of
commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered

 

67



--------------------------------------------------------------------------------

“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so, which notice shall
be accompanied by (i) a reasonably detailed description of the proposed Material
Capital Improvement, (ii) the then-projected cost of construction of the
proposed Material Capital Improvement, (iii) copies of the plans and
specifications, permits, licenses, contracts and Preliminary Studies concerning
the proposed Material Capital Improvement, to the extent then-available,
(iv) reasonable evidence that such proposed Material Capital Improvement will,
upon completion, comply with all applicable Legal Requirements, and
(v) reasonably detailed information regarding the terms upon which Tenant is
considering seeking financing therefor, if any. To the extent in Tenant’s
possession or control, Tenant shall provide to Landlord any additional
information about such proposed Material Capital Improvements which Landlord may
reasonably request. Landlord (or, with respect to financing structured as a loan
rather than as ownership of the real property by Landlord with a lease back to
Tenant, Landlord’s Affiliate) may, but shall be under no obligation to, provide
all or any portion of the financing necessary to fund the applicable Material
Capital Improvement (along with related fees and expenses, such as title fees,
costs of permits, legal fees and other similar transaction costs) by complying
with the option exercise requirements set forth below. Within thirty (30) days
of receipt of Tenant’s MCI Intent Notice, Landlord shall notify Tenant in
writing as to whether Landlord (or, if applicable, its Affiliate) is willing to
provide financing for such proposed Material Capital Improvement and, if so, the
terms and conditions upon which Landlord (or, if applicable, its Affiliate) is
willing to do so in reasonable detail, in the form of a proposed term sheet
(such terms and conditions, “Landlord’s MCI Financing Proposal”). Upon receipt,
Tenant shall have ten (10) days to accept, reject or commence negotiating
Landlord’s MCI Financing Proposal.

(b) If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof (and, without
limitation, such Material Capital Improvements shall be surrendered to (and all
rights therein shall be relinquished in favor of) Landlord upon the Expiration
Date).

(c) If Landlord Declines to Make Landlord’s MCI Financing Proposal. If Landlord
declines or fails to timely submit Landlord’s MCI Financing Proposal, Tenant
shall be permitted to either (1) use then-existing available financing or,
subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third-Party MCI Financing”) for such Material Capital Improvement or (2) use
Cash to pay for such Material Capital Improvement, provided, that if Tenant has
not used then-existing, or entered into a new, Third-Party MCI Financing (or
commenced such Material Capital Improvement utilizing Cash) by the date that is
nine (9) months following delivery of Tenant’s MCI Intent Notice, then, prior to
entering into any such Third-Party MCI Financing and/or commencing such Material
Capital Improvement, Tenant shall again be required to send Tenant’s MCI Intent
Notice seeking financing from Landlord (on the terms contemplated by this
Section 10.4).

 

68



--------------------------------------------------------------------------------

(d) If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
10-day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII, enter into a new,
Third-Party MCI Financing for such Material Capital Improvement (subject to the
following proviso) or (2) use Cash to pay for such Material Capital Improvement,
provided, that Tenant may not use then-existing, or enter into a new,
Third-Party MCI Financing, except in each case on terms that are, taken as a
whole, economically more advantageous to Tenant than those offered under
Landlord’s MCI Financing Proposal. In determining if financing is economically
more advantageous, consideration may be given to, among other items,
(x) pricing, amortization, length of term and duration of commitment period of
such financing; (y) the cost, availability and terms of any financing sufficient
to fund such Material Capital Improvement and other expenditures which are
material in relation to the cost of such Material Capital Improvement (if any)
which are intended to be funded in connection with the construction of such
Material Capital Improvement and which are related to the use and operation of
such Material Capital Improvement and (z) other customary considerations. Tenant
shall provide Landlord with reasonable evidence of the terms of any such
financing. If Tenant has not used then-existing, or entered into a new,
Third-Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is nine (9) months following receipt of
Landlord’s MCI Financing Proposal, then, prior to entering into any such
Third-Party MCI Financing and/or commencing such Material Capital Improvement
after such nine (9) month period, Tenant shall again be required to send
Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4). For purposes of clarification, Tenant may
use Cash to finance any applicable Material Capital Improvement (subject to the
express terms and conditions hereof, including, without limitation, Tenant’s
obligation to provide Tenant’s MCI Intent Notice).

(e) Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third-Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof, (B) upon any
termination of this Lease prior to the Stated Expiration Date as a result of a
Tenant Event of Default (except in the event a Permitted Leasehold Mortgagee has
exercised its right to obtain a New Lease and complies in all respects with
Section 17.1(f) and any other applicable provisions of this Lease), such
Material Capital Improvements shall be owned by Landlord without any
reimbursement by Landlord to Tenant, and, (C) upon the Stated Expiration Date,
such Material Capital Improvements shall be transferred to Tenant; provided,
however, upon written notice to Tenant at least one hundred eighty (180) days
prior to the Stated Expiration Date, Landlord shall have the option to reimburse
Tenant for such Tenant Material Capital Improvements in an amount equal to the
Fair Market Ownership Value thereof, and, if Landlord elects to reimburse Tenant
for such Tenant Material Capital Improvements, any amount due to Tenant for such
reimbursement shall be credited against any amounts owed by Tenant to Landlord
under this Lease as of the Stated Expiration Date and any remaining portion of
such amount shall be paid

 

69



--------------------------------------------------------------------------------

by Landlord to Tenant on the Stated Expiration Date. If Landlord fails to
deliver such written notice electing to reimburse Tenant for such Tenant
Material Capital Improvements at least one hundred eighty (180) days prior to
the Stated Expiration Date, or otherwise does not consummate such reimbursement
at least sixty (60) days prior to the Stated Expiration Date (other than as a
result of Tenant’s acts or omissions in violation of this Lease), then Landlord
shall be deemed to have elected not to reimburse Tenant for such Tenant Material
Capital Improvements. If Landlord elects or is deemed to have elected not to
reimburse Tenant for such Tenant Material Capital Improvements in accordance
with the foregoing sentence, Tenant shall have the option to either (1) prior to
the Stated Expiration Date, remove such Tenant Material Capital Improvements and
restore the affected Leased Property to the same or better condition existing
prior to such Tenant Material Capital Improvement being constructed, at Tenant’s
sole cost and expense, in which event such Tenant Material Capital Improvements
shall be owned by Tenant, or (2) leave the applicable Tenant Material Capital
Improvements at the Leased Property at the Stated Expiration Date, at no cost to
Landlord, in which event such Tenant Material Capital Improvements shall be
owned by Landlord.

(f) Landlord MCI Financing. In the event of an Accepted MCI Financing Proposal,
Tenant shall provide Landlord with the following prior to any advance of funds
under such Landlord MCI Financing:

(i) any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Material Capital Improvements upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;

(ii) an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;

(iii) except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;

(iv) except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;

(v) a deed conveying title to Landlord to any additional Land acquired for the
purpose of constructing the Material Capital Improvement, free and clear of any
liens or

 

70



--------------------------------------------------------------------------------

encumbrances except those approved by Landlord, and accompanied by (x) an
owner’s policy of title insurance insuring the Fair Market Ownership Value of
fee simple or leasehold (as applicable) title to such Land and any improvements
thereon, free of any exceptions other than liens and encumbrances that do not
materially interfere with the intended use of the Leased Property or are
otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;

(vi) if Landlord obtains a lender’s policy of title insurance in connection with
such Landlord MCI Financing, for each advance, endorsements to any such policy
of title insurance reasonably satisfactory in form and substance to Landlord
(i) updating the same without any additional exception except those that do not
materially affect the value of such land and do not interfere with the intended
use of the Leased Property, or as may otherwise be permitted under this Lease,
or as may be approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (ii) increasing the coverage thereof by an
amount equal to the then-advanced cost of the Material Capital Improvement; and

(vii) such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.

In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this Section
10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII, enter into a new, Third-Party MCI Financing for
such Material Capital Improvement or use Cash to pay for such Material Capital
Improvement, without any requirement to send a further Tenant’s MCI Intent
Notice to Landlord, provided, that such Material Capital Improvement shall be
treated hereunder as a Tenant Material Capital Improvement, unless the
circumstances described in clause (1) shall have occurred.

10.5 Minimum Capital Expenditures.

(a) Minimum Capital Expenditures.

(i) Annual Minimum Cap Ex Requirement. During each full Fiscal Year during the
Term, commencing upon the first (1st) full Fiscal Year during the Term, measured
as of the last day of each such Fiscal Year, on a collective basis for CEOC and
its subsidiaries, Tenant and Other Tenants shall expend Capital Expenditures and
Other Capital Expenditures in an aggregate amount equal to no less than the
Annual Minimum Cap Ex Amount (the “Annual Minimum Cap Ex Requirement”).

 

71



--------------------------------------------------------------------------------

(ii) Annual Minimum Per-Lease B&I Cap Ex Requirement. During each full Fiscal
Year during the Term, commencing upon the first (1st) full Fiscal Year during
the Term, measured as of the last day of each such Fiscal Year, Tenant shall
expend Capital Expenditures with respect to the Leased Property in an aggregate
that, when combined with the amount of Non-CPLV Capital Expenditures expended
with respect to the Non-CPLV Leased Property, is equal to at least one percent
(1%) of the sum of (a) the Net Revenue from the Facility for the prior Fiscal
Year plus (b) the Net Revenue (as defined in the Non-CPLV Lease) from the
Non-CPLV Facility for the prior Fiscal Year, on Capital Expenditures and
Non-CPLV Capital Expenditures that, in each case, constitute installation or
restoration and repair or other improvements of items with respect to (x) the
Leased Property under this Lease and (y) the Non-CPLV Leased Property under the
Non-CPLV Lease (the “Annual Minimum Per-Lease B&I Cap Ex Requirement”). In the
event of expiration, cancellation or termination of any Ground Lease for any
reason whatsoever whether voluntary or involuntary (by operation of law or
otherwise), except for a cancellation or termination due to Landlord’s failure
to extend the term thereof where Landlord was required to do so hereunder, prior
to the expiration date of this Lease, including extensions and renewals granted
thereunder, then, for purposes of calculating the amount of Net Revenue from the
Facility for determining the Annual Minimum Per-Lease B&I Cap Ex Requirement,
the Net Revenue attributable to the portion of the Leased Property subject to
such Ground Lease for the Lease Year immediately prior to such expiration,
cancellation or termination of such Ground Lease thereafter shall continue to be
included in the calculation of Net Revenue (except to the extent such Ground
Lease is replaced by a replacement Ground Lease for all or substantially all of
such portion of the Leased Property).

(iii) Triennial Minimum Cap Ex Requirement A. During each full Triennial Period
during the Term, commencing upon the first (1st) full Triennial Period during
the Term, measured as of the last day of each such Triennial Period, on a
collective basis for CEOC and its subsidiaries, Tenant and Other Tenants shall
expend Capital Expenditures and Other Capital Expenditures in an aggregate
amount equal to no less than the Triennial Minimum Cap Ex Amount A (the
“Triennial Minimum Cap Ex Requirement A”).

(iv) Triennial Minimum Cap Ex Requirement B. During each full Triennial Period
during the Term, commencing upon the first (1st) full Triennial Period during
the Term, measured as of the last day of each such Triennial Period, Tenant
shall expend Capital Expenditures in an aggregate amount that, when combined
with the amount of Non-CPLV Capital Expenditures expended by Other Tenants under
the Non-CPLV Lease, is equal to no less than the greater of (a) the amount
which, when added to the amount of Other Capital Expenditures (other than
Non-CPLV Capital Expenditures) expended by the Other Tenants (other than the
Other Tenants under the Non-CPLV Lease) toward the Triennial Minimum Cap Ex
Requirement B (as defined in the Other Leases) during the same time period,
equals the Triennial Minimum Cap Ex Amount B, but in no event more than the
Triennial Allocated Minimum Cap Ex Amount B Ceiling, and (b) the Triennial
Allocated Minimum Cap Ex Amount B Floor (the “Triennial Minimum Cap Ex
Requirement B”).

 

72



--------------------------------------------------------------------------------

(v) Partial Periods. If the initial or final portion of the Term of this Lease
is a partial calendar year (i.e., the Commencement Date of this Lease is other
than January 1 or the Expiration Date is other than December 31, as applicable;
any such partial calendar year, a “Stub Period”), then the Triennial Minimum Cap
Ex Amount A and Triennial Minimum Cap Ex Amount B shall be adjusted as follows:
(a) the initial (or final, as applicable) Triennial Period under this Lease
shall be expanded so that it covers both the Stub Period and the first (1st) (or
final, as applicable) full period of three calendar years during the Term,
(b) the Triennial Minimum Cap Ex Amount A for such expanded initial (or final,
as applicable) Triennial Period shall be equal to (x) Four Hundred Ninety-Five
Million and No/100 Dollars ($495,000,000.00), plus (y) the product of the Stub
Period Multiplier (as defined below) multiplied by One Hundred Sixty-Five
Million and No/100 Dollars ($165,000,000.00) (and (i) the Services Co Capital
Expenditures allocated by Services Co to Tenant or CEOC during such expanded
initial (or final, as applicable) Triennial Period shall not exceed
(x) Seventy-Five Million and No/100 Dollars ($75,000,000.00) plus (y) the
product of the Stub Period Multiplier multiplied by Twenty Five Million and
No/100 Dollars ($25,000,000.00), and (ii) the Capital Expenditures in respect of
the London/Chester Properties during such expanded initial (or final, as
applicable) Triennial Period shall not exceed (x) Thirty Million and No/100
Dollars ($30,000,000.00) plus (y) the product of the Stub Period Multiplier
multiplied by Ten Million and No/100 Dollars ($10,000,000.00)), (c) the
Triennial Minimum Cap Ex Amount B for such expanded initial (or final, as
applicable) Triennial Cap Ex Calculation Period shall be equal to (x) Three
Hundred Fifty Million and No/100 Dollars ($350,000,000.00), plus (y) the product
of the Stub Period Multiplier multiplied by One Hundred Sixteen Million Six
Hundred Sixty-Six Thousand Six Hundred Sixty-Six and No/100 Dollars
($116,666,666.00), and (d) the Triennial Allocated Minimum Cap Ex Amount B Floor
for such expanded initial (or final, as applicable) Triennial Period shall
remain unchanged from the amounts then in effect. Notwithstanding the foregoing,
in the event that (1) the Triennial Minimum Cap Ex Amount A is reduced in
accordance with the definition thereof, then (A) the Four Hundred Ninety-Five
Million and No/100 Dollars ($495,000,000.00) in the foregoing clause (b)(x)
shall be modified to reflect the Triennial Minimum Cap Ex Amount A then in
effect at the time of determination and (B) the One Hundred Sixty-Five Million
and No/100 Dollars ($165,000,000.00) in the foregoing clause (b)(y) shall be
modified to reflect the Triennial Minimum Cap Ex Amount A then in effect divided
by three (3), and (2) the Triennial Minimum Cap Ex Amount B is reduced in
accordance with the definition thereof, then (A) the Three Hundred Fifty Million
and No/100 Dollars ($350,000,000.00) in the foregoing clause (c)(x) shall be
modified to reflect the Triennial Minimum Cap Ex Amount B then in effect at the
time of determination and (B) the One Hundred Sixteen Million Six Hundred
Sixty-Six Thousand Six Hundred Sixty-Six and No/100 Dollars ($116,666,666.00) in
the foregoing clause (c)(y) shall be modified to reflect the Triennial Minimum
Cap Ex Amount B then in effect divided by three (3). The term “Stub Period
Multiplier” means a fraction, expressed as a percentage, the numerator of which
is the number of days occurring in a Stub Period, and the denominator of which
is three hundred sixty-five (365). For the avoidance of doubt, if the Expiration
Date of this Lease is other than the

 

73



--------------------------------------------------------------------------------

last day of a Fiscal Year, then Tenant’s compliance with each of the Minimum Cap
Ex Requirements during the applicable periods preceding such Expiration Date
that would otherwise end after such Expiration Date shall be measured as of such
Expiration Date and be subject to the prorations set forth above.

(vi) Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) is acquired by
Landlord or its Affiliate and included in this Lease or an Other Lease as part
of the Leased Property or Other Leased Property (as applicable), then the
Minimum Cap Ex Requirements shall be adjusted as may be agreed upon by Landlord
and Tenant in connection with such acquisition and the inclusion of such
property as Leased Property or Other Leased Property hereunder or thereunder.

(vii) Dispositions of Material Property. In the event of a termination of this
Lease or partial or total termination of an Other Lease or the disposition of
any Material Leased Property or Material London/Chester Property, in each case
for which the Minimum Cap Ex Amounts are to be decreased in accordance herewith,
and such termination or disposition occurs on any day other than the first (1st)
day of a Fiscal Year, then, for purposes of determining Required Capital
Expenditures and adjusting the Minimum Cap Ex Requirements, as applicable, such
termination or disposition and the associated reduction in the Minimum Cap Ex
Requirements each shall be deemed to have occurred on the first (1st) day of the
then-current Fiscal Year, such that Capital Expenditures with respect to the
applicable terminated or disposed property shall not be counted toward the
calculation of Required Capital Expenditures for such entire Fiscal Year, and
the Minimum Cap Ex Requirements shall be adjusted (as applicable) to reflect
such termination or disposition as applicable and the associated reduction in
the Minimum Cap Ex Requirements for such entire Fiscal Year.

(viii) Application of Capital Expenditures. For the avoidance of doubt:
(A) Required Capital Expenditures counted toward satisfying one of the Minimum
Cap Ex Requirements also shall count (to the extent applicable) toward
satisfying the other Minimum Cap Ex Requirements to the extent otherwise
provided herein; (B) expenditures with respect to any property that is not
included as Leased Property or Other Leased Property under this Lease or an
Other Lease (as applicable) shall not constitute “Capital Expenditures” nor
count toward the Minimum Cap Ex Requirements for purposes of the Leased Property
Tests; (C) expenditures with respect to any property acquired by CEOC or its
subsidiaries after the Commencement Date which is not included as Leased
Property or Other Leased Property under this Lease or an Other Lease (as
applicable) shall not constitute “Capital Expenditures” nor count toward the
Minimum Cap Ex Requirements for purposes of the Leased Property Tests or the All
Property Tests, and (D) expenditures with respect to any property (other than
the London/Chester Properties) which is not included as Leased Property or Other
Leased Property under this Lease or an Other Lease (as applicable) shall not
constitute “Capital Expenditures” or count towards the Minimum Cap Ex
Requirements for purposes of the All Property Tests.

 

74



--------------------------------------------------------------------------------

(ix) Unavoidable Delays. In the event an Unavoidable Delay occurs during any
full Fiscal Year or full Triennial Period during the Term that delays Tenant’s
or CEOC’s ability to perform Capital Expenditures prior to the expiration of
such period, the applicable period for satisfying the Minimum Cap Ex
Requirements applicable to such Fiscal Year or Triennial Period (as applicable)
during which such Unavoidable Delay occurred shall be extended, on a day-for-day
basis, for the same amount of time that such Unavoidable Delay affects Tenant’s
or CEOC’s ability to perform the Capital Expenditures, up to a maximum extension
in each instance of one (1) Fiscal Year (for the Annual Minimum Cap Ex
Requirement and the Annual Minimum Per-Lease B&I Cap Ex Requirement) or one
(1) Triennial Period (for the Triennial Minimum Cap Ex Requirement A and the
Triennial Minimum Cap Ex Requirement B). For the avoidance of doubt, Tenant’s
obligation to satisfy the Minimum Cap Ex Requirements during any period during
which an Unavoidable Delay did not occur shall not be extended as a result of
the occurrence of an Unavoidable Delay during a prior period.

(x) Certain Remedies. The Parties acknowledge that Tenant’s agreement to satisfy
the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease, the MLSA and the
other Lease/MLSA Related Agreements and, accordingly, if Tenant fails to expend
Capital Expenditures (or deposit funds into the Cap Ex Reserve) as and when
required by this Lease and then, further, fails to cure such failure within
sixty (60) days of receipt of written notice of such failure from Landlord, then
the same shall be a Tenant Event of Default hereunder, and without limitation of
any of Landlord’s other rights and remedies, Landlord shall have the right to
seek the remedy of specific performance to require Tenant to expend the Required
Capital Expenditures (or deposit funds into the Cap Ex Reserve). Furthermore,
for the avoidance of doubt, and without limitation of Guarantor’s obligations
under the MLSA (and as more particularly provided therein), Tenant acknowledges
and agrees that the obligation of Tenant to expend the Required Capital
Expenditures (or deposit funds into the Cap Ex Reserve) as provided in this
Lease in each case constitutes a part of the monetary obligations of Tenant that
are guaranteed by the Guarantor under the MLSA and, with respect to Required
Capital Expenditures required to be spent during the Term, shall survive
termination of this Lease.

(b) Cap Ex Reserve.

(i) Deposits in Lieu of Expenditures. Notwithstanding anything to the contrary
set forth in this Lease, if Tenant and Other Tenants do not expend Capital
Expenditures and Other Capital Expenditures sufficient to satisfy the Minimum
Cap Ex Requirements, then, so long as, as of the last date when such Minimum Cap
Ex Requirements may be satisfied hereunder, there are Cap Ex Reserve Funds (as
defined below) and Cap Ex Reserve Funds (as defined in each Other Lease) on
deposit in the Cap Ex Reserve (as defined below) or in the Cap Ex Reserve (as
defined in each Other Lease) in an aggregate amount at least equal to such
deficiency, then Tenant shall not be deemed to be in breach or default of its
obligations hereunder to satisfy the Minimum Cap Ex Requirements, provided that
Tenant (or Other Tenants, as applicable), shall spend such amounts so deposited
in the Cap Ex Reserve (as defined herein or in an Other Lease, as applicable)
within six (6) months after the last date when the Minimum Cap Ex

 

75



--------------------------------------------------------------------------------

Requirements to which such amounts relate may be satisfied hereunder (subject to
extension in the event of an Unavoidable Delay during such six (6) month period,
on a day-for-day basis, for the same amount of time that such Unavoidable Delay
affects Tenant’s ability to perform the Capital Expenditures). For the avoidance
of doubt, any funds disbursed from the Cap Ex Reserve and spent on Capital
Expenditures as described in this Section shall be applied to the Minimum Cap Ex
Requirements for the period for which such funds were deposited (and shall be
deemed to be the funds that have been in the Cap Ex Reserve for the longest
period of time) and shall not be applied to the Minimum Cap Ex Requirements for
the subsequent period in which they are actually spent.

(ii) Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee, Landlord and Tenant
shall (and, if applicable, Tenant shall cause Manager to) enter into a customary
and reasonable control agreement for the benefit of Fee Mortgagee and Landlord
with respect to the Cap Ex Reserve. Tenant shall not commingle Cap Ex Reserve
Funds with other monies held by Tenant or any other party. All interest on Cap
Ex Reserve Funds shall be for the benefit of Tenant and added to and become a
part of the Cap Ex Reserve and shall be disbursed in the same manner as other
monies deposited in the Cap Ex Reserve. Tenant shall be responsible for payment
of any federal, state or local income or other tax applicable to the interest
earned on the Cap Ex Reserve Funds credited or paid to Tenant.

(iii) Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap Ex
Reserve Funds solely for the purpose of paying for (or reimbursing Tenant for)
the cost of Capital Expenditures. Subject to compliance by Tenant with the
provisions of the Fee Mortgage Documents to the extent Tenant is required to
comply therewith pursuant to Article XXXI hereof, Landlord shall permit
disbursements to Tenant of Cap Ex Reserve Funds from the Cap Ex Reserve to pay
for Capital Expenditures or to reimburse Tenant for Capital Expenditures, within
ten (10) days following written request from Tenant, which request shall specify
the amount of the requested disbursement and a general description of the type
of Capital Expenditures to be paid or reimbursed using such Cap Ex Reserve
Funds. Tenant shall not make a request for disbursement from the Cap Ex Reserve
(x) more frequently than once in any calendar month nor (y) in amounts less than
Fifty Thousand and No/100 Dollars ($50,000.00). Any Cap Ex Reserve Funds
remaining in the Cap Ex Reserve on satisfaction of the Minimum Cap Ex
Requirements for which such Cap Ex Reserve Funds were deposited or on the
Expiration Date shall be returned by Landlord to Tenant, provided that Landlord
shall have the right to apply Cap Ex Reserve Funds remaining on the Expiration
Date against any amounts owed by Tenant to Landlord as of the Expiration Date
and/or the sum of any remaining Required Capital Expenditures required to have
been incurred prior to the Expiration Date.

(iv) Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the

 

76



--------------------------------------------------------------------------------

foregoing or anything herein to the contrary, (i) Landlord may not foreclose
upon the lien on the Cap Ex Reserve and Cap Ex Reserve Funds, and Fee Mortgagee
may not apply the Cap Ex Reserve Funds against the Fee Mortgage, in each case
prior to the occurrence of both (x) Landlord’s Enforcement Condition and (y) the
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof,
(ii) any time during which a Tenant Event of Default is continuing, Fee
Mortgagee may apply Cap Ex Reserve Funds toward the payment of Capital
Expenditures incurred by Tenant, and (iii) Landlord shall have the right to use
Cap Ex Reserve Funds as provided in Section 10.5(e) (in which event, such
expenditures of Cap Ex Reserve Funds shall be deemed Capital Expenditures of
Tenant for purposes of the Required Capital Expenditures). Landlord acknowledges
that a Permitted Leasehold Mortgagee may have a Lien on the Cap Ex Reserve,
provided that such Lien in favor of a Permitted Leasehold Mortgagee is subject
and subordinate to the first priority lien thereon in favor of Landlord as set
forth in the Intercreditor Agreement.

(c) Capital Expenditures Report. Within thirty (30) days after the end of each
calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, Facility-by-Facility basis, (A) revenues
for the Leased Property and the Other Leased Property, (B) Capital Expenditures
with respect to the Leased Property, (C) Other Capital Expenditures with respect
to the Other Leased Property, and (D) aggregate Services Co Capital Expenditures
on a year-to-date basis and the portion thereof allocated to CEOC, Tenant and
its subsidiaries (and a description of the methodology by which such allocation
was made). Landlord shall keep each such report confidential in accordance with
Section 41.22 of this Lease.

(d) Annual Capital Budget. Tenant shall furnish to Landlord, for informational
purposes only, a copy of the annual capital budget for the Facility for each
Fiscal Year, in each case (x) contemporaneously with Other Tenant’s delivery to
the applicable landlord of the applicable annual capital budget for such Fiscal
Year pursuant to the Other Lease, and (y) not later than fifty-five (55) days
following the commencement of the Fiscal Year to which such annual capital
budget relates. For the avoidance of doubt, without limitation of Tenant’s
Capital Expenditure requirements pursuant to Section 10.5(a), Tenant shall not
be required to comply with such annual capital budget and it shall not be a
breach or default by Tenant hereunder in the event Tenant deviates from such
annual capital budget.

(e) Self Help. In order to facilitate Landlord’s completion of any work, repairs
or restoration of any nature that are required to be performed by Tenant in
accordance with any provisions hereof, upon the occurrence of the earlier of
(i) an Event of Default by Tenant hereunder, and (ii) any default by Tenant in
the performance of such work under this Lease or as required by any applicable
Additional Fee Mortgage Requirement, then, so long as (x) Landlord has provided
Tenant thirty (30) days’ prior written notice thereof and Tenant has not cured
such default within such thirty day period) and (y) an “Event of Default” has
occurred under the Fee Mortgage Documents, Landlord shall have the right, from
and after the occurrence of a default beyond applicable notice and cure periods
under any applicable Fee Mortgage Documents, to enter onto the Leased Property
and perform any and all such work and labor necessary as reasonably determined
by Landlord to complete any work required by Tenant hereunder or expend any sums
therefor and/or employ watchmen to protect the Leased Property from damage
(collectively, the “Landlord Work”). In connection with the foregoing, Landlord
shall have the

 

77



--------------------------------------------------------------------------------

right: (i) to use any funds in the Cap Ex Reserve for the purpose of making or
completing such Landlord Work; (ii) to employ such contractors, subcontractors,
agents, architects and inspectors as shall be required for such purposes;
(iii) to pay, settle or compromise all existing bills and claims which are or
may become Liens against the Leased Property, or as may be necessary or
desirable for the completion of such Landlord Work, or for clearance of title;
(iv) to execute all applications and certificates in the name of Tenant which
may be required by any of the contract documents; (v) to prosecute and defend
all actions or proceedings in connection with the Leased Property or the
rehabilitation and repair of the Leased Property; and (vi) to do any and every
act which Tenant might do in its own behalf to complete the Landlord Work.
Nothing in this Lease shall: (1) make Landlord responsible for making or
completing any Landlord Work; (2) require Landlord to expend funds in addition
to the Cap Ex Reserve to make or complete any Landlord Work; (3) obligate
Landlord to proceed with any Landlord Work; or (4) obligate Landlord to demand
from Tenant additional sums to make or complete any Landlord Work.

ARTICLE XI

LIENS

(a) Subject to the provisions of Article XII relating to permitted contests,
Tenant will not directly or indirectly create or allow to remain and will
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any portion thereof or
any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) the matters that existed as of the Commencement
Date with respect to the Leased Property or any portion thereof;
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld, conditioned
or delayed); (iv) liens for Impositions which Tenant is not required to pay
hereunder (if any); (v) Subleases permitted by Article XXII and any other lien
or encumbrance expressly permitted under the provisions of this Lease;
(vi) liens for Impositions not yet delinquent or being contested in accordance
with Article XII, provided that Tenant has provided appropriate reserves to the
extent required under GAAP and any foreclosure or similar remedies with respect
to such Impositions have not been instituted and no notice as to the institution
or commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than twenty (20) days after such notice is
issued; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that (1) the payment of such
sums shall not be postponed under any related contract for more than sixty
(60) days after the completion of the action giving rise to such lien unless
being contested in accordance with Article XII and such reserve or other
appropriate provisions as shall be required by law or GAAP shall have been made
therefor and no foreclosure or similar remedies with respect to such liens has
been instituted and no notice as to the institution or commencement thereof have
been issued except to the extent such institution or commencement is stayed no
later than twenty (20) days after such notice is issued; (2) any such liens are
in the process of being contested as permitted by Article XII; or (3) in the
event any foreclosure action is commenced under any such lien, Tenant shall
immediately remove, discharge or bond over such lien; (viii) any liens created
by Landlord; (ix) liens related to equipment leases or equipment financing for
Tenant’s Property which are used or useful in Tenant’s business on the Leased
Property or any portion thereof, provided that the payment of any sums due under
such equipment leases or equipment financing shall either (1) be paid as and
when due in accordance

 

78



--------------------------------------------------------------------------------

with the terms thereof, or (2) be in the process of being contested as permitted
by Article XII (and provided that a lienholder’s removal of any such Tenant’s
Property from the Leased Property shall be subject to all applicable provisions
of this Lease, and, without limitation, Tenant or such lienholder shall restore
the Leased Property from any damage effected by such removal); (x) liens granted
as security for the obligations of Tenant and its Affiliates under a Permitted
Leasehold Mortgage (and the documents relating thereto); provided, however, in
no event shall the foregoing be deemed or construed to permit Tenant to encumber
the Leasehold Estate (or a Subtenant to encumber its subleasehold interest) in
the Leased Property or any portion thereof (other than, in each case, to a
Permitted Leasehold Mortgagee or otherwise to the extent expressly permitted
hereunder), without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord’s sole discretion; and provided further that
upon request Tenant shall be required to provide Landlord with fully executed
copies of any and all Permitted Leasehold Mortgages; and (xi) except as
otherwise expressly provided in this Lease, easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to the Leased Property or any portion thereof,
in each case whether now or hereafter in existence, not individually or in the
aggregate materially interfering with the conduct of the business on the Leased
Property for the Primary Intended Use, taken as a whole. For the avoidance of
doubt, nothing contained herein shall be deemed or construed to prohibit the
issuance of a lien on the Equity Interests in Tenant (it being agreed that any
foreclosure by a lien holder on such interests in Tenant shall be subject to the
restrictions on transfers of interests in Tenant and Change of Control set forth
in Article XXII) or to prohibit Tenant from pledging (A) its Tenant’s Property
as collateral (1) in connection with financings of equipment and other purchase
money indebtedness or (2) to secure Permitted Leasehold Mortgages, or (B) its
Accounts and other property of Tenant (other than Tenant’s Property); provided
that, (x) all such pledges (other than those described in the foregoing clause
(1)) of Tenant’s Pledged Property shall be subject and subordinate to the
security interest granted to Landlord pursuant to Section 6.3, and (y) Tenant
shall in no event pledge to any Person that is not granted a Permitted Leasehold
Mortgage hereunder any of Tenant’s Property to the extent that such Tenant’s
Property cannot be removed from the Leased Property without (I) damaging or
impairing the Leased Property (other than in a de minimis manner), (II)
impairing in any material respect the operation of the Facility for its Primary
Intended Use, or (III) impairing in any material respect Landlord’s or any
Successor Tenant’s ability to acquire the Successor Assets at the expiration or
termination of the Term in accordance with Section 36.1 (after giving effect to
the repayment of any indebtedness encumbering the Successor Assets and release
of any liens thereon as required by such Section 36.1).

ARTICLE XII

PERMITTED CONTESTS

Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord with respect to matters not
exceeding Five Million and No/100 Dollars ($5,000,000.00)), on its own or in
Landlord’s name, at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any licensure or certification decision
(including pursuant to any Gaming Regulation), imposition of any disciplinary
action, including

 

79



--------------------------------------------------------------------------------

both monetary and nonmonetary, pursuant to any Gaming Regulation, Imposition,
Legal Requirement, Insurance Requirement, lien, attachment, levy, encumbrance,
charge or claim; provided, that (i) in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the Leased Property; (ii) neither the Leased Property or any
portion thereof, the Rent therefrom nor any part or interest in either thereof
would be in any danger of being sold, forfeited, attached or lost pending the
outcome of such proceedings; (iii) in the case of a Legal Requirement, neither
Landlord nor Tenant would be in any imminent danger of criminal or material
civil liability for failure to comply therewith pending the outcome of such
proceedings; (iv) in the case of a Legal Requirement, Imposition, lien,
encumbrance or charge, Tenant shall deliver to Landlord security in the form of
cash, cash equivalents or a Letter of Credit, if and as may be reasonably
required by Landlord to insure ultimate payment of the same and to prevent any
sale or forfeiture of the Leased Property or any portion thereof or the Rent by
reason of such non-payment or noncompliance; (v) in the case of an Insurance
Requirement, the coverage required by Article XIII shall be maintained;
(vi) upon Landlord’s request, Tenant shall keep Landlord reasonably informed as
to the status of the proceedings; and (vii) if such contest be finally resolved
against Landlord or Tenant, Tenant shall promptly pay the amount required to be
paid, together with all interest and penalties accrued thereon, or comply with
the applicable Legal Requirement or Insurance Requirement. Landlord, at Tenant’s
expense, shall execute and deliver to Tenant such authorizations and other
documents as may reasonably be required in any such contest, and, if reasonably
requested by Tenant or if Landlord so desires, Landlord shall join as a party
therein. The provisions of this Article XII shall not be construed to permit
Tenant to contest the payment of Rent or any other amount (other than
Impositions or Additional Charges contested in accordance herewith) payable by
Tenant to Landlord hereunder. Tenant shall indemnify, defend, protect and save
Landlord harmless from and against any liability, cost or expense of any kind
that may be imposed upon Landlord in connection with any such contest and any
loss resulting therefrom, except to the extent resulting from actions
independently taken by Landlord (other than actions taken by Landlord at
Tenant’s direction or with Tenant’s consent).

ARTICLE XIII

INSURANCE

13.1 General Insurance Requirements. During the Term, Tenant shall, at its own
cost and expense, maintain the minimum kinds and amounts of insurance described
below. Such insurance shall apply to the ownership, maintenance, use and
operations related to the Leased Property and all property located in or on the
Leased Property (including Capital Improvements and Tenant’s Property). Except
for policies insured by Tenant’s captive insurers, all policies shall be written
with insurers authorized to do business in all states where Tenant operates and
shall maintain A.M Best ratings of not less than “A-” “X” or better in the most
recent version of Best’s Key Rating Guide. In the event that any of the
insurance companies’ ratings fall below the requirements set forth above, Tenant
shall have one hundred eighty (180) days within which to replace such insurance
company with an insurance company that qualifies under the requirements set
forth above. It is understood that Tenant may utilize so called Surplus lines
companies and will adhere to the standard above.

 

80



--------------------------------------------------------------------------------

(a) Property Insurance.

(i) Property insurance shall be maintained on the Leased Property (including
barges and vessels used for gaming), Capital Improvements and Tenant’s Property
against loss or damage under a policy with coverage not less than that found on
Insurance Services Office (ISO) “Causes of Loss – Special Form” and ISO
“Building and Personal Property Form” or their equivalent forms (e.g., an “all
risk” policy), in a manner consistent with the commercially reasonable practices
of similarly situated companies engaged in the same or similar businesses
operating in the same or similar location. Such property insurance policy shall
be in an amount not less than Two Billion and No/100 Dollars ($2,000,000,000.00)
and shall apply on a replacement cost basis; provided, that Tenant shall have
the right (i) to limit maximum insurance coverage for loss or damage by
earthquake (including earth movement) to a minimum amount of the projected
ground up loss with a 500-year return period (as determined annually by an
independent firm using RMS catastrophe modeling software or equivalent, and
taking into account all locations insured under Tenant’s property insurance,
including other locations owned, leased or managed by Tenant), and (ii) to limit
maximum insurance coverage for loss or damage by named windstorms per occurrence
to a minimum amount of the projected ground up loss (including storm surge) with
a 500-year return period (as determined annually by an independent firm using
RMS catastrophe software or equivalent, and taking into account all locations
insured under Tenant’s property insurance, including other locations owned,
leased or managed by Tenant); (iii) to limit maximum insurance coverage for loss
or damage by flood to a minimum amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00), to the extent commercially available; provided,
further, that in the event the premium cost of any earthquake, flood, named
windstorm or terrorism peril (as required by Section 13.1(b)) coverages are
available only for a premium that is more than two and one-half (2.5) times the
premium paid by Tenant for the third (3rd) year preceding the date of
determination for the insurance policy contemplated by this Section 13.1(a),
then Tenant shall be entitled and required to purchase the maximum amount of
insurance coverage it reasonably deems most efficient and prudent to purchase
for such peril and Tenant shall not be required to spend additional funds to
purchase additional coverages insuring against such risks; and provided,
further, that certain property coverages other than earthquake, flood and named
windstorm may be sub-limited as long as each sub-limit is commercially
reasonable and prudent as determined by Tenant and to the extent that the amount
of such sub-limit is less than the amount of such sub-limit in effect as of the
Commencement Date, such sub-limit is approved by Landlord, such approval not to
be unreasonably withheld.

(ii) Such property insurance policy shall include, subject to Section 13.1(a)(i)
above: (i) agreed amount coverage and/or a waiver of any co-insurance;
(ii) building ordinance coverage (ordinance or law) including loss of the
undamaged portions, the cost of demolishing undamaged portions, and the
increased cost of rebuilding; and also including, but not limited to, any
non-conforming structures or uses; (iii) equipment breakdown coverage (boiler
and machinery coverage); (iv) debris removal; and (v) business interruption
coverage in an amount not less than two (2) years of Rent and containing an
Extended Period of Indemnity endorsement for an additional minimum six months
period. Subject to Section 13.1(a)(i), the property policy shall cover:
wind/windstorm, earthquake/earth movement and flood and any sub-limits
applicable to

 

81



--------------------------------------------------------------------------------

wind (e.g. named storms), earthquake and flood are subject to the approval of
Landlord and Fee Mortgagee. Such policy shall (i) name Landlord as an additional
insured and “loss payee” for its interests in the Leased Property and Rent;
(ii) name each Fee Mortgagee and Permitted Leasehold Mortgagee as an additional
insured, and (iii) include a New York standard mortgagee clause in favor of each
Fee Mortgagee and Permitted Leasehold Mortgagee. Except as otherwise set forth
herein, any property insurance loss adjustment settlement associated with the
Leased Property shall require the written consent of Landlord, Tenant, and each
Fee Mortgagee (to the extent required under the applicable Fee Mortgage
Documents) unless the amount of the loss net of the applicable deductible is
less than One Hundred Million and No/100 Dollars ($100,000,000.00) in which
event no consent shall be required.

(b) Property Terrorism Insurance. Property Insurance shall be maintained for
acts of terrorism covered by the Terrorism Risk Insurance Program Authorization
Act of 2015 (TRIPRA) and acts of terrorism and sabotage not certified by TRIPRA,
with limits no less than One Billion Five Hundred Million and No/100 Dollars
($1,500,000,000.00) per occurrence for acts of terrorism covered by the
Terrorism Risk Insurance Program Authorization Act of 2015 (TRIPRA) and Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) for acts of
terrorism and sabotage not certified by TRIPRA. Both coverages shall apply to
property damage and business interruption. The provisions relating to loss
payees, additional insureds and mortgagee clauses set forth in Section 13.1(a)
above shall also apply to the coverages required by this Section 13.1(b). If
Tenant uses one or more of its captive insurers to provide this insurance
coverage, the captive(s) must secure and maintain reinsurance from one or more
reinsurers for those amounts which are not insured by the Federal Government,
and which are in excess of a commercially reasonable policy deductible. Such
reinsurers are subject to the same minimum financial ratings set forth in
Section 13.1. In the event TRIPRA is not extended or renewed, Landlord and
Tenant shall mutually agree (in accordance with the procedures set forth in
Section 13.6) upon replacement insurance requirements applicable to terrorism
related risks.

(c) Flood Insurance. With respect to any portion of the Leased Property that is
security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program.
Such flood insurance may be provided as part of Section 13.1(a) Property
Insurance above.

(d) Workers Compensation and Employers Liability Insurance. Workers compensation
insurance as required by applicable state statutes and Employers Liability. This
insurance shall include endorsements applicable to (i) Longshore and Harbor
Workers Compensation Act; and (ii) Maritime Coverage (including transportation,
wages, maintenance and cure, if not otherwise covered by Section 13.1(g) Marine
Liability Insurance).

(e) Commercial General Liability Insurance. For bodily injury, personal injury,
advertising injury and property damage on an occurrence form with coverage no
less than ISO Form CG 0001 or equivalent. This policy shall include the
following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) Watercraft Liability, to the
extent commercially available to operators of properties similar to the subject
Leased Property; (iv) Terrorism Liability; and (v) a Separation of Insureds
Clause.

 

82



--------------------------------------------------------------------------------

(f) Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).

(g) Marine Liability Insurance. If Tenant utilizes watercraft in its operations
or special events, for bodily injury and property damage (Protection and
Indemnity) on an occurrence form. If not covered by the other insurance policies
required by this Article XIII, this policy shall include the following
coverages: (i) Liquor Liability; (ii) Pollution Liability; and (iii) injuries to
captains and crew. To the extent commercially available at a reasonable price,
this policy shall contain a Separation of Insureds clause. This coverage may be
met through the combination of primary marine liability and excess liability
coverage.

(h) Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability, Business
Auto Liability and Marine Liability policies in an amount not less than Three
Hundred Fifty Million and No/100 Dollars ($350,000,000.00) per occurrence and in
the aggregate annually (where applicable). The annual aggregate limit applicable
to Commercial General Liability shall apply per location. Tenant will use
commercially reasonable efforts to obtain coverage as broad as the underlying
insurance, including Terrorism Liability coverage, so long as such coverage is
available at a commercially reasonable price.

(i) Pollution Liability Insurance. For claims arising from the discharge,
dispersal release or escape or any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.

13.2 Name of Insureds. Except for the insurance required pursuant to Section
13.1(d), all insurance provided by Tenant as required by this Article XIII shall
include Landlord (including specified Landlord related entities as directed by
Landlord) as a loss payee (solely with respect to the insurance required
pursuant to Section 13.1(a), Section 13.1(b) and Section 13.1(c)), named insured
or additional insured without restrictions beyond the restrictions that apply to
Tenant and may include any Permitted Leasehold Mortgagee as an additional
insured; provided, however, the insurance required pursuant to Section 13.1(i)
and Section 13.1(g) shall be permitted to include Landlord (including specified
Landlord related entities as directed by Landlord) as an additional insured
without the requirement that such policy expressly include language that such
coverage is without restrictions beyond the restrictions that apply to Tenant.
The coverage provided to the additional insureds by Tenant’s insurance policies
must be at least as broad as that provided to the first named insured on each
respective policy. For avoidance of doubt, Landlord looks exclusively to
Tenant’s insurance policies to protect itself from claims arising from the
Leased Property and Capital Improvements. The required insurance policies shall
protect Landlord against Landlord’s acts with respect to the Leased Property in
the same

 

83



--------------------------------------------------------------------------------

manner that they protect Tenant against its acts with respect to the Leased
Property. Except for the insurance required pursuant to Section 13.1(d) with
respect to Workers Compensation and Employers Liability, the required insurance
policies shall be endorsed to include others as additional insureds as required
by Landlord and/or the Fee Mortgage Documents and/or Permitted Leasehold
Mortgagee. The insurance protection afforded to all insureds (whether named
insureds or additional insureds) shall be primary and shall not contribute with
any insurance or self-insurance programs maintained by such insureds (including
deductibles and self-insured retentions).

13.3 Deductibles or Self-Insured Retentions. Tenant may self-insure such risks
that are customarily self-insured by companies of established reputation engaged
in the same general line of business in the same general area. All increases in
deductibles and self-insured retentions (collectively referred to as
“Deductibles” in this Article XIII) that apply to the insurance policies
required by this Article XIII are subject to approval by Landlord, with such
approval not to be unreasonable withheld, conditioned or delayed. Tenant is
solely responsible for all Deductibles related to its insurance policies. The
Deductibles Tenant has in effect as of the Commencement Date satisfy the
requirements of this Section as of the Commencement Date.

13.4 Waivers of Subrogation. Landlord shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this Article
XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.

13.5 Limits of Liability and Blanket Policies. The insured limits of liability
maintained by Tenant shall be selected by Tenant in a manner consistent with the
commercially reasonable practices of similarly situated tenants engaged in the
same or similar businesses operating in the same or similar location as the
Leased Property. The limits of liability Tenant has in effect as of the
Commencement Date satisfy the requirements of this Section as of the
Commencement Date. The insurance required by this Article XIII may be effected
by a policy or policies of blanket insurance and/or by a combination of primary
and excess insurance policies (all of which may insure additional properties
owned, operated or managed by Tenant or its Affiliates), provided each policy
shall be satisfactory to Landlord, acting reasonably, including, the form of the
policy, provided such policies comply with the provisions of this Article XIII.

13.6 Future Changes in Insurance Requirements.

(a) In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this Section
13.6(a). For example, for construction projects, different forms of insurance
may be required, such as builders risk, and Landlord and Tenant shall mutually
agree upon insurance requirements applicable to the construction contractors.
Tenant and Landlord shall

 

84



--------------------------------------------------------------------------------

work together in good faith to exchange information (including proposed
construction agreements) and ascertain appropriate insurance requirements prior
to Tenant being required to amend its insurance under this Section 13.6(a);
provided, however, that any revision to insurance shall only be required if the
revised insurance would be customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
location as the Leased Property. If Tenant and Landlord are unable to reach a
resolution within thirty (30) days of the original notice of requested revision,
the arbitration provisions set forth in Section 34.2 shall control.

(b) In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Commencement Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with the requirements of a Fee Mortgage),
Landlord reasonably determines that the insurance carried by Tenant is not, for
any reason (whether by reason of the type, coverage, deductibles, insured
limits, the reasonable requirements of Fee Mortgagees, or otherwise)
commensurate with insurance customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
location, the party seeking the change will advise the other party in writing of
the requested insurance revision. Tenant and Landlord shall work together in
good faith to determine whether the requested insurance revision shall be made;
provided, however, that any revision to insurance shall only be made if the
revised insurance would be customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
location as the Leased Property. If Tenant and Landlord are unable to reach a
resolution within thirty (30) days of the original notice of requested revision,
the arbitration provisions set forth in Section 34.2 shall control. Solely with
respect to the insurance required by Section 13.1(h) above, in no event shall
the outcome of an insurance revision pursuant to this Section 13.6 require
Tenant to carry insurance in an amount which exceeds the product of (i) the
amounts set forth in Section 13.1(h) hereof and (ii) the CPI Increase.

13.7 Notice of Cancellation or Non-Renewal. Each required insurance policy shall
contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.

13.8 Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (i) statements of property value
by

 

85



--------------------------------------------------------------------------------

location, (ii) risk modeling reports (e.g., named storms and earthquake), (iii)
actuarial reports, (iv) loss/claims reports, (v) detailed summaries of Tenant’s
insurance policies and, as respects Tenant’s captive insurers the most recent
audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents to its insurance consultants, attorneys, accountants
and other agents in connection with the administration and/or enforcement of
this Lease, and (ii) to any Fee Mortgagees, Permitted Leasehold Mortgagees and
potential lenders and their respective representatives, and (iii) as may be
required by applicable laws. Landlord shall utilize commercially reasonable
efforts to cause each such person or entity to enter into a written agreement to
maintain the confidentiality thereof for the benefit of Landlord and Tenant.

13.9 Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.

13.10 Other Requirements. Tenant shall comply with the following additional
provisions:

(a) Prior to the date of the refinancing of (a) that certain Indenture, dated
April 17, 2014, among Caesars Growth Properties Holdings, LLC, Caesars Growth
Properties Finance, Inc., the subsidiary guarantors party thereto, and U.S. Bank
National Association, as trustee, (b) that certain First Lien Credit Agreement,
dated May 8, 2014, among Caesars Growth Properties Parent, LLC, Caesars Growth
Properties Holdings, LLC, the lenders party thereto and Credit Suisse AG, Cayman
Islands Branch, as administrative agent and collateral agent, (c) that certain
First Lien Credit Agreement, dated October 11, 2013, among Caesars Entertainment
Resort Properties, LLC, Caesars Entertainment Resort Properties Finance, Inc.,
Harrah’s Las Vegas, LLC, Harrah’s Atlantic City Holding, Inc., Rio Properties,
LLC, Flamingo Las Vegas Holding, LLC, Harrah’s Laughlin, LLC, Paris Las Vegas
Holding, LLC, the lenders party thereto and Citicorp North America, Inc. as
administrative agent and collateral agent, (d) that certain Indenture, dated
October 11, 2013, among Caesars Entertainment Resort Properties, LLC, Caesars
Entertainment Resort Properties Finance, Inc., Harrah’s Atlantic City Holding,
Inc., Harrah’s Las Vegas, LLC, Harrah’s Laughlin, LLC, Flamingo Las Vegas
Holding, LLC, Paris Las Vegas Holding, LLC, Rio Properties, LLC, the subsidiary
guarantors party thereto, and U.S. Bank National Association, as trustee, and
(e) that certain Indenture, dated October 11, 2013, among Caesars Entertainment
Resort Properties, LLC, Caesars Entertainment Resort Properties Finance, Inc.,
Harrah’s Atlantic City Holdings, Inc., Harrah’s Las Vegas, LLC, Harrah’s
Laughlin, LLC, Flamingo Las Vegas Holding, LLC, Paris Las Vegas Holding, LLC,
Rio Properties, LLC, the subsidiary guarantors party thereto, and U.S. Bank
National Association (collectively, the “Refinancing”), in the event of a
catastrophic loss or multiple losses at multiple properties owned or leased
directly or indirectly by CEC and that are insured by CEC, then in the case that
(1) such catastrophic loss or multiple losses exhaust any per occurrence or
aggregate insurance limits under the property or terrorism insurance policies
required by this Article XIII, (2) at least one such property affected by the
catastrophic loss(es) is the Facility hereunder or under an Other Lease (in
either case, a “Subject Facility”) and (3) at least one other such property
affected by the catastrophic loss(es) is not a Subject Facility, then the
property and

 

86



--------------------------------------------------------------------------------

terrorism insurance proceeds received in connection with such catastrophic
loss(es) shall be allocated amongst the affected properties pro-rata based on
the insured values of the impacted properties, with no property receiving an
allocation exceeding the loss suffered by such property.

(b) From and after the date of the Refinancing, in the event of a catastrophic
loss or multiple losses at multiple properties owned or leased directly or
indirectly by CEC and that are insured by CEC, then in the case that at least
one such property is a Subject Facility and at least one other such property is
not a Subject Facility, if (A) such catastrophic loss or multiple losses exhaust
any per occurrence or aggregate insurance limits under the property or terrorism
insurance policies required by this Article XIII and any such property that is
not a Subject Facility is (w) directly or indirectly managed but not directly or
indirectly owned by CEC, (x) not wholly owned, directly or indirectly, by CEC,
(y) subject to a ground lease with a landlord party that is neither Landlord nor
its affiliates, or (z) is financed on a stand-alone basis, then the insurance
proceeds received in connection with such catastrophic loss or multiple losses
shall be allocated pro-rata based on the insured values of the impacted
properties, with no property receiving an allocation exceeding the loss suffered
by such property, and (B) if such catastrophic loss or multiple losses exhaust
any per occurrence or aggregate insurance limits under the property or terrorism
insurance policies required by this Article XIII and no property that is not a
Subject Facility is a property described in clauses (w) through (z) above, the
property(ies) that is a Subject Facility shall have first priority to insurance
proceeds from the property policy or terrorism policy in connection with such
catastrophic loss or multiple losses up to the reasonably anticipated amount of
loss with respect to the Subject Facility. Any property or terrorism insurance
proceeds allocable to a Subject Facility pursuant to clause (B) above shall be
paid to Landlord (or the landlord under the Other Lease, as applicable) and
applied in accordance with the terms of this Lease (or the Other Lease, as
applicable).

(c) In the event Tenant shall at any time fail, neglect or refuse to insure the
Leased Property (including barges and vessels used for gaming) and Capital
Improvements, or is not in full compliance with its obligations under this
Article XIII, Landlord may, at its election, procure replacement insurance. In
such event, Landlord shall disclose to Tenant the terms of the replacement
insurance. Tenant shall reimburse Landlord for the cost of such replacement
insurance within thirty (30) days after Landlord pays for the replacement
insurance. The cost of such replacement insurance shall be reasonable
considering the then-current market.

ARTICLE XIV

CASUALTY

14.1 Property Insurance Proceeds. All proceeds (except business interruption not
allocated to rent expenses, if any) payable by reason of any property loss or
damage to the Leased Property, or any portion thereof, under any property policy
of insurance required to be carried hereunder shall be paid to Fee Mortgagee or
to an escrow account held by a third party depositary reasonably acceptable to
Landlord, Tenant and, if applicable, the Fee Mortgagee (in each case pursuant to
an escrow agreement reasonably acceptable to the Parties and the Fee Mortgagee
and intended to implement the terms hereof, and made available to Tenant upon
request for the reasonable costs of preservation, stabilization, restoration,
reconstruction and repair, as the case may be, of any damage to or destruction
of the Leased Property, or any portion

 

87



--------------------------------------------------------------------------------

thereof; provided, however, that the portion of any such proceeds that are
attributable to Tenant’s obligation to pay Rent shall be applied against Rent
due by Tenant hereunder; and provided, further, that if the total amount of
proceeds payable net of the applicable deductibles is Twenty Million and No/100
Dollars ($20,000,000.00) or less, and, if no Tenant Event of Default has
occurred and is continuing, the proceeds shall be paid to Tenant and, subject to
the limitations set forth in this Article XIV used for the repair of any damage
to or restoration or reconstruction of the Leased Property in accordance with
Section 14.2. For the avoidance of doubt, any insurance proceeds payable by
reason of (i) loss or damage to Tenant’s Property and/or Tenant Material Capital
Improvements, or (ii) business interruption shall be paid directly to and belong
to Tenant. Any excess proceeds of insurance remaining after the completion of
the restoration or reconstruction of the Leased Property in accordance herewith
shall be provided to Tenant. So long as no Tenant Event of Default is
continuing, Tenant shall have the right to prosecute and settle insurance
claims, provided that, in connection with insurance claims exceeding Twenty
Million and No/100 Dollars ($20,000,000.00), Tenant shall consult with and
involve Landlord in the process of adjusting any insurance claims under this
Article XIV and any final settlement with the insurance company for claims
exceeding Twenty Million and No/100 Dollars ($20,000,000.00) shall be subject to
Landlord’s consent, such consent not to be unreasonably withheld, conditioned or
delayed.

14.2 Tenant’s Obligations Following Casualty

(a) In the event of a Casualty Event with respect to the Facility or any portion
thereof (to the extent the proceeds of insurance in respect thereof are made
available to Tenant as and to the extent required under the applicable escrow
agreement), (i) Tenant shall restore such Facility (or any applicable portion
thereof, excluding, at Tenant’s election, any Tenant Material Capital
Improvement, unless such Tenant Material Capital Improvement is integrated into
the Facility such that the Facility could not practically or safely be operated
without restoring such Tenant Material Capital Improvement, provided that with
respect to any Tenant Material Capital Improvement that is not rebuilt, Tenant
shall repair and thereafter maintain the portions of the Facility affected by
the loss or damage of such Tenant Material Capital Improvement in a condition
commensurate with the quality, appearance and use of the balance of the Facility
and satisfying the Facility’s parking requirements) to substantially the same
condition as existed immediately before such damage or otherwise in a manner
reasonably satisfactory to Landlord, and (ii) the damage caused by the
applicable Casualty Event shall not terminate this Lease; provided, however,
that if the applicable Casualty Event shall occur not more than two (2) years
prior to the then-Stated Expiration Date and the cost to restore the Facility
(excluding for avoidance of doubt any affected Tenant Material Capital
Improvements that Tenant is not required to restore) to the condition
immediately preceding the Casualty Event, as determined by a mutually approved
contractor or architect, would equal or exceed twenty-five percent (25%) of the
Fair Market Ownership Value of the Facility immediately prior to the time of
such damage or destruction, then each of Landlord and Tenant shall have the
option, exercisable in such Party’s sole and absolute discretion, to terminate
this Lease, upon written notice to the other Party hereto delivered to such
other Party within thirty (30) days of the determination of the amount of damage
and the Fair Market Ownership Value of the Facility and, if such option is
exercised by either Landlord or Tenant, this Lease shall terminate and Tenant
shall not be required to restore the Facility and any insurance proceeds payable
as a result of the damage or destruction shall be payable in accordance with
Section 14.2(c). Notwithstanding anything to the contrary contained

 

88



--------------------------------------------------------------------------------

herein, if a Casualty Event occurs (and/or if the determination of the amount of
damage and/or the thirty (30) day period referred to in the preceding sentence
is continuing) at a time when Tenant could send a Renewal Notice (provided, for
this purpose, Tenant shall be permitted to send a Renewal Notice under
Section 1.4 not more than twenty-four (24) months (rather than not more than
eighteen (18) months) prior to the then current Stated Expiration Date), if
Tenant has elected or elects to exercise the same at any time following Tenant’s
receipt of such notice of termination from Landlord, neither Landlord nor Tenant
may terminate this Lease under this Section 14.2(a).

(b) If the cost to restore the Leased Property exceeds the amount of proceeds
received from the insurance required to be carried hereunder, (subject to
Section 14.2(e)) Tenant’s restoration obligations hereunder shall continue
unimpaired, and Tenant shall provide Landlord with evidence reasonably
acceptable to Landlord that Tenant has (or is reasonably expected to have)
available to it any excess amounts needed to restore the Leased Property to the
condition required hereunder. Such excess amounts shall be paid by Tenant.

(c) In the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
(after reimbursement to Tenant for any reasonably-incurred expenses in
connection with the subject Casualty Event) free and clear of any claim by or
through Tenant except as otherwise specifically provided below in this Article
XIV.

(d) If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay affects Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.

(e) If, and solely to the extent that, the damage resulting from any applicable
Casualty Event is not an insured event under the insurance policies required to
be maintained by Tenant under this Lease, then Tenant shall not be obligated to
restore the Leased Property in respect of the damage from such Casualty Event.

14.3 No Abatement of Rent. Except as expressly provided in this Article XIV,
this Lease shall remain in full force and effect and Tenant’s obligation to pay
Rent and all Additional Charges required by this Lease shall remain unabated
during any period following a Casualty Event.

 

89



--------------------------------------------------------------------------------

14.4 Waiver. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Leased Property but such waiver
shall not affect any contractual rights granted to Tenant under this Lease.

14.5 Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
insurance proceeds in accordance with the terms and provisions of this Lease).

ARTICLE X

VEMINENT DOMAIN

15.1 Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.

(a) Total Taking. If the Leased Property is subject to a total and permanent
Taking, this Lease shall automatically terminate as of the day before the date
of such Taking or Condemnation.

(b) Partial Taking. If a portion (but not all) of the Leased Property (and,
without limitation, any Capital Improvements with respect thereto) is subject to
a permanent Taking (“Partial Taking”), this Lease shall remain in effect so long
as the Facility is not thereby rendered Unsuitable for its Primary Intended Use,
and Rent shall be adjusted in accordance with the Rent Reduction Amount with
respect to the subject portion; provided, however, that if the remaining portion
of the Facility is rendered Unsuitable for Its Primary Intended Use, this Lease
shall terminate as of the day before the date of such Taking or Condemnation.

(c) Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Leased Property in accordance with this
Lease and, to the extent required hereby, any affected Tenant Material Capital
Improvements, and thereafter as provided in Section 15.2. In such event, subject
to receiving such Award, Tenant shall accomplish all necessary restoration in
accordance with the following sentence (whether or not the amount of the Award
received by Tenant is sufficient) and the Rent shall be adjusted in accordance
with the Rent Reduction Amount. Tenant shall restore the Leased Property
(excluding any Tenant Material Capital Improvement, unless such Tenant Material
Capital Improvement is integrated into the Facility such that the Facility could
not practically or safely be operated without restoring such Tenant Material
Capital Improvement) as nearly as reasonably possible under the circumstances to
a complete architectural unit of the same general character and condition as the
Leased Property existing immediately prior to such Taking.

 

90



--------------------------------------------------------------------------------

15.2 Award Distribution. Except as set forth below and in Section 15.1(c)
hereof, the Award resulting from the Taking shall be paid as follows: (i) first,
to Landlord to the extent of the Fair Market Ownership Value of Landlord’s
interest in the Leased Property subject to the Taking (excluding any Tenant
Material Capital Improvements), (ii) second, to Tenant to the extent of the Fair
Market Property Value of Tenant’s Property and any Tenant Material Capital
Improvements subject to the Taking (but for avoidance of doubt, not including
any amount for any unexpired portion of the Term), and (iii) third, any
remaining balance shall be paid to Landlord. Notwithstanding the foregoing,
Tenant shall be entitled to pursue its own claim with respect to the Taking for
Tenant’s lost profits value and moving expenses and, the portion of the Award,
if any, allocated to any Tenant Material Capital Improvements and Tenant’s
Property, shall be and remain the property of Tenant free of any claim thereto
by Landlord.

15.3 Temporary Taking. The taking of the Leased Property, or any part thereof,
shall constitute a Taking by Condemnation only when the use and occupancy by the
taking authority has continued for longer than one hundred eighty
(180) consecutive days. During any shorter period, which shall be a temporary
taking, all the provisions of this Lease shall remain in full force and effect
and the Award allocable to the Term shall be paid to Tenant.

15.4 Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
Award in accordance with the terms and provisions of this Lease).

ARTICLE XV

IDEFAULTS & REMEDIES

16.1 Tenant Events of Default. Any one or more of the following shall constitute
a “Tenant Event of Default”:

(a) Tenant shall fail to pay any installment of Rent when due and such failure
is not cured within ten (10) days after written notice from Landlord of Tenant’s
failure to pay such installment of Rent when due (and such notice of failure
from Landlord may be given any time after such installment of Rent is one
(1) day late);

(b) Tenant shall fail to pay any Additional Charge (excluding, for the avoidance
of doubt the Minimum Cap Ex Amount) within ten (10) days after written notice
from Landlord of Tenant’s failure to pay such Additional Charge when due (and
such notice of failure from Landlord may be given any time after such payment of
any Additional Charge is one (1) day late);

 

91



--------------------------------------------------------------------------------

(c) Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall:

(i) file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;

(ii) make an assignment for the benefit of its creditors; or

(iii) consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;

(d) (i) Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;

(ii) Unless the Guarantor EOD Conditions exist, Guarantor shall be adjudicated
as bankrupt or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Guarantor, a receiver of Guarantor or of all
or substantially all of Guarantor’s property, or approving a petition filed
against Guarantor seeking reorganization or arrangement of Guarantor under
Federal law, specifically including Title 11, United States Code, §§ 101-1532,
or analogous state law, and such judgment, order or decree shall not be vacated
or set aside or stayed within sixty (60) days from the date of the entry
thereof; or

(e) entry of an order or decree liquidating or dissolving Tenant, Manager or,
unless the Guarantor EOD Conditions exist, Guarantor, provided that the same
shall not constitute a Tenant Event of Default if (i) such order or decree shall
be vacated, set aside or stayed within ninety (90) days from the date of the
entry thereof, or (ii) with respect to Manager only, (x) Manager is not an
Affiliate of Tenant, or (y) another wholly-owned subsidiary of CEC assumes the
MLSA and the other Lease/MLSA Related Agreements to which Manager is a party;

(f) Tenant shall fail to cause the Facility to be Operated (as defined in the
MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in accordance
with the Operating Standard (as defined in the MLSA) and subject to Manager’s
Standard of Care (as defined in the MLSA) (in each case as and to the extent
required under the MLSA, including as provided in Section 2.1.1, Section 2.1.2,
Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of the MLSA, but
subject to Section 5.9.1 of the MLSA), which failure would reasonably be
expected to have a material and adverse effect on Landlord (taken as a whole
with “Landlord” as defined under the Non-CPLV Lease) or on the Facility (taken
as a whole with the Non-CPLV Facilities), and which failure is not cured within
thirty (30) days following notice thereof from Landlord to Tenant; provided
that, if: (i) such failure is not susceptible of cure within such thirty
(30) day period; and (ii) such failure would not expose Landlord to an imminent
and material risk of criminal liability or of material damage to its business
reputation, such thirty (30) day cure

 

92



--------------------------------------------------------------------------------

period shall be extended for such time as is necessary (but in no event longer
than ninety (90) days) to cure such failure so long as Tenant commences to cure
such failure or other breach within such thirty (30) day period and thereafter
proceeds with reasonable diligence to complete such cure);

(g) the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;

(h) if Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall
fail to pay, bond, escrow or otherwise similarly secure payment of one or more
final judgments aggregating in excess of the amount of Seventy-Five Million and
No/100 Dollars ($75,000,000.00), which judgments are not discharged or
effectively waived or stayed for a period of forty-five (45) consecutive days;

(i) unless the Guarantor EOD Conditions exist, a Lease Guarantor Event of
Default shall occur under the MLSA;

(j) intentionally omitted;

(k) intentionally omitted;

(l) if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;

(m) Tenant fails to comply with any Additional Fee Mortgagee Requirements, which
default is not cured within the applicable cure period set forth in the Fee
Mortgage Documents, if the effect of such default is to cause, or to permit the
holder or holders of the applicable Fee Mortgage (or a trustee or agent on
behalf of such holder or holders) to cause, such Fee Mortgage to become or be
declared due and payable (or redeemable) prior to its stated maturity;

(n) a transfer of Tenant’s interest in this Lease (including pursuant to a
Change in Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below;

(o) if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured within thirty (30) days
after written notice thereof from Landlord, provided, however, if such failure
cannot reasonably be cured within such thirty (30) day period and Tenant shall
have commenced to cure such failure within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such thirty (30) day

 

93



--------------------------------------------------------------------------------

period shall be extended for such time as is reasonably necessary for Tenant in
the exercise of due diligence to cure such failure, provided that, with respect
to any failure to perform (i) that is still continuing on or after the first day
of the sixth (6th) Lease Year such cure period shall not extend beyond the later
of such first day of the sixth (6th) Lease Year or one-hundred and eighty
(180) days in the aggregate, and (ii) that is first arising on or after the
first day of the sixth (6th) Lease Year, such cure period shall not exceed
one-hundred and eighty (180) days in the aggregate, provided, further however,
that no Tenant Event of Default under this clause (o) or under clause (q) below
shall be deemed to exist under this Lease during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Tenant remedies the default within the time periods otherwise
required hereunder;

(p) (i) A “Tenant Event of Default” (as defined in the Non-CPLV Lease) shall
occur the Non-CPLV Lease, or (ii) so long as the Existing Fee Financing has not
been replaced with replacement financing, a “Tenant Event of Default” (as
defined in the CPLV Lease) shall occur under the CPLV Lease;

(q) the occurrence of a Tenant Event of Default pursuant to Section 10.5(a)(x);

(r) unless the Guarantor EOD Conditions exist, if Guarantor shall, in any
judicial or quasi-judicial case, action or proceeding, contest (or collude with
or otherwise affirmatively assist any other Person, or solicit or cause to be
solicited any other Person to contest) the validity or enforceability of
Guarantor’s obligations under the MLSA, (or any Qualified Replacement
Guarantor’s obligations under a Replacement Guaranty); and

(s) if Tenant shall fail to comply with any of the provisions, terms or
conditions of any Ground Lease in effect as of the Commencement Date (or any
renewals thereof) with respect to any of the Continuous Operation Facilities as
required under Section 7.3 hereof, which failure is not cured within the
applicable time period set forth in the applicable Ground Lease and the effect
of such failure is to permit the applicable Ground Lessor to terminate such
Ground Lease or to result in the Ground Lease being terminated pursuant to the
terms thereof.

Notwithstanding anything contained herein to the contrary, (x) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (y) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Default
hereunder).

Notwithstanding the foregoing, (i) Tenant shall not be in breach of this Lease
solely as a result of the exercise by the party (other than Tenant, CEC, CEOC or
any of their respective Affiliates) to any of the Permitted Exception Documents
of such party’s rights thereunder so long as Tenant undertakes commercially
reasonable efforts to cause such party to comply or otherwise minimize such
breach, and (ii) in the event that Tenant is required, under the express terms
of any Permitted Exception Document(s), to take or refrain from taking any
action, and taking or refraining from taking such action would result in a
default under this Lease, then Tenant shall advise Landlord of the same, and
Tenant and Landlord shall reasonably cooperate in order to address the same in a
mutually acceptable manner, and so as to minimize any harm or liability to
Landlord and to Tenant. For the avoidance of doubt, in no event shall a
Permitted Exception Document excuse Tenant from its obligation to pay Rent or
Additional Charges.

 

94



--------------------------------------------------------------------------------

16.2 Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject to any provisions
that expressly survive the Expiration Date, (y) seek damages as provided in
Section 16.3 hereof or (z) except to the extent expressly otherwise provided
under this Lease, exercise any other right or remedy hereunder, at law or in
equity available to Landlord as a result of any Tenant Event of Default. Tenant
shall pay as Additional Charges all costs and expenses incurred by or on behalf
of Landlord, including reasonable and documented attorneys’ fees and expenses,
as a result of any Tenant Event of Default hereunder. Subject to Article XIX and
Section 17.1(f) hereof, at any time upon or following the Expiration Date,
Tenant shall, if required by Landlord to do so, immediately surrender to
Landlord possession of the Leased Property and quit the same and Landlord may
enter upon and repossess such Leased Property by reasonable force, summary
proceedings, ejectment or otherwise, and may remove Tenant and all other Persons
and any of Tenant’s Property therefrom. Landlord shall refrain from exercising
any remedies pursuant to this Section during any applicable cure periods of
Guarantor to the extent expressly provided in Section 17.2 of the MLSA.

(a) None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.

(b) If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.

(c) Notwithstanding anything herein to the contrary, if this Lease has been
terminated by Landlord pursuant to this Section 16.2 and Manager is performing
Transition Services (as defined in the Transition Services Agreement) as elected
by Landlord in its sole discretion, then, at Landlord’s election in accordance
with the Transition Services Agreement, Tenant (and its Subsidiaries, as
applicable) shall stay in occupancy of the Leased Property following the
Expiration Date and continue to operate the Facility, collect and retain revenue
therefrom, and pay Rent and Additional Charges (without duplication of any Rent
and Additional

 

95



--------------------------------------------------------------------------------

Charges required to be paid under Section 16.3), all in the manner required
under Section 36.1, mutatis mutandis, for so long as Manager is performing
Transition Services; provided, however, that Tenant shall have no obligation
(unless specifically agreed to by Tenant) to operate the Leased Property (or pay
any such Rent) under such arrangement unless the Transition Period is then
continuing.

16.3 Damages.

(a) If Landlord elects to terminate this Lease in writing upon a Tenant Event of
Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent due
and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it being understood the
foregoing calculation of damages for unpaid Rent applies only to the amount of
unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay Rent
hereunder and does not prohibit or otherwise shall not limit Landlord from
seeking damages for any indemnification or any other obligations of Tenant
hereunder, with all such rights of Landlord reserved).

(b) Notwithstanding anything otherwise set forth herein, if Landlord chooses not
to terminate Tenant’s right to possession of the Leased Property (whether or not
Landlord terminates this Lease) and has not been paid damages in accordance with
Section 16.3(a), then each installment of Rent and all other sums payable by
Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this

 

96



--------------------------------------------------------------------------------

Lease (and Landlord may at any time thereafter terminate Tenant’s right to
possession of the Leased Property and seek damages under Section 16.3(a), to the
extent not already paid for by Tenant under Section 16.3(a) or this Section
16.3(b)).

(c) If, as of the date of any termination of this Lease pursuant to Section
16.2(x), the Leased Property shall not be in the condition in which Tenant has
agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.

16.4 Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

16.5 Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.

16.6 Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Tenant Event
of Default which are made to Landlord rather than Tenant due to the existence of
a Tenant Event of Default shall be applied to Tenant’s obligations in the order
which Landlord may reasonably determine or as may be prescribed by applicable
Legal Requirements.

16.7 Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make any
payment or to perform any act required to be made or performed hereunder when
due including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant shall breach any
representation or warranty comprising Additional Fee Mortgagee Requirements (and
Landlord reasonably determines that such breach could be expected to give rise
to an event of default or an indemnification obligation of Landlord under the
applicable Fee Mortgage), or Tenant fails to comply with any Additional Fee
Mortgagee Requirements (other than representations and warranties), in all
cases, after the expiration of any cure period provided for herein, Landlord
and/or its Affiliates, without waiving or releasing any obligation or default,
may, but shall be under no obligation to, (i) make such payment or perform such
act (or reimburse any Fee Mortgagee for making such payment or performing such
act) for the account and at the expense of Tenant (including, in the event of a
breach of any such representation or warranty, taking actions to cause such
representation or warranty to be true), and may, to the extent permitted by law,
enter upon the Leased Property for such purpose and take all such action thereon
as, in

 

97



--------------------------------------------------------------------------------

Landlord’s reasonable opinion, may be necessary or appropriate therefor, and,
(ii) subject to the terms of the applicable Fee Mortgage Documents, use funds in
any Fee Mortgage Reserve Account for the purposes for which they were deposited
in making any such payment or performing such act. All sums so paid (or
reimbursed) by Landlord and/or any of its Affiliates and all costs and expenses,
including reasonable attorneys’ fees and expenses, so incurred, together with
interest thereon at the Overdue Rate from the date on which such sums or
expenses are paid or incurred by Landlord and/or any of its Affiliates, shall be
paid by Tenant to Landlord on demand as an Additional Charge.

16.8 Miscellaneous.

(a) Suit or suits for the recovery of damages, or for any other sums payable by
Tenant to Landlord pursuant to this Lease, may be brought by Landlord from time
to time at Landlord’s election, and nothing herein contained shall be deemed to
require Landlord to await the date whereon this Lease and the Term would have
expired by limitation had there been no Tenant Event of Default, reentry or
termination.

(b) No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.

(c) Except to the extent otherwise expressly provided in this Lease, each right
and remedy of a Party provided for in this Lease shall be cumulative and shall
be in addition to every other right or remedy provided for in this Lease.

(d) Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.

 

98



--------------------------------------------------------------------------------

ARTICLE XVII

TENANT FINANCING

17.1 Permitted Leasehold Mortgagees.

(a) Tenant May Mortgage the Leasehold Estate. On one or more occasions, without
Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s estate in
and to the Leased Property (the “Leasehold Estate”) (or encumber the direct or
indirect Equity Interests in Tenant) to one or more Permitted Leasehold
Mortgagees under one or more Permitted Leasehold Mortgages and pledge its right,
title and interest under this Lease as security for such Permitted Leasehold
Mortgages or any related agreement secured thereby, provided, however, that,
(i) in order for a Permitted Leasehold Mortgagee to be entitled to the rights
and benefits pertaining to Permitted Leasehold Mortgagees pursuant to this
Article XVII, such Permitted Leasehold Mortgagee must hold or benefit from a
Permitted Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate
granted to Tenant under this Lease (subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis) or at least eighty percent (80%) of the direct or indirect Equity
Interests in Tenant at any tier of ownership, and (ii) no Person shall be deemed
to be a Permitted Leasehold Mortgagee hereunder unless and until (a) such Person
delivers a written agreement to Landlord providing that in the event of a
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, such
Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) to the
extent such Person is granted a lien on Tenant’s Pledged Property, such Person
executes a joinder to the Intercreditor Agreement in form and substance
reasonably acceptable to all parties thereto. Furthermore, as a condition to
being deemed a Permitted Leasehold Mortgagee hereunder, each Permitted Leasehold
Mortgagee is deemed to acknowledge and agree (and hereby does acknowledge and
agree) that (x) any rejection of this Lease in any bankruptcy, insolvency,
dissolution or other proceeding will be treated as a Non-Consented Lease
Termination (as defined in the MLSA), unless in connection with such rejection
of this Lease such Permitted Leasehold Mortgagee has acted in accordance with
Section 17.1(f) hereof to obtain a New Lease prior to the expiration of the
period described therein, (y) subject to the terms and conditions of the
Intercreditor Agreement, such Permitted Leasehold Mortgagee shall not take any
action to prevent the rights of Landlord, Manager and Lease Guarantor under
Article XXI of the MLSA, including to effect the actions required in connection
with a Replacement Structure (as defined therein), and (z) that any foreclosure
or realization by any Permitted Leasehold Mortgagee pursuant to a Permitted
Leasehold Mortgage or upon Tenant’s interest under this Lease or that would
result in a transfer of all or any portion of Tenant’s interest in the Leased
Property or this Lease shall in any case be subject to the applicable
provisions, terms and conditions of Article XXII hereof.

 

99



--------------------------------------------------------------------------------

(b) Notice to Landlord.

(i) If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate pursuant to a Permitted Leasehold Mortgage and if the holder of such
Permitted Leasehold Mortgage shall provide Landlord with written notice of such
Permitted Leasehold Mortgage (which notice with respect to any Permitted
Leasehold Mortgage not evidenced by a recorded security instrument, in order to
be effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.

(ii) Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by written notice receipt of such
communication as constituting the notice provided for by subsection (b)(i) above
and confirming the status of the Permitted Leasehold Mortgagee as such or, in
the alternative, notify Tenant and the Permitted Leasehold Mortgagee of the
rejection of such communication and any such items as not conforming with the
provisions of this Section 17.1 and specify the specific basis of such
rejection.

(iii) After Landlord has received the notice provided for by subsection (b)(i)
above, Tenant shall with reasonable promptness provide Landlord with copies of
the Permitted Leasehold Mortgage, note or other obligations secured by such
Permitted Leasehold Mortgage and any other documents pertinent to the Permitted
Leasehold Mortgage reasonably requested by Landlord. Tenant shall thereafter
also provide Landlord from time to time with a copy of each material amendment
or other modification or supplement to such instruments. All recorded documents
shall be accompanied by the appropriate recording stamp or other certification
of the custodian of the relevant recording office as to their authenticity as
true and correct copies of official records and all nonrecorded documents shall
be accompanied by a certification by Tenant that such documents are true and
correct copies of the originals. From time to time upon being requested to do so
by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.

 

100



--------------------------------------------------------------------------------

(iv) Notwithstanding the requirements of this Section 17.1(b), it is agreed and
acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the date
of this Lease shall be deemed a Permitted Leasehold Mortgage (with respect to
which notice has been properly provided to Landlord pursuant to Section
17.1(b)(i)) without the requirement that Tenant or Landlord comply with the
initial requirements set forth in clauses (i) through (iii) above, (but, for the
avoidance of doubt, Tenant’s Initial Financing is not relieved of the
requirement that it satisfy the requirements of Section 17.1(a), the last
sentence of Section 17.1(b)(i)). In addition, for the avoidance of doubt, the
Parties confirm that Tenant shall not be relieved of the requirement to comply
with the final three (3) sentences of Section 17.1(b)(iii) with respect to
Tenant’s Initial Financing or any other financing with a Permitted Leasehold
Mortgagee.

(c) Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, plus in each instance, the additional periods
of time specified in subsections (d) and (e) of this Section 17.1 to remedy or
cause to be remedied the defaults or acts or omissions which are the subject
matter of such notice specified in any such notice. Landlord shall accept such
performance by or at the instigation of such Permitted Leasehold Mortgagee as if
the same had been done by Tenant. Tenant authorizes each such Permitted
Leasehold Mortgagee (to the extent such action is authorized under the
applicable loan documents to which it acts as a lender, noteholder, investor,
agent, trustee or representative) to take any such action at such Permitted
Leasehold Mortgagee’s option and does hereby authorize entry upon the Leased
Property by the Permitted Leasehold Mortgagee for such purpose.

(d) Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate

 

101



--------------------------------------------------------------------------------

Notice if such Tenant Event of Default is capable of being cured by the payment
of money, or (y) the ninety (90) day period following Landlord’s delivery of the
Right to Terminate Notice, if such Tenant Event of Default is not capable of
being cured by the payment of money, any Permitted Leasehold Mortgagee shall:

(i) notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;

(ii) pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due); and

(iii) comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and

(iv) during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lender’s)
intent to pay such Rent and other charges and comply with this Lease.

If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) prior to the deadlines set forth herein, such Permitted
Leasehold Mortgagee shall have no further rights under this Section 17.1(d) or
Section 17.1(e).

(e) Procedure on Default.

(i) If Landlord shall elect to terminate this Lease by reason of any Tenant
Event of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to Section
17.1(d) above shall continue to be extended so long as during such continuance:

(1) such Permitted Leasehold Mortgagee shall pay or cause to be paid the Rent,
Additional Charges and other monetary obligations of Tenant under this Lease as
the same become due, and continue its good faith efforts to perform or

 

102



--------------------------------------------------------------------------------

cause to be performed all of Tenant’s other obligations under this Lease,
excepting (A) obligations of Tenant to satisfy or otherwise discharge any lien,
charge or encumbrance against Tenant’s interest in this Lease or the Leased
Property or any of Tenant’s other assets that is/are (x) junior in priority to
the lien of the mortgage or other security documents held by such Permitted
Leasehold Mortgagee and (y) would be extinguished by the foreclosure of the
Permitted Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee
and (B) past non-monetary obligations then in default and not reasonably
susceptible of being cured by such Permitted Leasehold Mortgagee; and

(2) subject to and in accordance with Section 22.2(i), if not enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order, such
Permitted Leasehold Mortgagee shall diligently continue to pursue acquiring or
selling Tenant’s interest in this Lease and the Leased Property (or, to the
extent applicable, the direct or indirect interests in Tenant) by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.

(ii) Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).

(iii) If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of
this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to the
extent applicable, the direct or indirect interests in Tenant) herein by such
Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or an
assignee thereof permitted by Section 22.2(i) hereof, this Lease shall continue
in full force and effect as if Tenant had not defaulted under this Lease
provided that such successor cures all outstanding defaults that can be cured
through the payment of money and all other defaults that are reasonably
susceptible of being cured as provided in said subsection (e)(i).

(iv) For the purposes of this Section 17.1, no Permitted Leasehold Mortgagee
shall be deemed to be an assignee or transferee of this Lease or of the
Leasehold Estate hereby created by virtue of the Permitted Leasehold Mortgage so
as to require such Permitted Leasehold Mortgagee, as such, to assume the
performance of any of the terms, covenants or conditions on the part of Tenant
to be performed hereunder; but the purchaser at any sale of this Lease (or, to
the extent applicable, the direct or indirect interests in Tenant) (including a
Permitted Leasehold Mortgagee if it is the purchaser at foreclosure) and of the
Leasehold Estate hereby created in any proceedings for the foreclosure of any
Permitted Leasehold Mortgage, or the assignee or transferee of this Lease and of
the Leasehold Estate hereby created (or, to the extent applicable, the direct or
indirect interests in Tenant) under any instrument of assignment or transfer in
lieu of the foreclosure of any Permitted Leasehold Mortgage, shall be subject to
all of the provisions, terms and conditions of this Lease including, without
limitation, Section 22.2(i) hereof.

 

103



--------------------------------------------------------------------------------

(v) Notwithstanding any other provisions of this Lease, any Permitted Leasehold
Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of the
Leasehold Estate of Tenant (or, to the extent applicable, the direct or indirect
interests in Tenant) in accordance with the requirements of Section 22.2(i) of
this Lease pursuant to foreclosure, assignment in lieu of foreclosure or other
similar proceedings of this Lease may, upon acquiring Tenant’s Leasehold Estate
(or, to the extent applicable, the direct or indirect interests in Tenant),
without further consent of Landlord, (x) sell and assign interests in the
Leasehold Estate (or, to the extent applicable, the direct or indirect interests
in Tenant) as and to the extent provided in this Lease, and (y) enter into
Permitted Leasehold Mortgages in the same manner as the original Tenant, as and
to the extent provided in this Lease, in each case under clause (x) or (y),
subject to the terms of this Lease, including Article XVII and Section 22.2(i)
hereof.

(vi) Notwithstanding any other provisions of this Lease, any sale of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in any proceedings for the foreclosure
of any Permitted Leasehold Mortgage, or the assignment or transfer of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall, solely if and to the extent such sale,
assignment or transfer complies with the requirements of Section 22.2(i) hereof,
be deemed to be a permitted sale, transfer or assignment of this Lease;
provided, that the foreclosing Permitted Leasehold Mortgagee or purchaser at
foreclosure sale or successor purchaser must either (a) become a party to the
MLSA pursuant to Section 11.1 and Section 13.1 of the MLSA (or, in the case of a
foreclosure on or transfer of direct or indirect interests in Tenant, Tenant
must remain a party to the MLSA) and satisfy the requirements set forth in
Section 22.2(i)(1)(B) and Section 22.2(i)(2) through (5) or (b) satisfy the
requirements set forth in Section 22.2(i)(1)(A) and Sections 22.2(i)(2) through
(5).

(f) New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in Section
17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold Mortgagee
instead shall have the rights described in this Section 17.1(f)). Following any
such rejection or termination, Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee for the remainder of the term of this
Lease, effective as of the date of termination, at the rent and additional rent,
and upon the terms, covenants and conditions (including all then-remaining
options to renew but excluding requirements which have already been fulfilled)
of this Lease, provided:

(i) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the applicable terms of Section 22.2;

 

104



--------------------------------------------------------------------------------

(ii) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);

(iii) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for avoidance of doubt, any amounts that
become due prior to and remained unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and

(iv) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

(g) New Lease Priorities. If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to subsection (f)(i) of this Section 17.1, Landlord
shall enter into such New Lease with the Permitted Leasehold Mortgagee whose
mortgage is senior in lien, or with its Permitted Leasehold Mortgagee Designee
acting for the benefit of such Permitted Leasehold Mortgagee prior in lien
foreclosing on Tenant’s interest in this Lease. Landlord, without liability to
Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely upon
(i) with respect to any Permitted Leasehold Mortgage evidenced by a recorded
security instrument, a title insurance policy (or, if elected by Landlord in its
sole discretion, a title insurance commitment, certificate of title or other
similar instrument) issued by a reputable title insurance company as the basis
for determining the appropriate Permitted Leasehold Mortgagee who is entitled to
such New Lease or (ii) with respect to any Permitted Leasehold Mortgage not
evidenced by a recorded security instrument, the statement with respect to
relative priority of Permitted Leasehold Mortgages contained in the applicable
notice delivered pursuant to Section 17.1(b)(i), provided that any such
statement that provides that any such Permitted Leasehold Mortgage described in
this clause (ii) is senior or prior to any Permitted Leasehold Mortgage
evidenced by a recorded security instrument shall only be effective to the
extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.

(h) Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of

 

105



--------------------------------------------------------------------------------

entering into the New Lease provided for by Section 17.1(f). For the avoidance
of doubt, upon such foreclosure and/or the effectuation of such a New Lease in
accordance with the provisions, terms and conditions hereof, any such defaults
are automatically deemed waived through the effective date of such foreclosure
or New Lease as to any such Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee, as the new tenant hereunder or under the New
Lease, as applicable (it being understood that the provisions of this sentence
shall not be deemed to relieve such new tenant of its obligations to comply with
this Lease or such New Lease from and after the effective date of such
foreclosure or New Lease).

(i) Casualty Loss. A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that (and, in all events, Tenant
agrees that) the insurance proceeds are to be applied in the manner specified in
this Lease and the Permitted Leasehold Mortgage shall so provide; except that
the Permitted Leasehold Mortgage may provide a manner for the disposition of
such proceeds, if any, otherwise payable directly to Tenant (but not such
proceeds, if any, payable jointly to Landlord and Tenant or to Landlord, to the
Fee Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Lease.

(j) Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Base Rental Value)
or legal proceedings between Landlord and Tenant involving obligations under
this Lease.

(k) Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Article XXXV hereof to the
address furnished Landlord pursuant to subsection (b) of this Section 17.1, and
those from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Article XXXV hereof. Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Article XXXV and shall in all respects be governed by the
provisions of those sections.

(l) Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee’s interest in the Leasehold Estate and the other collateral
granted to such Permitted Leasehold Mortgagee to secure the obligations under
the loan secured by the applicable Permitted Leasehold Mortgage, and (ii) each
Permitted Leasehold Mortgagee agrees that Landlord’s liability to such Permitted
Leasehold Mortgagee hereunder howsoever arising shall be limited to and
enforceable only against Landlord’s interest in the Leased Property, and no
recourse against Landlord shall be had against any other assets of Landlord
whatsoever.

(m) Sale Procedure. If this Lease has been terminated, the Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b)

 

106



--------------------------------------------------------------------------------

hereof with the most senior lien on the Leasehold Estate shall have the right to
make the determinations and agreements on behalf of Tenant under Article XXXVI,
in each case, in accordance with and subject to the terms and provisions of
Article XXXVI.

(n) Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.

(o) The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.

17.2 Landlord Cooperation with Permitted Leasehold Mortgage. If, in connection
with granting any Permitted Leasehold Mortgage or entering into an agreement
relating thereto, Tenant shall request in writing (i) reasonable cooperation
from Landlord or (ii) reasonable amendments or modifications to this Lease, in
each case required to comply with any reasonable request made by Permitted
Leasehold Mortgagee, Landlord shall reasonably cooperate with such request, so
long as (a) no Tenant Event of Default is continuing, (b) all reasonable
documented out-of-pocket costs and expenses incurred by Landlord, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Tenant, and (c) any requested action, including any amendments or modification
of this Lease, shall not (i) increase Landlord’s monetary obligations under this
Lease by more than a de minimis extent, or increase Landlord’s non-monetary
obligations under this Lease in any material respect or decrease Tenant’s
obligations in any material respect, (ii) diminish Landlord’s rights under this
Lease in any material respect, (iii) adversely impact the value of the Leased
Property by more than a de minimis extent or otherwise have a more than de
minimis adverse effect on the Leased Property, Tenant or Landlord,
(iv) adversely impact Landlord’s (or any Affiliate of Landlord’s) tax treatment
or position, (v) result in this Lease not constituting a “true lease”, or
(vi) result in a default under the Fee Mortgage Documents.

ARTICLE XVIII

TRANSFERS BY LANDLORD

18.1 Transfers Generally. Landlord may sell, assign, transfer or convey, without
Tenant’s consent, the Leased Property, in whole (subject to exclusions for
assets that may not be transferred and that, in the aggregate, are de minimis)
but not in part (unless in part due to a transaction in which multiple
Affiliates of a single Person (collectively, “Affiliated Persons”) will own the
Leased Property as tenants in common, but only if this Lease remains as a
single, indivisible Lease and all such Landlord Affiliated Persons execute a
joinder to this Lease as “Landlord”, on a joint and several basis, the form and
substance of which joinder shall be reasonably satisfactory to Tenant and
Landlord) to a single transferee (such transferee, such tenants in common or any
other permitted transferee of this Lease, in each case, an “Acquirer”) and, in
connection with such transaction, if the Acquirer is not an Affiliate of
Landlord, (a) Landlord shall amend the minimum capital expenditure requirements
hereunder (such amendment to be limited solely to the amount of such minimum
capital expenditure

 

107



--------------------------------------------------------------------------------

requirements) such that, in the aggregate such minimum capital expenditure
requirements hereunder (taken together with the Minimum Cap Ex Requirements
under and as defined in the Other Leases, after taking into consideration
applicable reductions of the Minimum Cap Ex Requirements under and as defined in
the Other Leases in the amount of the Minimum Cap Ex Reduction Amount), shall be
no greater than the Minimum Cap Ex Requirements under this Lease and the Other
Leases prior to such sale, assignment, transfer or conveyance; and (b) such
minimum capital expenditure requirements shall be calculated on an individual,
standalone basis under this Lease and under the Other Leases; except, however,
the foregoing clauses (a) and (b) shall not apply to any transaction described
in clause (iii) below. All Acquirers shall execute a joinder to the
Intercreditor Agreement in form and substance reasonably acceptable to all
parties thereto. If Landlord (including any permitted successor Landlord) shall
convey the Leased Property in accordance with the terms of this Lease, other
than as security for a debt, and the applicable Acquirer expressly assumes all
obligations of Landlord arising after the date of the conveyance, Landlord shall
thereupon be released from all future liabilities and obligations of Landlord
under this Lease arising or accruing from and after the date of such conveyance
or other transfer and all such future liabilities and obligations shall
thereupon be binding upon such applicable Acquirer. Without limitation of the
preceding provisions of this Section 18.1, any or all of the following shall be
freely permitted to occur: (i) any transfer of the Leased Property, in whole but
not in part (subject to exclusions for assets that may not be transferred and
that, in the aggregate, are de minimis), to a Fee Mortgagee in accordance with
the terms of this Lease (including any transfer of the direct or indirect equity
interests in Landlord), which transfer may include, without limitation, a
transfer by foreclosure brought by the Fee Mortgagee or a transfer by a deed in
lieu of foreclosure, assignment in lieu of foreclosure or other transaction in
lieu of foreclosure; (ii) a merger transaction or other similar disposition
affecting Landlord REIT or a sale by Landlord REIT directly or indirectly
involving the Leased Property (so long as (x) upon consummation of such
transaction, all of the Leased Property (subject to exclusions for assets that
may not be transferred and that, in the aggregate, are de minimis) is owned by a
single Person (or multiple Affiliated Persons as tenants in common) and (y) such
surviving Person(s) execute(s) an assumption of this Lease, the MLSA and all
Lease/MLSA Related Agreements to which Landlord is a party, assuming all
obligations of Landlord hereunder and thereunder) (in the case of multiple
Affiliated Persons, on a joint and several basis), the form and substance of
which assumption shall be reasonably satisfactory to Tenant and Landlord); (iii)
a sale/leaseback transaction by Landlord with respect to the entire Leased
Property (subject to exclusions for assets that may not be transferred and that,
in the aggregate, are de minimis) (provided (x) the overlandlord under the
resulting overlease agrees that, in the event of a termination of such
overlease, this Lease shall continue in effect as a direct lease between such
overlandlord and Tenant and (y) the overlease shall not impose any new,
additional or more onerous obligations on Tenant without Tenant’s prior written
consent in Tenant’s sole discretion (and without limiting the generality of the
foregoing, the overlease shall not impose any additional monetary obligations
(whether for payment of rents under such overlease or otherwise) on Tenant),
subject to and in accordance with all of the provisions, terms and conditions of
this Lease; (iv) any sale of any indirect interest in the Leased Property that
does not change the identity of Landlord hereunder, including without limitation
a participating interest in Landlord’s interest under this Lease or a sale of
Landlord’s reversionary interest in the Leased Property so long as Landlord
remains the only party with authority to bind Landlord under this Lease, or
(v) a sale or transfer to an Affiliate of Landlord or a joint venture entity in
which any Affiliate of Landlord is the

 

108



--------------------------------------------------------------------------------

managing member or partner, so long as (x) upon consummation of such
transaction, all of the Leased Property (subject to exclusions for assets that
may not be transferred and that, in the aggregate, are de minimis) is owned by a
single Person or multiple Affiliated Persons as tenants in common and (y) such
Person(s) execute(s) an assumption of this Lease, the MLSA and all Lease/MLSA
Related Agreements to which Landlord is a party, assuming all obligations of
Landlord hereunder and thereunder (in the case of multiple Affiliated Persons,
on a joint and several basis), the form and substance of which assumption shall
be reasonably satisfactory to Tenant and Landlord. Notwithstanding anything to
the contrary herein, Landlord shall not sell, assign, transfer or convey the
Leased Property, or assign this Lease, to (I) a Tenant Prohibited Person (as
defined in the MLSA), (II) a Manager Prohibited Person (as defined in the MLSA),
or (III) any Person that is associated with a Person who has been found
“unsuitable”, denied a Gaming License or otherwise precluded from participation
in the Gaming Industry by any Gaming Authority where such association may
adversely affect, any of Tenant’s or its Affiliates’ Gaming Licenses or Tenant’s
or its Affiliates’ then-current standing with any Gaming Authority. Any transfer
by Landlord under this Article XVIII shall be subject to all applicable Legal
Requirements, including any Gaming Regulations, and no such transfer shall be
effective until any applicable approvals with respect to Gaming Regulations, if
applicable, are obtained. Tenant shall attorn to and recognize any successor
Landlord in connection with any transfer(s) permitted under this Article XVIII
as Tenant’s “landlord”.

18.2 Intentionally Omitted.

18.3 Intentionally Omitted.

18.4 Transfers to Tenant Competitors. In the event that, and so long as,
Landlord is a Tenant Competitor, then, notwithstanding anything herein to the
contrary, the following shall apply:

(a) Without limitation of Section 23.1(c) of this Lease, Tenant shall not be
required to (1) deliver the information required to be delivered to such
Landlord pursuant to Section 23.1(b) hereof to the extent the same would give
such Landlord a “competitive” advantage with respect to markets in which such
Landlord and Tenant or CEC might be competing at any time (it being understood
that such Landlord shall retain audit rights with respect to such information to
the extent required to confirm Tenant’s compliance with the terms of this Lease)
(and such Landlord shall be permitted to comply with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory requirements
with regard to such information) and provided that appropriate measures are in
place to ensure that only such Landlord’s auditors (which for this purpose shall
be a “big four” firm designated by such Landlord) and attorneys (as reasonably
approved by Tenant) (and not Landlord or any Affiliates of such Landlord or any
direct or indirect parent company of such Landlord or any Affiliate of such
Landlord) are provided access to such information or (2) to provide information
that is subject to the quality assurance immunity or is subject to
attorney-client privilege or the attorney work product doctrine.

 

109



--------------------------------------------------------------------------------

(b) Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:

(i) Clause (vii) of the definition of Primary Intended Use shall be deleted, and
clause (v) of the definition of Primary Intended Use shall be modified to read
as follows: “(v) such other ancillary uses, but in all events consistent with
the current use of the Leased Property or any portion thereof as of the
Commencement Date or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.

(ii) Without limitation of the other provisions of Section 10.1(a), the approval
of Landlord shall not be required under (1) Section 10.1(a)(1) for Alterations
and Capital Improvements in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00), and (2) Section 10.2(b) for approval of the Architect
thereunder.

(c) With respect to all consent, approval and decision-making rights granted to
such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of Landlord to grant waivers and amend
or modify any of the terms of this Lease), such Landlord shall establish an
independent committee to evaluate, negotiate and approve such matters,
independent from and without interference from such Landlord’s management or
Board of Directors. Any dispute over whether a particular decision should be
determined by such independent committee shall be submitted for resolution by an
Expert pursuant to Section 34.2 hereof.

Tenant acknowledges and agrees that (x) as of the Commencement Date, Joliet
Partner is a minority interest holder in Landlord and does not Control Landlord;
and (y) for so long as the circumstances in clause (x) continue and the Joliet
Partner continues to own no more than twenty percent (20%) of the interest in
Landlord, neither Landlord nor any of its Affiliates shall be deemed to be a
Tenant Competitor solely as a result of the circumstances in clause (x).

ARTICLE XIX

HOLDING OVER

If Tenant shall for any reason remain in possession of the Leased Property after
the Expiration Date without the consent, or other than at the request, of
Landlord, such possession shall be as a month-to-month tenant during which time
Tenant shall pay as Rent each month an amount equal to (a) two hundred percent
(200%) of the monthly installment of Rent applicable as of the Expiration Date,
and (b) all Additional Charges and all other sums payable by Tenant pursuant to
this Lease. During such period of month-to-month tenancy, Tenant shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent given by law to month-to-month tenancies, to continue its occupancy and
use of the Leased Property. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
Expiration Date. This Article XIX is subject to Tenant’s rights and obligations
under Article XXXVI below, and it is understood and agreed that any possession
of the Leased Property after the Expiration Date pursuant to such Article XXXVI
shall not constitute a hold over subject to this Article XIX.

 

110



--------------------------------------------------------------------------------

ARTICLE XX

RISK OF LOSS

The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.

ARTICLE XXI

INDEMNIFICATION

21.1 General Indemnification.

(i) In addition to the other indemnities contained herein, and notwithstanding
the existence of any insurance carried by or for the benefit of Landlord or
Tenant, and without regard to the policy limits of any such insurance, Tenant
shall protect, indemnify, save harmless and defend Landlord and its principals,
partners, officers, members, directors, shareholders, employees, managers,
agents and servants (collectively, the “Landlord Indemnified Parties”; each
individually, a “Landlord Indemnified Party”), from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses,
including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses, imposed upon or incurred by or asserted against the Landlord
Indemnified Parties (excluding any indirect, special, punitive or consequential
damages as provided in Section 41.3) by reason of any of the following (in each
case, other than to the extent resulting from Landlord’s gross negligence or
willful misconduct or default hereunder or the violation by Landlord of any
Legal Requirement imposed against Landlord (including any Gaming Regulations,
but excluding any Legal Requirement which Tenant is required to satisfy pursuant
to the terms hereof or otherwise)): (i) any accident, injury to or death of
Persons or loss of or damage to property occurring on or about the Facility (or
any part thereof) or adjoining sidewalks under the control of Tenant or any
Subtenant; (ii) any use, misuse, non-use, condition, maintenance or repair by
Tenant of the Facility (or any part thereof); (iii) any failure on the part of
Tenant to perform or comply with any of the terms of this Lease; (iv) any claim
for malpractice, negligence or misconduct committed by Tenant or any Person on
or from the Facility (or any part thereof); (v) the violation by Tenant of any
Legal Requirement (including any Gaming Regulations) or Insurance Requirements;
(vi) the non-performance of any contractual obligation, express or implied,
assumed or undertaken by Tenant with respect to the Facility (or any part
thereof) or any business or other activity carried on in relation to the
Facility (or any part thereof) by Tenant; (vii) any lien or claim that may be
asserted against the Facility (or any part thereof) arising from any failure by
Tenant to perform its obligations hereunder or under any instrument or agreement
affecting the Facility (or any part thereof); and (viii) any third-party claim
asserted against Landlord as a result of Landlord being a party to the MLSA or
arising from Tenant’s or Manager’s or CEC’s

 

111



--------------------------------------------------------------------------------

failure to perform their respective obligations under the MLSA, in each case so
long as such claim does not result from Landlord’s actions. Any amounts which
become payable by Tenant under this Article XXI shall be paid within ten
(10) days after liability therefor is determined by a final non appealable
judgment or settlement or other agreement of the Parties, and if not timely paid
shall bear interest at the Overdue Rate from the date of such determination to
the date of payment. Tenant, with its counsel and at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against the Landlord Indemnified Parties. For purposes of this
Article XXI, any acts or omissions of Tenant or any Subtenant or any Subsidiary,
as applicable, or by employees, agents, assignees, contractors, subcontractors
or others acting for or on behalf of Tenant or any Subtenant or any Subsidiary,
as applicable (including, without limitation, Manager or anyone acting by,
through or on behalf of Manager) (whether or not they are negligent,
intentional, willful or unlawful), shall be strictly attributable to Tenant.

(ii) Notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Landlord shall protect, indemnify, save harmless and defend
Tenant and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against the
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3) by reason of (A) Landlord’s
gross negligence or willful misconduct hereunder, other than to the extent
resulting from Tenant’s gross negligence or willful misconduct or default
hereunder, and (B) the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming Regulations, but excluding any Legal
Requirement which Tenant is required to satisfy pursuant to the terms hereof or
otherwise). Any amounts which become payable by Landlord under this Article XXI
shall be paid within ten (10) days after liability therefor is determined by a
final non appealable judgment or settlement or other agreement of the Parties,
and if not timely paid shall bear interest at the Overdue Rate from the date of
such determination to the date of payment. Landlord, with its counsel and at its
sole cost and expense, shall contest, resist and defend any such claim, action
or proceeding asserted or instituted against the Tenant Indemnified Parties. For
purposes of this Article XXI, any acts or omissions of Landlord, or by
employees, agents, contractors, subcontractors or others acting for or on behalf
of Landlord (whether or not they are negligent, intentional, willful or
unlawful), shall be strictly attributable to Landlord.

21.2 Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall encroach upon any property, street or right-of-way, or shall
violate any restrictive covenant or other similar agreement affecting the Leased
Property, or any part thereof, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject, or the use of
the Leased Property or any portion thereof is impaired, limited or interfered
with by reason of the exercise of the right of surface entry or any other
provision of a lease or reservation of any oil, gas, water or other minerals,
then, promptly upon the request of

 

112



--------------------------------------------------------------------------------

Landlord or any Person affected by any such encroachment, violation or
impairment (collectively, a “Title Violation”), Tenant, subject to its right to
contest the existence of any such encroachment, violation or impairment to the
extent provided in this Lease, and without limitation of any of Tenant’s
obligations otherwise set forth in this Lease (to the extent applicable), shall
(i) in the case of any third party claims (excluding for the avoidance of doubt
those made by Affiliates of Landlord) based on or resulting from such Title
Violation, protect, indemnify, save harmless and defend the Landlord Indemnified
Parties from and against, with respect to matters first arising from and after
the Commencement Date, one hundred percent (100%) of, and with respect to
matters existing as of the Commencement Date, fifty percent (50%) of, any and
all losses, liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including reasonable documented attorneys’,
consultants’ and experts’ fees and expenses) based on or arising by reason of
any such third party claim based on or resulting from such Title Violation;
provided, however, that Tenant shall be required to so protect, indemnify, save
harmless and defend the Landlord Indemnified Parties only to the extent that the
proceeds from Landlord’s title insurance policies are not sufficient to cover
such losses, liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (it being understood that if Tenant pays any such
amounts that are contemplated hereunder to be covered by Landlord’s title
insurance policies, then Tenant shall be subrogated to all or fifty percent
(50%) of (as applicable) the rights of Landlord against its title insurance
carriers and shall be entitled to, with respect to matters first arising from
and after the Commencement Date, one hundred percent (100%) of, and with respect
to matters existing as of the Commencement Date, fifty percent (50%) of, the
proceeds (net of Landlord’s out-of-pocket costs incurred in obtaining such
proceeds) from such title insurance policy related to such Title Violation;
except, however, Tenant shall not be entitled to receive proceeds from any such
title insurance policies in excess of amounts actually paid by Tenant in
connection therewith) and (ii) to the extent that no third party makes a claim
with respect to such Title Violation, Landlord shall not require Tenant to cure
any of the foregoing matters unless it would have a material adverse effect on
the Leased Property following expiration or termination of this Lease, and in
the event Tenant so cures any such matters, (A) Tenant shall bear with respect
to matters first arising from and after the Commencement Date, one hundred
percent (100%) of, and with respect to matters existing as of the Commencement
Date, fifty percent (50%) of, the cost of such cure (after giving effect to such
title insurance proceeds), and (B) Tenant shall be subrogated to all or fifty
percent (50%) of (as applicable) the rights of Landlord against its title
insurance carriers and shall be entitled to, with respect to matters first
arising from and after the Commencement Date, one hundred percent (100%) of, and
with respect to matters existing as of the Commencement Date, fifty percent
(50%) of, the proceeds (net of Landlord’s out-of-pocket costs incurred in
obtaining such proceeds) from such title insurance policy related to such Title
Violation; except, however, Tenant shall not be entitled to receive proceeds
from any such title insurance policies in excess of amounts actually paid by
Tenant in connection therewith. In the event of an adverse final determination
with respect to any such encroachment, violation or impairment, (a) either of
Tenant or Landlord shall obtain valid and effective waivers or settlements of
all claims, liabilities and damages resulting from each such encroachment,
violation or impairment, or (b) Tenant shall make such changes in the Leased
Improvements, and take such other actions, in each case reasonably acceptable to
Landlord, as Tenant in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment or to end such violation or impairment,
including, if necessary, the alteration of any of the Leased Improvements, and
in any event take

 

113



--------------------------------------------------------------------------------

all such actions as may be necessary in order to be able to continue the
operation of the applicable portion of the Leased Property for the Primary
Intended Use substantially in the manner and to the extent the applicable
portion of the Leased Property was operated prior to the assertion of such
encroachment, violation or impairment; provided that, (i) unless required under
an adverse final determination of a claim brought by a third party other than
Landlord or any Affiliate of Landlord, Tenant shall not be required to obtain
any such waivers or settlements, make any such changes or take any such other
actions unless such encroachment, violation or impairment otherwise would have a
material adverse effect on the Leased Property following expiration or
termination of this Lease, and (ii) Tenant shall bear with respect to matters
first arising from and after the Commencement Date, one hundred percent (100%)
of, and with respect to matters existing as of the Commencement Date, fifty
percent (50%) of, the cost of obtaining such waivers or settlements, making any
such changes or taking any such other actions. Tenant’s obligations under this
Section 21.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer under any policy of title or other insurance and,
to the extent of any recovery under any title insurance policy, Tenant shall be
entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of any sums recovered
by Landlord under any such policy of title or other insurance (net of Landlord’s
out-of-pocket costs incurred in seeking such recovery) up to the maximum amount
paid by Tenant in accordance with this Section 21.2 and Landlord, upon request
by Tenant, shall pay over to Tenant the applicable portion of such sum paid to
Landlord in recovery on such claim. Landlord agrees to use reasonable efforts to
seek recovery under any policy of title or other insurance under which Landlord
is an insured party for all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable documented
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment as set forth in this
Section 21.2; provided, however, that in no event shall Landlord be obligated to
institute any litigation, arbitration or other legal proceedings in connection
therewith unless Landlord is reasonably satisfied that Tenant has the financial
resources needed to fund all or fifty percent (50%) (as applicable) of the
expenses of such litigation and Tenant and Landlord have agreed upon the terms
and conditions on which such funding will be made available by Tenant,
including, but not limited to, the mutual approval of a litigation budget.

ARTICLE XXI

ITRANSFERS BY TENANT

22.1 Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (w) voluntarily or by operation of law assign (which term includes
any transfer, sale, encumbering, pledge or other transfer or hypothecation),
directly or indirectly, in whole or in part, this Lease or Tenant’s Leasehold
Estate, (x) let or sublet (or sub-sublet, as applicable) all or any part of the
Facility, or (y) other than in accordance with the express terms of the MLSA,
replace Manager or another wholly-owned subsidiary of CEC as Manager under the
MLSA (other than with another wholly-owned subsidiary of CEC). Tenant

 

114



--------------------------------------------------------------------------------

acknowledges that Landlord is relying upon the expertise of Tenant in the
operation (and of Manager or such other Affiliate of CEC in the management) of
the Facility hereunder and that Landlord entered into this Lease with the
expectation that Tenant would remain in and operate (and Manager or such other
Affiliate of CEC would manage) the Facility during the entire Term. Any Change
of Control (or, subject to Section 22.2 below, any transfer of direct or
indirect interests in Tenant that results in a Change of Control) shall
constitute an assignment of Tenant’s interest in this Lease within the meaning
of this Article XXII and the provisions requiring consent contained herein shall
apply thereto. Notwithstanding anything set forth herein, except as expressly
provided in Section 22.2(i) or in Article XI of the MLSA, no assignment or
direct or indirect transfer of any nature (whether or not permitted hereunder)
shall have the effect of releasing Tenant, Guarantor or Manager from their
respective obligations under the MLSA.

22.2 Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant (or a
third-party as applicable to the extent expressly referenced below), without the
consent of Landlord, may:

(i) (a) subject to and in accordance with Section 17.1, assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant), in
whole, but not in part, to a Permitted Leasehold Mortgagee for collateral
purposes pursuant to a Permitted Leasehold Mortgage, (b) assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant) to such
Permitted Leasehold Mortgagee, its Permitted Leasehold Mortgagee Designee or any
other purchaser following any foreclosure or transaction in lieu of foreclosure
of the Permitted Leasehold Mortgage, and (c) assign this Lease (and/or direct or
indirect interests in Tenant) to any subsequent purchaser thereafter (provided
such subsequent purchaser is not CEC, any Affiliate of CEC or any other
Prohibited Leasehold Agent), in each case, solely in connection with or
following a foreclosure of, or transaction in lieu of foreclosure of, a
Permitted Leasehold Mortgage; provided, however, that immediately upon giving
effect to any Lease Foreclosure Transaction, (1) subject to the last sentence of
this Section 22.2, at the option of Foreclosure Successor Tenant, either of the
following conditions (A) or (B) shall be satisfied (the “Tenant Transferee
Requirement”): (A) (x) a Qualified Transferee will be the replacement Tenant
hereunder or will Control, and own not less than fifty-one percent (51%) of all
of the direct and indirect economic and beneficial interests in, Tenant or such
replacement Tenant, (y) a replacement lease guarantor that is a Qualified
Replacement Guarantor will have provided a Replacement Guaranty of the Lease,
and (z) the Leased Property shall be managed pursuant to a Replacement
Management Agreement by a Qualified Replacement Manager or a manager that is
expressly approved in writing by Landlord or (B) (x) a transferee that satisfies
the requirements set forth in clauses (b) through (i) in the definition of
Qualified Transferee will be the replacement Tenant or will Control and own not
less than fifty-one percent (51%) of all of the direct and indirect economic and
beneficial interests in Tenant, (y) the Lease shall continue to be guaranteed by
Guarantor under the MLSA (unless Landlord previously expressly consented in
writing to the termination of the MLSA) (it being understood that in any event
under this clause (B) Guarantor’s obligations under the MLSA shall continue in
full force and effect, without any reduction or impairment whatsoever, and
without the need to reaffirm the same), and (z) the Property shall be managed by
the Manager (or a replacement manager previously appointed by Landlord following
a Termination for Cause (as

 

115



--------------------------------------------------------------------------------

defined under the MLSA)) under the MLSA (or a replacement management agreement
previously approved by Landlord); (2) the transferee and any other Affiliates
shall have obtained all necessary Gaming Licenses as required under applicable
Legal Requirements (including Gaming Regulations) and all other licenses,
approvals, and permits required for such transferee to be Tenant under this
Lease; (3) the transferee and its equity holders will comply with all customary
“know your customer” requirements of any Fee Mortgagee; (4) a single Person or
multiple Affiliated Persons as tenants in common (each of which satisfy the
Tenant Transferee Requirement) (provided such Affiliated Persons have executed a
joinder to this Lease as the “Tenant” on a joint and several basis, the form and
substance of which joinder shall be reasonably satisfactory to Landlord) shall
own, directly, all of Tenant’s Leasehold Estate and be Tenant under this Lease;
and (5) the Foreclosure Successor Tenant shall (i) provide written notice to
Landlord at least thirty (30) days prior to the closing of the applicable Lease
Foreclosure Transaction, specifying in reasonable detail the nature of such
Lease Foreclosure Transaction and such additional information as Landlord may
reasonably request in order to determine that the requirements of this Section
22.2(i) are satisfied, which notice shall be accompanied by proposed forms of
the Lease Assumption Agreement, the amendment to this Lease contemplated by the
penultimate paragraph of this Section 22.2, and if clause (1)(A) applies, the
forms of proposed Replacement Guaranty and Replacement Management Agreement,
(ii) assume (or, in the case of a foreclosure on or transfer of direct or
indirect interests in Tenant, cause Tenant to reaffirm) in writing (in a form
reasonably acceptable to Landlord) the obligations of Tenant under this Lease,
the MLSA (to the extent the Property shall continue to be managed by the Manager
under the MLSA), and all applicable Lease/MLSA Related Agreements to which
Tenant is a party, from and after the date of the closing of the Lease
Foreclosure Transaction (a “Lease Assumption Agreement”), (iii) provide Landlord
with a copy of any such Lease Assumption Agreement and all other documents
required under this Section 22.2(i) as executed at such closing promptly
following such closing and (iv) provide Landlord with a customary opinion of
counsel reasonably satisfactory to Landlord with respect to the execution,
authorization, and enforceability and other customary matters;

(ii) upon prior written notice to Landlord, assign this Lease in entirety to an
Affiliate of Tenant, to CEC or an Affiliate of CEC, provided, that such assignee
becomes party to and assumes (in a form reasonably satisfactory to Landlord)
this Lease, the MLSA and all applicable Lease/MLSA Related Agreements to which
Tenant is a party (it being understood, for the avoidance of doubt, that none of
the foregoing shall result in Tenant being released from this Lease, the MLSA or
any of the other Lease/MLSA Related Agreements);

(iii) transfer direct or indirect interests in Tenant or its direct or indirect
parent(s) on a nationally-recognized exchange; provided, however, that, in the
event of a Change of Control of CEC, then the qualifications, quality and
experience of the management of Tenant, and the quality of the management and
operation of the Facility (taken as a whole with the Non-CPLV Facilities) must
in each case be generally consistent with or superior to that which existed
prior to such Change of Control (it being agreed that Tenant shall give no less
than thirty (30) days’ prior notice to Landlord of any transaction or series of
related transactions which would result in a Change of Control of

 

116



--------------------------------------------------------------------------------

CEC and Tenant shall furnish Landlord with such information and materials
relating to the proposed transaction as Landlord may reasonably request in
connection with making its determination under this clause (iii) (to the extent
in Tenant’s possession or reasonable control, and subject to customary and
reasonable confidentiality restrictions in connection therewith), and if
Landlord determines that the quality of the management and operation of the
Facility will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply));

(iv) transfer any direct or indirect interests in Tenant so long as a Change of
Control does not result, provided Landlord shall be given prior written notice
of any transfer of ten percent (10%) or more (in the aggregate) direct or
indirect ownership interest in Tenant of which transfer Tenant or CEC has actual
knowledge other than any such transfer on a nationally recognized exchange;

(v) transfer direct or indirect interests in CEC; provided, however, that in the
event of a Change of Control of CEC, the qualifications, quality and experience
of the management of Tenant, and the quality of the management and operation of
the Facility (taken as a whole with the Non-CPLV Facilities) must in each case
be generally consistent with or superior to that which existed prior to such
Change of Control (it being agreed that Tenant shall give no less than thirty
(30) days’ prior notice to Landlord of any transaction or series of related
transactions which would result in a Change of Control of CEC and Tenant shall
furnish Landlord with such information and materials relating to the proposed
transaction as Landlord may reasonably request in connection with making its
determination under this clause (v) (to the extent in Tenant’s possession or
reasonable control, subject to customary and reasonable confidentiality
restrictions in connection therewith), and if Landlord determines that the
quality of the management and operation of the Facility will not meet such
requirement, then such determination shall be resolved pursuant to Section 34.2
(except, however, for this purpose, the fifteen (15) day good faith negotiating
period contemplated by Section 34.2 shall not apply)); and/or

(vi) transfer direct or indirect interests in Tenant or its direct or indirect
parent(s) in connection with a transfer of all of the assets (other than assets
which in the aggregate are de minimis) of CEC; provided, that all requirements
of Section 11.3.3 of the MLSA in connection with a Substantial Transfer (as
defined in the MLSA) of CEC shall have been complied with in all respects;
provided, however, that CEC shall not be released from its obligations under the
MLSA and the applicable transferee shall assume, jointly and severally with CEC
(in a form reasonably satisfactory to Landlord), all of CEC’s obligations under
the MLSA.

In connection with any transaction permitted pursuant to Section 22.2(i), the
applicable Successor Foreclosure Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party as needed to give effect to such transaction and such technical amendments
as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant, CEOC and CEC to reflect
the changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in

 

117



--------------------------------------------------------------------------------

all events, any such amendments or modifications shall not increase any Party’s
monetary obligations under this Lease by more than a de minimis extent or any
Party’s non-monetary obligations under this Lease in any material respect or
diminish any Party’s rights under this Lease in any material respect; provided,
further, it is understood that delivery by any applicable Qualified Replacement
Guarantor or parent of a replacement Tenant of Financial Statements and other
reporting consistent with the requirements of Article XXIII hereof shall not be
deemed to increase Tenant’s obligations or decrease Tenant’s rights under this
Lease). After giving effect to any such transaction, unless the context
otherwise requires, references to Tenant shall be deemed to refer to the
Successor Foreclosure Tenant permitted under this Section 22.2.

Notwithstanding anything otherwise contained in this Lease, Landlord and Tenant
acknowledge that Landlord entered into this Lease with the expectation that the
Leased Property and the Other Leased Property would be under common management
by the Manager pursuant to the MLSA and the Other MLSA, respectively.
Accordingly, absent Landlord’s express written consent, no assignment or other
transfer shall be permitted under Section 22.2(i)(1)(A) or Section 22.2(i)(1)(B)
unless, upon giving effect to such assignment or other transfer, (i) unless the
Manager of the Leased Property or the manager of the Other Leased Property has
been terminated pursuant to a Termination for Cause under and as defined in the
MLSA or applicable Other MLSA, the manager of the Leased Property is the same
Person (or an Affiliate of such Person) that is then managing the Other Leased
Property, (ii) the Leased Property continues to be operated under the Property
Specific IP, and (iii) so long as the Leased Property is managed by Manager or
any other Affiliate of CEC, the Leased Property continues to be granted access
to the System-wide IP at least consistent with the access granted to the Leased
Property prior to any such assignment or other transfer.

Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
and shall not result in the loss or violation of any Gaming License for the
Leased Property.

22.3 Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements,
but excluding any Sublease for all or substantially all of the Leased Property)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes in the normal course of the Primary Intended Use, and is
not designed with the intent to avoid payment of Variable Rent or otherwise
avoid any of the requirements or provisions of this Lease, (iii) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new Lease of the Leased Property with a third Person following the
Expiration Date, (iv) such transaction shall not result in a violation of any
Legal Requirements (including Gaming Regulations) relating to the operation of
the Facility, including any Gaming Facilities, (v) any Sublease of all or
substantially all of the Facility shall be subject to the consent of Landlord
and the applicable Fee Mortgagee, and (vi) the Subtenant and any other
Affiliates shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including Gaming Regulations) in connection with
such Sublease; provided, further, that, notwithstanding anything otherwise set
forth herein, the following are expressly permitted without such consent:

 

118



--------------------------------------------------------------------------------

(A) the Specified Subleases and any renewals or extensions in accordance with
their terms, respectively, or non-material modifications thereto and (B) any
Subleases to Affiliates of Tenant that are necessary or appropriate for the
operation of the Facility, including any Gaming Facilities, in connection with
licensing requirements (e.g., gaming, liquor, etc.) (provided the same are
expressly subject and subordinate to this Lease); provided, further, however,
that, notwithstanding anything otherwise set forth herein, the portion(s) of the
Leased Property subject to any Subleases (other than the Specified Subleases and
other than Subleases to Affiliates of CEC) shall not be used for Gaming purposes
or other core functions or spaces at the Facility (e.g., hotel room areas) (and
any such Subleases to persons that are not Affiliates of CEC in respect of
Leased Property used or to be used in whole or in part for Gaming purposes or
other core functions or spaces (e.g., hotel room areas) shall be subject to
Landlord’s prior written consent not to be unreasonably withheld). If reasonably
requested by Tenant in respect of a Subtenant (including any sub-sublessee, as
applicable) permitted hereunder that is neither a Subsidiary nor an Affiliate of
Tenant or Guarantor, with respect to a Material Sublease, Landlord and any such
Subtenant (or sub-sublessee, as applicable) shall enter into a subordination,
non-disturbance and attornment agreement with respect to such Material Sublease
in a form reasonably satisfactory to Landlord, Tenant and the applicable
Subtenant (or sub-sublessee, as applicable) (and if a Fee Mortgage is then in
effect, Landlord shall use reasonable efforts to seek to cause the Fee Mortgagee
to enter into a subordination, non-disturbance and attornment agreement
substantially in the form customarily entered into by such Fee Mortgagee at the
time of request with similar subtenants (subject to adjustments and
modifications arising out of the specific nature and terms of this Lease and/or
the applicable Sublease)). After a Tenant Event of Default has occurred and
while it is continuing, Landlord may collect rents from any Subtenant and apply
the net amount collected to the Rent, but no such collection shall be deemed
(A) a waiver by Landlord of any of the provisions of this Lease, (B) the
acceptance by Landlord of such Subtenant as a tenant or (C) a release of Tenant
from the future performance of its obligations hereunder. Notwithstanding
anything otherwise set forth herein, Landlord shall have no obligation to enter
into a subordination, non-disturbance and attornment agreement with any
Subtenant with respect to a Sublease, (1) the term of which extends beyond the
then Stated Expiration of this Lease, unless the applicable Sublease is on
commercially reasonable terms at the time in question taking into consideration,
among other things, the identity of the Subtenant, the extent of the Subtenant’s
investment into the subleased space, the term of such Sublease and Landlord’s
interest in such space (including the resulting impact on Landlord’s ability to
lease the Leased Property on commercially reasonable terms after the Term of
this Lease), or (2) that constitutes a management arrangement. Tenant shall
furnish Landlord with a copy of each Material Sublease that Tenant enters into
promptly following the making thereof (irrespective of whether Landlord’s prior
approval was required therefor). In addition, promptly following Landlord’s
request therefor, Tenant shall furnish to Landlord (to the extent in Tenant’s
possession or under Tenant’s reasonable control) copies of all other Subleases
with respect to the Leased Property specified by Landlord. Without limitation of
the foregoing, Tenant acknowledges it has furnished to Landlord a subordination
agreement of even date herewith that is binding on all Subtenants that are
Subsidiaries or Affiliates of Tenant or Guarantor, pursuant to which
subordination agreement, among other things, all such Subtenants have
subordinated their respective Subleases to this Lease and all of the provisions,
terms and conditions hereof. Further, Tenant hereby represents and warrants to
Landlord that as of the effective date of the Lease, there exists no Sublease
other than the Specified Subleases.

 

119



--------------------------------------------------------------------------------

22.4 Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into after the Commencement Date must provide that:

(i) the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;

(ii) in the case of a Sublease, in the event of cancellation or termination of
this Lease for any reason whatsoever or of the surrender of this Lease (whether
voluntary, involuntary or by operation of law) prior to the expiration date of
such Sublease, including extensions and renewals granted thereunder without
replacement of this Lease by a New Lease pursuant to Section 17.1(f), then,
subject to Article XXXVI, (a) upon the request of Landlord (in Landlord’s
discretion), the Subtenant shall make full and complete attornment to Landlord
for the balance of the term of the Sublease, which attornment shall be evidenced
by an agreement in form and substance reasonably satisfactory to Landlord and
which the Subtenant shall execute and deliver within five (5) days after request
by Landlord and the Subtenant shall waive the provisions of any law now or
hereafter in effect which may give the Subtenant any right of election to
terminate the Sublease or to surrender possession in the event any proceeding is
brought by Landlord to terminate this Lease and (b) to the extent such Subtenant
(and each subsequent subtenant separately permitted hereunder) is required to
attorn to Landlord pursuant to subclause (a) above, the aforementioned
attornment agreement shall recognize the right of the subtenant (and such
subsequent subtenant) under the applicable Sublease and contain commercially
reasonable, customary non-disturbance provisions for the benefit of such
subtenant, so long as such Subtenant is not in default thereunder; and

(iii) in the case of a Sublease, in the event the Subtenant receives a written
notice from Landlord stating that this Lease has been cancelled, surrendered or
terminated and not replaced by a New Lease pursuant to Section 17.1(f), then the
Subtenant shall thereafter be obligated to pay all rentals accruing under said
Sublease directly to Landlord (or as Landlord shall so direct); all rentals
received from the Subtenant by Landlord shall be credited against the amounts
owing by Tenant under this Lease.

(iv) in the case of a Sublease (other than the Specified Subleases), it shall be
subject and subordinate to all of the terms and conditions of this Lease
(subject to the terms of any applicable subordination, non-disturbance agreement
made pursuant to Section 22.3);

(v) no Subtenant shall be permitted to further sublet all or any part of the
Leased Property or assign its Sublease except insofar as the same would be
permitted if it were a Sublease by Tenant under this Lease (it being understood
that any Subtenant under Section 22.3 may pledge and mortgage its subleasehold
estate (or allow the pledge of its equity interests) to its lenders or
noteholders; and

(vi) in the case of a Sublease, the Subtenant thereunder will, upon request,
furnish to Landlord and each Fee Mortgagee an estoppel certificate of the same
type and kind as is required of Tenant pursuant to Section 23.1(a) hereof (as if
such Sublease was this Lease).

 

120



--------------------------------------------------------------------------------

Any assignment of the Leased Property permitted hereunder and entered into after
the Commencement Date must provide that all of Tenant’s rights in, to and under
Property Specific IP and Property Specific Guest Data and, in the case of an
assignment where the Leased Property continues to be managed by Manager or any
other Affiliate of CEC, System-wide IP, shall also be assigned to the applicable
assignee, in each case, to the fullest extent applicable.

Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.

22.5 Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.

22.6 No Release of Tenant’s Obligations; Exception. No assignment, subletting or
management agreement shall relieve Tenant of its obligation to pay the Rent and
to perform all of the other obligations to be performed by Tenant hereunder. The
liability of Tenant and any immediate and remote successor in interest of Tenant
(by assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (i) stipulation which extends the time
within which an obligation under this Lease is to be performed, (ii) waiver of
the performance of an obligation required under this Lease that is not entered
into by Landlord in a writing executed by Landlord and expressly stated to be
for the benefit of Tenant or such successor, or (iii) failure to enforce any of
the obligations set forth in this Lease provided that Tenant shall not be
responsible for any additional obligations or liability arising as the result of
any modification or amendment of this Lease by Landlord and any assignee of
Tenant that is not an Affiliate of Tenant.

22.7 Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) such
transaction is in each case made for bona fide business purposes in the normal
course of the Primary Intended Use; (ii) such transaction shall not result in a
violation of any Legal Requirements (including Gaming Regulations) relating to
the operation of the Facility, including any Gaming Facilities, (iii) such
Bookings are on commercially reasonable terms at the time entered into; and
(iv) such transaction is not designed with the intent to frustrate Landlord’s
ability to enter into a new lease of the Leased Property or any portion thereof
with a third person following the Expiration Date; provided, further, that,
notwithstanding anything otherwise set forth herein, any such Bookings in effect
as of the Commencement Date are expressly permitted without such consent.
Landlord hereby agrees that

 

121



--------------------------------------------------------------------------------

in the event of a termination or expiration of this Lease, Landlord hereby
recognizes and shall keep in effect such Booking on the terms agreed to by
Tenant with such Person and shall not disturb such Person’s rights to occupy
such portion of the Leased Property in accordance with the terms of such
Booking.

22.8 Merger of CEOC. The Parties acknowledge that, immediately following the
execution of this Lease, Caesars Entertainment Operating Company, Inc., a
Delaware corporation, will merge into CEOC, LLC. Notwithstanding anything herein
to the contrary, Landlord consents to such merger.

ARTICLE XXII

IREPORTING

23.1 Estoppel Certificates and Financial Statements.

(a) Estoppel Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other Party, furnish a certificate (an “Estoppel
Certificate”) certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect and, if applicable,
setting forth any modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the Party furnishing
such Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; and (vi) responses to such other questions or statements
of fact as such other Party may reasonably request. Any such Estoppel
Certificate may be relied upon by the receiving Party and any current or
prospective Fee Mortgagee (and their successors and assigns), Permitted
Leasehold Mortgagee, or purchaser of the Leased Property, as applicable.

(b) Statements. Tenant shall furnish or cause to be furnished the following to
Landlord:

(i) On or before twenty-five (25) days after the end of each calendar month the
following items as they pertain to Tenant: (A) an occupancy report for the
subject month, including an average daily rate and revenue per available room
for the subject month, and (B) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income (not including any contributions to any FF&E
Reserve), and other information reasonably necessary and sufficient to fairly
represent the financial position and results of operations of Tenant during such
calendar month, and containing a comparison of budgeted income and expenses and
the actual income and expenses.

 

122



--------------------------------------------------------------------------------

(ii) As to CEOC:

(a) annual financial statements audited by CEOC’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for CEOC, together with (1) a report
thereon by such Accountant which report shall be unqualified as to scope of
audit of CEOC and its Subsidiaries and shall provide in substance that (A) such
Financial Statements present fairly the consolidated financial position of CEOC
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of CEOC certifying that no Tenant
Event of Default has occurred or, if a Tenant Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, all of which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017);

(b) quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEOC, together
with a certificate, executed by the chief financial officer or treasurer of CEOC
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(B) certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEOC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), all of which shall be
provided (x) within sixty (60) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2018); and

(c) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below.

 

123



--------------------------------------------------------------------------------

(iii) As to CEC:

(a) annual financial statements audited by CEC’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for CEC, including the report thereon
by such Accountant which shall be unqualified as to scope of audit of CEC and
its Subsidiaries and shall provide in substance that (a) such consolidated
financial statements present fairly the consolidated financial position of CEC
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(b) that the audit by CEC’s Accountant in connection with such Financial
Statements has been made in accordance with GAAP, which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017);

(b) quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEC, together
with a certificate, executed by the chief financial officer or treasurer of CEC
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) which shall be provided
within sixty (60) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year (commencing with the Fiscal Quarter ending September 30,
2017);

(c) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT subject to Section 23.1(c) below;

(iv) As soon as it is prepared and in no event later than sixty (60) days after
the end of each Fiscal Year, a statement of Net Revenue with respect to the
Facility with respect to the prior Lease Year (subject to the additional
requirements as provided in Section 3.2 hereof in respect of the periodic
determination of the Variable Rent hereunder);

(v) Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license

 

124



--------------------------------------------------------------------------------

or certificate or operating authority pursuant to which Tenant carries on any
part of the Primary Intended Use of all or any portion of the Leased Property
which, in any case under this clause (y) (individually or collectively), would
be reasonably expected to cause a material adverse effect on Tenant or in
respect of the Facility (and, without limitation, Tenant shall (A) keep Landlord
apprised of (1) the status of any annual or other periodic Gaming License
renewals, and (2) the status of non-routine matters before any applicable gaming
authorities, and (B) promptly deliver to Landlord copies of any and all
non-routine notices received (or sent) by Tenant (or Manager) from (or to) any
Gaming Authorities);

(vi) Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;

(vii) Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of the Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or circumstances) and the actions Tenant has taken or shall take,
if any, to remedy such Tenant Event of Default (or such facts or circumstances);

(viii) Such additional customary and reasonable financial information related to
the Facility, Tenant, CEOC, CEC and their Affiliates which shall be limited to
balance sheets and income statements (and, without limitation, all information
concerning Tenant, CEOC, CEC and any of their Affiliates, respectively, or the
Facility or the business of Tenant conducted thereat required pursuant to the
Fee Mortgage Documents, within the applicable timeframes required thereunder),
in each case as may be required by any Fee Mortgagee as an Additional Fee
Mortgagee Requirement hereunder to the extent required by Section 31.3;

(ix) The compliance certificates, as and when required pursuant to Section 4.3;
and

(x) The Annual Capital Budget as and when required in Section 10.5.

(xi) The monthly revenue and Capital Expenditure reporting required pursuant to
Section 10.5(b);

 

125



--------------------------------------------------------------------------------

(xii) Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at the Facility;

(xiii) Operating budget for Tenant for each Fiscal Year, which shall be
delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;

(xiv) Within five (5) Business Days after request (or as soon thereafter as may
be reasonably possible), such further detailed information reasonably available
to Tenant with respect to Tenant as may be reasonably requested by Landlord;

(xv) The quarterly reporting in respect of Bookings required pursuant to
Section 22.7 of this Lease;

(xvi) The reporting/copies of Subleases made by Tenant in accordance with
Section 22.3;

(xvii) Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease; and

(xviii) The monthly reporting required pursuant to Section 4.1 hereof.

The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).

(c) Notwithstanding the foregoing, Tenant shall not be obligated (1) to provide
information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or CEC might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission, Internal Revenue Service and other legal and
regulatory requirements with regard to such information) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.

 

126



--------------------------------------------------------------------------------

(d) For purposes of this Section 23.1, the terms “CEC”, “CEOC”, “PropCo 1”,
“PropCo” and “Landlord REIT” shall mean, in each instance, each of such parties
and their respective successors and permitted assigns.

23.2 SEC Filings; Offering Information.

(a) Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord REIT
may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed, in offering memoranda or prospectuses or confidential information
memoranda, or similar publications or marketing materials, rating agency
presentations, investor presentations or disclosure documents in connection with
syndications, private placements or public offerings of Landlord’s, PropCo 1’s,
PropCo’s or Landlord REIT’s securities or loans. Unless otherwise agreed by
Tenant, neither Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or
change the wording of information previously publicly disclosed by Tenant and
furnished to Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23
or this Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s
Form 10-Q or Form 10-K (or amendment or supplemental report filed in connection
therewith) shall not disclose the operational results of the Leased Property
prior to CEC’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
CEC, Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure. Without
vitiating any other provision of this Lease, the preceding sentence is not
intended to restrict Landlord from disclosing such information to any Fee
Mortgagee pursuant to the express terms of the Fee Mortgage Documents or in
connection with other ordinary course reporting under the Fee Mortgage
Documents.

(b) Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings, which financings may involve
the participation of placement agents, underwriters, initial purchasers or other
persons deemed underwriters under applicable securities law. In connection with
any such financings, Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to furnish to Landlord, to the extent reasonably
requested or required in connection with any such financings, the information
referred to in Section 23.1(b), as applicable (subject to Section 23.1(c) as and
to the extent applicable) (it being understood that the disclosure of any such
information to any such Persons by Landlord shall be subject to Section 41.22
hereof as if such Persons were Representatives hereunder) and in each case
including for any prior annual or quarterly periods as required by any Legal
Requirements, as promptly as reasonably practicable after the request therefor
(taking into account, among other things, the timing of any such request and any
Legal Requirements applicable to Tenant, CEOC or CEC at such time). In

 

127



--------------------------------------------------------------------------------

addition, Tenant shall, upon the request of Landlord, use commercially
reasonable efforts to provide Landlord and its Representatives with such
management representation letters, comfort letters and consents of applicable
certified independent auditors to the inclusion of their reports in applicable
financing disclosure documents as may be reasonably requested or required in
connection with the sale or registration of securities by Landlord, PropCo 1,
PropCo or Landlord REIT. Landlord shall reimburse Tenant, CEOC and CEC, their
respective Subsidiaries and their respective Representatives as promptly as
reasonably practicable after the request therefor, for any reasonable and
actual, documented expenses incurred in connection with any cooperation provided
pursuant to this Section 23.2(b) (and, unless any non-compliance with this Lease
to more than a de minimis extent is revealed, any exercise by Landlord of audit
rights pursuant to Section 23.1(c)) (including, without limitation, reasonable
and documented fees and expenses of accountants and attorneys, but excluding,
for the avoidance of doubt, any such fees and expenses incurred in the
preparation of the Financial Statements). In addition, Landlord shall indemnify
and hold harmless Tenant, CEOC and CEC, their respective Subsidiaries and their
respective Representatives from and against any and all liabilities, losses,
damages, claims, costs, expenses, interest, awards, judgments and penalties
suffered or incurred by them (collectively, “Losses”) in connection with any
cooperation provided pursuant to this Section 23.2(b), except to the extent
(i) such Losses were suffered or incurred as a result of the bad faith, gross
negligence or willful misconduct of any such indemnified person or (ii) such
Losses were caused by any untrue statement or alleged untrue statement of a
material fact contained in any Financial Statements delivered by Tenant to
Landlord hereunder, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading.

23.3 Landlord Obligations

(a) Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.

(b) Landlord further understands and agrees that, from time to time, Tenant,
CEOC, CEC or their respective Affiliates may conduct one or more financings,
which financings may involve the participation of placement agents,
underwriters, initial purchasers or other persons deemed underwriters under
applicable securities law. In connection with any such financings, Landlord
shall, upon the request of Tenant, use commercially reasonable efforts to
furnish to Tenant, to the extent reasonably requested or required in connection
with any such financings, the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements), other financial
information and cooperation as promptly as reasonably practicable after the
request therefor (taking into account, among other things, the timing of any
such request and any Legal Requirements applicable to Landlord, PropCo 1, PropCo
or Landlord REIT at such time). In addition, Landlord shall, upon the request of
Tenant, use commercially reasonable efforts to provide Tenant and its
Representatives with such management representation letters, comfort letters and
consents of applicable certified independent auditors to the inclusion of their
reports in applicable financing disclosure documents as may be reasonably
requested or required in connection with the sale or registration of securities
by Tenant, CEOC,

 

128



--------------------------------------------------------------------------------

CEC or any of their respective Affiliates. Tenant shall reimburse Landlord,
PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and their
respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.3(b)
(including, in each case, without limitation, reasonable and documented fees and
expenses of accountants and attorneys and allocated costs of internal employees
but excluding, for the avoidance of doubt, any such fees, expenses and allocated
costs incurred in the preparation of the Financial Statements). In addition,
Tenant shall indemnify and hold harmless Landlord, PropCo 1, PropCo, Landlord
REIT, their respective Subsidiaries and their respective Representatives from
and against any and all Losses in connection with any cooperation provided
pursuant to this Section 23.3(b), except to the extent (i) such Losses were
suffered or incurred as a result of the bad faith, gross negligence or willful
misconduct of any such indemnified person or (ii) such Losses were caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Financial Statements delivered by Landlord to Tenant hereunder, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading.

(c) The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant,
CEOC or CEC or their respective Affiliates to (x) file such Financial Statements
with the SEC if and to the extent that Tenant, CEOC or CEC is required to file
such Financial Statements with the SEC pursuant to Legal Requirements or
(y) include such Financial Statements in an offering document if and to the
extent that Tenant, CEOC or CEC or their respective affiliates is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.3(b).

ARTICLE XXI

VLANDLORD’S RIGHT TO INSPECT

Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.

 

129



--------------------------------------------------------------------------------

ARTICLE XXV

NO WAIVER

No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

ARTICLE XXVI

REMEDIES CUMULATIVE

To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

ARTICLE XXVII

ACCEPTANCE OF SURRENDER

No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

ARTICLE XXVIII

NO MERGER

There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.

 

130



--------------------------------------------------------------------------------

ARTICLE XXIX

INTENTIONALLY OMITTED

ARTICLE XXX

QUIET ENJOYMENT

So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date, or thereafter as provided for in this Lease or consented
to by Tenant. No failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to cancel or terminate this Lease or abate, reduce or make
a deduction from or offset against the Rent or any other sum payable under this
Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX.

ARTICLE XXXI

LANDLORD FINANCING

31.1 Landlord’s Financing.

(a) Without the consent of Tenant (but subject to the remainder of this
Section 31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon all of the Leased Property (other
than de minimis portions thereof that are not capable of being assigned or
transferred) (or upon interests in Landlord which are pledged pursuant to a
mezzanine loan or similar financing arrangement). Except with respect to any
financing that is not secured by any of Landlord’s assets and with respect to
which Landlord is not an obligor, Landlord shall cause all Fee Mortgagees to
execute a joinder to the Intercreditor Agreement in a form reasonably acceptable
to all parties thereto. This Lease is and at all times shall be subordinate to
any Existing Fee Mortgage and any other Fee Mortgage which may hereafter affect
the Leased Property or any portion thereof or interest therein and in each case
to all renewals, modifications, consolidations, replacements, restatements and
extensions thereof or any parts or portions thereof; provided, however, that the
subordination of this Lease and Tenant’s leasehold interest hereunder to any new
Fee Mortgage hereafter made, shall be conditioned upon the execution and
delivery to Tenant by the respective Fee Mortgagee of a commercially reasonable
subordination, nondisturbance and attornment agreement, which will bind Tenant
and such Fee Mortgagee and its successors and assigns as well as any person who
acquires any portion of the Leased Property in a foreclosure or similar
proceeding or in a transfer in lieu of any such foreclosure or a successor owner
of the Leased Property (each, a “Foreclosure Purchaser”) and which shall
provide, among other things, that so long as there is no outstanding and
continuing Tenant Event of Default under this Lease (or, if there is a
continuing Tenant Event of Default, subject to the rights granted to a Permitted
Leasehold Mortgagee as expressly

 

131



--------------------------------------------------------------------------------

set forth in this Lease), the holder of such Fee Mortgage, and any Foreclosure
Purchaser shall not disturb Tenant’s leasehold interest or possession of the
Leased Property, subject to and in accordance with the terms hereof, and shall
give effect to this Lease, including, but not limited to, the provisions of
Article XVII which benefit any Permitted Leasehold Mortgagee (as if such Fee
Mortgagee or Foreclosure Purchaser were the landlord under this Lease (it being
understood that if a Tenant Event of Default has occurred and is continuing at
such time, such parties shall be subject to the terms and provisions hereof
concerning the exercise of rights and remedies upon such Tenant Event of Default
including the provisions of Articles XVI, XVII and XXVI)). In connection with
the foregoing and at the request of Landlord, Tenant shall promptly execute a
subordination, nondisturbance and attornment agreement that contains
commercially reasonable provisions, terms and conditions, in all events
complying with this Section 31.1 (it being understood that a subordination,
non-disturbance and attornment agreement substantially in the form, if any,
executed by Tenant and the Fee Mortgagee in connection with the Existing Fee
Mortgage financing as of the Commencement Date shall be deemed to satisfy this
Section). In connection with any subsequent Fee Mortgage, as a condition to the
Fee Mortgagee holding any of the Fee Mortgage Reserve Accounts, Tenant and such
Fee Mortgagee shall have entered into a subordination, nondisturbance and
attornment agreement as provided in this Section 31.1(a).

(b) If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as
(I) no default in any material respect by Landlord beyond applicable cure
periods is continuing, (II) all reasonable documented out-of-pocket costs and
expenses incurred by Tenant in connection with such cooperation, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Landlord and (III) any requested action, including any amendments or
modification of this Lease, shall not (a) increase Tenant’s monetary obligations
under this Lease by more than a de minimis extent, or increase Tenant’s
non-monetary obligations under this Lease in any material respect or decrease
Landlord’s obligations in any material respect, (b) diminish Tenant’s rights
under this Lease in any material respect, (c) adversely impact the value of the
Leased Property by more than a de minimis extent or otherwise have a more than
de minimis adverse effect on the Leased Property, Tenant or Landlord, (d) result
in this Lease not constituting a “true lease”, or (e) result in a default under
any Permitted Leasehold Mortgage. The foregoing is not intended to vitiate or
supersede the provisions, terms and conditions of Section 31.1 hereof.

(c) To secure Landlord’s obligations under any Fee Mortgage, including the
Existing Fee Mortgage, Landlord shall have the right to collaterally assign to
Fee Mortgagee, all rights title and interest of Landlord in and under this
Lease, including in the Tenant’s Pledged Property.

31.2 Attornment. If either (a) Landlord’s interest in the Leased Property or any
portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”.

 

132



--------------------------------------------------------------------------------

31.3 Compliance with Fee Mortgage Documents.

(a) Tenant acknowledges that any Fee Mortgage Documents executed by Landlord or
any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property;
(ii) maintenance and submission of financial records and accounts of the
operation of the Leased Property and financial and other information regarding
the operator and/or lessee of the Leased Property and the Leased Property
itself; (iii) the procurement of insurance policies with respect to the Leased
Property; (iv) removal of liens and encumbrances; (v) subleasing, management and
related activities; and (vi) without limiting the foregoing, compliance with all
applicable Legal Requirements (including Gaming Regulations) relating to the
Leased Property and the operation of the business thereon or therein. From and
after the date any Fee Mortgage encumbers the Leased Property (or any portion
thereof or interest therein) and Landlord has provided Tenant with true and
complete copies thereof and, if Landlord elects, of any applicable Fee Mortgage
Documents (for informational purposes only, but not for Tenant’s approval),
accompanied by a written request for Tenant to comply with the Additional Fee
Mortgagee Requirements (hereinafter defined) (which request shall expressly
reference this Section 31.3 and expressly identify the Fee Mortgage Documents
and sections thereof containing the Additional Fee Mortgagee Requirements), and
continuing until the first to occur of (1) such Fee Mortgage Documents ceasing
to remain in full force and effect by reason of satisfaction in full of the
indebtedness thereunder or foreclosure or similar exercise of remedies or
otherwise), (2) the Expiration Date, (3) such time as Tenant’s compliance with
the Additional Fee Mortgagee Requirements would constitute or give rise to a
breach or violation of (x) this Lease or the MLSA, in either case not waived by
Landlord and, if applicable, Manager, (y) Legal Requirements (including Gaming
Regulations and Liquor Laws), or (z) any Permitted Leasehold Mortgage (not
waived by the applicable Permitted Leasehold Mortgagee), provided, however, with
respect to this clause (z), (I) Tenant shall not be relieved of its obligation
to comply with (A) the terms of the Additional Fee Mortgagee Requirements in
effect as of the Commencement Date (whether embodied in the Existing Fee
Mortgage or related Fee Mortgage Documents or in any future Fee Mortgage or
related Fee Mortgage Documents containing the applicable corresponding terms),
nor (B) unless the applicable terms of the Permitted Leasehold Mortgage were
customary at the time entered into, any Additional Fee Mortgagee Requirements
(other than any Additional Fee Mortgagee Requirements covered under the
preceding clause (A)) in effect as of the time when the Permitted Leasehold
Mortgage was obtained, and (II) such Permitted Leasehold Mortgage shall have
been entered into by Tenant without any intent to vitiate or supersede the terms
of any applicable Additional Fee Mortgagee Requirements, and (4) Tenant receives
written direction from Landlord, any Fee Mortgagee or any governmental authority
requesting or instructing Tenant to cease complying with the Additional Fee
Mortgagee Requirements, (provided, prior to ceasing compliance with any
Additional Fee Mortgagee Requirements under the preceding clauses (3) and (4),
Tenant shall first provide Landlord with prior written notice together with,
(x) if acting pursuant to clause (3), reasonably detailed materials evidencing
that such compliance constitutes such a breach, and (y) if acting pursuant to
clause (4), a copy of the applicable communication(s) from such Fee Mortgagee or
governmental authority, as applicable, and Tenant shall in such event only cease
compliance with the specific Additional Fee Mortgage Requirements in question
under clause (3) or that are covered by the

 

133



--------------------------------------------------------------------------------

written direction under clause (4), as applicable) (such time period, the
“Additional Fee Mortgagee Requirements Period”), Tenant covenants and agrees, at
its sole cost and expense and for the express benefit of Landlord (and not, for
the avoidance of doubt, any Fee Mortgagee, which shall not be construed to be a
third-party beneficiary of this Lease, provided, however, this parenthetical
provision is not intended to vitiate Tenant’s obligation to perform any or all
of the Additional Fee Mortgagee Requirements directly for the benefit of any Fee
Mortgagee as and to the extent agreed to by Tenant in an agreement entered into
directly between Tenant and such Fee Mortgagee), to operate the Leased Property
(or cause the Leased Property to be operated) in compliance with the Additional
Fee Mortgagee Requirements of which it has received written notice. For the
avoidance of doubt, notwithstanding anything to the contrary herein, Tenant
shall not be required to comply with and shall not have any other obligations
with respect to any terms or conditions of, or amendments or modifications to,
any Fee Mortgage or other Fee Mortgage Documents that do not constitute
Additional Fee Mortgagee Requirements; provided, however, that the foregoing
shall not be deemed to release Tenant from its obligations under this Lease that
do not derive from the Fee Mortgage Documents, whether or not such obligations
are duplicative of those set forth in the Fee Mortgage Documents.

(b) As used herein, “Additional Fee Mortgagee Requirements” means those
customary requirements as to the operation of the Leased Property and the
business thereon or therein which the Fee Mortgage Documents impose (x) directly
upon, or require Landlord (or Landlord’s Affiliate borrower thereunder) to
impose upon, the tenant(s) and/or operator(s) of the Leased Property or
(y) directly upon Landlord, but which, by reason of the nature of the
obligation(s) imposed and the nature of Tenant’s occupancy and operation of the
Leased Property and the business conducted thereupon, are not reasonably
susceptible of being performed by Landlord and are reasonably susceptible of
being performed by Tenant (excluding, for the avoidance of doubt, payment of any
indebtedness or other obligations evidenced or secured thereby) and, except with
respect to the Existing Fee Mortgage (of which Tenant is deemed to have received
written notice) of which Tenant has received written notice; provided, however,
that, notwithstanding the foregoing, Additional Fee Mortgagee Requirements shall
not include or impose on Tenant (and Tenant will not be subject to) obligations
which (i) are not customary for the type of financing provided under the
applicable Fee Mortgage Documents, (ii) increase Tenant’s monetary obligations
under this Lease to more than a de minimis extent (it being agreed that
(x) funding and maintaining Fee Mortgage Reserve Accounts in the same amounts
(as increased, for purposes of this clause (x), by the Escalator on the first
(1st) day of each Lease Year (commencing on the first (1st) day of the second
(2nd) Lease Year)) as required pursuant to the Existing Fee Mortgage Documents
and (y) making payments otherwise payable to Landlord into a “lockbox” account
designated by a Fee Mortgagee shall not be deemed to increase Tenant’s monetary
obligations under the Lease), (iii) increase Tenant’s non-monetary obligations
under this Lease in any material respect (it being agreed that funding and
maintaining Fee Mortgage Reserve Accounts in amounts described in clause (ii)(x)
above and making payments otherwise payable to Landlord into a “lockbox” account
designated by a Fee Mortgagee shall not be deemed to increase Tenant’s
non-monetary obligations under the Lease), or (iv) diminish Tenant’s rights
under this Lease in any material respect. Notwithstanding the foregoing, the
Parties agree that (A) the Additional Fee Mortgagee Requirements as in effect on
the Commencement Date, arising out of the Existing Fee Mortgage and the related
Fee Mortgage Documents in each case as in effect on the Commencement Date, shall
consist solely of those requirements and obligations set forth on Exhibit J
attached hereto, and (B) the Additional Fee

 

134



--------------------------------------------------------------------------------

Mortgagee Requirements, to the extent arising out of any Fee Mortgage and the
related Fee Mortgage Documents, in each case, entered into after the
Commencement Date, shall not include any requirements or obligations that arise
out of the representations or warranties made under such Fee Mortgage or Fee
Mortgage Documents (but, for the avoidance of doubt, this clause (B) is not
intended to (i) exclude from the Additional Fee Mortgage Requirements hereunder
subsequent to the Commencement Date any such requirements or obligations to the
extent arising out of any provisions, terms or conditions of such Fee Mortgage
or such Fee Mortgage Documents other than such representations and warranties,
or (ii) vitiate or supersede Tenant’s obligation to cooperate with Landlord in
connection with Landlord obtaining any Fee Mortgage or entering into any
arrangement relating thereto as provided in Section 31.1(b) hereof).

(c) Notwithstanding the foregoing, prior to Tenant being required to fund
reserves for taxes and insurance or any other Fee Mortgage Reserve Accounts in
accordance with the preceding Section 31.1(b), Tenant shall have received from
Landlord and the applicable Fee Mortgagee, an agreement reasonably acceptable to
Tenant providing that such sums deposited by Tenant must, unless and until both
(x) the Landlord’s Enforcement Condition has occurred and (y) this Lease has
been terminated by Landlord pursuant to Section 16.2(x) hereof, be used for the
payment, when due and payable, of the actual applicable tax and insurance bills
or other applicable amounts for which they were reserved (and may not be used by
such Fee Mortgagee (or by Landlord) as collateral for sums due under the
applicable Fee Mortgage Documents or for any other purpose). Any proposed
implementation of any additional financial covenants (i.e., a requirement that
Tenant must meet certain specified performance tests of a financial nature,
e.g., meeting a threshold EBITDAR, Net Revenue, financial ratio or similar test)
that are imposed on Tenant shall not constitute Additional Fee Mortgagee
Requirements (it being understood that Landlord may agree to such financial
covenants being imposed in any Fee Mortgage Documents so long as such financial
covenants will not impose additional obligations on Tenant to comply therewith).
For the avoidance of doubt, Additional Fee Mortgagee Requirements may include
(to the extent consistent with the foregoing definition of Additional Fee
Mortgagee Requirements) requirements of Tenant to:

(i) fund and maintain reasonably required and customary impound, escrow or other
reserve or similar accounts as security for or otherwise relating to any
operating expenses of the Leased Property, including any fixture, furniture and
equipment, capital repair or replacement reserves and/or impounds or escrow
accounts for taxes, ground rent and/or insurance premiums (each a “Fee Mortgage
Reserve Account”); provided, however, without Tenant’s prior written consent,
the Additional Fee Mortgagee Requirements shall not impose obligations to fund
or maintain Fee Mortgage Reserve Accounts in excess of amounts otherwise
required to be reserved under the Fee Mortgage Documents as in effect on the
Commencement Date; and provided further that (A) any amounts which Tenant is
required to fund into a Fee Mortgage Reserve Account pursuant to Additional Fee
Mortgagee Requirements shall be credited on a dollar for dollar basis against
the respective applicable expenditure obligations of Tenant for the Leased
Property under this Lease at such time that such funds are used or (subject to
satisfaction of the applicable disbursement conditions in the Fee Mortgage
Documents as in effect on the Commencement Date or in any future Fee Mortgage
Documents in each case to the extent Tenant is required to comply therewith
pursuant to this Article XXXI) requested by Tenant to be used for their intended
purpose (e.g., payment of funds into a Fee

 

135



--------------------------------------------------------------------------------

Mortgage Reserve Account on account of Impositions shall be deemed satisfaction
of Tenant’s obligation under this Lease to pay such amount of Impositions at
such time that such funds are used or (subject to satisfaction of the applicable
disbursement conditions in the Fee Mortgage Documents as in effect on the
Commencement Date or in any future Fee Mortgage Documents in each case to the
extent Tenant is required to comply therewith pursuant to this Article XXXI)
requested by Tenant to be used to pay the applicable Impositions (whether such
Impositions are paid directly by Tenant or by the Fee Mortgagee in accordance
with the terms of the Fee Mortgage Documents)), and (B) unless and until both
(x) the Landlord’s Enforcement Condition has occurred and (y) this Lease has
been terminated by Landlord pursuant to Section 16.2(x) hereof, (i) Tenant
shall, subject to the terms hereof (and, to the extent consisting of Additional
Fee Mortgagee Requirements, the terms and conditions applicable to the Fee
Mortgage Reserve Accounts under the related Fee Mortgage Documents), have the
right to apply or use (including for reimbursement) all amounts held in each
such Fee Mortgage Reserve Account for payment or reimbursement of amounts for
which such reserve was established, without regard to any default by Landlord
under the Fee Mortgage or other condition beyond the control of Tenant, and
(ii) such amounts may not be applied against the Fee Mortgage. Landlord hereby
further acknowledges that funds deposited by Tenant in any Fee Mortgage Reserve
Account are, subject to the applicable provisions, terms and conditions of this
Lease, the property of Tenant and accordingly, so long as no Tenant Event of
Default is continuing, except as may be agreed to by Tenant in its sole
discretion in respect of any other applicable Additional Fee Mortgagee
Requirements, the applicable Fee Mortgagee shall agree to return the portion of
such funds not previously released to Tenant within fifteen (15) days following
the expiration of the Additional Fee Mortgagee Requirements Period and may not
apply such funds against the Fee Mortgage.

(ii) make Rent payments into “lockbox accounts” maintained for the benefit of
Fee Mortgagee; and/or

(iii) subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3.

(d) In the event Tenant breaches its obligations to comply with Additional Fee
Mortgagee Requirements as described herein (without regard to any notice or cure
period under the Fee Mortgage Documents and without regard to whether a default
or event of default has occurred as a result thereof under the Fee Mortgage
Documents), Landlord shall have the right, following the failure of Tenant to
cure such breach within twenty (20) days from receipt of written notice to
Tenant from Landlord of such breach (except to the extent the breach is of a
nature such that it is not practicable for Landlord to provide such prior
written notice, in which event Landlord shall provide written notice as soon as
practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.

(e) Landlord and Tenant acknowledge that, in connection with the implementation
of the Bankruptcy Plan, CEC and Affiliates of Tenant were involved in the
negotiations concerning the Existing Fee Mortgage Documents and reviewed the
provisions, terms and conditions of the Existing Fee Mortgage Documents, and,
accordingly, Tenant hereby

 

136



--------------------------------------------------------------------------------

consents and agrees to all provisions, terms and conditions of the Existing Fee
Mortgage Documents as in effect as of the date hereof that comprise Additional
Fee Mortgagee Requirements and the same are set forth on Exhibit J attached
hereto. If Landlord or its Affiliate anticipates entering into new or modified
Fee Mortgage Documents that would modify or impose new Additional Fee Mortgagee
Requirements, Landlord shall (x) provide copies of the same to Tenant with
reasonably sufficient time prior to the execution and delivery thereof by
Landlord or any Affiliate of Landlord to enable Tenant to timely comply with any
such changes to the, or new, Additional Fee Mortgagee Requirements and
(y) promptly upon the execution and delivery thereof by Landlord or any
Affiliate of Landlord, deliver to Tenant an updated description thereof in
accordance with the second sentence of this Section 31.3.

(f) To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.

(g) Notwithstanding anything otherwise set forth in this Lease, Landlord shall
have no obligation or liability to Tenant in connection with any approval,
consent or other determination which is to be given by Fee Mortgagee in respect
of any Additional Fee Mortgagee Requirements, so agreed to by Tenant, except in
any case solely as and to the extent expressly provided in this Lease.

ARTICLE XXXII

ENVIRONMENTAL COMPLIANCE

32.1 Hazardous Substances. Tenant shall not allow any Hazardous Substance to be
located in, on, under or about the Leased Property or any portion thereof or
incorporated into the Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
Leased Property and (ii) disposed of in strict compliance with Legal
Requirements (other than Gaming Regulations). Tenant shall not allow the Leased
Property or any portion thereof to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements (other than
Gaming Regulations).

32.2 Notices. Tenant shall provide to Landlord, as soon as reasonably
practicable but in no event later than fifteen (15) days after Tenant’s receipt
thereof, a copy of any notice, notification or request for information with
respect to, (i) any violation of a Legal Requirement (other than Gaming
Regulations) relating to, or Release of, Hazardous Substances located in, on, or
under the Leased Property or any portion thereof or any adjacent property;
(ii) any enforcement, cleanup, removal, or other governmental or regulatory
action instituted, completed or threatened in writing with respect to the Leased
Property or any portion thereof; (iii) any material claim made or threatened in
writing by any Person against Tenant or the Leased

 

137



--------------------------------------------------------------------------------

Property or any portion thereof relating to damage, contribution, cost recovery,
compensation, loss, or injury resulting from or claimed to result from any
Hazardous Substance; and (iv) any reports made to any federal, state or local
environmental agency arising out of or in connection with any Hazardous
Substance in, on, under or removed from the Leased Property or any portion
thereof, including any written complaints, notices, warnings or assertions of
violations in connection therewith

32.3 Remediation. If Tenant becomes aware of a violation of any Legal
Requirement (other than Gaming Regulations) relating to any Hazardous Substance
in, on, under or about the Leased Property or any portion thereof or any
adjacent property, or if Tenant, Landlord or the Leased Property or any portion
thereof becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate the Leased
Property, Tenant shall promptly notify Landlord of such event and, at its sole
cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation. If Tenant fails to
diligently pursue, implement and complete any such cure, repair, closure,
detoxification, decontamination or other remediation, which failure continues
after notice and expiration of applicable cure periods, Landlord shall have the
right, but not the obligation, to carry out such action and to recover from
Tenant all of Landlord’s costs and expenses incurred in connection therewith.

32.4 Indemnity. Each of the Persons comprising Tenant shall jointly and
severally indemnify, defend, protect, save, hold harmless, and reimburse
Landlord or any Affiliate of Landlord for, from and against any and all actual
out-of-pocket costs, losses (including, losses of use or economic benefit or
diminution in value), liabilities, damages, assessments, lawsuits, deficiencies,
demands, claims and expenses (collectively, “Environmental Costs”) (whether or
not arising out of third-party claims and regardless of whether liability
without fault is imposed, or sought to be imposed, on Landlord) incurred in
connection with, arising out of, resulting from or incident to, directly or
indirectly, in each case before or during (but not if first occurring after) the
Term (i) the production, use, generation, storage, treatment, transporting,
disposal, discharge, Release or other handling or disposition of any Hazardous
Substances from, in, on or under the Leased Property or any portion thereof
(collectively, “Handling”), including the effects of such Handling of any
Hazardous Substances on any Person or property within or outside the boundaries
of the Leased Property, (ii) the presence of any Hazardous Substances in, on or
under the Leased Property and (iii) the violation of any Environmental Law.
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual and consequential damages) for personal
injuries and for injury to, destruction of or loss of property or natural
resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, reasonable expert fees, reasonable
consultation fees, and court costs, and all amounts paid in investigating,
defending or settling any of the foregoing, as applicable. Tenant’s indemnity
hereunder shall survive the termination of this Lease, but in no event shall
Tenant’s indemnity apply to Environmental Costs incurred in connection with,
arising out of, resulting from or incident to matters first occurring after the
later of (x) the end of the Term and (y) the date upon which Tenant shall have
vacated the Leased Property and surrendered the same to Landlord, in each case
to the extent such matters are not or were not caused by the acts or omissions
of Tenant in breach of this Lease.

 

138



--------------------------------------------------------------------------------

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1 through 32.3 that is not cured within any applicable cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to (directly or indirectly, before or during (but not if first
occurring after) the Term) the following:

(a) investigating any and all matters relating to the Handling of any Hazardous
Substances, in, on, from or under the Leased Property or any portion thereof;

(b) bringing the Leased Property into compliance with all Legal Requirements,
and

(c) removing, treating, storing, transporting, cleaning-up and/or disposing of
any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

32.5 Environmental Inspections. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right, from time to time, during normal business
hours and upon not less than five (5) Business Days written notice to Tenant
(except in the case of an emergency of imminent threat to human health or safety
or damage to property, in which event Landlord shall undertake reasonable
efforts to notify a representative of Tenant as soon as practicable under the
circumstances), to conduct an inspection of the Leased Property or any portion
thereof (and Tenant shall be permitted to have Landlord or its representatives
accompanied by a representative of Tenant) to determine the existence or
presence of Hazardous Substances on or about the Leased Property or any portion
thereof. In the event Landlord has a reasonable basis to believe that Tenant is
in breach of its obligations under Sections 32.1 through 32.4, Landlord shall
have the right to enter and inspect the Leased Property or any portion thereof,
conduct any testing, sampling and analyses it reasonably deems necessary and
shall have the right to inspect materials brought into the Leased Property or
any portion thereof. Landlord may, in its discretion, retain such experts to
conduct the inspection, perform the tests referred to herein, and to prepare a
written report in connection therewith if Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4. All costs and expenses incurred by Landlord under this Section 32.6 shall
be the responsibility of Landlord, except solely to the extent Tenant has
breached its obligations under Sections 32.1 through 32.5, in which event such
reasonable costs and expenses shall be paid by Tenant to Landlord as provided in
Section 32.4. Failure to conduct an environmental inspection or to detect
unfavorable conditions if such inspection is conducted shall in no fashion
constitute a release of any liability for environmental conditions subsequently
determined to be associated with or to

 

139



--------------------------------------------------------------------------------

have occurred during Tenant’s tenancy. Tenant shall remain liable for any
environmental condition related to or having occurred during its tenancy
regardless of when such conditions are discovered and regardless of whether or
not Landlord conducts an environmental inspection at the termination of this
Lease. The obligations set forth in this Article XXXII shall survive the
expiration or earlier termination of this Lease but in no event shall Article
XXXII apply to matters first occurring after the later of (x) the end of the
Term and (y) the date upon which Tenant shall have vacated the Leased Property
and surrendered the same to Landlord, in each case to the extent such matters
are not or were not caused by the acts or omissions of Tenant in breach of this
Lease.

Article XXXIII

MEMORANDUM OF LEASE

Landlord and Tenant shall, promptly upon the request of either Party, enter into
a short form memoranda of this Lease, in form suitable for recording in the
county or other applicable location in which the Leased Property is located.
Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.

ARTICLE XXXIV

DISPUTE RESOLUTION

34.1 Expert Valuation Process. Whenever a determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value is required
pursuant to any provision of this Lease, and where Landlord and Tenant have not
been able to reach agreement on such Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value either (i) with respect to Fair
Market Base Rental Value applicable to a Renewal Term, within three hundred
seventy (370) days prior to the commencement date of a Renewal Term or (ii) for
all other purposes, after at least fifteen (15) days of good faith negotiations,
then either Party shall each have the right to seek, upon written notice to the
other Party (the “Expert Valuation Notice”), which notice clearly identifies
that such Party seeks, to have such Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value determined in accordance with
the following Expert Valuation Process:

(a) Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).

(b) As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) as of the relevant date
of valuation, and deliver the same to its respective client.

 

140



--------------------------------------------------------------------------------

Representatives of the Parties shall then meet and simultaneously exchange
copies of such appraisals. Following such exchange, the appraisers shall
promptly meet and endeavor to agree upon Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Property Value (as the case may be)
based on a written appraisal made by each of them (and given to Landlord by
Tenant). If such two appraisers shall agree upon a Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Property Value, as applicable,
such agreed amount shall be binding and conclusive upon Landlord and Tenant.

(c) If such two appraisers are unable to agree upon a Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value (as the
case may be) within five (5) Business Days after the exchange of appraisals as
aforesaid, then such appraisers shall advise Landlord and Tenant of the same
and, within twenty (20) days of the exchange of appraisals, select a third
appraiser (which third appraiser, however selected, must be an independent
qualified MAI appraiser) to make the determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value. The
selection of the third appraiser shall be binding and conclusive upon Landlord
and Tenant.

(d) If such two appraisers shall be unable to agree upon the designation of a
third appraiser within the twenty (20) day period referred to in clause
(c) above, or if such third appraiser does not make a determination of Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Property
Value (as the case may be) within thirty (30) days after his or her selection,
then such third appraiser (or a substituted third appraiser, as applicable)
shall, at the request of either Party, be appointed by the Appointing Authority
and such appointment shall be final and binding on Landlord and Tenant. The
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be) made by the third appraiser
appointed pursuant hereto shall be made within twenty (20) days after such
appointment.

(e) If a third appraiser is selected, Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value (as the case may be) shall be
the average of (x) the determination of Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Property Value (as the case may be) made
by the third appraiser and (y) the determination of Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Property Value (as the case may
be) made by the appraiser (selected pursuant to Section 34.1(b)) whose
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be) is nearest to that of the third
appraiser. Such average shall be binding and conclusive upon Landlord and Tenant
as being the Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be).

(f) In determining Fair Market Ownership Value of the Leased Property or the
Facility, the appraisers shall (in addition to taking into account the criteria
set forth in the definition of Fair Market Ownership Value), add (i) the present
value of the Rent for the remaining Term, assuming the Term has been extended
for all Renewal Terms provided herein (with assumed increases in CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the credit worthiness
of Tenant and any guarantor of Tenant’s obligations hereunder and (ii) the
present

 

141



--------------------------------------------------------------------------------

value of the Leased Property or Facility as of the end of such Term (assuming
the Term has been extended for all Renewal Terms provided herein). The
appraisers shall further assume that no default then exists under the Lease,
that Tenant has complied (and will comply) with all provisions of the Lease, and
that no default exists under any guaranty of Tenant’s obligations hereunder.

(g) In determining Fair Market Base Rental Value, the appraisers shall (in
addition to the criteria set forth in the definition thereof and of Fair Market
Rental Value) take into account: (i) the age, quality and condition (as required
by the Lease) of the Improvements; (ii) that the Leased Property or Facility
will be leased as a whole or substantially as a whole to a single user;
(iii) when determining the Fair Market Base Rental Value for any Renewal Term, a
lease term of five (5) years together with such options to renew as then remains
hereunder; (iv) an absolute triple net lease; and (v) such other items that
professional real estate appraisers customarily consider.

(h) In determining Fair Market Property Value pursuant to Section 36.3 hereof,
each appraiser shall have the right to sub-engage an appraiser or other Person
with specialized experience in valuing Intellectual Property assets, to work
with such appraiser for purposes of appraising, and assisting with preparation
of a written report detailing, such Intellectual Property assets. Notice of any
such sub-engagement shall be given to the other Party consistent with the
requirements of Section 34.1(a).

(i) If, by virtue of any delay, Fair Market Base Rental Value is not determined
by the first (1st) day of the applicable Renewal Term, then until Fair Market
Base Rental Value is determined, Tenant shall continue to pay Rent during the
succeeding Renewal Term in the same amount which Tenant was obligated to pay
prior to the commencement of the Renewal Term. Upon determination of Fair Market
Base Rental Value, Rent shall be calculated retroactive to the commencement of
the Renewal Term and Tenant shall either receive a refund from Landlord (in the
case of an overpayment) or shall pay any deficiency to Landlord (in the case of
an underpayment) within thirty (30) days of the date on which the determination
of Fair Market Base Rental Value becomes binding.

(j) The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.

34.2 Arbitration. In the event of a dispute with respect to this Lease pursuant
to an Arbitration Provision, or in any case when this Lease expressly provides
for the settlement or determination of a dispute or question by an Expert
pursuant to this Section 34.2 (in any such case, a “Section 34.2 Dispute”) such
dispute shall be determined in accordance with an arbitration proceeding as set
forth in this Section 34.2.

(a) Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.

 

142



--------------------------------------------------------------------------------

The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its
respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days after receipt of such notice, then such other
Party may select and identify to such Party such panel member on such Party’s
behalf. The third member of the Arbitration Panel will be selected by the two
(2) members of the Arbitration Panel who were selected by Landlord and Tenant;
provided, that if, within five (5) Business Days after they are identified, they
fail to select a third member, or if they are unable to agree on such selection,
Landlord and Tenant shall cause the third member of the Arbitration Panel to be
appointed by the managing officer of the American Arbitration Association.

(b) Within ten (10) Business Days after the selection of the Arbitration Panel,
Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.

(c) The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
New York, New York unless otherwise mutually agreed by the Parties and the
Arbitration Panel.

(d) The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the Commencement Date.

(e) Landlord and Tenant shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 34.2.

 

143



--------------------------------------------------------------------------------

ARTICLE XXXV

NOTICES

Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:

 

To Tenant:

 

CEOC, LLC
One Caesars Palace Drive

Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com

  

To Landlord:

 

c/o VICI Properties Inc.
8329 West Sunset Road, Suite 210
Las Vegas, NV 89113
Attention: General Counsel
Email: corplaw@viciproperties.com

or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.

ARTICLE XXXVI

END OF TERM SUCCESSOR ASSET TRANSFER

36.1 Transfer of Tenant’s Successor Assets and Operational Control of the Leased
Property. Upon the written request of Landlord, upon the Stated Expiration Date
(or earlier (x) termination of this Lease in its entirety pursuant to Section
14.2(a) or (y) consensual termination of this Lease) (other than, for the
avoidance of doubt, upon an expiration of the Term pursuant to Section 1.5)
Landlord and Tenant shall comply with the remainder of this Article XXXVI,
pursuant to which, among other things, (i) Tenant (and its Subsidiaries, as
applicable) shall transfer (or cause to be transferred), upon the date required
under this Article XXXVI, all of Tenant’s Pledged Property, subject to
Section 36.2 with respect to Intellectual Property (collectively, the “Successor
Assets”), to a successor lessee (or lessees) of the Leased Property
(collectively, the “Successor Tenant”) designated by Landlord, in exchange for a
sum (the “Successor Assets FMV”) which shall be paid by the Successor Tenant to
Tenant and be determined in accordance with the penultimate sentence of this
Section 36.1 and/or (ii) Tenant (and its Subsidiaries, as applicable) shall stay
in occupancy of the Leased Property following the Expiration Date and continue
to operate the Facility, collect and retain revenue therefrom, and pay Rent, all
in the manner required under this Section 36.1, for so long as Landlord is
seeking a Successor Tenant in good faith; provided, however, that Tenant shall
have no obligation (unless specifically agreed to by Tenant) to operate the
Leased Property (or pay any such Rent) under such arrangement for more than two
(2) years after the Expiration Date. For purposes of clarification, a
termination of this Lease in accordance with Section 16.2 and/or the execution
of

 

144



--------------------------------------------------------------------------------

a New Lease in accordance with Section 17.1(f) hereof shall not trigger the
provisions set forth in this Article XXXVI and this Article XXXVI shall not
apply in such circumstance. Notwithstanding the occurrence of the Expiration
Date, to the extent that this Section 36.1 applies, until such time that Tenant
transfers the Successor Assets to a Successor Tenant (or, to the extent
applicable pursuant to clause (ii) hereinabove), Tenant shall (or shall cause
its Subsidiaries, if applicable, to) continue to possess and operate the
Facility (and Landlord shall permit Tenant to maintain possession of the Leased
Property (including, if necessary, by means of a written extension of this Lease
or license agreement or other written agreement) to the extent necessary to
operate the Facility) in accordance with the applicable terms of this Lease and
the course and manner in which Tenant (or its Subsidiaries, if any) had operated
the Facility prior to the end of the Term (including, but not limited to, the
payment of Rent hereunder which shall be calculated as provided in this Lease,
except, that for any period following the last day of the calendar month in
which the thirty-fifth (35th) anniversary of the Commencement Date occurs, the
Rent shall be a per annum amount equal to the sum of (A) the amount of the Base
Rent hereunder during the Lease Year in which the Expiration Date occurs,
multiplied by the Escalator, and increased on each anniversary of the Expiration
Date to be equal to the Rent payable for the immediately preceding year,
multiplied by the Escalator, plus (B) the amount of the Variable Rent hereunder
during the Lease Year in which the Expiration Date occurs. If Tenant, on the one
hand, and Landlord and/or a Successor Tenant designated by Landlord, on the
other hand, cannot agree on the Successor Assets FMV within a reasonable time
not to exceed thirty (30) days after the delivery of the notice described in the
first sentence of this Section 36.1, then such Successor Assets FMV shall be
determined, and Tenant’s transfer of the Successor Assets to a Successor Tenant
in consideration for a payment in such amount shall be made, in accordance with
the provisions of Section 36.3. For avoidance of doubt, it is acknowledged and
agreed that if Landlord does not deliver such notice, then from and after the
later of (X) the Expiration Date or (Y) when Tenant shall have vacated the
Leased Property in accordance with the requirements of this Lease, Landlord
shall have no right in or to any of the Successor Assets, and the lien granted
to Landlord in Tenant’s Pledged Property pursuant to Section 6.3 of this Lease
shall terminate.

36.2 Transfer of Intellectual Property. The Successor Assets shall include the
Property Specific IP and Successor Tenant’s access to the System-wide IP, which
access shall be governed by the Transition Services Agreement. Without limiting
the foregoing, Tenant shall, within thirty (30) days after the occurrence of the
notice described in the first sentence of Section 36.1, deliver to Landlord a
copy of all Property Specific Guest Data; provided, however, that Tenant shall
have the right to retain and use copies of such data as required by Legal
Requirements, including applicable Gaming Regulations.

36.3 Determination of Successor Assets FMV. If not effected pursuant to the
penultimate sentence of Section 36.1, then the Successor Assets FMV shall be
equal to the applicable Fair Market Property Value thereof. Notwithstanding
anything in the contrary in this Article XXXVI, the transfer of the Successor
Assets will be conditioned upon the approval of the applicable regulatory
agencies of the transfer of the Gaming Licenses and any other Gaming assets to
the Successor Tenant and/or the issuance of new Gaming Licenses as required by
applicable Gaming Regulations and the relevant regulatory agencies both with
respect to operating and suitability criteria, as the case may be.

 

145



--------------------------------------------------------------------------------

36.4 Operation Transfer. Upon designation of a Successor Tenant by Landlord
(pursuant to this Article XXXVI), Tenant shall reasonably cooperate and take all
actions reasonably necessary (including providing all reasonable assistance to
Successor Tenant) to effectuate the transfer of the Successor Assets and
operational control of the Facility to Successor Tenant in an orderly manner so
as to minimize to the maximum extent feasible any disruption to the continued
orderly operation of the Facility for its Primary Intended Use. Concurrently
with the transfer of the Successor Assets to Successor Tenant, (i) Tenant shall
assign to Successor Tenant (and Successor Tenant shall assume) any
then-effective Subleases or other agreements (to the extent such other
agreements are assignable) relating to the Leased Property, and (ii) Tenant
shall vacate and surrender the Leased Property to Landlord and/or Successor
Tenant in the condition required under this Lease. Notwithstanding the
expiration of the Term and anything to the contrary herein, to the extent that
this Article XXXVI applies, unless Landlord consents to the contrary, until such
time that Tenant transfers the Successor Assets and operational control of the
Facility to a Successor Tenant in accordance with the provisions of this Article
XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue to (and
Landlord shall permit Tenant to maintain possession of the Leased Property to
the extent necessary to) operate the Facility in accordance with the applicable
terms of this Lease and the course and manner in which Tenant (or its
Subsidiaries) has operated the Facility prior to the end of the Term (including,
but not limited to, the payment of Rent hereunder at the rate provided in
Section 36.1 (and not subject to Article XIX)); provided, however, that Tenant
shall have no obligation (unless specifically agreed to by Tenant) to operate
the Facility (or pay any such Rent) under such arrangement for more than two
(2) years after the Expiration Date.

ARTICLE XXXVII

ATTORNEYS’ FEES

If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs and
reasonable documented outside attorneys’ fees incurred therein. In addition to
the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Charges, all of Landlord’s reasonable documented
outside attorneys’ fees incurred in connection with the enforcement of this
Lease (except to the extent provided above), including reasonable documented
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection with such enforcement, and the collection of
past due Rent.

 

ARTICLE XXXVIII

BROKERS

Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend

 

146



--------------------------------------------------------------------------------

Landlord from and against any liability with respect to any fee or brokerage
commission arising out of any act or omission of Tenant. Landlord warrants that
it has not had any contact or dealings with any Person or real estate broker
which would give rise to the payment of any fee or brokerage commission in
connection with this Lease, and Landlord shall indemnify, protect, hold harmless
and defend Tenant from and against any liability with respect to any fee or
brokerage commission arising out of any act or omission of Landlord.

 

ARTICLE XXXIX

ANTI-TERRORISM REPRESENTATIONS

Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Neither Party will during the Term of this Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Leased Property.

ARTICLE XL

LANDLORD REIT PROTECTIONS

(a) The Parties intend that Rent and other amounts paid by Tenant hereunder will
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto and this Lease shall be
interpreted consistent with this intent.

(b) Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (i) sublet, assign or enter
into a management arrangement for the Leased Property on any basis such that the
rental or other amounts to be paid by the subtenant, assignee or manager
thereunder would be based, in whole or in part, on either (x) the income or
profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula such that any portion of any amount received by
Landlord could reasonably be expected to cause any portion of the amounts to
fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or any similar or successor provision thereto; (ii) furnish
or render any services to the subtenant, assignee or manager or manage or
operate the Leased Property so subleased, assigned or managed; (iii) sublet,
assign or

 

147



--------------------------------------------------------------------------------

enter into a management arrangement for the Leased Property to any Person (other
than a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the
Code, or any similar or successor provision thereto) of Landlord REIT) in which
Tenant, Landlord or PropCo owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Code, or any
similar or successor provision thereto); or (iv) sublet, assign or enter into a
management arrangement for the Leased Property in any other manner which could
reasonably be expected to cause any portion of the amounts received by Landlord
pursuant to this Lease or any Sublease to fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto, or which could reasonably be expected to cause any
other income of Landlord to fail to qualify as income described in Section
856(c)(2) of the Code, or any similar or successor provision thereto. As of the
end of each Fiscal Quarter during the Term, Tenant shall deliver to Landlord a
certification, in the form attached hereto as Exhibit G, stating that Tenant has
reviewed its transactions during such Fiscal Quarter and certifying that Tenant
is in compliance with the provisions of this Article XL. The requirements of
this Article XL shall likewise apply to any further sublease, assignment or
management arrangement by any subtenant, assignee or manager.

(c) Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided however. Landlord shall be required to (i) comply with any applicable
Legal Requirements related to such transfer and (ii) give Tenant notice of any
such assignment; and provided further, that any such assignment shall be subject
to all of the rights of Tenant hereunder.

(d) Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s “real estate investment trust” (within the meaning of Section 856(a) of
the Code, or any similar or successor provision thereto) compliance
requirements. Anything contained in this Lease to the contrary notwithstanding,
Tenant shall take such action as may be requested by Landlord from time to time
in order to ensure compliance with the Internal Revenue Service requirement that
Rent allocable for purposes of Section 856 of the Code to personal property, if
any, at the beginning and end of a calendar year does not exceed fifteen percent
(15%) of the total Rent due hereunder as long as such compliance does not
(i) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent or (ii) materially increase Tenant’s nonmonetary obligations
under this Lease or (iii) materially diminish Tenant’s rights under this Lease.

 

148



--------------------------------------------------------------------------------

ARTICLE XLI

MISCELLANEOUS

41.1 Survival. Anything contained in this Lease to the contrary notwithstanding,
all claims against, and liabilities, obligations and indemnities of Tenant or
Landlord arising or in respect of any period prior to the Expiration Date shall
survive the Expiration Date.

41.2 Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.

41.3 Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect to Rent or Additional Charges as provided under Section
16.3(a) hereof, (ii) if Landlord has not terminated this Lease, any damages with
respect to Rent or Additional Charges as provided for herein, (iii) any amount
of any Required Capital Expenditures not made pursuant to Section 10.5(a)(x)
hereof, (iv) damages as provided under Section 16.3(c) hereof, (v) a claim
(including an indemnity claim) for recovery of any such forms of damages that
the claiming party is required by a court of competent jurisdiction or the
expert to pay to a third party (other than any damages under or relating to any
Fee Mortgage or Fee Mortgagee Documents (excluding claims under Section 32.4)),
and (vi) to the extent expressly provided under Section 32.4) other than to the
extent resulting from the claiming party’s gross negligence, willful misconduct
or default hereunder, and the Parties acknowledge and agree that the rights and
remedies in this Lease, and all other rights and remedies at law and in equity,
will be adequate in all circumstances for any claims the parties might have with
respect to damages. For the avoidance of doubt, (I) any damages under or
relating to any Fee Mortgage or Fee Mortgage Documents shall be deemed to be
consequential damages hereunder, provided, however that, notwithstanding the
foregoing clause (I), it is expressly agreed that the following shall constitute
direct damages hereunder: (x) amounts payable by Tenant pursuant to Section 16.7
resulting from the breach by Tenant of any Additional Fee Mortgagee Requirements
and (y) out of pocket costs and expenses (including reasonable legal fees)
incurred by a Landlord Indemnified Party (or, to the extent required to be
reimbursed by a Landlord Indemnified Party under a Fee Mortgage Document,
incurred by or on behalf of any other Person) to defend (but not settle or pay
any judgment resulting from) any investigative, administrative or judicial
proceeding commenced or threatened as a result of a breach by Tenant of any
Additional Fee Mortgagee Requirement; provided that, notwithstanding the
foregoing, in no event shall Tenant be required to pay any amounts to repay (or
that are applied to reduce) the principal amount of any loan or debt secured by
or relating to a Fee Mortgage or any interest or fees on any such loan or debt,
and (II) any damages under or relating to any Permitted Leasehold Mortgage and
any related agreements or instruments shall be deemed to be consequential
damages hereunder. It is specifically agreed that no constituent member,
partner, owner, director, officer or employee of a Party shall ever be
personally liable for any judgment (in respect of obligations under or in

 

149



--------------------------------------------------------------------------------

connection with this Lease) against, or for the payment of any monetary
obligation under or in respect of this Lease, such Party, to the other Party
(provided, this sentence shall not limit the obligations of Guarantor expressly
set forth in the MLSA).

41.4 Successors and Assigns. This Lease shall be binding upon Landlord and its
permitted successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.

41.5 Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF ILLINOIS.

(b) EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE REFERRED
TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION PURSUANT
TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF RELATING
TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES SET FORTH
IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY (SUCH
AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION), ALL
CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES OF ACTION OF ANY
NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR RELATED TO, THIS
LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE
SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL JURISDICTION IS
LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY (COMMERCIAL
DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT SERVICE OF
PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED NOT BE
PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE SERVED WITH
THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN THE STATE OF NEW
YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED RECIPIENT (WITH
COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS PROVISION SHALL
SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO LONGER IN EFFECT

 

150



--------------------------------------------------------------------------------

41.6 Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK AND
THE STATE OF ILLINOIS. EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT
FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD
AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT
EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

41.7 Entire Agreement. This Lease (including the Exhibits and Schedules hereto),
together with the other Lease/MLSA Related Agreements, collectively constitute
the entire and final agreement of the Parties with respect to the subject matter
hereof, and may not be changed or modified except by an agreement in writing
signed by the Parties. In addition to the foregoing, it is agreed to by the
Parties that no modification to this Lease shall be effective without the
written consent of (i) any applicable Fee Mortgagee, to the extent that such a
modification would adversely affect such Fee Mortgagee and (ii) any applicable
Permitted Leasehold Mortgagee, to the extent that such a modification would
adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant hereby
agree that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the leasing of the Leased Property (other than the
other Lease/MLSA Related Agreements) are merged into and revoked by this Lease
(together with the related agreements referenced above).

41.8 Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.

41.9 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.

 

151



--------------------------------------------------------------------------------

41.10 Interpretation. Both Landlord and Tenant have been represented by counsel
and this Lease and every provision hereof has been freely and fairly negotiated.
Consequently, all provisions of this Lease shall be interpreted according to
their fair meaning and shall not be strictly construed against any party.

41.11 Deemed Consent. Each request for consent or approval under Sections 9.1,
10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of this
Lease shall be made in writing to either Tenant or Landlord, as applicable, and
shall include all information necessary for Tenant or Landlord, as applicable,
to make an informed decision, and shall include the following in capital, bold
and block letters: “FIRST NOTICE – THIS IS A REQUEST FOR CONSENT UNDER THAT
CERTAIN LEASE (JOLIET). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIFTEEN
(15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a request is sent does
not approve or reject the proposed matter within fifteen (15) Business Days of
receipt of such notice and all necessary information, the requesting party may
request a consent again by delivery of a notice including the following in
capital, bold and block letters: “SECOND NOTICE – THIS IS A SECOND REQUEST FOR
CONSENT UNDER THAT CERTAIN LEASE (JOLIET). THE FOLLOWING REQUEST REQUIRES A
RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT.” If the party to whom such a
request is sent does not approve or reject the proposed matter within five
(5) Business Days of receipt of such notice and all necessary information, the
requesting party may request a consent again by delivery of a notice including
the following in capital, bold and block letters: “FINAL NOTICE – THIS IS A
THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE (JOLIET). THE FOLLOWING
REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT. FAILURE TO
RESPOND WITHIN FIVE (5) BUSINESS DAYS HEREOF WILL BE DEEMED AN APPROVAL OF THE
REQUEST.” If the party to whom such a request is sent still does not approve or
reject the proposed matter within five (5) Business Days of receipt of such
final notice, such party shall be deemed to have approved the proposed matter.
Notwithstanding the foregoing, if the MLSA is in effect at the time any such
notice is provided to Tenant hereunder, Tenant shall not be deemed to have
approved such proposed matter if such notice was not also addressed and
delivered to Manager and CEC in accordance with the MLSA.

41.12 Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over Tenant,
Tenant’s direct and indirect parent(s) and their respective Subsidiaries, if
any, including the provision of such documents and other information as may be
requested by such Gaming Authorities or Liquor Authorities relating to Tenant,
Tenant’s direct and indirect parent(s) or any of their respective Subsidiaries,
if any, or to this Lease and which are within Landlord’s reasonable control to
obtain and provide.

41.13 Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable

 

152



--------------------------------------------------------------------------------

Gaming Authority or governmental authority enforcing the Liquor Laws (the
“Liquor Authority”) with jurisdiction over this Lease or the Facility, in each
of their discretion, for licensing or a finding of suitability or to file or
provide other information, and (ii) all rights, remedies and powers under this
Lease and any agreement formed pursuant to the terms hereof, including with
respect to the entry into and ownership and operation of a Gaming Facility, and
the possession or control of Gaming equipment, alcoholic beverages or a Gaming
License or liquor license, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Regulations and
Liquor Laws and only to the extent that required approvals (including prior
approvals) are obtained from the requisite governmental authorities.

Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.

If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.

41.14 Intentionally Omitted.

41.15 Intentionally Omitted.

41.16 Savings Clause. If for any reason this Lease is determined by a court of
competent jurisdiction to be invalid as to any space that would otherwise be a
part of the Leased Property and that is subject to a pre-existing lease as of
the Effective Date (between Tenant’s predecessor in interest prior to the
Effective Date, as landlord, and a third party as tenant), then Landlord shall
be deemed to be the landlord under such pre-existing lease, and the Parties
agree that Tenant shall be deemed to be the collection agent for Landlord for
purposes of collecting

 

153



--------------------------------------------------------------------------------

rent and other amounts payable by the tenant under such pre-existing lease and
shall remit the applicable collected amounts to Landlord. In such event, the
Rent payable hereunder shall be deemed to be reduced by any amounts so collected
by Tenant and remitted to Landlord with respect to any such pre-existing lease.

41.17 Integration with Other Documents. Each of Tenant and Landlord acknowledge
and agree that certain operating efficiencies and value will be achieved as a
result of Tenant’s and Other Tenants’ lease of the Leased Property and the Other
Leased Property and the engagement by Tenant and Other Tenants of Manager under
the MLSA and “Manager” under and as defined in each Other MLSA and the
engagement of Manager and/or its Affiliates to operate and manage the Facility,
the Other Leased Property and the Other Managed Resorts (as defined in each of
the MLSA and the Other MLSA) that would not be possible to achieve if unrelated
managers were engaged to operate each of the Leased Property, the Other Leased
Property and the Other Managed Resorts. Each of Tenant and Landlord acknowledge
and agree that the Parties would not enter into this Lease (or the MLSA or the
Other MLSA) absent the understanding and agreement of the Parties that the
entire ownership, operation, management, lease and lease guaranty relationship
with respect to the Leased Property, including (without limitation) the lease of
the Leased Property pursuant to this Lease, the use of the Managed Facilities IP
(as defined in the MLSA) and the use of the Total Rewards Program, together with
the other related intellectual property arrangements contemplated under the MLSA
and the other covenants, obligations and agreements of the Parties hereunder and
under the MLSA, form part of a single integrated transaction. Accordingly, it is
the express intention and agreement of each of Tenant and Landlord that (i) each
of the provisions of the MLSA, including the management and lease guaranty
rights and obligations thereunder, form part of a single integrated agreement
and shall not be or deemed to be separate or severable agreements and (ii) the
Parties would not be entering into this Lease without entering into the MLSA
(and vice versa) (or into any of the other Lease/MLSA Related Agreements without
entering into all of the Lease/MLSA Related Agreements) and in the event of any
bankruptcy, insolvency or dissolution proceedings in respect of any Party, no
Party will reject, move to reject, or join or support any other Party in
attempting to reject any one of this Lease or the MLSA or any other Lease/MLSA
Related Agreement without rejecting the other agreement as if each of this Lease
and the MLSA and each other Lease/MLSA Related Agreement were one integrated
agreement and not separable.

41.18 Manager. Each of Tenant and Landlord acknowledge and agree that Manager
may not be terminated as the manager of the Leased Property for any reason
except as permitted under the MLSA.

41.19 Non-Consented Lease Termination. Each of Tenant and Landlord acknowledge
and agree that in the event of a Non-Consented Lease Termination, Article XXI of
the MLSA shall apply and each of the parties shall comply with such Article XXI
of the MLSA.

41.20 Intentionally Omitted.

41.21 Intentionally Omitted.

41.22 Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public information
received pursuant

 

154



--------------------------------------------------------------------------------

to this Lease; provided that nothing herein shall prevent any Party from
disclosing any such non-public information (a) in the case of Landlord, to
PropCo 1, PropCo and Landlord REIT and any Affiliate thereof, (b) in the case of
Tenant, to CEOC, CEC and any Affiliate thereof, (c) in any legal, judicial or
administrative proceeding or other compulsory process or otherwise as required
by applicable Legal Requirements (in which case the disclosing Party shall
promptly notify the other Parties, in advance, to the extent permitted by law),
(d) upon the request or demand of any regulatory authority having jurisdiction
over a Party or its affiliates (in which case the disclosing Party shall, other
than with respect to routine, periodic inspections by such regulatory authority,
promptly notify the other Parties, in advance, to the extent permitted by law),
(e) to its Representatives who are informed of the confidential nature of such
information and have agreed to keep such information confidential (and the
disclosing Party shall be responsible for such Representatives’ compliance
therewith), (f) to the extent any such information becomes publicly available
other than by reason of disclosure by the disclosing Party or any of its
respective Representatives in breach of this Section 41.22, (g) to the extent
that such information is received by such Party from a third party that is not,
to such Party’s knowledge, subject to confidentiality obligations owing to the
other Parties or any of their respective affiliates or related parties, (h) to
the extent that such information is independently developed by such Party or
(i) as permitted under the first sentence of Section 23.2(a). Each of the
Parties acknowledges that it and its Representatives may receive material
non-public information with respect to the other Party and its Affiliates and
that each such Party is aware (and will so advise its Representatives) that
federal and state securities laws and other applicable laws may impose
restrictions on purchasing, selling, engaging in transactions or otherwise
trading in securities of the other Party and its Affiliates with respect to
which such Party or its Representatives has received material non-public
information so long as such information remains material non-public information.

41.23 Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED

41.24 Consents, Approvals and Notices.

(a) All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.

 

155



--------------------------------------------------------------------------------

(b) Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantee success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
person by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.

(c) Any notice, report or information required to be delivered by Tenant
hereunder may be delivered collectively with any other notices, reports or
information required to be delivered by Tenant hereunder as part of a single
report, notice or communication. Any such notice, report or information may be
delivered to Landlord by Tenant providing a representative of Landlord with
access to Tenant’s or its Affiliate’s electronic databases or other information
systems containing the applicable information and notice that information has
been posted on such database or system.

41.25 No Release of Tenant or Guarantor. Notwithstanding anything to the
contrary set forth in this Lease, neither Tenant nor Guarantor shall be released
from their respective obligations under the MLSA, except as and to the extent
expressly provided in the MLSA.

41.26 Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.

SIGNATURES ON FOLLOWING PAGES

 

156



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease (Joliet) has been executed by Landlord and Tenant
as of the date first written above.

LANDLORD:

HARRAH’S JOLIET LANDCO LLC,

a Delaware limited liability company

 

By:

 

/s/ John Payne

 

Name: John Payne

 

Title:   President

[Signatures continue on following pages]

 

Signature Page to Lease (Joliet)



--------------------------------------------------------------------------------

TENANT:

DES PLAINES DEVELOPMENT LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:

 

/s/ Randall Eisenberg

 

Name:  Randall Eisenberg

 

Title:    Chief Restructuring Officer

[Signatures continue on following page]

 

Signature Page to Lease (Joliet)



--------------------------------------------------------------------------------

CEOC hereby joins in, and has executed this Lease (Joliet) for the purpose of
guaranteeing: (a) eighty percent (80%) of the payment obligations of Tenant
hereunder (including, without limitation, payment obligations with respect to
damages arising from Tenant’s failure to perform non-monetary obligations of
Tenant hereunder); and (b) the performance of the non-monetary obligations of
Tenant hereunder to the extent Tenant is ordered by a court of competent
jurisdiction to perform specific performance with respect to such non-monetary
obligations.

In connection with this joinder, CEOC hereby waives and agrees not to assert or
take advantage of the following defenses: (i) any defense that may arise by
reason of the incapacity, lack of authority, death or disability of any person
or entity, or revocation hereof by any person or entity, or the failure of
Tenant to file or enforce a claim against the estate (either in administration,
bankruptcy, or any other proceeding) of any other Person; (ii) diligence,
presentment, notice of acceptance, notice of dishonor, notice of presentment, or
demand for payment of or performance of the obligations guaranteed under this
joinder (other than as required with respect to Tenant under this Lease) and
other suretyship defenses generally; (iii) any defense that may arise by reason
of any action required by any statute to be taken against Tenant; (iv) the
dissolution or termination of the existence of Tenant; (v) any defense that may
arise by reason of the voluntary or involuntary liquidation, sale, or other
disposition of all or substantially all of the assets of Tenant; (vi) any
defense that may arise by reason of the voluntary or involuntary receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
assignment, composition, or readjustment of, or any similar proceeding
affecting, Tenant or any of Tenant’s assets; (vii) any right of subrogation,
indemnity or reimbursement against Tenant or any right to enforce any remedy
which Landlord may have against Tenant at any time during which a Tenant Event
of Default under and as defined in this Lease has occurred and is continuing;
(viii) any and all rights and defenses arising out of an election of remedies by
Landlord, even though that election of remedies might impair or destroy any
right, if any, of CEOC of subrogation, indemnity or reimbursement; (ix) any
defense based upon Tenant’s failure to disclose to CEOC any information
concerning Tenant’s financial condition or any other circumstances bearing on
Tenant’s ability to pay all sums payable under or in respect of this Lease; and
(x) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal.

CEOC’s liability under this joinder is primary, direct and unconditional and may
be enforced in full or in part, from time to time, after nonpayment or
nonperformance by Tenant of any of the obligations guaranteed hereunder, in each
case without requiring Landlord to resort to any other person or entity,
including, without limitation, Tenant, or any other right, remedy or collateral.
This joinder constitutes a guaranty of payment and performance and not of
collection only. This joinder is a continuing, absolute and unconditional
guaranty of the obligations guaranteed hereunder, and liability hereunder shall
in no way be affected or diminished by any renewal, extension, amendment or
modification of this Lease or any waiver of any of the provisions hereof. CEOC
agrees that any act which tolls any statute of limitations applicable to this
Lease shall similarly operate to toll the statute of limitations applicable to
CEOC’s liability under this joinder.



--------------------------------------------------------------------------------

CEOC’s obligations with respect to the payment and performance of the
obligations guaranteed under this joinder shall survive for so long as Tenant
has any obligations to Landlord under this Lease.



--------------------------------------------------------------------------------

THIS JOINDER SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF LAWS.

ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER ARISING FROM
OR IN CONNECTION WITH THIS JOINDER SHALL BE CONDUCTED IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS
THERETO, OR IF FEDERAL JURISDICTION IS LACKING, THEN IN THE STATE COURTS OF NEW
YORK STATE LOCATED IN NEW YORK COUNTY. THE PARTIES AGREE THAT SERVICE OF PROCESS
FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED NOT BE PERSONALLY
SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE SERVED WITH THE SAME EFFECT AS
IF THE PARTY IN QUESTION WERE SERVED WITHIN THE STATE OF NEW YORK, BY GIVING
NOTICE CONTAINING SUCH SERVICE TO THE INTENDED RECIPIENT (WITH COPIES TO
COUNSEL) IN THE MANNER PROVIDED IN Article XXXV.

CEOC:

CEOC, LLC,

a Delaware limited liability company (as successor-in-interest to Caesars
Entertainment Operating Company, Inc.)

 

By:

 

/s/ Eric Hession

 

Name:

 

Eric Hession

 

Title:

 

Treasurer

 

Signature Page to Lease (Joliet)



--------------------------------------------------------------------------------

EXHIBIT A

FACILITY

 

        1.        

   Harrah’s    Joliet,    Joliet,    Illinois



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

PARCEL 1:

LOT 1 IN BLOCK 15, EXCEPT THE NORTH 20.00 FEET OF THE WEST 115.00 FEET THEREOF;
LOTS 2, 3, 4, 5, 6, 7 AND 8 IN SAID BLOCK 15;

THE NORTH 5 FEET OF LOT 1 IN BLOCK 18;

THAT PART OF LOT 8 IN SAID BLOCK 18 DESCRIBED AS FOLLOWS: BEGINNING AT THE
NORTHWEST CORNER OF SAID LOT 8; THENCE EAST 37.00 FEET ALONG THE NORTH LINE OF
SAID LOT 8; THENCE SOUTHWESTERLY TO A POINT ON THE WEST LINE OF SAID LOT 8 WHICH
IS 37.00 FEET SOUTH OF THE AFORESAID NORTHWEST CORNER OF LOT 8; THENCE NORTH
ALONG SAID WEST LINE 37.00 FEET TO THE POINT OF BEGINNING;

THE VACATED EAST-WEST ALLEY AND THE VACATED NORTH-SOUTH ALLEY IN AFORESAID BLOCK
15; THAT PART OF THE NORTH-SOUTH ALLEY IN AFORESAID BLOCK 18, LYING NORTH OF A
LINE PARALLEL WITH AND 5.00 FEET SOUTH OF THE SOUTH LINE OF CLINTON STREET;

THAT PART OF CLINTON STREET LYING WEST OF THE WEST LINE OF JOLIET STREET AND
LYING EAST OF A LINE PARALLEL WITH AND 20.00 FEET EAST OF THE EAST FACE OF THE
EAST WALL OF THE ILLINOIS WATERWAY (DES PLAINES RIVER);

AND THAT PART OF DES PLAINES STREET LYING SOUTH OF A LINE PARALLEL WITH AND
20.00 FEET SOUTH OF THE SOUTH LINE OF CASS STREET, LYING NORTH OF A LINE
PARALLEL WITH AND 5.00 FEET SOUTH OF THE SOUTH LINE OF CLINTON STREET, AND LYING
EAST OF A LINE PARALLEL WITH AND 20.00 FEET EAST OF THE EAST FACE OF THE EAST
WALL OF THE ILLINOIS WATERWAY;

ALL IN ORIGINAL TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST
FRACTIONAL 1/4 OF SECTION 9, TOWNSHIP 35 NORTH RANGE 10, EAST OF THE THIRD
PRINCIPAL MERIDIAN, WILL COUNTY, ILLINOIS.

PARCEL 2:

THE SOUTH 5.00 FEET OF LOT 4, EXCEPT THE EAST 23.50 FEET THEREOF, IN BLOCK 18;



--------------------------------------------------------------------------------

LOTS 1, 2, 3, 4, 5, 6 AND 7 IN BLOCK 23, EXCEPTING THEREFROM THE WEST 19.50 FEET
OF THE SOUTH 37.00 FEET OF SAID LOT 2, ALSO EXCEPTING THE WEST 19.50 FEET OF
SAID LOTS 3 AND 4;

THE NORTH-SOUTH ALLEY IN SAID BLOCK 23;

THAT PART OF THE EAST-WEST ALLEY IN SAID BLOCK 23, LYING EAST OF A LINE PARALLEL
WITH AND 19.50 FEET EAST OF THE EAST LINE OF DES PLAINES STREET;

THAT PART OF VAN BUREN STREET LYING EAST OF THE EAST LINE OF DES PLAINES STREET
AND LYING WEST OF THE NORTHERLY PROLONGATION OF THE WEST LINE OF LOT 8 IN
AFORESAID BLOCK 23, AND EXCEPTING THEREFROM THE NORTH 40.00 FEET OF SAID VAN
BUREN STREET LYING EAST OF A LINE PARALLEL WITH AND 23.50 FEET WEST OF THE
SOUTHERLY PROLONGATION OF THE EAST LINE OF AFORESAID LOT 4 IN BLOCK 18;

THAT PART OF DES PLAINES STREET LYING NORTH OF A LINE PARALLEL WITH AND 250.00
FEET NORTH OF THE NORTH LINE OF JEFFERSON STREET AND LYING SOUTH OF A LINE
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE EAST LINE OF DES PLAINES STREET WHICH IS 5.00 FEET
NORTH OF THE NORTH LINE OF VAN BUREN STREET; THENCE WEST PARALLEL WITH SAID
NORTH LINE OF VAN BUREN STREET 23.00 FEET; THENCE SOUTHWESTERLY 32.58 FEET TO A
POINT ON THE WEST LINE OF DES PLAINES STREET WHICH IS 18.00 FEET SOUTH OF THE
AFORESAID NORTH LINE OF VAN BUREN STREET;

ALL IN THE ORIGINAL TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST
FRACTIONAL 1/4 OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD
PRINCIPAL MERIDIAN, WILL COUNTY, ILLINOIS.

PARCEL 3:

LOTS 1, 2, 3, 4, 7 AND 8 IN BLOCK 14;

THAT PART OF THE NORTH-SOUTH ALLEY IN SAID BLOCK 14, LYING NORTH OF THE WESTERLY
PROLONGATION OF THE SOUTH LINE OF SAID LOT 7;

THAT PART OF THE EAST-WEST ALLEY IN SAID BLOCK 14, LYING WEST OF THE NORTHERLY
PROLONGATION OF THE EAST LINE OF AFORESAID LOT 3;

ALL IN ORIGINAL TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST
FRACTIONAL 1/4 OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD
PRINCIPAL MERIDIAN, WILL COUNTY, ILLINOIS.



--------------------------------------------------------------------------------

PARCEL 4:

LOT 8 IN BLOCK 23 IN THE ORIGINAL TOWN OF JULIET, NOW CITY OF JOLIET;

THE SOUTH 11 FEET OF THAT PART OF THE SOUTH 1/2 OF VACATED VAN BUREN STREET
LYING WEST OF THE WEST LINE OF JOLIET STREET AND LYING EAST OF THE NORTHERLY
PROLONGATION OF THE WEST LINE OF LOT 8 IN BLOCK 23

ALL IN THE ORIGINAL TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST
FRACTIONAL 1/4 OF SECTION 9, IN TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS.

PARCEL 5:

EASEMENT FOR THE BENEFIT OF PARCELS 1 THROUGH 4 FOR CONSTRUCTION, UTILITY
FACILITIES, PEDESTRIAN ACCESS AND USE, MAINTENANCE, REPAIR AND REPLACEMENT OF
THE SKYWALK LOCATED IN THE SPACE ABOVE JOLIET STREET AS DESCRIBED BELOW AS
CREATED BY GRANT OF EASEMENT WITH SKYWALK AGREEMENT DATED OCTOBER 7, 1997 AND
RECORDED MARCH 19, 1998 AS DOCUMENT R98-28731.

PARCEL 6:

AN EXCLUSIVE EASEMENT CREATED BY GRANT CONTAINED IN AN EASEMENT AGREEMENT DATED
JANUARY 8, 2001 AND RECORDED JANUARY 18, 2001 AS DOCUMENT NUMBER R2001-6412 MADE
BY THE CITY OF JOLIET TO DES PLAINES DEVELOPMENT LIMITED PARTNERSHIP.

PARCEL 7:

LOTS 7 AND 8, IN BLOCK 18, OF THE ORIGINAL TOWN OF JOLIET, A SUBDIVISION OF PART
OF THE SOUTHEAST FRACTIONAL QUARTER OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10,
EAST OF THE THIRD PRINCIPAL MERIDIAN,

EXCEPTING THEREFROM THE SOUTH 36.00 FEET OF SAID LOT 7;

ALSO EXCEPTING THEREFROM THAT PART OF SAID LOT 8 DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF SAID LOT 8; THENCE EAST 37.00 FEET ALONG
THE NORTH LINE OF SAID LOT 8; THENCE SOUTHWESTERLY TO A POINT ON THE WEST LINE
OF SAID LOT 8 WHICH IS 37.00 FEET SOUTH OF THE AFORESAID NORTHWEST CORNER OF LOT
8; THENCE NORTH ALONG SAID WEST LINE 37.00 FEET TO THE POINT OF BEGINNING;



--------------------------------------------------------------------------------

PARCEL 8:

ALL OF LOTS 5 AND 6 AND THE SOUTH 36 FEET OF LOT 7, IN BLOCK 18, OF THE ORIGINAL
TOWN OF JOLIET, A SUBDIVISION OF PART OF THE SOUTH EAST 1/4 OF SECTION 9,
TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN, ALSO THAT
PART OF THE VACATED EAST AND WEST ALLEY IN SAID BLOCK 18, LYING AND BEING
BETWEEN SAID LOTS 6 AND 7.

PARCEL 9:

THAT PART OF THE NORTH 1/2 OF VACATED VAN BUREN STREET VACATED BY ORDINANCE NO.
10033 RECORDED DECEMBER 4, 1992 AS DOCUMENT NO. R92-96470 AND BY NOTICE OF
EFFECTIVE DATE RECORDED DECEMBER 28, 1992 AS DOCUMENT NO. R92-104446 LYING WEST
OF THE WEST LINE OF JOLIET STREET AND LYING EAST OF THE SOUTHERLY PROLONGATION
OF THE WEST LINE OF LOT 5 IN BLOCK 18 IN THE ORIGINAL TOWN OF JULIET (NOW
JOLIET), A SUBDIVISION OF THE SOUTHEAST FRACTIONAL QUARTER OF SECTION 9,
TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN WILL
COUNTY, ILLINOIS.

PARCEL 10:

THE NORTH 22.00 FEET OF THAT PART OF THE SOUTH 1/2 VACATED VAN BUREN STREET
VACATED BY ORDINANCE NO. 10033 RECORDED DECEMBER 4, 1992 AS DOCUMENT NO.
R92-96470 AND BY NOTICE OF EFFECTIVE DATE RECORDED DECEMBER 28, 1992 AS DOCUMENT
NO. R92-104446 LYING WEST OF THE WEST LINE OF JOLIET STREET AND LYING EAST OF
THE NORTHERLY PROLONGATION OF THE WEST LINE OF LOT 8 IN BLOCK 23 IN THE ORIGINAL
TOWN OF JULIET (NOW JOLIET), A SUBDIVISION OF THE SOUTHEAST FRACTIONAL QUARTER
OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN,
IN WILL COUNTY, ILLINOIS.

PARCEL 11:

LOTS 3 AND 4 IN BLOCK 19 AND THE VACATED EAST AND WEST ALLEY BETWEEN LOTS 2 AND
3 LYING EAST OF THE EAST LINE OF JOLIET STREET AND WEST OF THE WEST LINE OF THE
NORTH AND SOUTH ALLEY IN SAID BLOCK 19, AS VACATED BY DOCUMENT NO. 384201, IN
OLD TOWN OF JULIET, NOW JOLIET, IN SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST
OF THE THIRD PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS.

PARCEL 12:

LOT 2 IN BLOCK 19, IN OLD TOWN OF JULIET, NOW JOLIET, IN SECTION 9, TOWNSHIP 35
NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN WILL COUNTY, ILLINOIS.



--------------------------------------------------------------------------------

PARCEL 13:

LOT 1 IN BLOCK 19 IN THE ORIGINAL TOWN OF JULIET, NOW JOLIET, IN THE SOUTHEAST
QUARTER OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL
MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED JUNE 10, 1834, IN BOOK 1 OF
TRANSCRIBED RECORDS, PAGES 36 AND 37, IN WILL COUNTY, ILLINOIS.

PARCEL 14: INTENTIONALLY DELETED.

PARCEL 15:

LOT 5 IN BLOCK 10 IN THE ORIGINAL TOWN OF JULIET, NOW JOLIET, A SUBDIVISION OF
THE EAST FRACTIONAL PART OF THE SOUTHEAST QUARTER OF SECTION 9, TOWNSHIP 35
NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN,

TOGETHER WITH THE EAST HALF OF THE VACATED ALLEY, VACATED BY DOCUMENT NO.
R95-85653 LYING WEST OF AND ADJOINING LOT 5,

IN WILL COUNTY, ILLINOIS.

PARCEL 16:

SUB LOTS 4, 5 AND 6 IN THE WILLIAM ADAM ESTATES SUBDIVISION OF LOTS 3 AND 4 IN
BLOCK 10 IN THE ORIGINAL TOWN OF JULIET, NOW JOLIET, IN THE SOUTHEAST FRACTIONAL
QUARTER OF SECTION 9, TOWNSHIP 35 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL
MERIDIAN, TOGETHER WITH THE WEST HALF OF THE VACATED ALLEY, VACATED BY DOCUMENT
NO. R95-85653, LYING EAST OF AND ADJOINING SAID SUB LOT 6, IN WILL COUNTY,
ILLINOIS.



--------------------------------------------------------------------------------

EXHIBIT C

CAPITAL EXPENDITURES REPORT

[SEE ATTACHED]



--------------------------------------------------------------------------------

 

DRAFT

     

 

Proposed Form of
Monthly CapEx
Reporting                                                                      
                                            Monthly CapEx
Spending and Annual
and Triennial
Covenant Tracking   FYE
Dec-18     FYE
Dec-19     FYE
Dec-20     First
Triennial     Oct-17     Nov-17     Dec-17     Jan-18     Feb-18     Mar-18    
Apr-18     May-18     Jun-18     Jul-18     Aug-18     Sep-18     Oct-18    
Nov-18     Dec-18  

CLV - Caesars Palace LV (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

TAH - Lake Tahoe (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

REN - Harrah’s Reno (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

BAC - Bally’s Atlantic City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

CAC - Caesars Atlantic City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

JOL - Harrah’s Joliet (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UHA - Horseshoe Hammond (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UEL - Horseshoe Southern Indiana (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

MET - Harrah’s Metropolis (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

NKC - Harrah’s North Kansas City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

COU - Harrah’s Council Bluffs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

HBR - Horseshoe Council Bluffs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

GBI - Harrah’s Gulf Coast (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UTU - Horseshoe Tunica (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

STU - Tunica Roadhouse (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

LAD - Harrah’s Louisiana Downs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UBC - Horseshoe Bossier City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Leased Properties (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

CCR - Harrah’s Philadelphia

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

LCI - London Clubs International

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-Leased Properties CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Excess Over Maximum

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-Leased Properties Applied to Covenant ($10MM A / $30MM T Towards
Cap)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Subtotal Property CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Services Co. CapEx ($25MM A / $75MM T Towards Cap)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to Non-CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Other Corporate / Shared Services CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to Non-CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Less: 50% of Any Property Spending Constituting MCI (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: CLV Amount, if Any (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Amount Towards Annual / Triennial Covenant A (Min $100MM / $495MM + Stub Period
Adj.)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Less: Services Co. CapEx (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to CLV, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to Non-CLV, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Other Corporate / Shared Services CapEx (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to CLV, if Any (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to Non-CLV, if Any (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Non-Leased Properties Applied to Triennial Covenant A

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Other CapEx Attributable to Non-US or Unrestricted Subs (Enter as Negative
Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Gaming Equipment CapEx (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total CapEx Spending Towards Triennial Covenant B (Min $350MM + Stub Period
Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Triennial Covenant B Amount Attributable to CLV (Min $84MM + Stub Period Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Triennial Covenant B Amount Attributable to Non-CLV (Min $255MM + Stub Period
Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

 

Page 1 of 3



--------------------------------------------------------------------------------

DRAFT      

 

Proposed Form of Monthly CapEx
Reporting   FYE     FYE     FYE                                                
                              B&I PORTION OF CAPEX ONLY   Dec-18     Dec-19    
Dec-20         Jan-18     Feb-18     Mar-18     Apr-18     May-18     Jun-18    
Jul-18     Aug-18     Sep-18     Oct-18     Nov-18     Dec-18  

CLV - Caesars Palace LV - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —      

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal CLV Lease - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —      

 

—  

 

 

 

—  

 

 

 

—  

 

 

 

—  

 

 

 

—  

 

TAH - Lake Tahoe - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

REN - Harrah’s Reno - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

BAC - Bally’s Atlantic City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

CAC - Caesars Atlantic City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

JOL - Harrah’s Joliet - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UHA - Horseshoe Hammond - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UEL - Horseshoe Southern Indiana - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

MET - Harrah’s Metropolis - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

NKC - Harrah’s North Kansas City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

COU - Harrah’s Council Bluffs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

HBR - Horseshoe Council Bluffs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

GBI - Harrah’s Gulf Coast - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UTU - Horseshoe Tunica - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

STU - Tunica Roadhouse - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

LAD - Harrah’s Louisiana Downs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UBC - Horseshoe Bossier City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —      

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-CLV Lease - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

 

* For each lease, annual B&I capex must be equal to or greater than 1% of prior
year net revenues.

 

Page 2 of 3



--------------------------------------------------------------------------------

DRAFT      

 

Proposed Form
of Monthly
CapEx
Reporting                                                                      
                                                Net Revenue
Only   QE
Dec-17     FYE
Dec-18     FYE
Dec-19     FYE
Dec-20         Oct-17     Nov-17     Dec-17     Jan-18     Feb-18     Mar-18    
Apr-18     May-18     Jun-18     Jul-18     Aug-18     Sep-18     Oct-18    
Nov-18     Dec-18  

CLV - Caesars Palace LV - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —      

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal CLV Lease - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

TAH - Lake Tahoe - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

REN - Harrah’s Reno - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

BAC - Bally’s Atlantic City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

CAC - Caesars Atlantic City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

JOL - Harrah’s Joliet - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UHA - Horseshoe Hammond - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UEL - Horseshoe Southern Indiana - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

MET - Harrah’s Metropolis - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

NKC - Harrah’s North Kansas City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

COU - Harrah’s Council Bluffs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

HBR - Horseshoe Council Bluffs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

GBI - Harrah’s Gulf Coast - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UTU - Horseshoe Tunica - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

STU - Tunica Roadhouse - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

LAD - Harrah’s Louisiana Downs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UBC - Horseshoe Bossier City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —      

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-CLV Lease - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

 

* For each lease, annual B&I capex must be equal to or greater than 1% of prior
year net revenues.

 

 

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF

ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY

DISPOSAL REPORT

 

Company

Code

   System
Number      Ext      Asset
ID      Asset Description      Class      In Svc
Date      Disposal
Date      DM      Acquired
Value      Current
Accum      Net
Proceeds      Gain/Loss
Adjustment      Realized
Gain/Loss      GL                                                              
                                                                 

ADDITIONS REPORT

 

Project/Job

Number

   System
Number      GL Asset
Account      Asset
ID      Accounting
Location      Asset Description      PIS Date      Enter Date      Est Life     
Acq Value      Current
Accum                                                                          
                 

NOTES



--------------------------------------------------------------------------------

EXHIBIT E

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT F

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REIT COMPLIANCE CERTIFICATE

REIT COMPLIANCE CERTIFICATE

Date:                    , 20        

This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Lease (Joliet) (the “Lease”) dated as of
[                    , 2017], by and between Harrah’s Joliet Landco LLC
(together with its successors and assigns, “Landlord”), and Des Plaines
Development Limited Partnership (together with its successors and assigns,
“Tenant”), pursuant to Article XL of the Lease. Capitalized terms used herein
without definition shall have the meanings set forth in the Lease.

By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending [            ]
and for such Fiscal Quarter Tenant is in compliance with the provisions of
Article XL of the Lease. Without limiting the generality of the foregoing,
Tenant hereby certifies that for such Fiscal Quarter, Tenant has not, without
Landlord’s advance written consent:

 

  (i) sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the amounts to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto;

 

  (ii) furnished or rendered any services to the subtenant, assignee or manager
or managed or operated the Leased Property so subleased, assigned or managed;

 

  (iii) sublet or assigned to, or entered into a management arrangement for the
Leased Property with any Person (other than a “taxable REIT subsidiary” (within
the meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Tenant, Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

 

  (iv) sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been executed by Tenant on      day of
                    , 20        .

 

[            ]

Name:                                                                          

Title:                                                            
                



--------------------------------------------------------------------------------

EXHIBIT H

PROPERTY-SPECIFIC IP

 

Trademark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

   App. No.      App.
Date      Reg.
No.      Reg.
Date     

Status

Sheer

   United States of America    Harrah’s    Specific    Harrah’s Joliet     
78/957904        8/22/2006        3245005        5/22/2007      Registered

The Reserve

   United States of America    Harrah’s    Specific    Harrah’s Joliet     
77/457119        4/24/2008        3801600        6/15/2010      Registered



--------------------------------------------------------------------------------

EXHIBIT I

DESCRIPTION OF TITLE POLICY

On file with the Company.



--------------------------------------------------------------------------------

EXHIBIT J

ADDITIONAL FEE MORTGAGEE REQUIREMENTS FOR EXISTING FEE MORTGAGE

In this Schedule, all references to the Landlord Debt Documents (as defined
below) or any provision thereof shall mean such documents or provisions as in
effect on the date hereof, regardless of any amendment or modification to such
documents or provisions, or any defined terms used in the applicable provisions.

REPRESENTATIONS

Tenant represents and warrants to Landlord that as of the Commencement Date:

 

1. None of the Leased Properties is in violation of (nor will the continued
operation of the Leased Properties as currently conducted violate) any law
(including the USA PATRIOT Act), rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are subject to paragraph 2 below) or any restriction
of record or agreement affecting any Leased Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (as defined below).

 

2. Except as provided on Schedule 3.16 to the Landlord Credit Agreement or to
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i) there are no judicial, administrative
or other actions, suits or proceedings pending which allege a violation of any
Environmental Laws at the Leased Properties; and (ii) each of the Tenant and its
Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations at the Leased Properties to comply with all
Environmental Laws and is in compliance with the terms of such permits, licenses
and other approvals and with all other Environmental Laws.

 

3. Each Documented Vessel is insured in accordance with the provisions of the
Ship Mortgage on such Documented Vessel (or to be recorded on such Documented
Vessel in accordance herewith) and the requirements thereof in respect of such
insurance will have been complied with.

 

4. Each Documented Vessel has been issued a certificate of documentation with
such endorsements as shall qualify the Documented Vessel for participation in
the trades and services to which it may be dedicated from time to time.

 

5. The Tenant and each of its Subsidiaries are in compliance with all Gaming
Laws that are applicable to them and their businesses and the failure to comply
with which would result in Landlord or its Subsidiaries failing to comply with
Gaming Laws applicable to them or their businesses, except where a failure to so
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect under and as defined in the Landlord Credit
Agreement.



--------------------------------------------------------------------------------

6. There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending against the
Leased Properties which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

7. All written information (other than the Projections, estimates, budgets,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Tenant, its
Subsidiaries, or their businesses conducted at the Leased Properties that was
(i) prepared by or on behalf of the foregoing or their representatives,
(ii) made available to the Landlord and (iii) incorporated into, or used to form
the basis of, information regarding Landlord’s or its Subsidiaries’ businesses
that was delivered to the Collateral Agent, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Landlord and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(in each case giving effect to all supplements and updates provided thereto).

 

8. The Projections prepared by or on behalf of the Tenant or any of its
Representatives and that have been made available to the Landlord have been
prepared in good faith based upon assumptions believed by the Tenant to be
reasonable as of the date thereof (it being understood such Projections are as
to future events and are not to be viewed as facts, such Projections are subject
to significant uncertainties and contingencies and that actual results during
the period or periods covered by any such Projections may differ significantly
from the projected results, that no assurances can be given that the projected
results will be realized and that such Projections are not a guaranty of
performance), as of the date such Projections were furnished to the Landlord.

COVENANTS

 

1. Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, Tenant shall do or cause to be done all things
necessary to at all times maintain and preserve all tangible property necessary
to the normal conduct of its business at the Leased Properties and keep the
Leased Properties in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation or as otherwise permitted excepted), from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Lease).

 

2.

Tenant and its Subsidiaries shall maintain, with financially sound and reputable
insurance companies (as determined in good faith by Tenant), insurance (subject
to customary deductibles and retentions) in such amounts and against such risks
as are customarily and reasonably maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations (as determined in good faith by Tenant). Notwithstanding the
foregoing, the Tenant and its Subsidiaries may self-insure



--------------------------------------------------------------------------------

  with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure (as determined in good faith by the Tenant).

 

3. With respect to the Leased Properties, if at any time the area in which the
Leased Properties are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency) such Leased Property shall be insured to the extent required
to comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

 

4. Each Documented Vessel shall be insured in accordance with the provisions of
the Ship Mortgage on such Documented Vessel (or to be recorded on such
Documented Vessel in accordance herewith).

 

5. Within 30 days of the Commencement Date (or such later date agreed by
Landlord), Tenant shall provide Landlord endorsements satisfying the
requirements of clause (a) of Section 5.02 of the Landlord Credit Agreement.

 

6. Tenant shall comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to the Leased Properties, including all Gaming
Regulations and the Economic Sanction Laws, except that the Tenant and its
Subsidiaries need not comply with any laws, rules, regulations and orders of any
Governmental Authority then being contested by any of them in good faith by
appropriate proceedings, and except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that this paragraph 6 shall not apply to Environmental
Laws, which are the subject of paragraph 7 below, or to laws related to Taxes.

 

7. Tenant shall permit any Persons designated by the Landlord to visit and
inspect the Leased Properties at reasonable times, upon reasonable prior notice
to the Tenant, and as often as reasonably requested.

 

8. Tenant shall comply with all Environmental Laws applicable to the Leased
Properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for the Leased Properties, in each case
in accordance with Environmental Laws; except, in each case with respect to this
paragraph 7, to the extent the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

9. After the occurrence of a default by Tenant under the Lease that gives rise
to an Event of Default under the Landlord Credit Agreement and during the
continuance of such Event of Default, and upon five (5) Business Days prior
written notice from Landlord, the Tenant shall grant Landlord access to the
Leased Properties and its records and business so that Landlord may verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Leased Properties. The
Landlord shall have the right to share any information it gains from such
inspection or verification with any of its creditors.



--------------------------------------------------------------------------------

10. Tenant covenants that it shall not cause or permit any Vessel to be operated
in any manner contrary to law and shall not engage in any unlawful trade or
violate any law that will expose any Vessel to penalty, forfeiture or capture in
a manner reasonably expected to cause a Material Adverse Effect.

 

11. Tenant shall pay and discharge when due and payable, from time to time, all
taxes, assessments, governmental charges, fines and penalties lawfully imposed
on any Vessel if the non-payment of same could reasonably be expected to result
in the imposition of an encumbrances which is not a Permitted Encumbrance or
could otherwise reasonably be expected to cause a Material Adverse Effect.

 

12. Tenant shall place or cause to be placed, and at all times and places shall
retain or cause to be retained, a properly certified copy of each Ship Mortgage
on board each applicable Vessel with her papers and shall cause such certified
copy and such papers to be exhibited to any and all Persons having business
therewith that might give rise to any Lien thereon other than Liens for crew’s
wages and salvage, or other Permitted Encumbrances, and to any representative of
Landlord; and shall place or cause to be placed and keep prominently displayed
or cause to be prominently displayed in the chart room, in the Master’s cabin,
or principal operations office of each Vessel a framed printed notice in plain
type reading as follows:

NOTICE OF MORTGAGE

This Vessel is documented in the name of [    ] and is covered by a FIRST
PREFERRED SHIP MORTGAGE to WILMINGTON TRUST, NATIONAL ASSOCIATION, AS COLLATERAL
AGENT, under authority of the United States Ship Mortgage Act of 1920, as
amended, recodified at 46 U.S.C. § 31301 et seq., as amended. Under the terms of
said Mortgage, neither the Shipowner, nor any other person has any right, power
or authority to create, incur or permit to be imposed upon this Vessel any lien
whatsoever other than for crew’s wages and salvage and other Permitted Liens.”

 

13. The Tenant shall at all times and without cost or expense to Landlord
maintain and preserve, or cause to be maintained and preserved, each Vessel in
good running order and repair, so that each Vessel shall be, in so far as due
diligence can make her so, tight, staunch, strong and well and sufficiently
tackled, apparelled, furnished, equipped and in every respect seaworthy and in
good operating condition for its intended use, except in any such case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Tenant covenants that it shall, at all times comply
with all applicable laws, treaties and conventions of the United States, and the
rules and regulations issued thereunder, and shall have on board as and when
required thereby valid certificates showing compliance therewith to the extent
non-compliance is reasonably expected to cause a Material Adverse Effect. The
Tenant shall not make, or permit to be made, any substantial change in the
structure, type or speed of any Vessel to the extent such changes would result
in a need to redocument such Vessel with the National Vessel Documentation
Center, without the prior written consent of Landlord, which consent shall not
unreasonably be refused or denied so long as the applicable Ship Mortgage is
preserved as a first preferred mortgage.



--------------------------------------------------------------------------------

14. With reasonable prior notice, Tenant shall at all times afford the Landlord
or its authorized representatives, at the risk and expense of the Tenant, full
and complete access to the Vessel at any and from time to time during normal
business hours for the purpose of inspecting the same.

 

15. Tenant shall not transfer or change the flag of any Vessel without the
written consent of the Landlord first had and obtained, and any such written
consent to any one transfer or change of flag shall not be construed to be a
waiver of this provision with respect to any subsequent proposed transfer or
change of flag.

 

16. Tenant shall, at its expense, when and so long as any Ship Mortgage shall be
outstanding, insure the applicable Vessel and keep such Vessel insured, in
lawful money of the United States, for an amount not less than the full
commercial value of such Vessel. Such Vessel shall in no event be insured for an
amount less than the agreed valuation as set forth in the applicable marine
policies. Such insurance shall cover marine perils, on hull and machinery, and
shall be maintained in the broadest forms available in the American or British
insurance markets or such other markets as may be satisfactory to Landlord. Such
Vessel shall not operate in or carry any cargoes or proceed into any area then
excluded by trading warranties under its marine policies (including protection
and indemnity) without obtaining any necessary additional coverage, satisfactory
in form and substance, and evidence of which shall be furnished, to Landlord.

 

17.

The policy or policies of insurance shall be issued by responsible underwriters
of recognized standing, shall contain customary conditions, terms, stipulations
and shall be kept in full force and effect by Tenant so long as the applicable
Ship Mortgage shall be outstanding. All such policies, binders, cover notes and
other interim insurance contracts shall be executed and issued in the name of
Tenant and shall, to the extent that the Landlord Credit Agreement shall
require, provide that loss be payable to the Collateral Agent for distribution
in accordance with the terms of the Lease and shall provide for at least thirty
days’ prior notice to be given the Collateral Agent by the broker and/or
underwriters in the event of cancellation. The Collateral Agent (and such other
Persons as the Collateral Agent may designate from time to time) shall be named
as additional insured or lenders loss payee, as applicable, on all such
policies, cover notes and insurance contracts but without liability of the
Collateral Agent or any such other Person for premiums or calls. All such cover
notes, and if requested by the Collateral Agent at any time and from time to
time all such policies, binders and other interim insurance contracts, shall be
deposited with the Collateral Agent. Tenant shall furnish or cause to be
furnished to the Collateral Agent annually a detailed report signed by a firm or
firms of marine insurance brokers satisfactory to the Collateral Agent as to the
insurance maintained in respect of the applicable Vessel, as to their opinion
that such insurances are at least comparable to that which is customarily
maintained for properties of a similar character employed under similar
conditions of operation by prudent companies engaged in a similar business and
as to compliance with the provisions of this paragraph 16. In addition, Tenant
shall maintain or cause to be maintained protection and indemnity



--------------------------------------------------------------------------------

  insurance and coverage that is carried and maintained for properties of a
similar character employed under similar conditions of operation by prudent
companies engaged in a similar business and in the maximum available amount on
commercially reasonable terms against pollution liability, through underwriters
or associations of recognized standing on commercially reasonable terms with
respect to coverage other than pollution liability that is carried and
maintained for properties of a similar character employed under similar
conditions of operation by prudent companies engaged in a similar business. Such
insurance policies shall provide for at least thirty days’ prior notice to be
given to the Collateral Agent by the underwriters or association or insurance
broker in the event of cancellation and at least ten days prior notice to be
given to the Collateral Agent by the underwriters or association or insurance
broker in the event of the failure of Tenant to pay any premium or call that
would suspend coverage under the policy or the payment of a claim thereunder.
Upon request, Tenant shall furnish a copy of each insurance policy with respect
to any Vessel to the Collateral Agent.

Any loss under any insurance on any Vessel with respect to protection and
indemnity risks shall be paid to the Person to whom any liability covered by
such insurance has been incurred. Any loss under any insurance with respect to
any Vessel involving any damage to such Vessel (other than a loss under any
insurance on such Vessel with respect to protection and indemnity risks), shall
be paid directly to the repairer or, if Tenant repaired the damage to such
Vessel and the cost thereof, then to Tenant in reimbursement thereof.

 

18. Tenant shall comply with and satisfy all of the provisions of any applicable
law, regulation, proclamation or order concerning financial responsibility for
liabilities imposed on Tenant or the applicable Vessel with respect to pollution
including, without limitation, the U.S. Water Pollution Control Act, as amended
by the Water Pollution Control Act Amendment of 1972 and as it may be further
amended, the Oil Pollution Act of 1990 as amended from time to time, and the
Hazardous Materials Transportation Act as amended from time to time, and shall
maintain all certificates or other evidence of financial responsibility as may
be required by any such law, regulation, proclamation or order with respect to
the trade in which such Vessel from time to time is engaged and the cargoes
carried by it, except in each case to the extent the failure to comply would not
reasonably be expected to have a Material Adverse Effect.

 

19. All hull and machinery Insurances relating to the Vessel shall contain a
lenders loss payee and mortgagee interests and obligations endorsement in the
form of Exhibit 1 hereto or in such other form as the Assignee may reasonably
agree.

 

20. All entries in Protection and Indemnity Associations or Clubs or insurances
effected in lieu of such entries relating to the Vessel shall contain a lenders
loss payee and mortgagee interests and obligations endorsement in the form of
Exhibit 1 hereto or in such other form as the Assignee may agree, and the
proceeds of such protection and indemnity entries or insurance coverages in lieu
thereof shall be paid on behalf of the Assignor for any sums which the Assignor,
as owner of the Vessel, shall become liable to pay, in respect of any casualty
or occurrence during the currency of such entries or insurances but only in
respect of the matters covered thereby.



--------------------------------------------------------------------------------

21. All hull and machinery Insurances (as defined in the Insurance Assignment)
relating to any Vessel shall contain a lenders loss payee and mortgagee
interests and obligations endorsement in the form of Exhibit 1 hereto or in such
other form as the Collateral Agent may reasonably agree.

 

22. All entries in Protection and Indemnity Associations or Clubs or insurances
effected in lieu of such entries relating to any Vessel shall contain a lenders
loss payee and mortgagee interests and obligations endorsement in the form of
Exhibit 1 hereto or in such other form as the Collateral Agent may agree, and
the proceeds of such protection and indemnity entries or insurance coverages in
lieu thereof shall be paid on behalf of Tenant for any sums which Tenant, as
tenant of the Vessel, shall become liable to pay, in respect of any casualty or
occurrence during the currency of such entries or insurances but only in respect
of the matters covered thereby.

Exhibit 1

LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS

All third parties having an interest in property insured by this Policy, as
required by lease, contract or agreement, shall automatically be Additional
Insureds hereunder.

All other third parties including, but not limited to, Loss Payees and
Mortgagees who have an interest in the property insured by this Policy shall be
automatically named as Loss Payees or Mortgagees, and loss, if any, under this
Policy shall be adjusted with the Insured and payable to the Insured and the
Additional Insureds, Loss Payees or Mortgagees according to their respective
insurable interests.

 

  A. The Insurer will pay for loss to specified property insured under this
Policy to each Lender Loss Payee (hereinafter referred to as Lender) as its
interest may appear, and to each specified Mortgagee as its interest may appear,
under all present or future mortgages upon such property, in order of precedence
of the mortgages.

 

  B. The interest of the Lender or Mortgagee (as the case may be) in property
insured under this Policy will not be invalidated by:

 

  1) any act or neglect of the debtor, mortgagor, or owner (as the case may be)
of the property.

 

  2) foreclosure, notice of sale, or similar proceedings with respect to the
property.

 

  3) change in the title or ownership of the property.

 

  4) change to a more hazardous occupancy.

The Lender or Mortgagee will notify the Insurer of any known change in
ownership, occupancy, or hazard and, within 10 days of written request by the
Insurer, may pay the increased premium associated with such known change. If the
Lender or Mortgagee fails to pay the increased premium, all insurance under this
Policy will cease.



--------------------------------------------------------------------------------

  C. If this Policy is cancelled at the request of the Insured or its agent, the
insurance for the interest of the Lender or Mortgagee will terminate 10 days
after the Insurer sends to the Lender or Mortgagee written notice of
cancellation, unless:

 

  1) sooner terminated by authorization, consent, approval, acceptance, or
ratification of the Insured’s action by the Lender or Mortgagee, or its agent.

 

  2) this Policy is replaced by the Insured, with a policy providing insurance
for the interest of the Lender or Mortgagee, in which event insurance under this
Policy with respect to such interest will terminate as of the effective date of
the replacement policy, notwithstanding any other provision of this Policy.

 

  D. The Insurer may cancel this Policy and/or the interest of the Lender or
Mortgagee under this Policy, by giving the Lender or Mortgagee written notice 60
days prior to the effective date of cancellation, if cancellation is for any
reason other than non-payment. If the debtor, mortgagor, or owner has failed to
pay any premium due under this Policy, the Insurer may cancel this Policy for
such non-payment, but will give the Lender or Mortgagee written notice 10 days
prior to the effective date of cancellation. If the Lender or Mortgagee fails to
pay the premium due by the specified cancellation date, all insurance under this
Policy will cease.

 

  E. If the Insurer pays the Lender or Mortgagee for any loss, and denies
payment to the debtor, mortgagor or owner, the Insurer will, to the extent of
the payment made to the Lender or Mortgagee be subrogated to the rights of the
Lender or Mortgagee under all securities held as collateral to the debt or
mortgage. No subrogation will impair the right of the Lender or Mortgagee to sue
or reinsure the full amount of its claim. At its option, the Insurer may pay to
the Lender or Mortgagee the whole principal due on the debt or mortgage plus any
accrued interest. In this event, all rights and securities will be assigned and
transferred from the Lender or Mortgagee to the Insurer, and the remaining debt
or mortgage will be paid to the Insurer.

 

  F. If the Insured fails to render proof of loss, the Lender or Mortgagee, upon
notice of the Insured’s failure to do so, will render proof of loss within 60
days of notice and will be subject to the provisions of this Policy relating to
Appraisal, Settlement of Claims, and Suit Against the Insurer.

 

  G. Other provisions relating to the interests and obligations of the Lender or
Mortgagee may be added to this Policy by agreement in writing.

DEFINITIONS

All capitalized terms used in this Schedule shall have the meanings set forth in
the Lease and, if not defined therein, then the following meanings:

“Closing Date” shall mean the “Closing Date” referred to in the Landlord Credit
Agreement.



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning given to such term in the Landlord Credit
Agreement.

“Documented Vessel” shall mean any Vessel which has a current and valid
certificate of documentation issued by the NVDC.

“Economic Sanctions Laws” means (i) the Trading with the Enemy Act (50 U.S.C.
App. §§ 5(b) and 16, as amended, modified, or supplemented from time to time),
the International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended, modified, or supplemented from time to time), Executive Order 13224
(effective September 24, 2001), as amended, modified, or supplemented from time
to time and any successor thereto, and the regulations administered and enforced
by OFAC and (ii) any and all other laws, judgments, orders, executive orders,
decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to Tenant, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating to the protection of the
environment, reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
the protection of human health and safety (to the extent relating to the
protection of the environment or exposure to or management of Hazardous
Materials).

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (including any supra-natural bodies such as the European Union or the
European Central Bank).

“Hazardous Materials” shall mean all pollutants, contaminants, and toxic or
hazardous wastes, chemicals, materials, substances and constituents, including,
without limitation, explosive or radioactive substances or petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls or radon gas, of any nature subject to regulation or
which can give rise to liability under any Environmental Law.

“Insurance Assignment” has the meaning given to such term in the Landlord Credit
Agreement.

“Landlord Credit Agreement” shall mean that certain First Lien Credit Agreement,
dated as of the date hereof, among VICI Properties 1 LLC, a Delaware limited
liability company, the lenders and other parties from time to time party thereto
and Wilmington Trust, National Association, as administrative agent.

“Landlord Debt Documents” shall mean the Landlord Credit Agreement, the Loan
Documents (as defined in the Landlord Credit Agreement), the Landlord First Lien
Indenture, the Notes (as defined in the Landlord First Lien Indenture), the
Security Documents (as defined in the Landlord First Lien Indenture), the
Landlord Second Lien Indenture, the Notes (as defined in the Landlord Second
Lien Indenture) and the Security Documents (as defined in the Landlord Second
Lien Indenture).

“Landlord First Lien Indenture” shall mean that certain Indenture, dated as of
the date hereof, among VICI Properties 1 LLC, a Delaware limited liability
company, VICI FC Inc., a Delaware



--------------------------------------------------------------------------------

corporation, the subsidiary guarantors party thereto from time to time, and UMB
Bank, National Association, as trustee, for the First-Priority Senior Secured
Floating Rate Notes due 2022.

“Landlord Second Lien Indenture” shall mean that certain Indenture, dated as of
the date hereof, among VICI Properties 1 LLC, a Delaware limited liability
company, VICI FC Inc., a Delaware corporation, the subsidiary guarantors party
thereto from time to time, and UMB Bank, National Association, as trustee, for
the 8.0% Second-Priority Senior Secured Notes due 2023.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, the Lease Agreements, the Management and Lease Support Agreement (in each
case as defined in the Landlord Credit Agreement), or an agreement to sell be
deemed to constitute a Lien.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Tenant and the Subsidiaries,
taken as a whole, as relates to the Leased Property.

“NVDC” shall mean the United States Coast Guard’s National Vessel Documentation
Center or any successor entity.

“Other First Lien Landlord Agreement” shall have the meaning given to the term
“Other First Lien Agreement” in the Collateral Agreement referred to in the
Landlord Credit Agreement.

“Permitted Lien” has the meaning given to such term in the Landlord Credit
Agreement.

“Projections” shall mean the projections of the Tenant and its Subsidiaries and
any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Landlord prior to the Closing Date.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing, or
depositing in, into, or onto the environment.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Ship Mortgage” has the meaning given to such term in the Landlord Credit
Agreement.

“Vessel” shall mean (i) any vessel, boat, ship, catamaran, riverboat, or barge
of any kind or nature whatsoever, whether or not temporarily or permanently
moored or affixed to any real property, and includes its engines, machinery,
boats, boilers, masts, rigging, anchors, chains, cables, apparel, tackle,
outfit, spare gear, fuel, consumable or other stores, freights, belongings



--------------------------------------------------------------------------------

and appurtenances, whether on board or ashore, whether now owned or hereafter
acquired, and all additions, improvements and replacements hereafter made in or
to said vessel, or any part thereof, or in or to the stores, belongings and
appurtenances aforesaid, (ii) any improvement to real property which is used or
susceptible of use as a dockside, riverboat or water-based venue for business
operations, (iii) any property which is a vessel within the meaning given to
that term in 1 U.S.C. § 3, and (iv) any property which would be a vessel within
the meaning of that term as defined in 1 U.S.C. § 3 but for its removal from
navigation for use in gaming or other business operations and/or any
modifications made thereto to facilitate dockside gaming or other business
operations which may affect its seaworthiness, and, in each case, all
appurtenances thereof.



--------------------------------------------------------------------------------

SCHEDULE 1

GAMING LICENSES

 

Unique ID

  

Legal Entity

Name

  

License

Category

  

Type of License

  

Issuing Agency

  

State

  

Description of
License

453

   Des Plaines Development Limited Partnership    Gaming    Gaming License   
State of Illinois    Illinois    Owner Licensee for Harrah’s Joliet Casino Hotel



--------------------------------------------------------------------------------

SCHEDULE 2

GROUND LEASES

None.



--------------------------------------------------------------------------------

SCHEDULE 3

MAXIMUM FIXED RENT TERM

 

Property Name

  

City, State

  

Maximum Fixed Rent Term

Harrah’s Joliet

   Joliet, Illinois    35



--------------------------------------------------------------------------------

SCHEDULE 4

SPECIFIED SUBLEASES

None.



--------------------------------------------------------------------------------

SCHEDULE 5

RENT ALLOCATION

 

Period

   Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467 Interest     467 Loan
Balance
Beginning of
Period  

Oct-17

   $ 3,302,083      $ 0      $ 0      ($ 3,302,083 )    ($ 8,255 )    ($
3,302,083 ) 

Nov-17

     3,302,083        0        0        (3,302,083 )    ($ 16,531 )     
(6,612,422 ) 

Dec-17

     3,302,083        0        0        (3,302,083 )    ($ 24,828 )     
(9,931,036 ) 

Jan-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 33,145 ) 
    (13,257,947 ) 

Feb-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 32,979 ) 
    (13,191,536 ) 

Mar-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 32,812 ) 
    (13,124,960 ) 

Apr-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 32,646 ) 
    (13,058,217 ) 

May-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 32,478 ) 
    (12,991,307 ) 

Jun-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 32,311 ) 
    (12,924,229 ) 

Jul-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 32,142 ) 
    (12,856,984 ) 

Aug-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 31,974 ) 
    (12,789,571 ) 

Sep-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 31,805 ) 
    (12,721,989 ) 

Oct-18

     3,302,083        3,378,731      $ 3,401,639        99,556       (31,636 ) 
    (12,654,239 ) 

Nov-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 31,466 ) 
    (12,586,319 ) 

Dec-18

     3,302,083        3,378,731        3,401,639        99,556     ($ 31,296 ) 
    (12,518,229 ) 

Jan-19

     3,302,083        3,378,731        3,401,639        99,556     ($ 31,125 ) 
    (12,449,969 ) 

Feb-19

     3,302,083        3,378,731        3,401,639        99,556     ($ 30,954 ) 
    (12,381,538 ) 

Mar-19

     3,302,083        3,378,731        3,401,639        99,556     ($ 30,782 ) 
    (12,312,937 ) 

Apr-19

     3,302,083        3,378,731        3,401,639        99,556     ($ 30,610 ) 
    (12,244,164 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment      467 Interest     467 Loan
Balance
Beginning of
Period  

May-19

     3,302,083        3,378,731        3,401,639        99,556      ($ 30,438 ) 
    (12,175,218 ) 

Jun-19

     3,302,083        3,378,731        3,401,639        99,556      ($ 30,265 ) 
    (12,106,101 ) 

Jul-19

     3,302,083        3,378,731        3,401,639        99,556      ($ 30,092 ) 
    (12,036,810 ) 

Aug-19

     3,302,083        3,378,731        3,401,639        99,556      ($ 29,918 ) 
    (11,967,347 ) 

Sep-19

     3,302,083        3,378,731        3,401,639        99,556      ($ 29,744 ) 
    (11,897,710 ) 

Oct-19

     3,302,083        3,378,731      $ 3,401,639        99,556        (29,570 ) 
    (11,827,898 ) 

Nov-19

     3,302,083        3,378,731        3,401,639        99,556      ($ 29,395 ) 
    (11,757,913 ) 

Dec-19

     3,302,083        3,378,731        3,401,639        99,556      ($ 29,219 ) 
    (11,687,752 ) 

Jan-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 29,044 ) 
    (11,617,416 ) 

Feb-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 28,867 ) 
    (11,546,904 ) 

Mar-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 28,691 ) 
    (11,476,215 ) 

Apr-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 28,513 ) 
    (11,405,350 ) 

May-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 28,336 ) 
    (11,334,308 ) 

Jun-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 28,158 ) 
    (11,263,088 ) 

Jul-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 27,979 ) 
    (11,191,690 ) 

Aug-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 27,800 ) 
    (11,120,114 ) 

Sep-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 27,621 ) 
    (11,048,359 ) 

Oct-20

     3,302,083        3,378,731      $ 3,401,639        99,556        (27,441 ) 
    (10,976,424 ) 

Nov-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 27,261 ) 
    (10,904,310 ) 

Dec-20

     3,302,083        3,378,731        3,401,639        99,556      ($ 27,080 ) 
    (10,832,015 ) 

 

2



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment      467 Interest     467 Loan
Balance
Beginning of
Period  

Jan-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 26,899 ) 
    (10,759,539 ) 

Feb-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 26,717 ) 
    (10,686,882 ) 

Mar-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 26,535 ) 
    (10,614,044 ) 

Apr-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 26,353 ) 
    (10,541,024 ) 

May-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 26,170 ) 
    (10,467,821 ) 

Jun-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 25,986 ) 
    (10,394,435 ) 

Jul-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 25,802 ) 
    (10,320,865 ) 

Aug-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 25,618 ) 
    (10,247,112 ) 

Sep-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 25,433 ) 
    (10,173,174 ) 

Oct-21

     3,302,083        3,378,731      $ 3,401,639        99,556        (25,248 ) 
    (10,099,051 ) 

Nov-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 25,062 ) 
    (10,024,743 ) 

Dec-21

     3,302,083        3,378,731        3,401,639        99,556      ($ 24,876 ) 
    (9,950,250 ) 

Jan-22

     3,302,083        3,378,731        3,401,639        99,556      ($ 24,689 ) 
    (9,875,570 ) 

Feb-22

     3,302,083        3,378,731        3,401,639        99,556      ($ 24,502 ) 
    (9,800,703 ) 

Mar-22

     3,302,083        3,378,731        3,401,639        99,556      ($ 24,314 ) 
    (9,725,649 ) 

Apr-22

     3,302,083        3,378,731        3,401,639        99,556      ($ 24,126 ) 
    (9,650,408 ) 

May-22

     3,302,083        3,378,731        3,401,639        99,556      ($ 23,937 ) 
    (9,574,978 ) 

Jun-22

     3,302,083        3,378,731        3,401,639        99,556      ($ 23,748 ) 
    (9,499,360 ) 

Jul-22

     3,302,083        3,378,731        3,401,639        99,556      ($ 23,559 ) 
    (9,423,553 ) 

Aug-22

     3,302,083        3,378,731        3,401,639        99,556      ($ 23,369 ) 
    (9,347,556 ) 

 

3



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467 Interest     467 Loan
Balance
Beginning of
Period  

Sep-22

     3,302,083        3,378,731        3,401,639        99,556     ($ 23,178 ) 
    (9,271,370 ) 

Oct-22

     3,368,125        3,378,731      $ 3,401,639        33,514       (23,153 ) 
    (9,261,034 ) 

Nov-22

     3,368,125        3,378,731        3,401,639        33,514     ($ 23,127 ) 
    (9,250,673 ) 

Dec-22

     3,368,125        3,378,731        3,401,639        33,514     ($ 23,101 ) 
    (9,240,286 ) 

Jan-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 23,075 ) 
    (9,229,872 ) 

Feb-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 23,049 ) 
    (9,219,433 ) 

Mar-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 23,022 ) 
    (9,208,968 ) 

Apr-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 22,996 ) 
    (9,198,476 ) 

May-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 22,970 ) 
    (9,187,959 ) 

Jun-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 22,944 ) 
    (9,177,415 ) 

Jul-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 22,917 ) 
    (9,166,844 ) 

Aug-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 22,891 ) 
    (9,156,247 ) 

Sep-23

     3,368,125        3,378,731        3,401,639        33,514     ($ 22,864 ) 
    (9,145,624 ) 

Oct-23

     3,435,488        3,378,731      $ 3,401,639        (33,849 )      (23,006
)      (9,202,337 ) 

Nov-23

     3,435,488        3,378,731        3,401,639        (33,849 )    ($ 23,148
)      (9,259,191 ) 

Dec-23

     3,435,488        3,378,731        3,401,639        (33,849 )    ($ 23,290
)      (9,316,188 ) 

Jan-24

     3,435,488        3,378,731        3,401,639        (33,849 )    ($ 23,433
)      (9,373,327 ) 

Feb-24

     3,435,488        3,378,731        3,401,639        (33,849 )    ($ 23,577
)      (9,430,609 ) 

Mar-24

     3,435,488        3,378,731        3,401,639        (33,849 )    ($ 23,720
)      (9,488,034 ) 

Apr-24

     3,435,488        3,378,731        3,401,639        (33,849 )    ($ 23,864
)      (9,545,603 ) 

 

4



--------------------------------------------------------------------------------

Period

  Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)     Rent
Allocation     467 Rent     467 Rent
Adjustment     467 Interest     467 Loan
Balance
Beginning of
Period  

May-24

    3,435,488       3,378,731       3,401,639       (33,849 )    ($ 24,008 )   
  (9,603,315 ) 

Jun-24

    3,435,488       3,378,731       3,401,639       (33,849 )    ($ 24,153 )   
  (9,661,172 ) 

Jul-24

    3,435,488       3,378,731       3,401,639       (33,849 )    ($ 24,298 )   
  (9,719,174 ) 

Aug-24

    3,435,488       3,378,731       3,401,639       (33,849 )    ($ 24,443 )   
  (9,777,320 ) 

Sep-24

    3,435,488       3,378,731       3,401,639       (33,849 )    ($ 24,589 )   
  (9,835,612 ) 

Oct-24

    2,452,938       3,378,731     $ 3,401,639       948,701       (22,279 )     
(8,911,500 ) 

Nov-24

    2,452,938       3,378,731       3,401,639       948,701     ($ 19,963 )     
(7,985,078 ) 

Dec-24

    2,452,938       3,378,731       3,401,639       948,701     ($ 17,641 )     
(7,056,340 ) 

Jan-25

    2,452,938       2,497,323       2,514,255       61,317       (15,313 )     
(6,125,280 ) 

Feb-25

    2,452,938       2,497,323       2,514,255       61,317       (15,198 )     
(6,079,276 ) 

Mar-25

    2,452,938       2,497,323       2,514,255       61,317       (15,083 )     
(6,033,158 ) 

Apr-25

    2,452,938       2,497,323       2,514,255       61,317       (14,967 )     
(5,986,924 ) 

May-25

    2,452,938       2,497,323       2,514,255       61,317       (14,851 )     
(5,940,574 ) 

Jun-25

    2,452,938       2,497,323       2,514,255       61,317       (14,735 )     
(5,894,109 ) 

Jul-25

    2,452,938       2,497,323       2,514,255       61,317       (14,619 )     
(5,847,528 ) 

Aug-25

    2,452,938       2,497,323       2,514,255       61,317       (14,502 )     
(5,800,830 ) 

Sep-25

    2,452,938       2,497,323       2,514,255       61,317       (14,385 )     
(5,754,015 ) 

Oct-25

    2,501,997       2,497,323     $ 2,514,255       12,258       (14,390 )     
(5,756,142 ) 

Nov-25

    2,501,997       2,497,323       2,514,255       12,258       (14,396 )     
(5,758,274 ) 

Dec-25

    2,501,997       2,497,323       2,514,255       12,258       (14,401 )     
(5,760,412 ) 

 

5



--------------------------------------------------------------------------------

Period

  Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)     Rent
Allocation     467 Rent     467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Jan-26

    2,501,997       2,497,323       2,514,255       12,258       (14,406 )     
(5,762,555 ) 

Feb-26

    2,501,997       2,497,323       2,514,255       12,258       (14,412 )     
(5,764,703 ) 

Mar-26

    2,501,997       2,497,323       2,514,255       12,258       (14,417 )     
(5,766,857 ) 

Apr-26

    2,501,997       2,497,323       2,514,255       12,258       (14,423 )     
(5,769,016 ) 

May-26

    2,501,997       2,497,323       2,514,255       12,258       (14,428 )     
(5,771,181 ) 

Jun-26

    2,501,997       2,497,323       2,514,255       12,258       (14,433 )     
(5,773,351 ) 

Jul-26

    2,501,997       2,497,323       2,514,255       12,258       (14,439 )     
(5,775,526 ) 

Aug-26

    2,501,997       2,497,323       2,514,255       12,258       (14,444 )     
(5,777,707 ) 

Sep-26

    2,501,997       2,497,323       2,514,255       12,258       (14,450 )     
(5,779,893 ) 

Oct-26

    2,552,037       2,497,323     $ 2,514,255       (37,782 )      (14,580 )   
  (5,832,125 ) 

Nov-26

    2,552,037       2,497,323       2,514,255       (37,782 )      (14,711 )   
  (5,884,487 ) 

Dec-26

    2,552,037       2,497,323       2,514,255       (37,782 )      (14,842 )   
  (5,936,980 ) 

Jan-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (14,974 )   
  (5,989,605 ) 

Feb-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (15,106 )   
  (6,042,361 ) 

Mar-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (15,238 )   
  (6,095,248 ) 

Apr-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (15,371 )   
  (6,148,268 ) 

May-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (15,504 )   
  (6,201,421 ) 

Jun-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (15,637 )   
  (6,254,707 ) 

Jul-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (15,770 )   
  (6,308,125 ) 

Aug-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (15,904 )   
  (6,361,677 ) 

 

6



--------------------------------------------------------------------------------

Period

  Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)     Rent
Allocation     467 Rent     467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Sep-27

    2,552,037       2,497,323       2,514,255       (37,782 )      (16,038 )   
  (6,415,364 ) 

Oct-27

    2,404,841       2,497,323     $ 2,514,255       109,414       (15,805 )     
(6,321,988 ) 

Nov-27

    2,404,841       2,497,323       2,514,255       109,414       (15,571 )     
(6,228,380 ) 

Dec-27

    2,404,841       2,497,323       2,514,255       109,414       (15,336 )     
(6,134,537 ) 

Jan-28

    2,404,841       2,497,323       2,514,255       109,414       (15,101 )     
(6,040,460 ) 

Feb-28

    2,404,841       2,497,323       2,514,255       109,414       (14,865 )     
(5,946,147 ) 

Mar-28

    2,404,841       2,497,323       2,514,255       109,414       (14,629 )     
(5,851,599 ) 

Apr-28

    2,404,841       2,497,323       2,514,255       109,414       (14,392 )     
(5,756,815 ) 

May-28

    2,404,841       2,497,323       2,514,255       109,414       (14,154 )     
(5,661,793 ) 

Jun-28

    2,404,841       2,497,323       2,514,255       109,414       (13,916 )     
(5,566,534 ) 

Jul-28

    2,404,841       2,497,323       2,514,255       109,414       (13,678 )     
(5,471,037 ) 

Aug-28

    2,404,841       2,497,323       2,514,255       109,414       (13,438 )     
(5,375,301 ) 

Sep-28

    2,404,841       2,497,323       2,514,255       109,414       (13,198 )     
(5,279,325 ) 

Oct-28

    2,452,938       2,497,323     $ 2,514,255       61,317       (13,078 )     
(5,231,207 ) 

Nov-28

    2,452,938       2,497,323       2,514,255       61,317       (12,957 )     
(5,182,968 ) 

Dec-28

    2,452,938       2,497,323       2,514,255       61,317       (12,837 )     
(5,134,609 ) 

Jan-29

    2,452,938       2,497,323       2,514,255       61,317       (12,715 )     
(5,086,129 ) 

Feb-29

    2,452,938       2,497,323       2,514,255       61,317       (12,594 )     
(5,037,527 ) 

Mar-29

    2,452,938       2,497,323       2,514,255       61,317       (12,472 )     
(4,988,804 ) 

Apr-29

    2,452,938       2,497,323       2,514,255       61,317       (12,350 )     
(4,939,959 ) 

 

7



--------------------------------------------------------------------------------

Period

  Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)     Rent
Allocation     467 Rent     467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

May-29

    2,452,938       2,497,323       2,514,255       61,317       (12,227 )     
(4,890,993 ) 

Jun-29

    2,452,938       2,497,323       2,514,255       61,317       (12,105 )     
(4,841,903 ) 

Jul-29

    2,452,938       2,497,323       2,514,255       61,317       (11,982 )     
(4,792,691 ) 

Aug-29

    2,452,938       2,497,323       2,514,255       61,317       (11,858 )     
(4,743,356 ) 

Sep-29

    2,452,938       2,497,323       2,514,255       61,317       (11,735 )     
(4,693,898 ) 

Oct-29

    2,501,997       2,497,323     $ 2,514,255       12,258       (11,733 )     
(4,693,375 ) 

Nov-29

    2,501,997       2,497,323       2,514,255       12,258       (11,732 )     
(4,692,850 ) 

Dec-29

    2,501,997       2,497,323       2,514,255       12,258       (11,731 )     
(4,692,324 ) 

Jan-30

    2,501,997       2,497,323       2,514,255       12,258       (11,729 )     
(4,691,797 ) 

Feb-30

    2,501,997       2,497,323       2,514,255       12,258       (11,728 )     
(4,691,268 ) 

Mar-30

    2,501,997       2,497,323       2,514,255       12,258       (11,727 )     
(4,690,739 ) 

Apr-30

    2,501,997       2,497,323       2,514,255       12,258       (11,726 )     
(4,690,207 ) 

May-30

    2,501,997       2,497,323       2,514,255       12,258       (11,724 )     
(4,689,675 ) 

Jun-30

    2,501,997       2,497,323       2,514,255       12,258       (11,723 )     
(4,689,141 ) 

Jul-30

    2,501,997       2,497,323       2,514,255       12,258       (11,722 )     
(4,688,606 ) 

Aug-30

    2,501,997       2,497,323       2,514,255       12,258       (11,720 )     
(4,688,069 ) 

Sep-30

    2,501,997       2,497,323       2,514,255       12,258       (11,719 )     
(4,687,532 ) 

Oct-30

    2,552,037       2,497,323     $ 2,514,255       (37,782 )      (11,843 )   
  (4,737,032 ) 

Nov-30

    2,552,037       2,497,323       2,514,255       (37,782 )      (11,967 )   
  (4,786,657 ) 

Dec-30

    2,552,037       2,497,323       2,514,255       (37,782 )      (12,091 )   
  (4,836,405 ) 

 

8



--------------------------------------------------------------------------------

Period

  Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)     Rent
Allocation     467 Rent     467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Jan-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (12,216 )   
  (4,886,278 ) 

Feb-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (12,341 )   
  (4,936,276 ) 

Mar-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (12,466 )   
  (4,986,399 ) 

Apr-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (12,592 )   
  (5,036,647 ) 

May-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (12,718 )   
  (5,087,020 ) 

Jun-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (12,844 )   
  (5,137,520 ) 

Jul-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (12,970 )   
  (5,188,145 ) 

Aug-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (13,097 )   
  (5,238,898 ) 

Sep-31

    2,552,037       2,497,323       2,514,255       (37,782 )      (13,224 )   
  (5,289,777 ) 

Oct-31

    2,603,078       2,497,323     $ 2,514,255       (88,823 )      (13,480 )   
  (5,391,824 ) 

Nov-31

    2,603,078       2,497,323       2,514,255       (88,823 )      (13,735 )   
  (5,494,126 ) 

Dec-31

    2,603,078       2,497,323       2,514,255       (88,823 )      (13,992 )   
  (5,596,684 ) 

Jan-32

    2,603,078       2,938,027       2,957,947       354,869       (14,249 )     
(5,699,498 ) 

Feb-32

    2,603,078       2,938,027       2,957,947       354,869       (13,397 )     
(5,358,878 ) 

Mar-32

    2,603,078       2,938,027       2,957,947       354,869       (12,544 )     
(5,017,406 ) 

Apr-32

    2,603,078       2,938,027       2,957,947       354,869       (11,688 )     
(4,675,080 ) 

May-32

    2,603,078       2,938,027       2,957,947       354,869       (10,830 )     
(4,331,898 ) 

Jun-32

    2,603,078       2,938,027       2,957,947       354,869       (9,970 )     
(3,987,859 ) 

Jul-32

    2,603,078       2,938,027       2,957,947       354,869       (9,107 )     
(3,642,959 ) 

Aug-32

    2,603,078       2,938,027       2,957,947       354,869       (8,243 )     
(3,297,197 ) 

 

9



--------------------------------------------------------------------------------

Period

  Original
Agreement
Rent/Base
Rent (w/
minimum
Escalator)     Rent
Allocation     467 Rent     467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Sep-32

    2,603,078       2,938,027       2,957,947       354,869       (7,376 )     
(2,950,570 )                (0 ) 

 

10



--------------------------------------------------------------------------------

SCHEDULE 6

LONDON CLUBS

 

Property

  

Address

Golden Nugget (01120)

  

22 Shaftesbury Avenue, London W1D 7EJ

Sportsman (01110)

  

Old Quebec Street, London W1H 7AF

The Playboy Club/10 Brick Street (01140)

  

14 Old Park Lane, London W1K 1ND

Leicester Square (01180)

  

5-6 Leicester Square, London WC2H 7NA

Southend (01210)

  

Eastern Esplanade, Southend on Sea, Essex SS1 2ZG

Brighton (01220)

  

Brighton Marina Village, Brighton, Sussex BN2 5UT

Manchester (01240)

  

The Great Northern, Watson Street, Manchester M3 4LP

Nottingham (01270)

  

108 Upper Parliament Street, Nottingham NG1 6LF

Glasgow (01250)

  

Springfield Quay, Paisley Road, Glasgow G5 8NP

Leeds (01280)

  

4 The Boulevard, Clarence Dock, Leeds LS10 1PZ